Name: Council Regulation (EC) No 118/97 of 2 December 1996 amending and updating Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  labour market;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31997R0118Council Regulation (EC) No 118/97 of 2 December 1996 amending and updating Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 Official Journal L 028 , 30/01/1997 P. 0001 - 0229COUNCIL REGULATION (EC) No 118/97 of 2 December 1996 amending and updating Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 51 and 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the Opinion of the European Parliament (2),Having regard to the Opinion of the Economic and Social Committee,Whereas, for the sake of coherence and clarity, it is appropriate to adapt the wording of certain provisions of Council Regulations (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving with the Community (3) and (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (4); and to delete other provisions that have become invalid and superfluous; whereas these amendments are of an exclusively technical nature, intended to improve the said Regulations;Whereas since the latest updating of Regulations (EEC) No 1408/71 and (EEC) No 574/72 through Council Regulation (EEC) No 2001/83 (5) several amendments have been made; whereas it is therefore appropriate, in order to render the relevant Community rules more transparent and accessible, to adopt a new updated version of the abovementioned Regulations, in the form of a single text for each of the Regulations (EEC) No 1408/71 and (EEC) No 574/72, which appear in Parts I and II respectively of Annex A; whereas it is already also opportune to present, in an appendix to Part II of this Annex, the text of Article 95 of Regulation (EEC) No 574/72 as amended by Regulation (EC) No 3095/95 (6), which will apply as from 1 January 1998 or, in relations with the French Republic, from 1 January 2002;Whereas Article 106 of the Treaty establishing the European Economic Community, concerning the balance of payments, was deleted by Article G of the Treaty on European Union and Article 73b (2) of the Treaty establishing the European Community prohibits all restrictions on payments among the Member States;Whereas, in order to attain the objective of free movement for workers in the field of social security, it is necessary and appropriate that the rules relating to the coordination of national social security schemes should be amended through a Community legal instrument that is binding and directly applicable in each Member State;Whereas the amendments introduced by this Regulation comply with the condition set by the third paragraph of Article 3b of the Treaty establishing the European Community,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1408/71 shall be amended as follows:1. Article 82 (4) shall be replaced by the following:'4. The Advisory Committee shall be chaired by a representative of the Commission. The chairman shall not vote.`.2. the first sentence of Article 88 shall be replaced as follows:'Where appropriate, money transfers effected in accordance with this Regulation shall be made in accordance with the relevant agreements in force between the Member States concerned at the time of transfer.`.3. Article 100 shall be deleted.Article 2 The title, recitals, table of contents and provisions of Regulations (EEC) No 1408/71 and (EEC) No 574/72 shall be replaced by the text contained in Annex A Parts I and II respectively, which take account of the amendments made in Article 1 of this Regulation.Annex B contains the list of amending acts to the Regulations referred to in the foregoing paragraph.Article 3 This Regulation shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 1996.For the CouncilThe PresidentE. FITZGERALD(1) OJ No C 249, 27. 8. 1996, p. 10.(2) OJ No C 362, 2. 12. 1996.(3) OJ No L 149, 5. 7. 1971, p. 2. Regulation as last amended by Regulation (EC) No 3096/95 (OJ No L 335, 30. 12. 1995, p. 10).(4) OJ No L 74, 27. 3. 1972, p. 1. Regulation as last amended by Regulation (EC) No 3096/95 (OJ No L 335, 30. 12. 1995, p. 10).(5) OJ No L 230, 22. 8. 1983, p. 6.(6) OJ No L 335, 30. 12. 1995, p. 1.ANNEX A PART I Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (8) (9) (10) (11) CONTENTS PageTITLE I: GENERAL PROVISIONS (Articles 1 to 12) . 8TITLE II: DETERMINATION OF THE LEGISLATION APPLICABLE (Articles 13 to 17a) . 13TITLE III: SPECIAL PROVISIONS RELATING TO THE VARIOUS CATEGORIES OF BENEFITS . 17Chapter 1: Sickness and maternitySection 1: Common provisions (Article 18) . 17Section 2: Employed or self-employed persons and members of their families (Articles 19 to 24) . 17Section 3: Unemployed persons and members of their families (Article 25) . 19Section 4: Pension claimants and members of their families (Article 26) . 20Section 5: Pensioners and members of their families (Articles 27 to 34) . 20Section 6: Miscellaneous provisions (Article 35) . 22Section 7: Reimbursement between institutions (Article 36) . 23Chapter 2: InvaliditySection 1: Employed or self-employed persons subject only to legislations under which the amount of invalidity benefits is independent of the duration of periods of insurance (Articles 37 to 39) . 23Section 2: Employed or self-employed persons subject either only to legislations under which the amount of invalidity benefit depends on the duration of periods of insurance or residence or to legislations of this type and of the type referred to in Section 1 (Article 40) . 24Section 3: Aggravation of invalidity (Article 41) . 25Section 4: Resumption of provision of benefits after suspension or withdrawal - Conversion of invalidity benefits into old-age benefits - Recalculation of benefits granted under Article 39 (Articles 42 and 43) . 26Chapter 3: Old age and death (pensions) (Articles 44 to 51) . 27Chapter 4: Accidents at work and occupational diseaseSection 1: Right to benefits (Articles 52 to 59) . 32Section 2: Aggravation of an occupational disease for which the benefit has been awarded (Article 60) . 34Section 3: Miscellaneous provisions (Articles 61 and 62) . 35Section 4: Reimbursements between institutions (Article 63) . 36Chapter 5: Death grants (Articles 64 to 66) . 36Chapter 6: Unemployment benefitsSection 1: Common provisions (Articles 67 and 68) . 36Section 2: Unemployed persons going to a Member State other than the competent State (Articles 69 and 70) . 37Section 3: Unemployed persons who, during their last employment, were residing in a Member State other than the competent State (Article 71) . 38Chapter 7: Family benefits (Articles 72 to 76) . 38Chapter 8: Benefits for dependent children of pensioners and for orphans (Articles 77 to 79) . 39TITLE IV: ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS (Articles 80 and 81) . 41TITLE V: ADVISORY COMMITEE ON SOCIAL SECURITY FOR MIGRANT WORKERS (Articles 82 and 83) . 42TITLE VI: MISCELLANEOUS PROVISIONS (Articles 84 to 93) . 43TITLE VII: TRANSITIONAL AND FINAL PROVISIONS (Articles 94 to 98) . 45ANNEXESAnnex I: Persons covered by the Regulation . 49Annex II: Special schemes for self-employed persons excluded from the scope of the Regulation pursuant to the fourth subparagraph of Article 1 (j) - Special childbirth allowances excluded from the scope of the Regulation pursuant to Article 1 (u) - Special non-contributory benefits within the meaning of Article 4 (2b) which do not fall within the scope of Regulation . 53Annex IIa: Special non-contributory benefits . 57Annex III: Provisions of social security conventions remaining applicable notwithstanding Article 6 of the Regulation - Provisions of social security conventions which do not apply to all persons to whom the Regulation applies . 60Annex IV: Legislations referred to Article 37 (1) of the Regulation under which the amount of invalidity benefits is independent of the length of periods of insurance - Special schemes for self-employed persons within the meaning of Articles 38 (3) and 45 (3) of Regulation (EEC) No 1408/71 - Cases referred to in Article 46 (1) (b) of the Regulation where the calculation of benefit in accordance with Article 46 (2) of the Regulation may be waived - Benefits and agreements referred to in Article 46b (2) of the Regulation . 76Annex V: Concordance between the legislation of Member States on conditions relating to the degree of invalidity 81Annex VI: Special procedures for applying the legislations of certain Member States . 85Annex VII: Instances in which a person shall be simultaneously subject to the legislation of two Member States . 101THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 51 and 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Having regard to the opinion of the Economic and Social Committee,Whereas the provisions for coordination of national social security legislations fall within the framework of freedom of movement for workers who are nationals of Member Sates and should contribute towards the improvement of their standard of living and conditions of employment;Whereas freedom of movement for persons, which is one of the cornerstones of the Community, is not confined to employed persons but also extends to self-employed persons in the framework of the freedom of establishment and the freedom to supply services;Whereas the considerable differences existing between national legislations as regards the persons to whom they apply make it preferable to establish the principle that the Regulation applies to all persons insured under social security schemes for employed persons and for self-employed persons or by virtue of pursuing employment or self-employment;Whereas it is necessary to respect the special characteristics of national social security legislations and to draw up only a system of coordination;Whereas it is necessary, within the framework of that coordination, to guarantee within the Community equality of treatment under the various national legislations to workers living in the Member States and their dependants and their survivors;Whereas the provisions for coordination must guarantee that workers moving within the Community and their dependants and their survivors retain the rights and the advantages acquired and in the course of being acquired;Whereas these objectives must be attained in particular by aggregation of all the periods taken into account under the various national legislations for the purpose of acquiring and retaining the right to benefits and of calculating the amount of benefits, and by the provision of benefits for the various categories of persons covered by the Regulation regardless of their place of residence within the Community;Whereas employed persons and self-employed persons moving within the Community should be subject to the social security scheme of only one single Member State in order to avoid overlapping of national legislations applicable and the complications which could result therefrom;Whereas the instances in which a person should be subject simultaneously to the legislation of two Member States as an exception to the general rule should be as limited in number and scope as possible;Whereas with a view to guaranteeing the equality of treatment of all workers occupied on the territory of a Member State as effectively as possible, it is appropriate to determine as the legislation applicable, as a general rule, that of the Member State in which the person concerned pursues employment of self-employment;Whereas in certain situations which justify other criteria of applicability, it is possible to derogate from this general rule;Whereas certain benefits foreseen under national laws may fall simultaneously within social security and social assistance, because of the personal scope of their application, their objectives and their manner of application, it is necessary to lay down a system of coordination, which takes into account the special characteristics of the benefits concerned, that should be included in the Regulation in order to protect the interests of migrant workers in accordance with the provisions of the Treaty;Whereas such benefits should be granted, in respect of persons falling within the scope of this Regulation, solely in accordance with the legislation of the country of residence of the person concerned or of the members of his or her family, with such aggregation of periods of residence completed in any other Member State as is necessary and without discrimination on grounds of nationality;Whereas it is necessary to lay down specific rules, in particular in the field of sickness and unemployment, for frontier workers and seasonal workers, taking account of the specific nature of their situation;Whereas in the field of sickness and maternity benefits, it is necessary to guarantee the protection of persons living or staying in a Member State other than the competent Member State;Whereas the specific position of pension claimants and pensioners and the members of their families calls for the provisions governing sickness insurance to adapted to their situation;Whereas for invalidity benefits a system of coordination should be drawn up which respects the specific characteristics of national legislations; whereas it is therefore necessary to make a distinction between legislations under which the amount of invalidity benefit is independent of the length of insurance and legislations under which the amount depends on the aforementioned length;Whereas the differences between the schemes in the Member States call for the adoption of rules of coordination which are applicable in the case of aggravation of invalidity;Whereas it is expedient that a system for the award of old-age benefits and survivors benefits be worked out where the employed or self-employed person has been subject to the legislation of one or more Member States;Whereas there is a need to determine the amount of a pension calculated in accordance with the method used for aggregation and pro rata calculation and guaranteed by Community law where the application of national legislation, including provisions concerning reduction, suspension or withdrawal, is less favourable than the aforementioned method;Whereas, to protect migrant workers and their survivors against an excessively stringent application of the national provisions concerning reduction, suspension or withdrawal, it is necessary to include provisions laying down strict rules for the application of these provisions;Whereas, in respect of benefits for accidents at work and occupational diseases, it is necessary, for the purpose of affording protection, that rules be laid down covering the situation of persons residing or staying in a Member State other than the competent Member State;Whereas it is necessary to lay down specific provisions for death grants;Whereas, in order to secure mobility of labour under improved conditions, it is necessary henceforth to ensure closer coordination between the unemployment insurance schemes and the unemployment assistance schemes of all the Member States;Whereas it is therefore particularly appropriate, in order to facilitate search for employment in the various Member States, to grant to an unemployed worker, for a limited period, the unemployment benefits provided for by the legislation of the Member State to which he was last subject;Whereas, with a view to determining the legislation applicable to family benefits, the criterion of employment ensures equal treatment between all workers subject to the same legislation;Whereas, in order to avoid unwarranted overlapping of benefits, there is a need to provide for rules of priority in the case of overlapping of the right to family benefits under the legislation of the competent State and under the legislation of the country of residence of the members of the family;Whereas the legislations of the Member States differ from each other and are specific in nature, it is considered necessary to draw up specific rules for the coordination of the national schemes providing benefits for dependent children of pensioners and for orphans;Whereas it is necessary to establish an Administrative Commission consisting of a government representative from each of the Member States, charged in particular with dealing with all administrative questions or questions of interpretation arising from the provisions of this Regulation, and to further cooperation between the Member States;Whereas it is desirable, within the framework of an Advisory Committee, to have the representatives of workers and employers examine the issues treated by the Administrative Commission;Whereas it is necessary to lay down special provisions which correspond to the special characteristics of the national legislations in order to facilitate the application of the rules of coordination,HAS ADOPTED THIS REGULATION:TITLE I GENERAL PROVISIONS Article 1 (10) (15) Definitions For the purpose of this Regulation:(a) employed person and self-employed person mean respectively:(i) any person who is insured, compulsorily or on an optional continued basis, for one or more of the contingencies covered by the branches of a social security scheme for employed or self-employed persons;(ii) any person who is compulsorily insured for one or more of the contingencies covered by the branches of social security dealt with in this Regulation, under a social security dealt with in this Regulation, under a social security scheme for all residents or for the whole working population, if such person:- can be identified as an employed or self-employed person by virtue of the manner in which such scheme is administered or financed, or,- failing such criteria, is insured for some other contingency specified in Annex I under a scheme for employed or self-employed persons, or under a scheme referred to in (iii), either compulsorily or on an optional continued basis, or, where no such scheme exists in the Member State concerned, complies with the definition given in Annex I;(iii) any person who is compulsorily insured for several of the contingencies covered by the branches dealt with in this Regulation, under a standard social security scheme for the whole rural population in accordance with the criteria laid down in Annex I;(iv) any person who is voluntarily insured for one or more of the contingencies covered by the branches dealt with in this Regulation, under a social security scheme of a Member State for employed or self-employed persons or for all residents or for certain categories of residents:- if such person carries out an activity as an employed or self-employed person, or- if such person has previously been compulsorily insured for the same contingency under a scheme for employed or self-employed persons for the same Member State;(b) frontier worker means any employed or self-employed person who pursues his occupation in the territory of a Member State and resides in the territory of another Member State to which he returns as a rule daily or at least once a week; however, a frontier worker who is posted elsewhere in the territory of the same or another Member State by the undertaking to which he is normally attached, or who engages in the provision of services elsewhere in the territory of the same or another Member State, shall retain the status of frontier worker for a period not exceeding four month, even if he is prevented, during that period, from returning daily or at least once a week to the place where he resides;(c) seasonal worker means any employed person who goes to the territory of a Member State other than the one in which he is resident to do work there of a seasonal nature for an undertaking or an employer of that State for a period which may on no account exceed eight month, and who stays in the territory of the said State for the duration of this work; work of a seasonal nature shall be taken to mean work which, being dependent on the succession of the seasons, automatically recurs each year;(d) refugee shall have the meaning assigned to it in Article 1 of the Convention of the Status of Refugees, signed at Geneva on 28 July 1951;(e) stateless person shall have the meaning assigned to it in Article 1 of the Convention on the Status of Stateless Persons, signed in New York on 28 September 1954;(f) (i) member of the family means any person defined or recognized as a member of the family or designated as a member of the household by the legislation under which benefits are provided or, in the cases referred to in Articles 22 (1) (a) and 31, by the legislation of the Member State in whose territory such person resides; where, however, the said legislations regard as a member of the family or a member of the household only a person living under the same roof as the employed or self-employed person, this condition shall be considered satisfied if the person in question is mainly dependent on that person. Where the legislation of a Member State on sickness or maternity benefits in kind does not enable members of the family to be distinguished from the other persons to whom it applies, the term 'member of the family` shall have the meaning given to it in Annex I;(ii) where, however, the benefits concerned are benefits for disabled persons granted under the legislation of a Member State to all nationals of that State who fulfil the prescribed conditions, the term 'member of the family` means at least the spouse of an employed or self-employed person and the children of such person who are either minors or dependent upon such person;(g) survivor means any person defined or recognized as such by the legislation under which the benefits are granted; where, however, the said legislation regards as a survivor only a person who was living under the same roof as the deceased, this condition shall be considered satisfied if such person was mainly dependent on the deceased;(h) residence means habitual residence;(i) stay means temporary residence;(j) legislation means in respect of each Member State statutes, regulations and other provisions and all other implementing measures, present or future, relating to the branches and schemes of social security covered by Article 4 (1) and (2) or those special non-contributory benefits covered by Article 4 (2a).The term excludes provisions of existing or future industrial agreements, whether or not they have been the subject of a decision by the authorities rendering them compulsory or extending their scope. However, in so far as such provisions:(i) serve to put into effect compulsory insurance imposed by the laws and regulations referred to in the preceding subparagraph; or(ii) set up a scheme administered by the same institution as that which administers the schemes set up by the laws and regulations referred to in the preceding subparagraph,the limitation on the term may at any time be lifted by a declaration of the Member State concerned specifying the schemes of such a kind to which this Regulation applies. Such a declaration shall be notified and published in accordance with the provisions of Article 97.The provisions of the preceding subparagraph shall not have the effect of exempting from the application of this Regulation the schemes to which Regulation No 3 applied.The term 'legislation` also excludes provisions governing special schemes for self-employed persons the creation of which is left to the initiatives of those concerned or which apply only to a part of the territory of the Member State concerned, irrespective of whether or not the authorities decided to make them compulsory or extend their scope. The special schemes in question are specified in Annex II;(k) social security convention means any bilateral or multilateral instrument which binds or will bind two or more Member States exclusively, and any other multilateral instrument which binds or will bind at least two Member States and one or more other States in the field of social security, for all or part of the branches and schemes set out in Article 4 (1) and (2), together with agreements, of whatever kind, concluded pursuant to the said instruments;(l) competent authority means, in respect of each Member State, the Minister, Ministers or other equivalent authority responsible for social security schemes throughout or in any part of the territory of the State in question;(m) Administrative Commission means the commission referred to in Article 80;(n) institution means, in respect of each Member State, the body or authority responsible for administering all or part of the legislation;(o) competent institution means:(i) the institution with which the person concerned is insured at the time of the application for benefit;or(ii) the institution from which the person concerned is entitled or would be entitled to benefits if he or a member or members of his family were resident in the territory of the Member State in which the institution is situated; or(iii) the institution designated by the competent authority of the member State concerned; or(iv) in the case of a scheme relating to an employer's liability in respect of the benefits set out in Article 4 (1), either the employer or the insurer involved or, in default thereof, a body or authority designated by the competent authority of the Member State concerned;(p) institution of the place of residence and institution of the place of stay' means respectively the institution which is competent to provide benefits in the place where the person concerned resides and the institution which is competent to provide benefits in the place where the person concerned is staying, under the legislation administered by that institution or, where no such institution exists, the institution designated by the competent authority of the Member State in question;(q) competent State means the Member State in whose territory the competent institution is situated;(r) periods of insurance means periods of contribution or period of employment or self-employment as defined or recognized as periods of insurance by the legislation under which they were completed or considered as completed, and all periods treated as such, where they are regarded by the said legislation as equivalent to periods of insurance;(s) periods of employment and periods of self-employment means periods so defined or recognized by the legislation under which they were completed, and all periods treated as such, where they are regarded by the said legislation as equivalent to periods of employment or of self-employment;(sa)periods of residence means periods as defined or recognized as such by the legislation under which they were completed or considered as completed;(t) benefits and pensions mean all benefits and pensions, including all elements thereof payable out of public funds, revalorization increases and supplementary allowances, subject to the provisions of Title III, as also lump-sum benefits which may be paid in lieu of pensions, and payments made by way of reimbursement of contributions;(u) (i) the term family benefits means all benefits in kind or in cash intended to meet family expenses under the legislation provided for in Article 4 (1) (h), excluding the special childbirth or adoption allowances referred to in Annex II;(ii) family allowances means periodical cash benefits granted exclusively by reference to the number and, where appropriate, the age of members of the family;(v) death grants means any once-for-all payment in the event of death exclusive of the lump-sum benefits referred to in subparagraph (t).Article 2 Persons covered 1. This Regulation shall apply to employed or self-employed persons who are or have been subject to the legislation of one or more Member States and who are nationals of one of the member States or who are stateless persons or refugees residing within the territory of one of the Member States, as well as to the members of their families and their survivors.2. In addition, this Regulation shall apply to the survivors of employed or self-employed persons who have been subject to the legislation of one or more Member States, irrespective of the nationality of such employed or self-employed persons, where their survivors are nationals of one of the Member States, or stateless persons or refugees residing within the territory of one of the Member States.3. This Regulation shall apply to civil servants and to persons who, in accordance with the legislation applicable, are treated as such, where they are or have been subject to the legislation of a Member State to which this Regulation applies.Article 3 Equality of treatment 1. Subject to the special provisions of this Regulation, persons resident in the territory of one of the Member States to whom this Regulation applies shall be subject to the same obligations and enjoy the same benefits under the legislation of any Member State as the nationals of the State.2. The provisions of paragraph 1 shall apply to the right to elect members of the organs of social security institutions or to participate in their nomination, but shall not affect the legislative provisions of any Member State relating to eligibility or methods of nomination of persons concerned to those organs.3. Save as provided in Annex III, the provisions of social security conventions which remain in force pursuant to Article 7 2. (c) and the provisions of conventions concluded pursuant to Article 8 (1), shall apply to all persons to whom this Regulation applies.Article 4 (10) Matters covered 1. This Regulation shall apply to all legislation concerning the following branches of social security:(a) sickness and maternity benefits;(b) invalidity benefits, including those intended for the maintenance or improvement of earning capacity;(c) old-age benefits;(d) survivors' benefits;(e) benefits in respect of accidents at work and occupational diseases;(f) death grants;(g) unemployment benefits;(h) family benefits.2. This Regulation shall apply to all general and special social security schemes, whether contributory or non-contributory, and to schemes concerning the liability of an employer or shipowner in respect of the benefits referred to in paragraph 1.2a. This Regulation shall also apply to special non-contributory benefits which are provided under legislation or schemes other than those referred to in paragraph 1 or excluded by virtue of paragraph 4, where such benefits are intended:(a) either to provide supplementary, substitute or ancillary cover against the risks covered by the branches of social security referred to in paragraph 1 (a) to (h);or(b) solely as specific protection for the disabled.2 b. This Regulation shall not apply to the provisions in the legislation of a Member State concerning special non-contributory benefits, referred to in Annex II, Section III, the validity of which is confined to part of its territory.3. The provisions of Title III of this Regulation shall not, however, affect the legislative provisions of any Member State concerning a shipowner's liability.4. This Regulation shall not apply to social and medical assistance, to benefit schemes for victims of war or its consequences, or to special schemes for civil servants and persons treated as such.Article 5 (10) Declarations by the Member States on the scope of this Regulation The Member States shall specify the legislation and schemes referred to in Article 4 (1) and (2), the special non-contributory benefits referred to in Article 4 (2a), the minimum benefits referred to in Article 50 and the benefits referred to in Articles 77 and 78 in declarations to be notified and published in accordance with Article 97.Article 6 Social security conventions replaced by this Regulation. Subject to the provisions of Articles 7, 8 and 46 (4) this Regulation shall, as regards persons and matters which it covers, replace the provisions of any social security convention binding either;(a) two or more Member States exclusively, or(b) at least two Member States and one or more other States, where settlement of the cases concerned does not involve any institution of one of the latter States.Article 7 International provisions not affected by this Regulation 1. This Regulation shall not affect obligations arising from:(a) any convention adopted by the International Labour Conference which, after ratification by one or more Member States, has entered into force;(b) the European Interim Agreements on Social Security of 11 December 1953 concluded between the Member States of the Council of Europe.2. The provisions of Article 6 notwithstanding, the following shall continue to apply:(a) the provision of the Agreements of 27 July 1950 and 30 November 1979 concerning social security for Rhine boatmen;(b) the provisions of the European Convention of 9 July 1956 concerning social security for workers in international transport;(c) the provisions of the social security conventions listed in Annex III.Article 8 Conclusion of conventions between Member States 1. Two or more Member States may, as need arises, conclude conventions with each other based on the principles and in the spirit of this Regulation.2. Each Member State shall notify, in accordance with the provisions of Article 97 (1), any convention concluded with another member State under the provisions of paragraph 1.Article 9 Admission to voluntary or optional continued insurance 1. The provisions of the legislation of any Member State which make admission to voluntary or optional continued insurance conditional upon residence in the territory of that State shall not apply to persons resident in the territory of another Member State, provided that at some time in their past working life they were subject to the legislation of the first State as employed or as self-employed persons.2. Where under the legislation of a Member State, admission to voluntary or optional continued insurance is conditional upon completion of periods of insurance, the periods of insurance or residence completed under the legislation of another Member State shall be taken into account, to the extent required, as if they were completed under the legislation of the first State.Article 9a (7) Prolongation of the reference period Where, under the legislation of a Member State, recognition of entitlement to a benefit is conditional upon completion of a minimum period of insurance during a specific period preceding the contingency insured against (reference period) and where the aforementioned legislation provides that the periods during which the benefits have been granted under the legislation of that Member State or periods devoted to the upbringing of children in the territory of that Member State shall give rise to prolongation of the reference period, periods during which invalidity pensions or old-age pensions or sickness benefits, unemployment benefits or benefits for accidents at work (except for pensions) have been awarded under the legislation of another Member State and periods devoted to the upbringing of children in the territory of another Member State shall likewise give rise to prolongation of the aforesaid reference period.Article 10 Waiving of residence clauses - Effect of compulsory insurance on reimbursement of contributions 1. Save as otherwise provided in this Regulation invalidity, old-age or survivors' cash benefits, pension for accidents at work or occupational diseases and death grants acquired under the legislation of one or more Member States shall not be subject to any reduction, modification, suspension, withdrawal or confiscation by reason of the fact that the recipient resides in the territory of a Member State other than that in which the institution responsible for payment is situated.The first subparagraph shall also apply to lump-sum benefits granted in cases of remarriage of a surviving spouse who was entitled to a survivors' pension.2. Where under the legislation of a Member State reimbursement of contributions is conditional upon the person concerned having ceased to be subject to compulsory insurance, this condition shall not be considered satisfied as long as the person concerned is subject to compulsory insurance as an employed or self-employed person under the legislation of another Member State.Article 10a (10) Special non-contributory benefits 1. Nothwithstanding the provisions of Article 10 and Title III, persons to whom this Regulation applies shall be granted the special non-contributory cash benefits referred to in Article 4 (2a) exclusively in the territory of the Member State in which they reside, in accordance with the legislation of that State, provided that such benefits are listed in Annex IIa. Such benefits shall be granted by and at the expense of the institution of the place of residence.2. The institution of a Member State under whose legislation entitlement to benefits covered by paragraph 1 is subject to the completion of periods of employment, self-employment or residence shall regard, to the extent necessary, periods of employment, self-employment or residence completed in the territory of any other Member State as periods completed in the territory of the first Member State.3. Where entitlement to a benefit covered by paragraph 1 but granted in the form of a supplement is subject, under the legislation of a Member State, to receipt of a benefit covered by Article 4 (1) (a) to (h), and no such benefit is due under that legislation, any corresponding benefit granted under the legislation of any other Member State shall be treated as a benefit granted under the legislation of the first Member State for the purposes of entitlement to the supplement.4. Where the granting of a disability or invalidity benefit covered by paragraph 1 is subject, under the legislation of a Member State, to the condition that the disability or invalidity should be diagnosed for the first time in the territory of that Member State, this condition shall be deemed to be fulfilled where such diagnosis is made for the first time in the territory of another Member State.Article 11 Revalorization of benefits Rules for revalorization provided by the legislation of a Member State shall apply to benefits due under that legislation taking into account the provisions of this Regulation.Article 12 (9) (11) Prevention of overlapping of benefits 1. This Regulation can neither confer nor maintain the right to several benefits of the same kind for one and the same period of compulsory insurance. However, this provision shall not apply to benefits in respect of invalidity, old age, death (pensions) or occupational disease which are awarded by the institutions of two or more Member States, in accordance with the provisions of Articles 41, 43 2. and (3), 46, 50 and 51 or Article 60 (1) (b).2. Save as otherwise provided in this Regulation, the provisions of the legislations of a Member State governing the reduction, suspension or withdrawal of benefits in cases of overlapping with other social security benefits or any other form of income may be invoked even where such benefits were acquired under the legislation of another Member State or where such income was acquired in the territory of another Member State.3. The provisions of the legislation of a Member State for reduction, suspension or withdrawal of benefit in the case of a person in receipt of invalidity benefits or anticipatory old-age benefits pursuing a professional or trade activity may be invoked against such person even though he is pursuing his activity in the territory of another Member State.4. An invalidity pension payable under Netherlands legislation shall, in case where the Netherlands institution is bound under the provisions of Article 57 (5) or 60 (29) (b) to contribute also to the cost of benefits for occupational disease granted under the legislation of another Member State, be reduced by the amount payable to the institution of the other Member State which is responsible for granting the benefits for occupational disease.TITLE II DETERMINATION OF THE LEGISLATION APPLICABLE Article 13 (9) General rules 1. Subject to Article 14c, persons to whom this Regulation applies shall be subject to the legislation of a single Member State only. That legislation shall be determined in accordance with the provisions of this Title.2. Subject to Articles 14 to 17:(a) a person employed in the territory of one Member State shall be subject to the legislation of that State even if he resides in the territory of another Member State or if the registered office or place of business of the undertaking or individual employing him is situated in the territory of another Member State;(b) a person who is self-employed in the territory of one Member State shall be subjected to the legislation of that State even if he resides in the territory of another Member State;(c) a person employed on board a vessel flying the flag of a Member State shall be subject to the legislation of the State;(d) civil servants and persons treated as such shall be subject to the legislation of the Member State to which the administration employing them is subject;(e) a person called up or recalled for service in the armed forces, or for civilian service, of a Member State shall be subject to the legislation of that State. If entitlement under that legislation is subject to the completion of periods of insurance before entry into or after release from such military or civilian service, periods of insurance completed under the legislation of any other Member State shall be taken into account, to the extent necessary, as if they were periods of insurance completed under the legislation of the first State. The employed or self-employed person called up or recalled for service in the armed forces or for civilian service shall retain the status of employed or self-employed person;(f) a person to whom the legislation of a Member State ceases to be applicable, without the legislation of another Member State becoming applicable to him in accordance with one of the rules laid down in the aforegoing subparagraphs or in accordance with one of the exceptions or special provisions laid down in Articles 14 to 17 shall be subject to the legislation of the Member State in whose territory he resides in accordance with the provisions of that legislation alone.Article 14 Special rules applicable to persons, other than mariners, engaged in paid employment Article 13 (2) (a) shall apply subject to the following exceptions and circumstances:1. (a) A person employed in the territory of a Member State by a undertaking to which he is normally attached who is posted by that undertaking to the territory of another Member State to perform work there for that undertaking shall continue to be subject to the legislation of the first Member State, provided that the anticipated duration of that work does not exceed 12 months and that he is not sent to replace another person who has completed his term of posting.(b) If the duration of the work to be done extends beyond the duration originally anticipated, owing to unforeseeable circumstances, and exceeds 12 months, the legislation of the first Member State shall continue to apply until the completion of such work, provided that the competent authority of the Member State in whose territory the person concerned is posted or the body designated by that authority gives its consent; such consent must be requested before the end of the initial 12-month period. Such consent cannot, however, be given for a period exceeding 12 months.2. A person normally employed in the territory of two or more Member States shall be subject to the legislation determined as follows:(a) A person who is a member of the travelling or flying personnel of an undertaking which, for hire or reward or on its own account, operates international transport services for passengers or goods by rail, road, air or inland waterway and has its registered office or place of business in the territory of a Member State shall be subject to the legislation of the latter State, with the following restrictions:(i) where the said undertaking has a branch or permanent representation in the territory of a Member State other than that in which it has its registered office or place of business, a person employed by such branch or permanent representation shall be subject to the legislation of the Member State in whose territory such branch or permanent representation is situated;(ii) where a person is employed principally in the territory of the Member State in which he resides, he shall be subject to the legislation of that State, even if the undertaking which employs him has no registered office or place of business or branch or permanent representation in that territory.(b) A person other than that referred to in (a) shall be subject:(i) to the legislation of the Member State in whose territory he resides, if he pursues his activity partly in that territory or if he is attached to several undertakings or several employers who have their registered offices or places of business in the territory of different Member States;(ii) to the legislation of the Member State in whose territory is situated the registered office or place of business of the undertaking or individual employing him, if he does not reside in the territory of any of the Member States where he is pursuing his activity.3. A person who is employed in the territory of one Member State by an undertaking which has its registered office or place of business in the territory of another Member State and which straddles the common frontier of these States shall be subject to the legislation of the Member State in whose territory the undertaking has its registered office or place of business.Article 14a Special rules applicable to persons, other than mariners, who are self-employed Article 13 (2) (b) shall apply subject to the following exceptions and circumstances:1. (a) A person normally self-employed in the territory of a Member State and who performs work in the territory of another Member State shall continue to be subject to the legislation of the first Member State, provided that the anticipated duration of the work does not exceed 12 months.(b) If the duration of the work to be done extends beyond the duration originally anticipated, owing to unforeseeable circumstances, and exceeds 12 months, the legislation of the first Member State shall continue to apply until the completion of such work, provided that the competent authority of the Member State in whose territory the person concerned has entered to perform the work in question or the body appointed by that authority gives its consent; such consent must be requested before the end of the initial 12-month period, Such consent cannot, however, be given for a period exceeding 12 months.2. A person normally self-employed in the territory of two or more Member States shall be subject to the legislation of the Member State in whose territory he resides if he pursues any part of his activity in the territory of that Member State. If he does not pursue any activity in the territory of the Member State in which he resides, he shall be subject to the legislation of the Member State in whose territory he pursue his main activity. The criteria used to determine the principal activity are laid down in the Regulation referred to in Article 98.3. A person who is self-employed in an undertaking which has its registered office or place of business in the territory of one Member State and which straddles the common frontier of two Member States shall be subject to the legislation of the Member State in whose territory the undertaking has its registered office or place of business.4. If the legislation to which a person should be subject in accordance with paragraph 2 or 3 does not enable that person, even on a voluntary basis, to join a pension scheme, the person concerned shall be subject to the legislation of the other Member State which would apply apart from these particular provisions, or should the legislations of two or more Member States apply in this way, he shall be subject to the legislation decided on by common agreement amongst the Member States concerned or their competent authorities.Article 14b Special rules application to mariners Article 13 (2) (c) shall apply subject to the following exceptions and circumstances:1. A person employed by an undertaking to which he is normally attached, either in the territory of a Member State or on board a vessel flying the flag of a Member State, who is posted by that undertaking on board a vessel flying the flag of another Member State to perform work there for that undertaking shall, subject to the conditions provided in Article 14 (1), continue to be subject to the legislation of the first Member State.2. A person normally self-employed, either in the territory of a Member State or on board a vessel flying the flag of a Member State and who performs work on his own account on board a vessel flying the flag of another Member State shall, subject to the conditions provided in Article 14a (1), continue to be subject to the legislation of the first Member State.3. A person who, while not being normally employed at sea, performs work in the territorial waters or in a port of a Member State on a vessel flying the flag of another Member State within those territorial waters or in that port, but is not a member of the crew of the vessel, shall be subject to the legislation of the first Member State.4. A person employed on board a vessel flying the flag of a Member State and remunerated for such employment by an undertaking or a person whose registered office or place of business is in the territory of another Member State shall be subject to the legislation of the latter State if he is resident in the territory of that State; the undertaking or person paying the remuneration shall be considered as the employer for the purpose of the said legislation.Article 14c (5) Special rules applicable to persons who are simultaneously employed in the territory of one Member State and self-employed in the territory of another Member State A person who is simultaneously employed in the territory of one Member State and self-employed in the territory of another Member State shall be subject:(a) save as otherwise provided in subparagraph (b) to the legislation of the Member State in the territory of which he is engaged in paid employment or, where he pursues such an activity in the territory of two or more Member States, to the legislation determined in accordance with Article 14 (2) or (3);(b) in the cases mentioned in Annex VII:- to the legislation of the Member State in the territory of which he is engaged in paid employment, that legislation having been determined in accordance with the provisions of Article 14 (2) or (3), where he pursues such an activity in the territory of two or more Member States,and- to the legislation of the Member State in the territory of which he is self-employed, that legislation having been determined in accordance with article 14a (2), (3) or (4), where he pursues such an activity in the territory of two or more Member States.Article 14d (5) Miscellaneous provisions 1. The person referred to in Articles 14 (2) and (3), 14a (2), (3) and (4) and 14c (a) shall be treated, for the purposes of application of the legislation laid down in accordance with these provisions, as if he pursued all his professional activity or activities in the territory of the Member State concerned.2. The person referred to in Article 14c (b) shall be treated, for the purposes of determining the rates of contributions to be charged to self-employed workers under the legislation of the Member State in whose territory he is self-employed, as if he pursued his paid employment in the territory of the Member State concerned.3. The provisions of the legislation of a Member State under which a pensioner who is pursuing a professional or trade activity is not subject to compulsory insurance in respect of such activity shall also apply to a pensioner whose pension was acquired under the legislation of another Member State, unless the person concerned expressly asks to be so subject by applying to the institution designated by the competent authority of the first Member State and named in Annex 10 to the Regulation referred to in Article 98.Article 15 Rules concerning voluntary insurance or optional continued insurance 1. Articles 13 to 14d shall not apply to voluntary insurance or to optional continued insurance unless, in respect of one of the branches referred to in Article 4, there exists in any Member State only a voluntary scheme of insurance.2. Where application of the legislations of two or more Member States entails overlapping of insurance:- under a compulsory insurance scheme and one or more voluntary or optional continued insurance schemes, the person concerned shall be subject exclusively to the compulsory insurance scheme;- under two or more voluntary or optional continued insurance schemes, the person concerned may join only the voluntary or optional continued insurance scheme for which he has opted.3. However, in respect of invalidity, old age and death (pensions), the person concerned may join the voluntary or optional continued insurance scheme of a Member State, even if he is compulsorily subject to the legislation of another Member State, to the extent that such overlapping is explicitly or implicitly admitted in the first Member State.Article 16 Special rules regarding persons employed by diplomatic missions and consular posts, and auxiliary staff of the European Communities 1. The provisions of Article 13 (2) (a) shall apply to persons employed by diplomatic missions and consular posts and to the private domestic staff of agents of such missions or posts.2. However, employed persons covered by paragraph 1 who are nationals of the Member State which is the accrediting or sending State may opt to be subject to the legislation of that State. Such right of option may be renewed at the end of each calendar year and shall not have retrospective effect.3. Auxiliary staff of the European Communities may opt to be subject to the legislation of the Member State in whose territory they are employed, to the legislation of the Member State to which they were last subject or to the legislation of the Member State whose nationals they are, in respect of provisions other than those relating to family allowances, the granting of which is governed by the conditions of employment applicable to such staff. This right of option, which may be exercised once only, shall take effect from the date of entry into employment.Article 17 (9) Exceptions to Articles 13 to 16 Two or more Member States, the competent authorities of these States or the bodies designated by these authorities may by common agreement provide for exceptions to the provisions of Articles 13 to 16 in the interest of certain categories of persons or of certain persons.Article 17a (9) Special rules concerning recipients of pensions due under the legislation of one or more Member State The recipient of a pension due under the legislation of a Member State or of pensions due under the legislation of several Member States who resides in the territory of another Member State may at his request be exempted from the legislation of the latter State provided that he is not subject to that legislation because of the pursuit of an occupation.TITLE III SPECIAL PROVISIONS RELATING TO THE VARIOUS CATEGORIES OF BENEFITS CHAPTER I SICKNESS AND MATERNITY Section 1 Common provisions Article 18 Aggregation of periods of insurance, employment or residence 1. The competent institution of a Member State whose legislation makes the acquisition, retention or recovery of the right to benefits conditional upon the completion of periods of insurance, employment or residence shall, to the extent necessary, take account of periods of insurance, employment or residence completed under the legislation of any other Member State as if they were periods completed under the legislation which it administers.2. The provisions of paragraph 1 shall apply to seasonal workers, even in respect of periods prior to any break in insurance exceeding the period allowed by the legislation of the competent State, provided, however, that the person concerned has not ceased to be insured for a period exceeding four months.Section 2 Employed or self-employed persons and members of their families Article 19 Residence in a Member State other than the competent State - General rules 1. An employed or self-employed person residing in the territory of a Member State other than the competent State, who satisfies the conditions of the legislation of the competent State for entitlement to benefits, taking account where appropriate of the provisions of Article 18, shall receive in the State in which he is resident:(a) benefits in kind provided on behalf of the competent institution by the institution of the place of residence in accordance with the provisions of the legislation administered by that institution as though he were insured with it;(b) cash benefits provided by the competent institution in accordance with the legislation which it administers. However, by agreement between the competent institution and the institution of the place of residence, such benefits may be provided by the latter institution on behalf of the former, in accordance with the legislation of the competent State.2. The provisions of paragraph 1 shall apply by analogy to members of the family who reside in the territory of a Member State other than the competent State in so far as they are not entitled to such benefits under the legislation of the State in whose territory they reside.Where the members of the family reside in the territory of a Member State under whose legislation the right to receive benefits in kind is not subject to condition of insurance or employment, benefits in kind which they receive shall be considered as being on behalf of the institution with which the employed or self-employed person is insured, unless the spouse or the person looking after the children pursues a professional or trade activity in the territory of the said Member State.Article 20 Frontier workers and members of their families - Special rules A frontier worker may also obtain benefits in the territory of the competent State. Such benefits shall be provided by the competent institution in accordance with the provisions of the legislation of that State, as though the person concerned where resident in that State. Members of his family may receive benefits under the same conditions; however, receipt of such benefits shall, except in urgent cases, be conditional upon an agreement between the States concerned or between the competent authorities of those States or, in its absence, on prior authorization by the competent institution.Article 21 Stay in or transfer of residence to the competent State 1. The employed or self-employed person referred to in Article 19 (1) who is staying in the territory of the competent State shall receive benefits in accordance with the provisions of the legislation of that State as though he were resident there, even if he has already received benefits for the same case of sickness or maternity before his stay.2. Paragraph 1 shall apply by analogy to the members of the family referred to in Article 19 (2).However, where the latter reside in the territory of a Member State other than the one in whose territory the employed or self-employed person resides, benefits in kind shall be provided by the institution of the place of stay on behalf of the institution of the place of residence of the persons concerned.3. Paragraphs 1 and 2 shall not apply to frontier workers and the members of their families.4. An employed or self-employed person and members of his family referred to in Article 19 who transfer their residence to the territory of the competent State shall receive benefits in accordance with the provisions of the legislation of that State even if they have already received benefits for the same case of sickness or maternity before transferring their residence.Article 22 Stay outside the competent State - Return to or transfer of residence to another Member State during sickness or maternity - Need to go to another Member State in order to receive appropriate treatment 1. An employed or self-employed person who satisfies the conditions of the legislation of the competent State for entitlement to benefits, taking account where appropriate of the provisions of Article 18, and:(a) whose condition necessitates immediate benefits during a stay in the territory of another Member State;or(b) who, having become entitled to benefits chargeable to the competent institution, is authorized by that institution to return to the territory of the Member State where he resides, or to transfer his residence to the territory of another Member State;or(c) who is authorized by the competent institution to go to the territory of another Member State to receive there the treatment appropriate to his condition,shall be entitled:(i) to benefits in kind provided on behalf of the competent institution by the institution of the place of stay or residence in accordance with the provisions of the legislation which it administers, as though he were insured with it; the length of the period during which benefits are provided shall be governed, however, by the legislation of the competent State;(ii) to cash benefits provided by the competent institution in accordance with the provisions of the legislation which it administers. However, by agreement between the competent institution and the institution of the place of stay or residence, such benefits may be provided by the latter institution on behalf of the former, in accordance with the provisions of the legislation of the competent State.2. The authorization required under paragraph 1 (b) may be refused only if it is established that movement of the person concerned would be prejudicial to his state of health or the receipt of medical treatment.The authorization required under paragraph 1 (c) may not be refused where the treatment in question is among the benefits provided for by the legislation of the Member State on whose territory the person concerned resided and where he cannot be given such treatment within the time normally necessary for obtaining the treatment in question in the Member State of residence taking account of his current state of health and the probable course of the disease.3. The provisions of paragraphs 1 and 2 shall apply by analogy to members of the family of an employed or self-employed person.However, for the purpose of applying paragraph 1 (a) and (c) (i) to the members of the family referred to in Article 19 (2) who reside in the territory of a Member State other than the one in whose territory the employed or self-employed person resides:(a) benefits in kind shall be provided on behalf of the institution of the Member State in whose territory the members of the family are residing by the institution of the place of stay in accordance with the provisions of the legislation which it administers as if the employed or self-employed person were insured there. The period during which benefits are provided shall, however, be that laid down under the legislation of the Member State in whose territory the members of the family are residing;(b) the authorization required under paragraph 1 (c) shall be issued by the institution of the Member State in whose territory the members of the family are residing.4. The fact that the provisions of paragraph 1 apply to an employed or self-employed person shall not affect the right to benefit of members of his family.Article 22a (14) Special rules for certain categories of persons Notwithstanding Article 2 of the Regulation, Article 22 (1) (a) and (c) shall also apply to persons who are nationals of a Member State and are insured under the legislation of a Member State and to the members of their families residing with them.Article 22b (15) Employment in a Member State other than the competent State - Stay in the State of employment The employed or self-employed person referred to in Article 13 (2) (d), 14, 14a, 14b, 14c (a) or 17, and members of the family accompanying him, shall benefit from the provisions of Article 22 (1) (a) for any condition requiring benefits during a stay in the territory of the Member State in which the worker is employed or whose flag the vessel aboard which the worker is employed is flying.Article 23 (a) Calculation of cash benefits 1. The competent institution of a Member State whose legislation provides that the calculation of cash benefits shall be based on average earnings or on average contributions, shall determine such average earnings or contributions exclusively by reference to earnings or contributions completed under the said legislation.2. The competent institution of a Member State whose legislation provides that the calculation of cash benefits shall be based on standard earnings, shall take account exclusively of the standard earnings or, where appropriate, of the average of standard earnings for the periods completed under the said legislation.3. The competent institution of a Member State under whose legislation the amount of cash benefits varies with the number of members of the family, shall also take into account the members of the family of the person concerned who are resident in the territory of another Member State as if they were resident in the territory of the competent State.Article 24 Substantial benefits in kind 1. Where the right of an employed or self-employed person or a member of his family to a prosthesis, a major appliance or other substantial benefits in kind has been recognized by the institution of a Member State before he becomes insured with the institution of another Member State, the said employed or self-employed person shall receive such benefits at the expense of the first institution, even if they are granted after he becomes insured with the second institution.2. The Administrative Commission shall draw up the list of benefits to which the provisions of paragraph 1 apply.Section 3 Unemployed persons and members of their families Article 25 1. An unemployed person who was formerly employed or self-employed, to whom the provisions of Article 69 (1) or the second sentence of Article 71 (1) (b) (ii) apply, and who satisfies the conditions of the legislation of the competent State for entitlement to benefits in kind and in cash, taking account where appropriate of the provisions of Article 18, shall receive for the period provided under Article 69 (1) (c):(a) benefits in kind provided on behalf of the competent institution by the institution of the Member State in which he seeks employment in accordance with the provisions of the legislation which the latter institution administers, as though he were insured with it;(b) cash benefits provided by the competent institution in accordance with the provisions of the legislation which it administers. However, by agreement between the competent institution and the institution of the Member State in which the unemployed person seeks employment, benefits may be provided by the latter institution on behalf of the former institution in accordance with the provisions of the legislation of the competent State. Unemployment benefits under Article 69 (1) shall not be granted for the period during which cash benefits are received.2. A totally unemployed person who was formerly employed and to whom the provisions of Article 71 (1) (a) (ii) or the first sentence of Article 71 (1) (b) (ii) apply, shall receive benefits in kind and in cash in accordance with the provisions of the legislation of the Member State in whose territory he resides, as though he had been subject to that legislation during his last employment, taking account where appropriate of the provisions of Article 18; the cost of such benefits shall be met by the institution of the country of residence.3. Where an unemployed person satisfies the conditions of the legislation of the Member State which is responsible for the cost of unemployment benefits for entitlement to sickness and maternity benefits, taking account where appropriate of the provisions of Article 18, the members of his family shall receive these benefits, irrespective of the Member State in whose territory they reside or are staying. Such benefits shall be provided:(i) with regard to the benefits in kind, by the institution of the place of residence or stay in accordance with the provisions of the legislation which it administers, on behalf of the competent institution of the Member State which is responsible for the cost of unemployment benefits;(ii) with regard to cash benefits, by the competent institution of the Member State which is responsible for the cost of unemployment benefits, in accordance with the legislation which it administers.4. Without prejudice to any provisions of the legislation of a Member State which permit an extension of the period during which sickness benefits may be granted, the period provided for in paragraph 1 may, in cases of force majeure, be extended by the competent institution within the limit fixed by the legislation administered by that institution.Article 25a (12) Contributions payable by wholly unemployed persons The institution which is responsible for granting benefits in kind and cash benefits to the unemployed persons referred to in Article 25 (2) and which belongs to a Member State whose legislation provides for deduction of contributions payable by unemployed persons to cover sickness and maternity benefits shall be authorized to make such deductions in accordance with the provisions of its legislation.Section 4 Pension claimants and members of their families Article 26 Right to benefits in kind in cases of cessation of the right to benefits from the institution which was last competent 1. An employed or self-employed person, members of his family or his survivors who, during the investigation of a claim for pension, cease to be entitled to benefits in kind under the legislation of the Member State last competent, shall nevertheless receive such benefits under the following conditions: benefits in kind shall be provided in accordance with the provisions of the legislation of the Member State in whose territory the person or persons concerned reside, provided that they are entitled to such benefits under that legislation or would be entitled to them under the legislation of another Member State if they were residing in the territory of that State, taking account where appropriate of the provisions of Article 18.2. A pension claimant who is entitled to benefits in kind under the legislation of a Member State which obliges the person concerned to pay sickness insurance contributions himself during the investigation of his pension claim shall cease to be entitled to benefits in kind at the end of the second month for which he has not paid the contributions due.3. Benefits in kind provided in accordance with the provisions of paragraph 1 shall be chargeable to the institution which has collected contributions in accordance with the provisions of paragraph 2; where no contributions are payable under the provisions of paragraph 2, the institution responsible for the cost of the benefits in kind after awarding the pension in accordance with the provisions of Article 28 shall refund the amount of the benefits provided to the institution of the place of residence.Section 5 Pensioners and members of their families Article 27 Pensions payable under the legislation of several States where there is a right to benefits in the country of residence A pensioner who is entitled to draw pensions under the legislation of two or more Member States, of which one is that of the Member State in whose territory he resides, and who is entitled to benefits under the legislation of the latter Member State, taking account where appropriate of the provisions of Article 18 and Annex VI, shall, with the members of his family, receive such benefits from the institution of the place of residence and at the expense of that institution as though the person concerned were a pensioner whose pension was payable solely under the legislation of the latter Member State.Article 28 Pensions payable under the legislation of one or more States, in cases where there is no right to benefits in the country of residence 1. A pensioner who is entitled to a pension under the legislation of one Member State or to pensions under the legislation of two or more Member States and who is not entitled to benefits under the legislation of the Member State in whose territory he resides shall nevertheless receive such benefits for himself and for members of his family, in so far as he would, taking account where appropriate of the provisions of Article 18 and Annex VI, be entitled thereto under the legislation of the Member State or of at least one of the Member States competent in respect of pensions if he were resident in the territory of such State. The benefits shall be provided under the following conditions:(a) benefits in kind shall be provided on behalf of the institution referred to in paragraph 2 by the institution of the place of residence as though the person concerned were a pensioner under the legislation of the State in whose territory he resides and were entitled to such benefits;(b) cash benefits shall, where appropriate, be provided by the competent institution as determined by the rules of paragraph 2, in accordance with the legislation which it administers. However, upon agreement between the competent institution and the institution of the place of residence, such benefits may be provided by the latter institution on behalf of the former, in accordance with the legislation of the competent State.2. In the cases covered by paragraph 1, the cost of benefits in kind shall be borne by the institution as determined according to the following rules:(a) where the pensioner is entitled to the said benefits under the legislation of a single Member State, the cost shall be borne by the competent institution of that State;(b) where the pensioner is entitled to the said benefits under the legislation of two or more Member States, the cost thereof shall be borne by the competent institution of the Member State to whose legislation the pensioner has been subject for the longest period of time; should the application of this rule result in several institutions being responsible for the cost of benefits the cost shall be borne by the institution administering the legislation to which the pensioner was last subject.Article 28a Pensions payable under the legislation of one or more of the Member States other than the country of residence where there is a right to benefits in the latter country Where the pensioner entitled to a pension under the legislation of one Member State, or to pensions under the legislations of two or more Member States, resides in the territory of a Member State under whose legislation the right to receive benefits in kind is not subject to conditions of insurance or employment, nor is any pension payable, the cost of benefits in kind provided to him and to members of his family shall be borne by the institution of one of the Member States competent in respect of pensions, determined according to the rules laid down in Article 28 (2), to the extent that the pensioner and members of his family would have been entitled to such benefits under the legislation administered by the said institution if they resided in the territory of the Member State where that institution is situated.Article 29 Residence of members of the family in a State other than the one in which the pensioner resides - Transfer of residence to the State where the pensioner resides 1. Members of the family of a pensioner entitled to a pension under the legislation of one Member State or to pensions under the legislation of two or more Member States who reside in the territory of a Member State other than the one in which the pensioner resides shall, where he is entitled to benefits under the legislation of one Member State, receive benefits as though the pensioner were resident in the same territory as themselves. Benefit shall be provided under the following conditions:(a) benefits in kind shall be provided by the institution of the place of residence of the members of the family in accordance with the provisions of the legislation which that institution administers, the cost being borne by the institution of the pensioner's place of residence;(b) cash benefits shall, where appropriate, be provided by the competent institution as determined by the provisions of Article 27 or 28 (2), in accordance with the provisions of the legislation which it administers. However, upon agreement between the competent institution and the institution of the place of residence of the members of the family, such benefits may be provided by the latter institution on behalf of the former, in accordance with the provisions of the legislation of the competent State.2. Members of the family referred to in paragraph 1 who transfer their residence to the territory of the Member State where the pensioner resides, shall receive:(a) benefits in kind under the provisions of the legislation of that State, even if they have already received benefits for the same case of sickness or maternity before transferring their residence;(b) cash benefits provided where appropriate by the competent institution determined by the provisions of Article 27 or 28 (2), in accordance with the legislation which it administers. However, upon agreement between the competent institution and the institution of the place of residence of the pensioner, such benefits may be provided by the latter institution on behalf of the former, in accordance with the provisions of the legislation of the competent State.Article 30 Substantial benefits in kind The provisions of Article 24 shall apply by analogy to pensioners.Article 31 Stay of the pensioner and/or members of his family in a State other than the State in which they reside A pensioner entitled to a pension or pensions under the legislation of one Member State or to pensions under the legislation of two or more Member States who is entitled to benefits under the legislation of one of those States shall, with members of his family who are staying in the territory of a Member State other than the one in which they reside, receive:(a) benefits in kind provided by the institution of the place of stay in accordance with the provisions of the legislation which it administers, the cost being borne by the institution of the pensioner's place of residence;(b) cash benefits provided, where appropriate, by the competent institution as determined by the provisions of Article 27 or 28 (2), in accordance with the provisions of the legislation which it administers. However, upon agreement between the competent institution and the institution of the place of stay, these benefits may be provided by the latter institution on behalf of the former, in accordance with the provisions of the legislation of the competent State.Article 32 (15) .....Article 33 (7) Contributions payable by pensioners 1. The institution of a Member State which is responsible for payment of a pension and which administers legislation providing for deductions from pensions in respect of contributions for sickness and maternity shall be authorized to make such deductions, calculated in accordance with the legislation concerned, from the pension payable by such institution, to the extent that the cost of the benefits under Article 27, 28, 28a, 29, 31 and 32 is to be borne by an institution of the said Member State.2. Where, in the cases referred to in Article 28a, the acquisition of benefits in respect of sickness and maternity is subject to the payment of contributions or similar payments under the legislation of a Member State in whose territory the pensioner in question resides, by virtue of such residence, these contributions shall not be payable.Article 34 General provisions 1. For the purposes of Articles 28, 28a, 29 and 31, a pensioner who is in receipt of two or more pensions due under the legislation of a single Member State shall be regarded as a pensioner entitled to draw a pension under the legislation of one Member State, within the meaning of these provisions.2. Articles 27 to 33 shall not apply to a pensioner or to members of his family who are entitled to benefits under the legislation of a Member State as a result of pursuing a professional or trade activity. In such a case, the person concerned shall, for the purposes of the implementation of this chapter, be considered as an employed or self-employed person or as a member of an employed or self-employed person's family.Section 6 Miscellaneous provisions Article 35 Scheme applicable where there are a number of schemes in the country of residence or stay - Previous illness - Maximum period during which benefits are granted 1. Subject to paragraph 2, where the legislation of the country of stay or residence contains several sickness or maternity insurance schemes, the provisions applicable under Article 19, 21 (1), 22, 25, 26, 28 (1), 29 (1) or 31 shall be those of the scheme covering manual workers in the steel industry. Where, however, the said legislation includes a special scheme for workers in mines and similar undertakings, the provisions of such scheme shall apply to that category of workers and members of their families provided the institution of the place of stay or residence to which application is made is competent to administer such scheme.2. Where the legislation of the country of stay or residence includes one or more special schemes, covering all or most occupational categories of self-employed persons, which grant benefits in kind less favourable than those granted to employed persons, the provisions applicable to the person concerned and the members of his family pursuant to Articles 19 (1) (a) and (2), 22 (1) (under (i)) and (3), 28 (1) (a) and 31 (a) shall be those of the scheme or schemes determined by the implementing Regulation referred to in Article 98:(a) where, in the competent State, the person concerned is insured under a special scheme for self-employed persons which also grants less favourable benefits in kind than those granted to employed person,or(b) where a person in receipt of one or more pensions is, under the pensions legislation of the competent Member State or Member States, entitled only to the benefits in kind provided for by a special scheme for self-employed persons which also grants less favourable benefits in kind than those granted to employed persons.3. Where, under the legislation of a Member State, the granting of benefits is conditional upon the origin of the illness, that conditions shall apply neither to employed or self-employed persons nor to the members of their families to whom this Regulation applies, regardless of the Member State in whose territory they reside.4. Where the legislation of a Member State fixes a maximum period for the granting of benefits, the institution which administers that legislation may, where appropriate, take account of the period during which the benefits have already been provided by the institution of another Member State for the same case of sickness or maternity.Section 7 Reimbursement between institutions Article 36 (15) 1. Benefits in kind provided in accordance with the provisions of this chapter by the institution of one Member State on behalf of the institution of another Member State shall be fully refunded.2. The refunds referred to in paragraph 1 shall be determined and made in accordance with the procedure provided for by the implementing Regulation referred to in Article 98, either on production of proof of actual expenditure or on the basis of lump-sum payments.In the latter case, the lump-sum payments shall be such as to ensure that the refund is as close as possible to actual expenditure.3. Two or more Member States, or the competent authorities of those States, may provide for other methods of reimbursement or may waive all reimbursement between institutions under their jurisdiction.CHAPTER 2 (11) INVALIDITY Section 1 Employed persons or self-employed persons subject only to legislation under which the amount of invalidity benefits its independent of the duration of the periods of insurance Article 37 (11) General provisions 1. An employed person or a self-employed person who has been successively or alternately subject to the legislation of two or more Member States and who has completed periods of insurance exclusively under legislation according to which the amount of invalidity benefits is independent of the duration of periods of insurance shall receive benefits in accordance with Article 39. This Article shall not affect pension increases or supplements in respect of children, granted in accordance with Chapter 8.2. Annex VI, part A, lists legislations of the kind mentioned in paragraph 1 which are in force in the territory of each of the Member States concerned.Article 38 (11) Consideration of periods of insurance or of residence completed under the legislation to which an employed person or a self-employed person was subject for the acquisition, retention or recovery of the right to benefits 1. Where the legislation of a Member State makes the acquisition, retention or recovery of the right to benefits, under a scheme which is not a special scheme within the meaning of paragraph 2 or 3, subject to the completion of periods of insurance or of residence, the competent institution of that Member State shall take account, where necessary, of the periods of insurance or of residence completed under the legislation of any other Member State, be it under a general scheme or under a special scheme and either as an employed person or as a self-employed person. For that purpose, it shall take account of these periods as if they had been completed under its own legislation.2. Where the legislation of a Member State makes the granting of certain benefits conditional upon the periods of insurance having been completed only in a occupation which is subject to a special scheme for employed persons or, where appropriate, in a specific employment, periods completed under the legislation of other Member States shall be taken into account for the granting of these benefits only if completed under a corresponding scheme or, failing that, in the same occupation or, where appropriate, in the same employment.If, account having been taken of the periods thus completed, the person concerned does not satisfy the conditions for receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing that, under the scheme applicable to manual or clerical workers, as the case may be, subject to the condition that the person concerned has been affiliated to one or other of these schemes.3. Where the legislation of a Member State makes the granting of certain benefits conditional upon the period of insurance having been completed only in a occupation subject to a special scheme for self-employed persons, periods completed under the legislation of other Member States shall be taken into account for the granting of these benefits only if completed under a corresponding scheme or, failing that, in the same occupation. The special schemes for self-employed persons referred to in this paragraph are listed in Annex IV, part B, for each Member State concerned.If, account having been taken of the periods thus completed, the person concerned does not satisfy the conditions for receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing that, under the scheme applicable to manual or clerical workers, as the case may be, subject to the condition that the person concerned has been affiliated to one or other of these schemes.Article 39 (11)(14) Award of benefits 1. The institution of a Member State whose legislation was applicable at the time when incapacity for work followed by invalidity occurred shall determine, in accordance with that legislation, whether the person concerned satisfies the conditions for entitlement to benefits, taking account, where appropriate, of Article 38.2. A person who satisfies the conditions referred to in paragraph 1 shall receive the benefits only from the said institution, in accordance with the provisions of the legislation which it administers.3. A person who is not entitled to benefits under paragraph 1 shall receive the benefits to which he is still entitled under the legislation of another Member State taking account, where appropriate, of Article 38.4. If the legislation referred to in paragraph 2 or 3 provides that the amount of the benefits shall be determined taking into account the existence of members of the family other than the children, the competent institution shall also take into consideration those members of the family of the person concerned who are residing in the territory of another Member State, as if they were residing in the territory of the competent State.5. If the legislation referred to in paragraph 2 or 3 lays down provisions for the reduction, suspension or withdrawal of benefits in the case of overlapping with other income or with benefits of a different kind within the meaning of Article 461 (2), Article 46a (3) and Article 46c (5) shall apply mutatis mutandis.6. A wholly unemployed employee to whom Article 71 (1) (a) (ii) or the first sentence of Article 71 (1) (b) (ii) applies shall receive the invalidity benefits provided by the competent institution of the Member State in whose territory he resides, in accordance with the legislation which it administers, as though he had been subject to that legislation during his last employment, account being taken, where appropriate, of Article 38 and/or Article 25 (2). The institution of the country of residence shall be responsible for paying these benefits.Where that institution applies legislation providing for deduction of contributions payable by unemployed persons to cover invalidity benefits, it shall be authorized to make such deductions in accordance with the provisions of its legislation.If the legislation which that institution administers provides for the calculation of benefits to be based on wages or salaries, the institution shall take into account the wages or salaries received in the last country of employment and in the country of residence in accordance with the legislation which it administers. Where no wage or salary has been received in the country of residence, the competent institution shall refer, as necessary and in accordance with the rules laid down in its legislation, to the salaries received in the last country of employment.Section 2 Employed persons or self-employed persons subject either only to legislation under which the amount of invalidity benefit depends on the duration of periods of insurance or residence or the legislation of this type and of the type referred to in Section 1 Article 40 (11) General provisions 1. An employed person or a self-employed person who has been successively or alternately subject to the legislation of two or more Member States, of which at least one is not of the type referred to in Article 37 (1), shall receive benefits under the provisions of Chapter 3, which shall apply mutatis mutandis, taking into account the provisions of paragraph 4.2. However, an employed or self-employed person who suffers incapacity for work leading to invalidity while subject to a legislation listed in Annex IV, part A, shall receive benefits in accordance with the provisions of Article 37 (1) on the following conditions:- that he satisfies the conditions of that legislation or other legislations of the same type, taking account where appropriate of Article 38, but without having recourse to periods of insurance completed under legislations not listed in Annex IV, part A, and- that he does not satisfy the conditions required for the acquisition of the right to invalidity benefits under a legislation not listed in Annex IV, part A, and- that he does not assert any claims to old-age benefits, account being taken of the second sentence of Article 44 (2).3. (a) For the purpose of determining the right to benefits under the legislation of a Member State, listed in Annex IV, part A, which makes the granting of invalidity benefits conditional upon the person concerned having received cash sickness benefits or having been incapable or work during a specified period, where an employed person or a self-employed person who has been subject to that legislation suffers incapacity for work leading to invalidity while subject to the legislation of another Member State, account shall be taken of the following, without prejudice to Article 37 (1):(i) any period during which, in respect of that incapacity for work, he has, under the legislation of the second Member State, received cash sickness benefits, or, in lieu thereof, continued to receive a wage or salary;(ii) any period during which, in respect of the invalidity which followed that incapacity for work, he has received benefits within the meaning of this Chapter 2 and of Chapter 3 that follows, of the Regulation granted in respect of invalidity under the legislation of the second Member State.as if it were a period during which cash sickness benefits were paid to him under the legislation of the first Member State or during which he was incapable or working within the meaning of that legislation.(b) The right to invalidity benefits under the legislation of the first Member State shall be acquired either upon expiry of the preliminary period of compensation for sickness, as required by that legislation, or upon expiry of the preliminary period of incapacity of work as required by that legislation, but not before:(i) the date of acquisition of the right to invalidity benefits referred to in subparagraph (a) (ii) under the legislation of the second Member State,or(ii) the day following the last day on which the person concerned is entitled to cash sickness benefits under the legislation of the second Member State.4. A decision taken by an institution of a Member State concerning the degree of invalidity of a claimant shall be binding on the institution of any other Member State concerned, provided that the concordance between the legislation of these States on conditions relating to the degree of invalidity is acknowledged in Annex V.Section 3 Aggravation of invalidity Article 41 (11) 1. In the case of aggravation of an invalidity for which an employed person or a self-employed person is receiving benefits under the legislation of a single Member State, the following provisions shall apply:(a) if the person concerned has not been subject to the legislation of another Member State since receiving benefits, the competent institution of the first State shall grant the benefits, taking the aggravation into account, in accordance with the provisions of the legislation which it administers;(b) if the person concerned has been subject to the legislation of one or more of the other Member States since receiving benefits, the benefits shall be granted to him, taking the aggravation into account, in accordance with Article 37 (1) or 40 (1) or (2), as appropriate;(c) if the total number of the benefit or benefits payable under subparagraph (b) is lower than the amount of the benefit which the person concerned was receiving at the expense of the institution previously liable for payment, such institution shall pay him asupplement equal to the difference between the two amounts;(d) if, in the case referred to in subparagraph (b), the institution responsible for the initial incapacity is a Dutch institution, and if:(i) the illness which caused the aggravation is the same as the one which gave rise to the granting of benefits under Dutch legislation,(ii) this illness is an occupational disease within the meaning of the legislation of the Member State to which the person concerned was last subject and entitles him to payment of the supplement referred to in Article 60 (1) (b), and(iii) the legislation or legislations to which the person concerned has been subject since receiving benefits is or are listed in Annex IV, part A,the Dutch institution shall continue to provide the initial benefit after the aggravation occurs, and the benefit due under the legislation of the last Member State to which the person concerned was subject shall be reduced by the amount of the Dutch benefit;(e) if, in the case referred to in subparagraph (b), the person concerned is not entitled to benefits at the expense of an institution of another Member State, the competent institution of the first State shall grant the benefits, according to the provisions of the legislation of the State, taking into account the aggravation and, where appropriate, Article 38.2. In the case of aggravation of an invalidity for which an employed person or a self-employed person is receiving benefits under the legislation of two or more Member States, the benefits shall be granted to him, taking the aggravation into account, in accordance with Article 40 (1).Section 4 Resumption of provision of benefits after suspension or withdrawal - Conversion of invalidity benefits into old-age benefits - Recalculation of benefits granted under Article 39 Article 42 (11) Determination of the institution responsible for the provision of benefits where provision of invalidity benefits is resumed 1. If provision of benefits is to be resumed after suspension, such provision shall, without prejudice to Article 43, be the responsibility of the institution or institutions which were responsible for provision of the benefits at the time of their suspension.2. If, after withdrawal of benefits, the condition of the person concerned warrants the granting of further benefits, they shall be granted in accordance with Article 37 (1) or Article 40 (1) or (2), as appropriate.Article 43 (11) Conversion of invalidity benefits into old-age benefits - Recalculation of benefits granted under Article 39 1. Invalidity benefits shall be converted into old-age benefits, where appropriate, under the condition laid down by the legislation or legislations under which they were granted, and in accordance with Chapter 3.2. Where a person receiving invalidity benefits can establish a claim to old-age benefits under the legislation of one or more Member States, in accordance with Article 49, any institution which is responsible for providing invalidity benefits under the legislation of a Member State shall continue to provide such a person with the invalidity benefits to which he is entitled under the legislation which it administers until the provisions of paragraph 1 become applicable as regards that institution or so long as the person concerned fulfils the conditions for such benefits.3. Where invalidity benefits granted in accordance with Article 39 under the legislation of a Member State are converted into old-age benefits and where the person concerned does not yet satisfy the conditions required by one or more national legislations to receive these benefits, the person concerned shall receive, from this or these Member States, from the date of the conversion, invalidity benefits granted in accordance with Chapter 3 as if that Chapter had been applicable at the time when his incapacity for work leading to invalidity occurred, until the person concerned satisfies the qualifying conditions for old-age benefit laid down by the national legislations concerned or, where such conversion is not provided for, as long as he has a right to invalidity benefits under the legislation or legislations concerned.4. The invalidity benefits provided under Article 39 shall be recalculated pursuant to Chapter 3 as soon as the beneficiary satisfies the qualifying conditions for invalidity benefits laid down by a legislation not listed in Annex IV, part A, or as soon as he receives old-age benefits under the legislation of another Member State.CHAPTER 3 (11) OLD AGE AND DEATH (PENSIONS) Article 44 (11) General provisions for the award of benefits where an employed or self-employed person has been subject to the legislation of two or more Member States 1. The rights to benefits of an employed or self-employed person who has been subject to the legislation of two or more Member States, or of his survivors, shall be determined in accordance with the provisions of this Chapter.2. Save as otherwise provided in Article 49, the processing of a claim for an award submitted by the person concerned shall have regard to all the legislations to which the employed or self-employed person has been subject. Exception shall be made to this rule if the person concerned expressly asks for postponement of the award of old-age benefits to which he would be entitled under the legislation of one or more Member States.3. This Chapter shall not apply to increases in pensions or to supplements for pensions in respect of children or to orphan's pensions granted in accordance with the provisions of Chapter 8.Article 45 (11) (14) Consideration of periods of insurance or of residence completed under the legislations to which an employed person or self-employed person was subject, for the acquisition, retention or recovery of the right to benefits 1. Where the legislation of a Member State makes the acquisition, retention or recovery of the right to benefits, under a scheme which is not a special scheme within the meaning of paragraph 2 or 3, subject to the completion of periods of insurance or of residence, the competent institution of that Member State shall take account, where necessary, of the periods of insurance or of residence completed under the legislation of any other Member State, be it under a general scheme or under a special scheme and either as an employed person or a self-employed person. For that purpose, it shall take account of these periods as if they had completed under its own legislation.2. Where the legislation of a Member State makes the granting of certain benefits conditional upon the periods of insurance having been completed only in an occupation which is subject to a special scheme for employed persons or, where appropriate, in a specific employment, periods completed under the legislation of other Member States shall be taken into account for the granting of these benefits only if completed under a corresponding scheme or, failing that, in the same occupation or, where appropriate, in the same employment. If, account having been taken of the periods thus completed, the person concerned does not satisfy the conditions for receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing that, under the scheme applicable to manual or clerical workers, as the case may be, subject to the condition that the person has been affiliated to one or other of these schemes.3. Where the legislation of a Member State makes the granting of certain benefits conditional upon the periods of insurance having been completed only in an occupation subject to a special scheme for self-employed persons, periods completed under the legislations of other Member States shall be taken into account for the granting of these benefits only if completed under a corresponding scheme or, failing that, in the same occupation. The special schemes for self-employed persons referred to in this paragraph are listed in Annex IV, part B, for each Member State concerned. If, account having been taken of the periods referred to in this paragraph, the person concerned does not satisfy the conditions for receipt of these benefits, these periods shall be taken into account for the granting of the benefits under the general scheme or, failing this, under the scheme applicable to manual or clerical workers, as the case may be, subject to the condition that the person concerned has been affiliated to one or other of these schemes.4. The periods of insurance completed under a special scheme of a Member State shall be taken into account under the general scheme or, failing that, under the scheme applicable to manual or clerical workers, as the case may be, of another Member State for the acquisition, retention or recovery of the right to benefits, subject to the condition that the person concerned has been affiliated to one or other of these schemes, even if these periods have already been taken into account in the latter State under a scheme referred to in paragraph 2 or in the first sentence of paragraph 3.5. Where the legislation of a Member State makes the acquisition, retention or recovery of the right to benefits conditional upon the person concerned being insured at the time of the materialization of the risk, this condition shall be regarded as having been satisfied in the case of insurance under the legislation of another Member State, in accordance with the procedures provided in Annex VI for each Member State concerned.6. A period of full employment of a worker to whom Article 81 (1) (a) (ii) or (b) (ii), first sentence, applies shall be taken into account by the competent institution of the Member State in whose territory the worker concerned resides in accordance with the legislation administered by that institution, as if that legislation applied to him during his last employment.Where that institution applies legislation providing for deduction of contributions payable by unemployed persons to cover old age pensions and death, it shall be authorized to make such deductions in accordance with the provisions of its legislation.If the period of full unemployment in the country of residence of the person concerned can be taken into account only if contribution periods have been completed in that country, this condition shall be deemed to be fulfilled if the contribution periods have been completed in another Member State.Article 46 (11) Award of benefits 1. Where the conditions required by the legislation of a Member State for entitlement to benefits have been satisfied without having to apply Article 45 or Article 40 (3), the following rules shall apply:(a) the competent institution shall calculate the amount of the benefit that would be due:(i) on the one hand, only under the provisions of the legislation which it administers;(ii) on the other hand, pursuant to paragraph 2;b) the competent institution may, however, waive the calculation to be carried out in accordance with (a) (ii) if the result of this calculation, apart from differences arising from the use of round figures, is equal to or lower than the result of the calculation carried out in accordance with (a) (i), in so far as that institution does not apply any legislation containing rules against overlapping as referred to in Articles 46b and 46c or if the aforementioned institution applies a legislation containing rules against overlapping in the case referred to in Article 46c, provided that the said legislation lays down that benefits of a different kind shall be taken into consideration only on the basis of the relation of the periods of insurance or of residence completed under that legislation alone to the periods of insurance or of residence required by that legislation in order to qualify for full benefit entitlement.Annex IV, part C, lists for each Member State concerned the cases where the two calculations would lead to a result of this kind.2. Where the conditions required by the legislation of a Member State for entitlement to benefits are satisfied only after application of Article 45 and or Article 40 (3), the following rules shall apply:(a) the competent institution shall calculate the theoretical amount of the benefit to which the person concerned could lay claim provided all periods of insurance and/or of residence, which have been completed under the legislation of the Member States to which the employed person or self-employed person was subject, have been completed in the State in question under the legislation which it administers on the date of the award of the benefit. If, under this legislation, the amount of the benefit is independent of the duration of the periods completed, the amount shall be regarded as being the theoretical amount referred to in this paragraph;(b) the competent institution shall subsequently determine the actual amount of the benefit on the basis of the theoretical amount referred to in the preceding paragraph in accordance with the ratio of the duration of the periods of insurance or of residence completed before the materialization of the risk under the legislation which it administers to the total duration of the periods of insurance and of residence completed before the materialization of the risk under the legislations of all the Member States concerned.3. The person concerned shall be entitled to the highest amount calculated in accordance with paragraphs 1 and 2 from the competent institution of each Member State without prejudice to any application of the provisions concerning reduction, suspension or withdrawal provided for by the legislation under which this benefit is due.Where that is the case, the comparison to be carried out shall relate to the amounts determined after the application of the said provisions.4. When, in the case of invalidity, old-age or survivor's pensions, the total of the benefits due from the competent institutions of two or more Member States under the provisions of a multilateral social security convention referred to in Article 6 (b) does not exceed the total which would be due from such Member States under paragraphs 1 to 3, the person concerned shall benefit from the provisions of this Chapter.Article 46a (11) General provisions relating to reduction, suspension or withdrawal applicable to benefits in respect of invalidity, old age or survivors under the legislations of the Member States 1. For the purposes of the Chapter, overlapping of benefits of the same kind shall have the following meaning: all overlapping of benefits in respect of invalidity, old age and survivors calculated or provided on the basis of periods of insurance and/or residence completed by one and the same person.2. For the purposes of this Chapter, overlapping of benefits of different kinds means all overlapping of benefits that cannot be regarded as being of the same kind within the meaning of paragraph 1.3. The following rules shall be applicable for the application of provisions on reduction, suspension or withdrawal laid down by the legislation of a Member State in the case of overlapping of a benefit in respect of invalidity, old age or survivors with a benefit of the same kind or a benefit of a different kind or with other income:(a) account shall be taken of the benefits acquired under the legislation of another Member State or of other income acquired in another Member State only where the legislation of the first Member State provides for the taking into account of benefits or income acquired abroad;(b) account shall be taken of the amount of benefits to be granted by another Member State before deductions of taxes, social security contributions and other individual levies or deductions;(c) no account shall be taken of the amount of benefits acquired under the legislation of another Member State which are awarded on the basis of voluntary insurance or continued optional insurance;(d) where provisions on reduction, suspension or withdrawal are applicable under the legislation of only one Member State on account of the fact that the person concerned receives benefits of a similar or different kind payable under the legislation of other Member States or other income acquired within the territory of other Member States, the benefit payable under the legislation of the first Member State may be reduced only within the limit of the amount of the benefits payable under the legislation or the income acquired within the territory of other Member States.Article 46b (11) Special provisions applicable in the case of overlapping of benefits of the same kind under the legislation of two or more Member States 1. The provisions on reduction, suspension or withdrawal laid down by the legislation of a Member State shall not be applicable to a benefit calculated in accordance with Article 46 (2).2. The provisions on reduction, suspension or withdrawal laid down by the legislation of a Member State shall apply to a benefit calculated in accordance with Article 46 (1) (a) (i) only if the benefit concerned is:(a) either a benefit, which is referred to in Annex IV, part D, the amount of which does not depend on the length of the periods of insurance of residence completed,or(b) a benefit, the amount of which is determined on the basis of a credited period deemed to have been completed between the date on which the risk materialized and a later date. In the latter case, the said provisions shall apply in the case of overlapping of such a benefit:(i) either with a benefit of the same kind, except where an agreement has been concluded between two or more Member States providing that one and the same credited period may not be taken into account two or more times;(ii) or with a benefit of the type referred to in (a).The benefits referred to in (a) and (b) and agreements are mentioned in Annex IV, part D.Article 46c (11) Special provisions applicable in the case of overlapping of one or more benefits referred to in Article 46a (1) with one or more benefits of a different kind or with other income, where two or more Member States are concerned 1. If the receipt of benefits of a different kind or other income entails the reduction, suspension or withdrawal of two or more benefits referred to in Article 46 (1) (a) (i), the amounts which would not be paid in strict application of the provisions concerning reduction, suspension or withdrawal provided for by the legislation of the Member States concerned shall be divided by the number of benefits subject to reduction, suspension or withdrawal.2. Where the benefit in question is calculated in accordance with Article 46 (2), the benefit or benefits of a different kind from other Member States or other income and all other elements provided for by the legislation of the Member State for the application of the provisions in the respect of reduction, suspension or withdrawal shall be taken into account in proportion to the periods of insurance and/or residence referred to in Article 46 (2) (b), and shall be used for the calculation of the said benefit.3. If the receipt of benefits of a different kind or of other income entails the reduction, suspension or withdrawal of one or more benefits referred to in Article 46 (1) (a) (i), and of one or more benefits referred to in Article 46 (2), the following rules shall apply:(a) where in a case of a benefit or benefits referred to in Article 46 (1) (a) (i), the amounts which would not be paid in strict application of the provisions concerning reduction, suspension or withdrawal provided for by the legislation of the Member States concerned shall be divided by the number of benefits subject to reduction, suspension or withdrawal;(b) where in a case of a benefit or benefits calculated in accordance with Article 46 (2), the reduction suspension or withdrawal shall be carried out in accordance with paragraph 2.4. Where, in the case referred to in paragraphs 1 and 3 (a), the legislation of a Member State provides that, for the application of provisions concerning reduction, suspension or withdrawal, account shall be taken of benefits of a different kind and/or other income and all other elements in proportion to the periods of insurance referred to in Article 46 (2) (b), the division provided for in the said paragraphs shall not apply in respect of that Member State.5. All the abovementioned provisions shall apply mutatis mutandis where the legislation of one or more Member States provides that the right to a benefit cannot be acquired in the case where the person concerned is in receipt of a benefit of a different kind, payable under the legislation of another Member State, or of other income.Article 47 (11) Additional provisions for the calculation of benefits 1. For the calculation of the theoretical and pro rata amounts referred to in Article 46 (2), the following rules shall apply:(a) where the total length of the periods of insurance and of residence completed before the risk materialized under the legislations of all the Member States concerned is longer than the maximum period required by the legislation of one of these States for receipt of full benefit, the competent institution of that State shall take into consideration this maximum period instead of the total length of the periods completed; this method of calculation must not result in the imposition on that institution of the cost of a benefit greater than the full benefit provided for by the legislation which it administers. This provisions shall not apply to benefits, the amount of which does not depend on the length of insurance;(b) the procedure for taking account of overlapping periods is laid down in the implementing Regulation referred to in Article 98;(c) where, under the legislation of a Member State, benefits are calculated on the basis of average earnings, an average contribution, an average increase or on the relation which existed, during the periods of insurance, between the claimant's gross earnings and the average gross earnings of all insured persons other than apprentices, such average figures or relations shall be determined by the competent institution of that State solely on the basis of the periods of insurance completed under the legislation of the said State, or the gross earnings received by the person concerned during those periods only;(d) where, under the legislation of a Member State, benefits are calculated on the basis of the amount of earnings, contributions or increases, the competent institution of the State shall determine the earnings, contributions and increases to be taken into account in respect of the periods of insurance or residence completed under the legislation of other Member States on the basis of the average earnings, contributions or increases recorded in respect of the periods of insurance completed under the legislation which it administers;(e) where, under the legislation of a Member State, benefits are calculated on the basis of standard earnings or a fixed amount, the competent institutions of that State shall consider the standard earnings or the fixed amount to be taken into account by it in respect of periods of insurance or residence completed under the legislations of other Member States as being equal to the standard earnings or fixed amount or, where appropriate, to the average of the standard earnings or the fixed amount corresponding to the periods of insurance completed under the legislation which it administers;(f) where, under the legislation of a Member State, benefits are calculated for some periods on the basis of the amount of earnings and, for other periods, on the basis of standard earnings or a fixed amount, the competent institution of that State shall, in respect of periods of insurance or residence completed under the legislations of other Member States, take into account the earnings or fixed amounts determined in accordance with the provisions referred to in (d) or (e) or, as appropriate, the average of these earnings or fixed amounts, where benefits are calculated on the basis of standard earnings or a fixed amount for all the periods completed under the legislation which it administers, the competent institution shall consider the earnings to be taken into account in respect of the periods of insurance or residence completed under the legislations of other Member States as being equal to the national earnings corresponding to the standard earnings or fixed amounts;(g) where, under the legislation of a Member State, benefits are calculated on the basis of average contributions, the competent institution shall determine that average by reference only to those periods of insurance completed under the legislation of the said State.2. The provisions of the legislation of a Member State concerning the revalorization of the factors taken into account for the calculation of benefits shall apply, as appropriate, to the factors to be taken into account by the competent institution of that state, in accordance with paragraph 1, in respect of the periods of insurance or residence completed under the legislation of other Member States.3. If, under the legislation of a Member State, the amount of benefits is determined taking into account the existence of members of the family other than children, the competent institution of that State shall also take into consideration those members of the family of the person concerned who are residing in the territory of another Member State as if they were residing in the territory of the competent State.4. If the legislation which the competent institution of a Member State administers requires a salary to be taken into account for the calculation of benefits, where the first and second subparagraphs of Article 45 (6) have been applied, and if, in this Member State, only periods of full unemployment with benefit in accordance with Article 71 (1) (a) (ii) or the first sentence of Article 71 (1) (b) (ii) are taken into consideration for the payment of pensions, the competent institution of that Member State shall pay the pension on the basis of the salary it used as the reference for providing that unemployment benefit in accordance with the legislation which it administers.Article 48 (11) Periods of insurance or of residence of less than one year 1. Notwithstanding Article 46 (2), the institution of a Member State shall not be required to award benefits in respect of periods completed under the legislation it administers which are taken into account when the risk materializes, if:- the duration of the said periods does not amount to one year,and- taking only these periods into consideration, no right to benefit is acquired by virtue of the provisions of that legislation.2. The competent institution of each of the Member States concerned shall take into account the periods referred to in paragraph 1, for the purposes of applying Article 46 (2) excepting subparagraph (b).3. If the effect of applying paragraph 1 would be to relieve all the institutions of the Member States concerned of their obligations, benefits shall be awarded exclusively under the legislation of the last of those States whose conditions are satisfied, as if all the periods of insurance and residence completed and taken into account in accordance with Article 45 (1) to (4) had been completed under the legislation of that State.Article 49 (11) (15) Calculation of benefits where the person concerned does not simultaneously satisfy the conditions laid down by all the legislations under which periods of insurance or of residence have been completed or when he has expressly requested a postponement of the award of old-age benefits 1. If, at a given time, the person concerned does not satisfy the conditions laid down for the provisions of benefits by all the legislations of the Member States to which he has been subject, taking into account where appropriate Article 45 and/or Article 40 (3), but satisfies the conditions or one or more of them only, the following provisions shall apply:(a) each of the competent institutions administering a legislation whose conditions are satisfied shall calculate the amount of the benefit due, in accordance with Article 46;(b) however:(i) if the person concerned satisfies the conditions of at least two legislations without having recourse to periods of insurance or residence completed under the legislations whose conditions are not satisfied, these periods shall not be taken into account for the purposes of Article 46 (2) unless taking account of the said periods makes it possible to determine a higher amount of benefit;(ii) if the person concerned satisfies the conditions of one legislation only without having recourse to periods of insurance or residence completed under the legislations whose conditions are not satisfied, the amount of the benefit due shall, in accordance with Article 46 (1) (a) (i), be calculated only in accordance with the provisions of the legislation whose conditions are satisfied, taking account of the periods completed under that legislation only, unless taking account of the periods completed under the legislations whose conditions are not satisfied makes it possible, in accordance with Article 46 (1) (a) (ii), to determine a higher amount of benefit.The provisions of this paragraph shall apply mutatis mutandis where the person concerned has expressly requested the postponement of the award of old-age benefits, in accordance with the second sentence of Article 44 (2).2. The benefit or benefits awarded under one or more of the legislations in question, in the case referred to in paragraph 1, shall be recalculated automatically in accordance with Article 46, as and when the conditions required by one or more of the other legislations to which the person concerned has been subject are satisfied, taking into account, where appropriate, Article 45 and taking into account once again, where appropriate, paragraph 1. This paragraph shall apply mutatis mutandis where a person requests the award of old-age benefits acquired under the legislation of one or more Member States which had until than been postponed in accordance with the second sentence of Article 44 (2).3. A recalculation shall automatically be made in accordance with paragraph 1, without prejudice to Article 40 (2), where the conditions required by one or more of the legislations concerned are no longer satisfied.Article 50 (11) Award of a supplement where the total of benefits payable under the legislations of the various Member States does not amount to the minimum laid down by the legislation of the State in whose territory the recipient resides A recipient of benefits to whom this Chapter applies may not, in the State in whose territory he resides and under whose legislation a benefit is payable to him, be awarded a benefit which is less than the minimum benefit fixed by that legislation for a period of insurance or residence equal to all the periods of insurance or residence equal to all the periods of insurance taken into account for the payment in accordance with the preceding Articles. The competent institution of that State shall, if necessary, pay him throughout the period of his residence in its territory a supplement equal to the difference between the total of the benefits payable under this Chapter and the amount of the minimum benefit.Article 51 (11) Revalorization and recalculation of benefits 1. If, by reason of an increase in the cost of living or changes in the level of wages or salaries or other reasons for adjustment, the benefits of the States concerned are altered by a fixed percentage or amount, such percentage or amount must be applied directly to the benefits determined under Article 46, without the need for a recalculation in accordance with that Article.2. On the other hand, if the method of determining benefits or the rules for calculating benefits should be altered, a recalculation shall be carried out in accordance with Article 46.CHAPTER 4 ACCIDENTS AT WORK AND OCCUPATIONAL DISEASES Section 1 Right to benefits Article 52 Residence in a Member State other than the competent State - General rules An employed or self-employed person who sustains an accident at work or contracts an occupational disease, and who is residing in the territory of a Member State other than the competent State, shall receive in the State in which he is residing:(a) benefits in kind, provided on behalf of the competent institution by the institutions of his place of residence in accordance with the provisions of the legislation which it administers as if he were insured with it;(b) cash benefits provided by the competent institution in accordance with the provisions of the legislation which it administers. However, by agreement between the competent institution and the institution of the place of residence, these benefits may be provided by the latter institution on behalf of the former in accordance with the legislation of the competent State.Article 53 Frontier workers - Special rule A frontier worker may also obtain benefits in the territory of the competent State. Such benefits shall be provided by the competent institution in accordance with the provisions of the legislation of that State, as if the person concerned were residing there.Article 54 Stay in or transfer of residence to the competent State 1. An employed or self-employed person covered by Article 52 who is staying in the territory of the competent State shall receive benefits in accordance with the provisions of the legislation of that State, even if he has already received benefits before his stay. This provision shall not, however, apply to frontier workers.2. An employed or self-employed person covered by Article 52 who transfers his place of residence to the territory of the competent State shall receive benefits in accordance with the provisions of the legislation of that State, even if he has already received benefits before transferring his residence.Article 55 Stay outside the competent State - Return to or transfer of residence to another Member State after sustaining an accident or contracting an occupational disease - Need to go to another Member State in order to receive appropriate treatment 1. An employed or self-employed person who sustains an accident at work or contracts an occupational disease and:(a) who is staying in the territory of a Member State other than the competent State;or(b) who, after having become entitled to benefits chargeable to the competent institution, is authorized by that institution to return to the territory of the Member State where he is resident, or to transfer his place of residence to the territory of another Member State;or(c) who is authorized by the competent institution to go to the territory of another Member State in order to receive there the treatment appropriate to his condition;shall be entitled:(i) to benefits in kind provided on behalf of the competent institution by the institution of the place of stay or residence in accordance with the provisions of the legislation administered by that institution as though he were insured with it, the period during which benefits are provided shall, however, be governed by the legislation of the competent State;(ii) to cash benefits provided by the competent institution in accordance with the legislation which it administers. However, by agreement between the competent institution and the institution of the place of say or residence, those benefits may be provided by the latter institution on behalf of the former institution, in accordance with the legislation of the competent State.2. The authorization required under paragraph 1 (b) may be refused only if it is established that movement of the person concerned would be prejudicial to his state of health or to the medical treatment being given.The authorization required under paragraph 1 (c) may not be refused where the treatment in question cannot be given to the person concerned in the territory of the Member State in which he resides.Article 56 Accidents while travelling An accident while travelling which occurs in the territory of a Member State other than the competent State shall be deemed to have occurred in the territory of the competent State.Article 57 (7) Benefits for an occupational disease where the person concerned has been exposed to the same risk in several Member States 1. When a person who has contracted an occupational disease has, under the legislation of two or more Member States, pursued an activity which by its nature is likely to cause that disease, the benefits that he or his survivors may claim shall be awarded exclusively under the legislation of the last of those States whose conditions are satisfied, taking into account, where appropriate, paragraphs 2 to 5.2. If, under the legislation of a Member State, the granting of benefits in respect of an occupational disease is subject to the condition that the disease in question was first diagnosed within its territory, such condition shall be deemed to be satisfied if the disease was first diagnosed in the territory of another Member State.3. If, under the legislation of a Member State, the granting of benefits in respect of an occupational disease is subject to the condition that the disease in question was diagnosed within a specific time limit following cessation of the last activity which was likely to cause such a disease, the competent institution of that State, when checking the time at which such activity was pursued, shall take into account, to the extent necessary, similar activities pursued under the legislation of any other Member State, as if they had been pursued under the legislation of the first State.4. If, under the legislation of a Member State, the granting of benefits in respect of an occupational disease is subject to the condition that an activity likely to cause the disease in question was pursued for a certain length of time, the competent institution of the State shall take into account, to the extent necessary, periods during which such activity was pursued under the legislation of any other Member State, as if it had been pursued under the legislation of the first State.5. In cases of sclerogenic pneumoconiosis, the cost of cash benefits, including pensions, shall be divided among the competent institutions of the Member States in whose territory the person concerned pursued an activity likely to cause the disease. This division shall be carried out on the basis of the ratio which the length of the periods of old-age insurance or residence referred to in Article 45 (1) completed under the legislation of each of the States bears to the total length of the periods of old-age insurance or residence completed under the legislation of all the States at the dates on which the benefits commenced.6. The Council shall determine unanimously, on a proposal from the Commission, the occupational diseases to which the provisions of paragraph 5 shall be extended.Article 58 Calculation of cash benefits 1. The competent institution of a Member State whose legislation provides that the calculation of cash benefits shall be based on average earnings shall determine such average earnings exclusively by reference to earnings confirmed as having been paid during the periods completed under the said legislation.2. The competent institution of a Member State whose legislation provides that the calculation of cash benefits shall be based on standard earnings shall take account exclusively of the standard earnings, or where appropriate, of the average of standard earnings for the periods completed under the said legislation.3. The competent institution of a Member State whose legislation provides that the amount of cash benefits shall vary with the number of members in the family shall take into account also the members of the family of the person concerned who are residing in the territory of another Member State, as if they were residing in the territory of the competent State.Article 59 Costs of transporting a person who has sustained an accident at work or is suffering from an occupational disease 1. The competent institution of a Member State whose legislation provides for meeting the costs of transporting a person who has sustained an accident at work or is suffering from an occupational disease, either to his place of residence or to a hospital, shall meet such costs to the corresponding place in the territory of another Member State where the person resides, provided that that institution gives prior authorization for such transport, duly taking into account the reasons justifying it. Such authorization shall not be required in the case of a frontier worker.2. The competent institution of a Member State whose legislation provides for the costs of transporting the body of a person killed in an accident at work to the place of burial shall, in accordance with the provisions of the legislation which it administers, meet such costs to the corresponding place in the territory of another Member State, where the person was residing at the time of the accident.Section 2 Aggravation of an occupational disease for which the benefit has been awarded Article 60 (7) (11) 1. In the event of aggravation of an occupational disease for which an employed or self-employed person has received or is receiving benefit under the legislation of a Member State, the following rules shall apply:(a) if the person concerned has not, while in receipt of benefits, been engaged in an occupation under the legislation of another Member State likely to cause or aggravate the disease in question, the competent institution of the first Member State shall be bound to meet the cost of the benefits under the provisions of the legislation which it administers taking into account the aggravation;(b) if the person concerned, while in receipt of benefits, has pursued such an activity under the legislation of another Member State, the competent institution of the first Member State shall be bound to meet the cost of the benefits under the legislation which it administers without taking the aggravation into account. The competent institution of the second Member State shall grant a supplement to the person concerned, the amount of which shall be equal to the difference between the amount of benefits due after the aggravation and the amount which would have been due prior to the aggravation under the legislation which it administers if the disease in question had occurred under the legislation of that Member State;(c) if, in the case covered by subparagraph (b), an employed or self-employed person suffering from sclerogenic pneumoconiosis or from a disease determined under Article 57 (6) is not entitled to benefits under the legislation of the second Member State, the competent institution of the first Member State shall be bound to provide benefits under the legislation which it administers, taking the aggravation into account. The competent institution of the second Member State shall, however, meet the cost of the difference between the amount of cash benefits, including pensions, due from the competent institution of the first Member State, taking the aggravation into account, and the amount of the corresponding benefits which were due prior to the aggravation;(d) the provisions for reduction, suspension or withdrawal laid down by the legislation of a Member State shall not apply to persons receiving benefits awarded by institutions of two Member States in accordance with subparagraph (b).2. In the event of aggravation of an occupational disease giving rise to the application of the provisions of Article 57 (5), the following provisions shall apply:(a) the competent institution which granted the benefits in accordance with the provisions of Article 57 (1) shall be bound to provide benefits under the legislation which it administers taking the aggravation into account;(b) the cost of cash benefits, including pensions, shall continue to be divided between the institutions which shared the costs of former benefits in accordance with the provisions of Article 57 (5). Where, however, the person has again pursued an activity likely to cause or to aggravate the occupational disease in question, either under the legislation of one of the Member States in which he had already pursued an activity of the same nature or under the legislation of another Member State, the competent institution of such State shall meet the cost of the difference between the amount of benefits due, taking account of the aggravation, and the amount of benefits due prior to the aggravation.Section 3 Miscellaneous provisions Article 61 Rules for taking into account the special features of certain legislations 1. If there is no insurance against accidents at work or occupational diseases in the territory of the Member State in which the person concerned happens to be, or if such insurance exists but there is no institution responsible for providing benefits in kind, those benefits shall be provided by the institution of the place of stay or residence responsible for providing benefit in kind in the event of sickness.2. Where the legislation of the competent State makes wholly cost-free benefits in kind conditional upon use of the medical service organized by the employer, benefits in kind provided in the cases referred to in Articles 52 and 55 (1) shall be deemed to have been provided by such a medical service.3. Where the legislation of the competent State includes a scheme relating to the obligations of the employer, benefits in kind provided in the case referred to in Articles 52 and 55 (1) shall be deemed to have been provided at the request of the competent institution.4. Where the nature of the scheme of the competent State relating to compensation for accidents at work is not that of compulsory insurance, the provision of benefits in kind shall be made directly by the employer or by the insurer involved.5. Where the legislation of a Member State provides expressly or by implication that accidents at work or occupational diseases which have occurred or have been confirmed previously shall be taken into consideration in order to assess the degree of incapacity, to establish a right to any benefit, or to determine the amount of benefit, the competent institution of that Member State shall also take into consideration accidents at work or occupational diseases which have occurred or have been confirmed previously under the legislation of another Member State as if they had occurred or had been confirmed under the legislation which it administers.6. Where the legislation of a Member State provides expressly or by implication that accidents at work or occupational diseases which have occurred or have been confirmed subsequently shall be taken into consideration in order to assess the degree of incapacity, to establish the right to any benefit, or to determine the amount of such benefit, the competent institution of that Member State shall also take into consideration accidents at work or occupational diseases which have occurred or have been confirmed subsequently under the legislation of another Member State, as if they had occurred or had been confirmed under the legislation which it administers, but only where:(1) no compensation is due in respect of the accident at work or the occupational disease which had occurred or had been confirmed previously under the legislation which it administers;and(2) no compensation is due by virtue of the legislation of the other Member State under which the accident at work or the occupational disease occurred or was confirmed subsequently, account having been taken of the provisions of paragraph 5, in respect of that accident at work or that occupational disease:Article 62 Scheme applicable where there are several schemes in the country of stay or residence - Maximum duration of benefits 1. If the legislation of the country of stay or residence has several insurance schemes, the provisions applicable to employed or self-employed persons covered by Article 52 or 55 (1) shall be those of the scheme for manual workers in the steel industry. However, if that legislation includes a special scheme for workers in mines and similar undertakings, the provisions of that scheme shall apply to that category of workers where the institution of the place of stay or residence to which they submit their claim is competent to administer that scheme.2. If the legislation of a Member State fixes a maximum period during which benefits may be granted, the institution which administers that legislation may take into account any period during which the benefits have already been provided by the institution of another Member State.Section 4 Reimbursements between institutions Article 63 1. The competent institution shall be obliged to reimburse the amount of benefits in kind provided on its behalf in accordance with the provisions of Articles 52 and 55 (1).2. The reimbursements referred to in paragraph 1 shall be determined and made in accordance with the procedures laid down by the implementing Regulation referred to in Article 98, on proof of actual expenditure.3. Two or more Member States, or the competent authorities of such States, may provide for other methods of reimbursement or waive reimbursement between the institutions coming under their jurisdiction.CHAPTER 5 DEATH GRANTS Article 64 Aggregation of periods of insurance or residence The competent institution of a Member State whose legislation makes the acquisition, retention or recovery of the right to death grants subject to the completion of periods of insurance or residence shall take account, to the extent necessary, of periods of insurance or residence completed under the legislation of any other Member State as though they had been completed under the legislation which it administers.Article 65 Right to grants where death occurs in, or where the person entitled resides in, a Member State other than the competent State 1. When an employed or self-employed person, a pensioner or a pension claimant, or a member of his family, dies in the territory of a Member State other than the competent State, the death shall be deemed to have occurred in the territory of the competent State.2. The competent institution shall be obliged to award death grants payable under the legislation which it administers, even if the person entitled resides in the territory of a Member State other than the competent State.3. The provisions of paragraphs 1 and 2 shall also apply when the death is the result of an accident at work or an occupational disease.Article 66 Provision of benefits in the event of the death of a pensioner who had resided in a Member State other than the one whose institution was responsible for providing benefits in kind In the event of the death of a pensioner who was entitled to a pension under the legislation of one Member State, or to pensions under the legislations of two or more Member States, when such pensioner was residing in the territory of a Member State other than the one whose institution was responsible for providing him with benefits in kind under the provisions of Article 28, the death grants payable under the legislation administered by that institution shall be provided by that institution at its own expense as though the pensioner had been residing in the territory of the Member State of that institution at the time of his death.The provisions of the preceding paragraph shall apply by analogy to the members of the family of a pensioner.CHAPTER 6 UNEMPLOYMENT BENEFITS Section 1 Common provisions Article 67 Aggregation of periods of insurance or employment 1. The competent institution of a Member State whose legislation makes the acquisition, retention or recovery of the right to benefits subject to the completion of periods of insurance shall take into account, to the extent necessary, periods of insurance or employment completed as an employed person under the legislation of any other Member State, as though they were periods of insurance completed under the legislation which it administers, provided, however, that the periods of employment would have been counted as periods of insurance had they been completed under that legislation.2. The competent institution of a Member State whose legislation makes the acquisition, retention or recovery of the right to benefits subject to the completion of periods of employment shall take into account, to the extent necessary, periods of insurance or employment completed as an employed person under the legislation of any other Member State, as though they were periods of employment completed under the legislation which it administers.3. Except in the cases referred to in Article 71 (1) (a) (ii) and (b) (ii), application of the provisions of paragraphs 1 and 2 shall be subject to the condition that the person concerned should have completed lastly:- in the case of paragraph 1, periods of insurance,- in the case of paragraph 2, periods of employment,in accordance with the provisions of the legislation under which the benefits are claimed.4. Where the length of the period during which benefits may be granted depends on the length of periods of insurance or employment, the provisions of paragraph 1 or 2 shall apply, as appropriate.Article 68 Calculation of benefits 1. The competent institution of a Member State whose legislation provides that the calculation of benefits should be based on the amount of the previous wage or salary shall take into account exclusively the wage or salary received by the person concerned in respect of his last employment in the territory of that State. However, if the person concerned had been in his last employment in that territory for less than four weeks, the benefits shall be calculated on the basis of the normal wage or salary corresponding, in the place where the unemployed person is residing or staying, to an equivalent or similar employment to his last employment in the territory of another Member State.2. The competent institution of a Member State whose legislation provides that the amount of benefits varies with the number of members of the family, shall take into account also members of the family of the person concerned who are residing in the territory of another Member State, as though they were residing in the territory of the competent State. This provision shall not apply if, in the country of residence of the members of the family, another person is entitled to unemployment benefits for the calculation of which the members of the family are taken into consideration.Section 2 Unemployed persons going to a Member State other than the competent State Article 69 Conditions and limits for the retention of the right to benefits 1. An employed or self-employed person who is wholly unemployed and who satisfies the conditions of the legislation of a Member State for entitlement to benefits and who goes to one or more other Member States in order to seek employment there shall retain his entitlement to such benefits under the following conditions and within the following limits:(a) Before his departure, he must have been registered as a person seeking work and have remained available to the employment services of the competent State for at least four weeks after becoming unemployed, However, the competent services or institutions may authorize his departure before such time has expired.(b) He must register as a person seeking work with the employment services of each of the Member States to which he goes and be subject to the control procedure organized therein. This condition shall be considered satisfied for the period before registration if the person concerned registered within seven days of the date when he ceased to be available to the employment services of the State he left. In exceptional cases, this period may be extended by the competent services or institutions.(c) Entitlement to benefits shall continue for a maximum period of three months from the date when the person concerned ceased to be available to the employment services of the State which he left, provided that the total duration of the benefits does not exceed the duration of the period of benefits he was entitled to under the legislation of that State. In the case of a seasonal worker such duration shall, moreover, be limited to the period remaining until the end of the season for which he was engaged.2. If the person concerned returns to the competent State before the expiry of the period during which he is entitled to benefits under the provisions of paragraph 1 (c), he shall continue to be entitled to benefits under the legislation of that State; he shall lose all entitlement to benefits under the legislation of the competent State if he does not return there before the expiry of that period. In exceptional cases, this time limit may be extended by the competent services or institutions.3. The provisions of paragraph 1 may be invoked only once between two periods of employment.4. Where the competent State is Belgium, an unemployed person who returns there after the expiry of the three month period laid down in paragraph 1 (c), shall not requalify for benefits in that country until he has been employed there for at least three months.Article 70 Provision of benefits and reimbursements 1. In the cases referred to in Article 69 (1), benefits shall be provided by the institution of each of the States to which an unemployed person goes to seek employment.The competent institution of the Member State to whose legislation an employed or self-employed person was subject at the time of his last employment shall be obliged to reimburse the amount of such benefits.2. The reimbursements referred to in paragraph 1 shall be determined and made in accordance with the procedure laid down by the implementing Regulation referred to in Article 98, on proof of actual expenditure, or by lump sum payments.3. Two or more Member States, or the competent authorities of those States, may provide for other methods of reimbursement or payment, or may waive all reimbursement between the institutions coming under their jurisdiction.Section 3 Unemployed persons who, during their last employment, were residing in a Member State other than the competent State Article 71 1. An unemployed person who was formerly employed and who, during his last employment, was residing in the territory of a Member State other than the competent State shall receive benefits in accordance with the following provisions:(a) (i) A frontier worker who is partially or intermittently unemployed in the undertaking which employs him, shall receive benefits in accordance with the provisions of the legislation of the competent State as if he were residing in the territory of that State; these benefits shall be provided by the competent institution.(ii) A frontier worker who is wholly unemployed shall receive benefits in accordance with the provisions of the legislation of the Member State in whose territory he resides as though he had been subject to that legislation while last employed; these benefits shall be provided by the institution of the place of residence at its own expense.(b) (i) An employed person, other than a frontier worker, who is partially, intermittently or wholly unemployed and who remains available to his employer or to the employment services in the territory of the competent State shall receive benefits in accordance with the provisions of the legislation of that State as though he were residing in its territory; these benefits shall be provided by the competent institution.(ii) An employed person, other than a frontier worker, who is wholly unemployed and who makes himself available for work to the employment services in the territory of the Member State in which he resides, or who returns to that territory, shall receive benefits in accordance with the legislation of that State as if he had last been employed there; the institution of the place of residence shall provide such benefits at its own expense. However, if such an employed person has become entitled to benefits at the expense of the competent institution of the Member State to whose legislation he was last subject, he shall receive benefits under the provisions of Article 69. Receipt of benefits under the legislation of the State in which he resides shall be suspended for any period during which the unemployed person may, under the provisions of Article 69, make a claim for benefits under the legislation to which he was last subject.2. An unemployed person may not claim benefits under the legislation of the Member State in whose territory he resides while he is entitled to benefits under the provisions of paragraph 1 (a) (i) or (b) (i).CHAPTER 7 (8) FAMILY BENEFITS Article 72 (8) Aggregation of periods of insurance, employment or self-employment Where the legislation of a Member State makes acquisition of the right to benefits conditional upon completion of periods of insurance, employment or self-employment, the competent institution of that State shall take into account for this purpose, to the extent necessary, periods of insurance, employment or self-employment completed in any other Member State, as if they were periods completed under the legislation which it administers.Article 72a (9) (14) Employed persons who have become fully unemployed An employed person who has become fully unemployed and to whom Article 71 (1) (a) (ii) or (b) (ii), first sentence, apply shall, for the members of his family residing in the territory of the same Member State as he, receive family benefits in accordance with the legislation of the State, as if he had been subject to that legislation during his last employment, taking account, where appropriate, of the provisions of Article 72. These benefits shall be provided by, and at the expense of, the institution of the place of residence.Where that institution applies legislation providing for deduction of contributions payable by unemployed persons to cover family benefits, it shall be authorized to make such deductions in accordance with the provisions of its legislation.Article 73 (8) Employed or self-employed persons the members of whose families reside in a Member State other than the competent State An employed or self-employed person subject to the legislation of a Member State shall be entitled, in respect of the members of his family who are residing in another Member State, to the family benefits provided for by the legislation of the former State, as if they were residing in that State, subject to the provisions of Annex VI.Article 74 (8) Unemployed persons the members of whose families reside in a Member State other than the competent State An unemployed person who was formerly employed or self-employed and who draws unemployment benefits under the legislation of a Member State shall be entitled, in respect of the members of his family residing in another Member State, to the family benefits provided for by the legislation of the former State, as if they were residing in that State, subject to the provisions of Annex VI.Article 75 (8) Provisions of benefits 1. Family benefits shall be provided, in the cases referred to in Article 73, by the competent institution of the State to the legislation of which the employed or self-employed person is subject and, in the cases referred to in Article 74, by the competent institution of the State under the legislation of which an unemployed person who was formerly employed or self-employed receives unemployment benefits. They shall be provided in accordance with the provisions administered by such institutions, whether or not the natural or legal person to whom such benefits are payable is residing or staying in the territory of the competent State or in that of another Member State.2. However, if the family benefits are not used by the person to whom they should be provided for the maintenance of the members of the family, the competent institution shall discharge its legal obligations by providing the said benefits to the natural or legal person actually maintaining the members of the family, at the request of, and through the agency of, the institution of their place of residence or of the designated institution or body appointed for this purpose by the competent authority of the country of their residence.3. Two or more Member States may agree, in accordance with the provisions of Article 8, that the competent institution shall provide the family benefits due under the legislation of those States or of one of those States to the natural or legal person actually maintaining the members of the family, either directly or through the agency of the institution of their place of residence.Article 76 (8) Rules or priority in cases of overlapping entitlement to family benefits under the legislation of the competent State and under the legislation of the Member State of residence of the members of the family 1. Where, during the same period, for the same family member and by reason of carrying on an occupation, family benefits are provided for by the legislation of the Member State in whose territory the members of the family are residing, entitlement to the family benefits due in accordance with the legislation of another Member State, if appropriate under Article 73 or 74, shall be suspended up to the amount provided for in the legislation of the first Member State.2. If an application for benefits is not made in the Member States in whose territory the members of the family are residing, the competent institution of the other Member State may apply the provisions of paragraph 1 as if benefits were granted in the first Member State.CHAPTER 8 BENEFITS FOR DEPENDENT CHILDREN OF PENSIONERS AND FOR ORPHANS Article 77 Dependent children of pensioners 1. The term 'benefits`, for the purposes of this Article, shall mean family allowances for persons receiving pensions for old age, invalidity or an accident at work or occupational disease, and increases or supplements to such pensions in respect of the children of such pensioners, with the exception of supplements granted under insurance schemes for accidents at work and occupational diseases.2. Benefits shall be granted in accordance with the following rules, irrespective of the Member State in whose territory the pensioner or the children are residing:(a) to a pensioner who draws a pension under the legislation of one Member State only, in accordance with the legislation of the Member State responsible for the pension;(b) to a pensioner who draws pensions under the legislation of more than one Member State:(i) in accordance with the legislation of whichever of these States he resides in provided that, taking into account, where appropriate, the provisions of Article 79 (1) (a), a right to one of the benefits referred to in paragraph 1 is acquired under the legislation of that State;orii) in other cases in accordance with the legislation of the Member State to which he has been subject for the longest period of time, provided that, taking into account, where appropriate, the provisions of Article 79 (1) (a), a right to one of the benefits referred to in paragraph 1 is acquired under such legislation; if no right to benefit is acquired under that legislation, the conditions for the acquisition of such right under the legislations of the other Member States concerned shall be examined in decreasing order of the length of periods of insurance or residence completed under the legislation of those Member States.Article 78 Orphans 1. The term 'benefits`, for the purposes of this Article, means family allowances and, where appropriate, supplementary or special allowances for orphans and orphans' pensions except those granted under insurance schemes for accidents at work and occupational diseases.2. Orphans' benefits shall be granted in accordance with the following rules, irrespective of the Member State in whose territory the orphan or the natural or legal person actually maintaining him is resident:(a) for the orphan of a deceased employed or self-employed person who was subject to the legislation of one Member State only in accordance with the legislation of that State;(b) for the orphan of a deceased employed or self-employed person who was subject to the legislation of several Member States:(i) in accordance with the legislation of the Member State in whose territory the orphan resides provided that, taking into account, where appropriate, the provisions of Article 79 (1) (a), a right to one of the benefits referred to in paragraph 1 is acquired under the legislation of that State;(ii) in other cases in accordance with the legislation of the Member State to which the deceased had been subject for the longest period of time, provided that, taking into account, where appropriate, the provisions of Article 79 (1) (a), the right to one of the benefits referred to in paragraph 1 is acquired under the legislation of that State; if no right is acquired under that legislation, the conditions for the acquisition of such right under the legislations of the other Member States shall be examined in decreasing order of the length of periods of insurance or residence completed under the legislation of those Member States.However, the legislation of the Member State applicable in respect of provisions of the benefits referred to in Article 77 for a pensioner's children shall remain applicable after the death of the said pensioner in respect of the provisions of the benefits to his orphans.Article 79 (7) Provisions common to benefits for dependent children of pensioners and for orphans 1. Benefits, within the meaning of Articles 77 and 78, shall be provided in accordance with the legislation determined by applying the provisions of those Articles by the institution responsible for administering such legislation and at its expense as if the pensioner or the deceased had been subject only to the legislation of the competent State.However:(a) if that legislation provides that the acquisition, retention or recovery of the right to benefits shall be dependent on the length of periods of insurance, employment, self-employment or residence such length shall be determined taking into account, where appropriate, the provisions of Article 45 or, as the case may be, Article 72;(b) if that legislation provides that the amount of benefits shall be calculated on the basis of the amount of the pension, or shall depend on the length of periods of insurance the amount of these benefits shall be calculated on the basis of the theoretical amount determined in accordance with the provisions of Article 46 (2).2. In a case where the effect of applying the rule laid down in Articles 77 (2) (b) (ii) and 78 (2) (b) (ii) would be to make several Member States competent, the length of the periods being equal, benefits within the meaning of Article 77 or 78, as the case may be, shall be granted in accordance with the legislation of the Member States to which the pensioner or the deceased was last subject.3. The right to benefits due only under the national legislation or under the provisions of paragraph 2 and under Articles 77 and 78 shall be suspended if the children become entitled to family benefits or family allowances under the legislation of a Member State by virtue of the pursuit of a professional or trade activity. In such a case, the persons concerned shall be considered as members of the family of an employed or self-employed person.TITLE IV ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS Article 80 Composition and working methods 1. There shall be attached to the Commission an Administrative Commission on Social Security for Migrant Workers (hereinafter called 'the Administrative Commission`) made up of a government representative of each of the Member States, assisted, where necessary, by expert advisers. A representative of the Commission shall attend the meetings of the Administrative Commission in an advisory capacity.2. The Administrative Commission shall be assisted in technical matters by the International Labour Office under the terms of the agreements concluded to that end between the European Community and the International Labour Organization.3. The rules of the Administrative Commission shall be drawn up by mutual agreement among its members.Decisions on questions of interpretation referred to in Article 81 (a) shall be unanimous. They shall be given the necessary publicity.4. Secretarial services shall be provided for the Administrative Commission by the Commission.Article 81 Tasks of the Administrative Commission The Administrative Commission shall have the following duties:(a) to deal with all administrative questions and questions of interpretation arising from the provisions of this Regulation and subsequent Regulations, or from any agreement or arrangement concluded thereunder, without prejudice to the right of the authorities, institutions and persons concerned to have recourse to the procedures and tribunals provided for by the legislations of Member States, by this Regulation or by the Treaty;(b) to carry out all translations of documents relating to the implementation of this Regulation at the request of the competent authorities, institutions and tribunals of the Member States, and in particular translations of claims submitted by persons who may be entitled to benefit under the provisions of this Regulation;(c) to foster and develop cooperation between Member States in social security matters, particularly in respect of health and social measures of common interest;(d) to foster and develop cooperation between Member States with a view to expediting, taking into account developments in administrative management techniques, the award of benefits, in particular those due under the provisions of this Regulation for invalidity, old age and death (pensions);(e) to assemble the factors to be taken into consideration for drawing up accounts relating to the costs to be borne by the institutions of the Member States under the provisions of this Regulation and to adopt the annual accounts between the said institutions;(f) to undertake any other function coming within its competence under the provisions of this and of subsequent Regulations or any agreement or arrangement made thereunder;(g) to submit proposals to the Commission for working out subsequent Regulations and for the revision of this and subsequent Regulations.TITLE V ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS Article 82 (B) Establishment, composition and working methods 1. An advisory Committee on Social Security for Migrant Workers (hereinafter called 'the Advisory Committee`) is hereby established, with 90 members comprising, from each Member State:(a) two representatives of the government, of whom one at least must be a member of the Administrative Commission;(b) two representatives of trade unions;(c) two representatives of employers' organizations.For each of the categories referred to above, an alternate member shall be appointed for each Member State.2. Members of the Advisory Committee and their alternates shall be appointed by the Council which shall endeavour, when selecting representatives of trade unions and employers' organizations, to achieve an equitable representation on the Committee of the various sectors concerned.The list of members and their alternates shall be published by the Council in the Official Journal of the European Communities.3. The term of office for members and alternates shall be two years. Their appointments may be renewed. On expiry of their term of office, members and alternates shall remain in office until they are replaced or until their appointments are renewed.4. The Advisory Committee shall be chaired by a representative of the Commission. The chairman shall not vote.5. The Advisory Committee shall meet at least once each year. It shall be convened by its chairman, either on his own initiative or on written application to him by at least one-third of the members. Such application must include concrete proposals concerning the agenda.6. Acting on a proposal from its chairman, the Advisory Committee may decide, in exceptional circumstances, to take advice from any persons or representatives of organizations with extensive experience in social security matters. Furthermore, the Committee shall receive technical assistance from the International Labour Office under the same conditions as the Administrative Commission, under the terms of the agreement concluded between the European Community and the International Labour Organization.7. The opinions and proposals of the Advisory Committee must state the reasons on which they are based. They shall be delivered by an absolute majority of the votes validly cast.The Committee shall, by a majority of its members, draw up its rules of procedure which shall be approved by the Council, after receiving the opinion of the Commission.8. Secretarial services shall be provided for the Advisory Committee by the Commission.Article 83 Tasks of the Advisory Committee The Advisory Committee shall be empowered, at the request of the Commission of the European Communities, of the Administrative Commission or on its own initiative:(a) to examine general questions or questions of principle and problems arising from the implementation of the Regulations adopted within the framework of the provisions of Article 51 of the Treaty;(b) to formulate opinions on the subject for the Administrative Commission and proposals for any revision of the Regulations.TITLE VI MISCELLANEOUS PROVISIONS Article 84 (7) Cooperation between competent authorities 1. The competent authorities of Member States shall communicate to each other all information regarding:(a) measures taken to implement this Regulation:(b) changes in their legislation which are likely to affect the implementation of this Regulation.2. For the purposes of implementing this Regulation, the authorities and institutions of Member States shall lend their good offices and act as though implementing their own legislation. The administrative assistance furnished by the said authorities and institutions shall, as a rule, be free of charge. However, the competent authorities of the Member States may agree to certain expenses being reimbursed.3. The authorities and institutions of Member States may, for the purpose of implementing this Regulation, communicate directly with one another and with the persons concerned or their representatives.4. The authorities, institutions and tribunals of one Member State may not reject claims or other documents submitted to them on the grounds that they are written in an official language of another Member State. They shall have recourse where appropriate to the provisions of Article 81 (b).5. (a) Where, under this Regulation or under the implementing Regulation referred to in Article 98, the authorities or institutions of a Member State communicate personal data to the authorities or institutions of another Member State, that communication shall be subject to the legal provisions governing protection of data laid down by the Member State providing the data.Any subsequent transmission as well as the storage, alteration and destruction of the data shall be subject to the provisions of the legislation on data protection of the receiving Member State.(b) The use of personal data for purposes other than those of social security shall be subject to the approval of the person concerned or in accordance with the other guarantees provided for by national legislation.Article 85 Exemptions from or reductions of taxes - Exemption from authentication 1. Any exemption from or reduction of taxes, stamp duty, notarial or registration fees provided for in the legislation of one Member State in respect of certificates or documents required to be produced for the purposes of the legislation of that State shall be extended to similar documents required to be produced for the purposes of the legislation of another Member State or of this Regulation.2. All statements, documents and certificates of any kind whatsoever required to be produced for the purposes of this Regulation shall be exempt from authentication by diplomatic or consular authorities.Article 86 (14) Claims, declarations or appeals submitted to an authority, institution or tribunal of a Member State other than the competent State 1. Any claim, declaration or appeal which should have been submitted, in order to comply with the legislation of one Member State, within a specified period to an authority, institution or tribunal of that State shall be admissible if it is submitted within the same period to a corresponding authority, institution or tribunal of another Member State. In such a case the authority, institution, or tribunal receiving the claim, declaration or appeal shall forward it without delay to the competent authority, institution or tribunal of the former State either directly or through the competent authorities of the Member State concerned. The date on which such claims, declarations or appeals were submitted to the authority, institution or tribunal of the Second State shall be considered as the date of their submission to the competent authority, institution or tribunal.2. Where a person entitled to do so under the legislation of a Member State has submitted to that State a claim for family benefits even though that State is not competent by priority right, the date on which that first application was made shall be considered as the date on which it was submitted to the competent authority, institution or tribunal, provided that a new application is submitted in the Member State which is competent by priority right by a person entitled to do so under the legislation of that State. The second application must be submitted within a period of one year after notification of the rejection of the first application or the cessation of payment of benefits in the first Member State.Article 87 Medical examinations 1. Medical examinations provided for by the legislation of one Member State may be carried out at the request of the competent institution, in the territory of another Member State, by the institution of the place of stay or residence of the person entitled to benefits, under conditions laid down in the implementing Regulation referred to in Article 98 or, failing these, under conditions agreed upon between the competent authorities of the Member States concerned.2. Medical examinations carried out under the conditions laid down in paragraph 1 shall be considered as having been carried out in the territory of the competent State.Article 88 Transfers from one Member State to another of sums of money payable pursuant to this Regulation Where appropriate, money transfers effected in accordance with this Regulation shall be made in accordance with the relevant agreements in force between the Member States concerned at the time of transfer. Where no such agreements are in force between two Member States, the competent authorities of the said States or the authorities responsible for international payments shall, by mutual agreement, determine the measures necessary for effecting such transfers.Article 89 Special procedures for implementing certain legislations Special procedures for implementing the legislations of certain Member States are set out in Annex VI.Article 90 (8) . . . . . .Article 91 Contributions chargeable to employers or undertakings not established in the competent State An employer shall not be bound to pay increased contributions by reason of the fact that his place of business or the registered office or place of business of his undertaking is in the territory of a Member State other than the competent State.Article 92 Collection of contributions 1. Contributions payable to an institution of one Member State may be collected in the territory of another Member State in accordance with the administrative procedure and with the guarantees and privileges applicable to the collection of contributions payable to the corresponding institution of the latter State.2. The procedure for the implementation of the provisions of paragraph 1 shall be governed, in so far as is necessary, by the implementing Regulation referred to in Article 98 or by means of agreements between Member States. Such implementing procedures may also cover procedures for enforcing payment.Article 93 Rights of institutions responsible for benefits against liable third parties 1. If a person receives benefits under the legislation of one Member State in respect of an injury resulting from an occurrence in the territory of another State, any rights of the institution responsible for benefits against a third party bound to compensate for the injury shall be governed by the following rules:(a) Where the institution responsible for benefits is, by virtue of the legislation which it administers, subrogated to the rights which the recipient has against the third party, such subrogation shall be recognized by each Member State.(b) Where the said institution has direct rights against the third party, such rights shall be recognized by each Member State.2. If a person receives benefits under the legislation of one Member State in respect of an injury resulting from an occurrence in the territory of another Member State, the provisions of the said legislation which determine in which cases the civil liability of employers or of the persons employed by them is to be excluded shall apply with regard to the said person or to the competent institution.The provisions of paragraph 1 shall also apply to any rights of the institution responsible for benefit against an employer or the persons employed by him in cases where their liability is not excluded.3. Where, in accordance with the provisions of Article 36 (3) and/or Article 63 (3), two or more Member States or the competent authorities of those States have concluded an agreement to waive reimbursement between institutions under their jurisdiction, any rights arising against a liable third party shall be governed by the following rules:(a) Where the institution of the Member State of stay or residence awards benefits to a person in respect of an injury which was sustained within its territory, that institution, in accordance with the legislation which it administers, shall exercise the right to subrogation or direct action against the third party liable to provide compensation for the injury.(b) For the purpose of implementing (a):(i) the person receiving benefits shall be deemed to be insured with the institution of the place of stay or residence,and(ii) that institution shall be deemed to be the debtor institution.(c) The provisions of paragraphs 1 and 2 shall remain applicable in respect of any benefits not covered by the waiver agreement referred to in this paragraph.TITLE VII TRANSITIONAL AND FINAL PROVISIONS Article 94 (7) (8) (11) (12) Transitional provisions for employed persons 1. No right shall be acquired under this Regulation in respect of a period prior to 1 October 1972 or to the date of its application in the territory of the Member State concerned or in a part of the territory of that State.2. All periods of insurance and, where appropriate, all periods of employment or residence completed under the legislation of a Member State before 1 October 1972 or before the date of its application in the territory of that Member State or in a part of the territory of that State shall be taken into consideration for the determination of rights acquired under the provisions of this Regulation.3. Subject to the provisions of paragraph 1, a right shall be acquired under this Regulation even though it relates to a contingency which materialized prior to 1 October 1972 or to the date of its application in the territory of the Member State concerned or in a part of the territory of that State.4. Any benefit which has not been awarded or which has been suspended by reason of the nationality or place of residence of the person concerned shall, on the application of the person concerned, be awarded or resumed with effect from 1 October 1972 or the date of its application in the territory of the Member State concerned or in a part of the territory of that State, provided that the rights previously determined have not given rise to a lump sum payment.5. The rights of a person to whom a pension was awarded prior to 1 October 1972 or to the date of its application in the territory of the Member State concerned or in a part of the territory of that State may, on the application of the person concerned, be reviewed, taking into account the provisions of this Regulation. This provision shall also apply to the other benefits referred to Article 78.6. If an application referred to in paragraph 4 or 5 is submitted within two years from 1 October 1972 or from the date of its application in the territory of the Member State concerned, the rights acquired under this Regulation shall have effect from that date, and the provisions of the legislation of any Member State concerning the forfeiture or limitation of rights may not be invoked against the persons concerned.The same provisions shall apply as regards the application of this Regulation in those territories which became a part of the Federal Republic of Germany on 3 October 1990 provided that the application referred to in paragraph 4 or 5 is submitted within two years of 1 June 1992.7. If an application referred to in paragraph 4 or 5 is submitted after the expiry of the two-year period after 1 October 1972 or following the date of its application in the territory of the Member State concerned, rights which have not been forfeited or which are not time barred shall have effect from the date on which the application was submitted, except where more favourable provisions of the legislation of any Member state apply.The same provisions shall apply as regards the application of this Regulation in those territories which became a part of the Federal Republic of Germany on 3 October 1990 provided that the application referred to in paragraph 4 or 5 is submitted after two years have elapsed from 1 June 1992.8. In case of sclerogenic pneumoconiosis, the provision of Article 57 (5) shall apply to cash benefits for an occupational disease the expense of which, in the absence of agreement between the institutions concerned, could not be divided between those institutions before 1 October 1972.9. The family allowances received by employed persons employed in France or unemployed workers receiving unemployment benefits under French legislation in respect of the members of their families residing in another Member State on the date of 15 November 1989 shall continue to be paid at the rates, within the limits and according to the procedures applicable on that date as long as their amount exceeds that of the benefits that would be due as from the date of 16 November 1989 and as long as the persons concerned are subject to French legislation. Account shall not be taken of interruptions lasting less than one month nor of periods during which unemployment or sickness is drawn.The procedure for implementing this paragraph and in particular the sharing of the cost of these allowances shall be determined by mutual agreement between the Member States concerned or by their competent authorities after the Administrative Commission has delivered an opinion.10. The rights of persons to whom a pension was awarded prior to the entry into force of Article 45 (6) may be reviewed at their request subject to the provisions of Article 45 (6).Article 95 (6) (12) Transitional provisions for self-employed persons 1. No right shall be acquired under this Regulation in respect of a period prior to 1 July 1982 or to the date of its implementation in the territory of the Member State concerned or in a part of the territory of that State.2. All insurance periods and, where appropriate, all periods of employments, of self-employment or of residence completed under the legislation of a Member State before 1 July 1982 or before the date of implementation of this Regulation in the territory of that Member State or in a part of the territory of that State shall be taken into consideration for the determination of rights acquired under this Regulation.3. Subject to paragraph 1, a right shall be acquired under this Regulation even though it relates to a contingency which materialized prior to 1 July 1982 or to the date of implementation of this Regulation in the territory of the Member State concerned or in a part of the territory of that State.4. Any benefit which has not been awarded or which has been suspended by reason of the nationality or place of residence of the person concerned shall, on the application of the person concerned, be awarded or resumed with effect from 1 July 1982 or from the date of implementation of this Regulation in the territory of the Member State concerned or in a part of the territory of that State, provided that the rights previously determined have not given rise to a lump-sum payment.5. The rights of a person to whom a pension was awarded prior to 1 July 1982 or to the date of implementation of this Regulation in the territory of the Member State concerned or in a part of the territory of that State may, on the application of the person concerned, be reviewed, taking into account this Regulation. This provision shall also apply to the other benefits referred to in Article 78.6. If an application referred to in paragraph 4 or 5 is submitted within two years of 1 July 1982 or of the date of implementation of this Regulation in the territory of the Member State concerned, the rights acquired under this Regulation shall have effect from that date, and the provisions of the legislation of any Member State concerning the forfeiture or limitation of rights may not be invoked against the persons concerned.The same provisions shall apply as regards the application of this Regulation in those territories which became a part of the Federal Republic of Germany on 4 October 1990 provided that the application referred to in paragraph 4 or 5 is submitted within two years of 1 June 1992.7. If an application referred to in paragraph 4 or 5 is submitted after the expiry of the two-year period from 1 July 1982 or following the date of implementation of this Regulation in the territory of the Member State concerned, rights which have not been forfeited or are not barred by limitation shall have effect from the date on which the application was submitted, except where more favourable provisions of the legislation of any Member State apply.The same provisions shall apply as regards the application of this Regulation in those territories which became a part of the Federal Republic of Germany on 3 October 1990 provided that the application referred to in paragraph 4 or 5 is submitted after two years have elapsed from 1 June 1992.Article 95a (11) Transitional provisions for application of Regulation (EEC) No 1248/92 (1) 1. Under Regulation (EEC) No 1248/92 no right shall be acquired for a period prior to 1 June 1992.2. All insurance periods or periods of residence completed under the legislation of a Member State before 1 June 1992 shall be taken into consideration for the determination of rights to benefits pursuant to Regulation (EEC) No 1248/92.3. Subject to paragraph 1, a right shall be acquired under Regulation (EEC) No 1248/92 even though relating to a contingency which materialized prior to 1 June 1992.4. The rights of a person to whom a pension was awarded prior to 1 June 1992 may, on the application of the person concerned, be reviewed, taking into account the provisions of Regulation (EEC) No 1248/92.5. If an application referred to in paragraph 4 is submitted within two years from 1 June 1992 the rights acquired under Regulation (EEC) No 1248/92 shall have effect from that date, and the provisions of the legislation of any Member State concerning the forfeiture of limitation of rights may not be invoked against the persons concerned.6. If the application referred to in paragraph 4 is submitted after the expiry of the two-year period after 1 June 1992, rights which have not been forfeited or not barred by limitation shall have effect from the date on which the application was submitted, except where more favourable provisions of the legislation of any Member State apply.Article 95b (14) Transitional provisions for application of Regulation (EEC) No 1247/92 (2) 1. Regulation (EEC) No 1247/92 shall not provide any entitlement for periods prior to 1 June 1992.2. The periods of residence and periods of employment or of self-employment completed on the territory of a Member State before 1 June 1992 shall be taken into consideration for the determination of rights acquired under the provisions of Regulation (EEC) No 1247/92.3. Subject to paragraph 1, a right shall be acquired pursuant to Regulation (EEC) No 1247/92 even where it relates to a contingency that occurred before 1 June 1992.4. All special non-contributory benefits which have not been awarded or which have been suspended by reason of the nationality of the person concerned shall, on the application of the person concerned, be awarded or resumed with effect from 1 June 1992, provided that the rights previously determined have not given rise to a lump-sum payment.5. The rights of persons to whom a pension was awarded prior to 1 June 1992, may, on the application of the persons concerned, be reviewed, taking account of the provisions of Regulation (EEC) No 1247/92.6. if an application referred to in paragraph 4 or 5 is submitted within two years from 1 June 1992, the rights acquired pursuant to Regulation (EEC) No 1247/92 shall have effect from that date, and the provisions of the legislation of any Member State concerning the forfeiture or limitation of rights may not be invoked against the persons concerned.7. If an application referred to in paragraph 4 or 5 is submitted after the expiry of the two-year period after 1 June 1992, rights which have not been forfeited or which are not time-barred shall have effect from the date on which the application was submitted, except where more favourable provisions of the legislation of any Member State apply.8. The application of Article 1 of Regulation (EEC) No 1247/92 may not result in the withdrawal of benefits which are awarded before 1 June 1992 by the competent institutions of the Member State under Title III of Regulation (EEC) No 1408/71 to which Article 10 of the latter Regulation is applicable.9. The application of Article 1 of Regulation (EEC) No 1247/92 may not result in the rejection of an application for a special non-contributory benefit awarded as a supplement to a pension, which was submitted by the person concerned who had satisfied the conditions for the award of this benefit before 1 June 1992, even where the person concerned resides on the territory of a Member State other than the competent Member State, provided that the application for the benefit is submitted within a period of five years starting from 1 June 1992.10. Notwithstanding the provisions of paragraph 1, any special non-contributory benefit, granted as a supplement to a pension, which has not been awarded or which has been suspended by reason of the residence of the person concerned on the territory of a Member State other than the competent Member State shall, on the application of the person concerned, be awarded or resumed with effect from 1 June 1992, in the first case from the date on which the benefit should have been awarded, and in the second case on the date of suspension of the benefit.11. Where special non-contributory benefits as referred to in Article 4 (2a) of Regulation (EEC) No 1408/71 may, during the same period and for the same person, be granted pursuant to Article 10a of that Regulation by the competent institution of the Member State in the territory of which that person is resident and pursuant to paragraphs 1 to 10 of this Article by the competent institution of another Member State, the person concerned may only aggregate those benefits up to the limit of the highest amount of the special benefit he could claim under one of the legislations in question.12. The detailed rules of application of paragraph 11, and in particular the application, with regard to the benefits referred to in that paragraph, of the clauses for reduction, suspension or abolition provided for under the legislation of one or more Member States and the allocation of the differential additional amounts shall be set by decision of the Administrative Commission on Social Security for Migrant Workers and, where appropriate, by common accord of the Member States concerned or their competent authorities.Article 96 Agreements relating to reimbursement between institutions The Agreements concluded pursuant to Articles 36 (3), 63 (3) and 70 (3) before 1 July 1982 shall apply likewise to persons to whom the scope of the present Regulation was extended on that date, except in the event of an objection by one of the contracting Member States to these Agreements.This objection shall be taken into account if the competent authority of that Member State informs the competent authority of the other Member State(s) concerned in writing before 1 October 1983. A copy of this communication shall be forwarded to the Administrative Commission.Article 97 Notification pursuant to certain provisions 1. The notifications referred to in Articles 1 (j), 5 and 8 (2) shall be addressed to the president of the Council. They shall indicate the date of entry into force of the laws and schemes in question or, in the case of the notifications referred to in Article 1 (j), the date from which this Regulation shall apply to the schemes mentioned in the declarations of the Member States.2. Notifications received in accordance with the provisions of paragraph 1 shall be published in the Official Journal of the European Communities..Article 98 Implementing Regulation A further Regulation shall lay down the procedure for implementing this Regulation.ANNEX I (A) (B) (8) (9) (13) (14) (15) PERSONS COVERED BY THE REGULATIONI. Employed persons and/or self-employed persons (Article 1 (a) (ii) and (iii) of the Regulation) A. BELGIUMDoes not apply.B. DENMARK1. Any person who, from the fact of pursuing an activity as an employed person, is subject:(a) to the legislation on accidents at work and occupational diseases for the period prior to 1 September 1977;(b) to the legislation on supplementary pensions for employed persons (arbejdsmarkedets tillaegspension, ATP) for a period commencing on or after 1 September 1977, shall be considered as an employed person within the meaning of Article 1 (a) (ii) of the Regulation.2. Any person who, pursuant to the law on daily cash benefits in the event of sickness or maternity, is entitled to such benefits on the basis of an earned income other than a wage or salary shall be considered a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation.C. GERMANYIf the competent institution for granting family benefits in accordance with Chapter 7 of Title III of the Regulation is a German institution, then within the meaning of Article 1 (a) (ii) of the Regulation:(a) 'employed person` means compulsorily insured against unemployment or any person who, as a result of such insurance, obtains cash benefits under sickness insurance or comparable benefits;(b) 'self-employed person` means any person pursuing self-employment which is bound:- to join, or pay contributions in respect of, an old-age insurance within a scheme for self-employed persons,or- to join a scheme within the framework of compulsory pension insurance.D. SPAINDoes not apply.E. FRANCEIf a French institution is the competent institution for the grant of family benefits in accordance with Title III, Chapter 7 of the Regulation:1. 'employed person` within the meaning of Article 1 (a) (ii) of the Regulation shall be deemed to mean any person who is compulsorily insured under the social security scheme in accordance with Article L 311-2 of the Social Security Code and who fulfils the minimum conditions regarding work or remuneration provided for in Article L 313-1 of the Social Security Code in order to benefit from cash benefits under sickness insurance, maternity and invalidity cover or the person who benefits from these cash benefits;2. 'self-employed person` within the meaning of Article 1 (a) (ii) of the Regulation shall be deemed to mean any person who performs a self-employed activity and who is required to take out insurance and to pay old-age benefit contributions to a self-employed persons' scheme.F. GREECE1. Persons insured under the OGA scheme who pursue exclusively activities as employed persons or who are or have been subject to the legislation of another Member State and who consequently are or have been 'employed persons` within the meaning of Article 1 (a) of the Regulation are considered as employed persons within the meaning of Article 1 (a) (iii) of the Regulation.2. For the purposes of granting the national family allowance, persons referred to in Article 1 (a) (i) and (iii) of the Regulation are considered as employed persons within the meaning of Article 1 (a) (ii) of the Regulation.G. IRELAND1. Any person who is compulsorily or voluntarily insured pursuant to the provisions of Section 5 and 37 of the Social Welfare (Consolidation) Act 1981 shall be considered an employed person within the meaning of Article 1 (a) (ii) of the Regulation.2. Any person who is compulsorily or voluntarily insured pursuant to the provisions of section 17A of the Social Welfare (Consolidation) Act 1981 shall be considered a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation.H. ITALYDoes not apply.I. LUXEMBOURGDoes not apply.J. NETHERLANDSAny person pursuing an activity or occupation without a contract of employment shall be considered a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation.K. AUSTRIADoes not apply.L. PORTUGALDoes not apply.M. FINLANDAny person who is an employed or self-employed person within the meaning of the legislation on the Employment Pensions Scheme shall be considered respectively as employed or self-employed with the meaning of Article 1 (a) (ii) of the Regulation.N. SWEDENAny person who is an employed or self-employed person within the meaning of the legislation on work injury insurance shall be considered respectively as employed or self-employed with the meaning of Article 1 (a) (ii) of the Regulation.O. UNITED KINGDOMAny person who is an 'employed earner` or a 'self-employed earner` within the meaning of the legislation of Great Britain or of the legislation of Northern Ireland shall be regarded respectively as an employed person or a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation. Any person in respect of whom contributions are payable as an 'employed person` or a 'self-employed person` in accordance with the legislation of Gibraltar shall be regarded respectively as an employed person or a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation.II. Members of the family (Second sentence of Article 1 (f) of the Regulation) A. BELGIUMDoes not apply.B. DENMARKFor the purpose of determining a right to sickness or maternity benefits in kind existing pursuant to Articles 22 (1) (a) and 31 of the Regulation, the expression 'member of the family` shall mean:1. the spouse of an employed person, a self-employed person or other entitled persons under the terms of the Regulation, in so far as they are not themselves entitled persons under the terms of the Regulation; or2. a child under 18 years of age in the care of someone who is an entitled person under the terms of the Regulation.C. GERMANYDoes not apply.D. SPAINDoes not apply.E. FRANCEThe term 'member of the family` means any person mentioned in Article L 512-3 of the Social Security Code.F. GREECEDoes not apply.G. IRELANDIn order to determine the right to benefits in kind for sickness and maternity in application of the Regulation, the term 'member of the family` shall mean any person considered as being a dependent of an employed person or of a self-employed person for the application of the Health Acts of 1947 to 1970.H. ITALYDoes not apply.I. LUXEMBOURGDoes not apply.J. NETHERLANDSDoes not apply.K. AUSTRIADoes not apply.I. PORTUGALDoes not apply.M. FINLANDFor the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, 'member of the family` means a spouse or a child as defined by the Sickness Insurance Act.N. SWEDENFor the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, 'member of the family` means a spouse or a child under the age of 18.O. UNITED KINGDOMFor the purpose of determining entitlement to benefits in kind the term 'member of the family` means:1. As regards the legislation of Great Britain and Northern Ireland:(1) a spouse, provided that:(a) that person, whether employed or self-employed, or another person entitled under the Regulation, is:(i) residing with the spouse; or(ii) contributing to the maintenance of the spouse;and(b) the spouse does not:(i) have earnings as an employed or self-employed person or income as a person entitled under the Regulation; or(ii) receive a social security benefit or pension based on the spouse's own insurance;(2) a person having care of a child, provided that:(a) the employed or self-employed person or person entitled under the Regulation is:(i) living together with the person as though husband and wife; or(ii) contributing to the maintenance of the person;and(b) the person does not:(i) have earnings as an employed or self-employed worker or income as a person entitled under the Regulation; or(ii) receive a social security benefit or pension based on that person's own insurance;(3) a child in respect of whom that person, the employed or self-employed person, or another person entitled under the Regulation is or could be paid child-benefit.2. As regard the legislation of Gibraltar:any person regarded as a dependent within the meaning of the Group Practice Scheme Ordinance, 1973.ANNEX II (A) (B) (8) (10) (15) (Article 1 (j) and (u) of the Regulation)I. Special schemes for self-employed persons excluded from the scope of the Regulation pursuant to the fourth subparagraph of Article 1 (j) A. BELGIUMDoes not apply.B. DENMARKDoes not apply.C. GERMANYInsurance and welfare institutions (Versicherungs- und Versorgungswerke) for doctors, dentists, veterinary surgeons, dispensing chemists, barristers and counsel, patent agents (PatentanwÃ ¤lte), notaries public, auditors (WirtschaftsprÃ ¼fer), tax consultants and advisers (SteuerbevollmÃ ¤chtige), sea pilots (Seelotsen) and architects, set up pursuant to legislation of the LÃ ¤nder, and other insurance and welfare institutions, in particular welfare (FÃ ¼rsorgeeinrichtungen) and the system for extending fee-sharing (erweiterte Honorarverteilung).D. SPAIN1. Free welfare systems, which complement or supplement the social security systems, administered by institutions governed by the General Law on Social Security of 6 December 1941 and its Regulation of 26 May 1943:(a) either with regard to benefits which complement or supplement those of social security,or(b) with regard to mutual insurance associations for whose integration into the social security system there is no provision under point 7 of the sixth transitional provision of the General Law on Social Security of 30 May 1974, and which consequently are not substituted for the institutions of the compulsory social security system.2. Welfare system and/or with the character of social assistance or a charity, managed by the institutions not subject to the General Law on Social Security or to the Law of 6 December 1941.E. FRANCE1. Self-employed persons outside the agricultural sphere:(a) The supplementary old-age insurance schemes and the invalidity and death insurance schemes for self-employed persons, such as are mentioned in Articles L 658, L 659, L 663-11, L 663-12, L 682 and L 683-1 of the Social Security Code.(b) The additional benefits referred to in Article 9 of Law No 66.509 of 12 July 1966.2. Self-employed persons in agriculture:The types of insurance set out in Articles 1049 and 1234.19 of the Rural Code, concerning, on the one hand, sickness, maternity and old-age, on the other, accidents at work and occupational diseases of self-employed persons in agriculture.F. GREECEDoes not apply.G. IRELANDDoes not apply.H. ITALYDoes not apply.I. LUXEMBOURGDoes not apply.J. NETHERLANDSDoes not apply.K. AUSTRIAInsurance and welfare institutions (Versicherungs- und Versorgungswerke), 'welfare in particular funds` (FÃ ¼rsorgeeinrichtungen) and the system for extending fee-sharing (erweiterte Honorarverteilung) for doctors, veterinary surgeons, barristers and counsel, and civil engineers (Ziviltechniker).L. PORTUGALDoes not apply.M. FINLANDDoes not apply.N. SWEDENDoes not apply.O. UNITED KINGDOMDoes not apply.II. Special childbirth or adoption allowances excluded from the scope of the Regulation under the terms of Article 1 (u) (i) A. BELGIUM(a) Childbirth allowance;(b) Adoption premium.B. DENMARKNone.C. GERMANYNone.D. SPAINNone.E. FRANCE(a) Allowance for young children up to the age of three months;(b) Adoption allowance.F. GREECENone.G. IRELANDNone.H. ITALYNone.I. LUXEMBOURG(a) antenatal allowance;(b) childbirth allowance.J. NETHERLANDSNone.K. AUSTRIAThe general part of the childbirth allowance.L. PORTUGALNone.M. FINLANDThe maternity package or the maternity lump-sum grant pursuant to the Maternity Grant Act.N. SWEDENNone.O. UNITED KINGDOMNone.III. Special non-contributory benefits within the meaning of Article 4 (2b) which do not fall within the scope of the Regulation A. BELGIUMNone.B. DENMARKNone.C. GERMANY(a) Benefits granted under LÃ ¤nder legislation for the disabled, and in particular for the blind.(b) The social supplement under the Law of 28 June 1990 on the alignment of pensions.D. SPAINNone.E. FRANCENone.F. GREECENone.G. IRELANDNone.H. ITALYNone.I. LUXEMBOURGNone.J. NETHERLANDSNone.K. AUSTRIABenefits granted under BundeslÃ ¤nder legislation for disabled persons and persons in the need of care.L. PORTUGALNone.M. FINLANDNone.N. SWEDENNone.O. UNITED KINGDOMNone.ANNEX IIa (B) (10) (12) (13) (14) (15) SPECIAL NON-CONTRIBUTORY BENEFITS(Article 10a of the Regulation)A. BELGIUM(a) Allowances for disabled person (Law of 27 February 1987).(b) Guaranteed income for elderly persons (Law of 1. April 1969).(c) Guaranteed family benefits (Law of 20 July 1971).B. DENMARK(a) The flat-rate rehabilitation benefit awarded under the Law on Social Welfare for the maintenance of persons receiving rehabilitation treatment.(b) Accommodation expenses for pensioners (Law on individual accommodation assistance, consolidated by Law No 204 of 29 March 1995).C. GERMANYNone.D. SPAIN(a) Benefits under the Law on the social integration of disabled persons (Law No 13/82 of 7 April 1982).(b) Cash benefits to assist the elderly and invalids unable to work (Royal Decree No 2620/81 of 24 July 1981).(c) Non-contributory disablement and retirement pensions and dependent child benefits as provided for in Articles 132 (1), Articles 136a, 137a, 138a, 154a, 155a, 156a, 167, 168 (2), 169 and 170 of the General Law on Social Security, as amended by Law No 26/90 of 20 December 1990 establishing non-contributory social security benefits.E. FRANCE(a) Supplementary allowance from the National Solidarity Fund (Law of 30 June 1956).(b) Disabled asults' allowance (Law of 30 June 1975).(c) The special allowance (Law of 10 July 1952).F. GREECE(a) Special benefits for elderly (Law 1296/82).(b) Allowance for children of non-working mothers whose husbands have been called up for military service (Law 1483/84, Article 23 (1)).(c) Allowance for children of non-working mothers whose husbands are in prison (Law 1483/84, Article 23 (2)).(d) Allowance for persons suffering from congenital hemolytic aneamia (Decree-law 321/69; common ministerial order G4a/F.222/oik.2204)(e) Allowance for the deaf and dumb (Exceptional law 421/37; common ministerial order G4B/F.422/oik.2205).(f) Allowance for seriously disabled persons (Decree-law 162/73; common ministerial order G4a/F.225//oik.161).(g) Allowance for spasmophiliacs (Decree-law 162/72; common ministerial order G4a/F.224/oik.2207).(h) Allowance for persons suffering from a serious mental disability (Decree-law 162/73; common ministerial order G4b/F.423/oik.2208).(i) Allowance for the blind (Law 958/79; common ministerial order (G4b/F.421/oik.2209).G. IRELAND(a) Unemployment assistance (Social Welfare (Consolidation) Act 1981, Part III, Chapter 2).(b) Old age and blind pensions (non-contributory) (Social Welfare (Consolidation) Act 1981, Part III, Chapter 3).(c) Widows' and orphans' pensions (non-contributory) (Social Welfare (Consolidation) Act 1981, Part III, Chapter 4).(d) Lone parent's allowance (Social Welfare Act 1990, Part III).(e) Carer's allowance (Social Welfare Act 1990, Part IV).(f) Family income supplement (Social Welfare Act 1984, Part III).(g) Disabled person's maintenance allowance (Health Act 1970, Section 69).(h) Mobility allowance (Health Act 1970, Section 61).(i) Infectious diseases maintenance allowance (Health Act 1947, Sections 5 and 44 (5)).(j) Domiciliary care allowance (Health Act 1970, Section 61).(k) Blind welfare allowance (Blind Persons Act 1920, Chapter 49).(l) Disabled person's rehabilitation allowance (Health Act 1970, Sections 68, 69 and 72).H. ITALY(a) Social pensions for persons without means (Law No 153 of 30 April 1969).(b) Pensions and allowances for the civilian disabled or invalids (Laws No 118 of 30 March 1974, No 18 of 11 February 1980 and No 508 of 23 November 1988).(c) Pensions and allowances for the deaf and dumb (Laws No 381 of 26 May 1970 and No 508 of 23 November 1988).(d) Pensions and allowances for the civilian blind (Laws No 382 of 27 May 1970 and No No 508 of 23 November 1988).(e) Benefits supplementing the minimum pensions (Laws No 218 of 4 April 1952, No 638 of 11 November 1983 and No 407 of 29 December 1990).(f) Benefits supplementing disability allowances (Law No 222 of 12 June 1984).(g) Monthly allowances for continuous personal assistance for those receiving for incapacity for work (Law No 222 of 12 June 1984).I. LUXEMBOURG(a) Special severe disablement allowances (Law of 16 April 1979).(b) Maternity allowances (Law of 30 April 1980).J. NETHERLANDSNone.K. AUSTRIA(a) Compensatory supplement (Federal Act of 9 September 1955 on General Social Insurance - ASVG, Federal Act of 11 October 1978 on Social Insurance for Persons engaged in Trade and Commerce - GSVG and Federal Act of 11 October 1978 on Social Insurance for Farmers - BSGV).(b) Care allowance (Pflegegeld) under the Austrian Federal Care Allowance Act (Bundespflegegeldgesetz) with the exception of care allowance granted by accident insurance institutions where the handicap is caused by an accident at work or occupational disease.L. PORTUGAL(a) Non-contributory family allowances (Decree Law No 160/80 of 27 May 1980).(b) Nursing mother's allowance (Decree-Law No 160/80 of 27 May 1980).(c) Supplementary allowance for disabled and young people (Decree Law No 160/80 of 27 May 1980).(d) Allowance for attendance at special schools (Decree-Law No 160/80 of 27 May 1980).(e) Non contributory orphan's pension (Decree Law No 160/80 of 27 May 1980).(f) Non-contributory invalidity pension (Decree Law No 464/80 of 13 October 1980).(g) Non-contributory old-age pension (Decree Law No 464/80 of 13 October 1980).(h) Supplementary severe invalidity pension (Decree Law No 160/80 of 27 May 1980).(i) Non-contributory widow's pension (Regulatory Decree No 52/81 of 11 November 1981).M. FINLAND(a) Child-care allowance (Child-care Allowances Act, 444/69).(b) Disability allowance (Disbility Allowance Act, 124/88).(c) Housing allowance for pensioners (Act concerning the Housing Allowance for Pensioners, 591/78).(d) Basic unemployment allowance (Unemployment Allowance Act, 602/84) in cases where a person does not fulfil the corresponding conditions for the earnings-related unemployment allowance.N. SWEDEN(a) Municipal Housing Supplements to basis pensions (Law 1962: 392, reprinted 1976: 1014).(b) Handicap allowances which are not paid to a person receiving a pension (Law 1962: 381 reprinted 1982: 120).(c) Care allowance for handicapped children (Law 1962: 381 reprinted 1982: 120).O. UNITED KINGDOM(a) . . .(b) Invalid care allowance (Social Security Act 1975 of 20 March 1975, Section 37, and Social Security (Northern Ireland) Act 1975 of 20 March 1975, Section 37).(c) Family credit (Social Security Act 1986, of 25 July 1986, Sections 20 to 22, and Social Security (Nothern Ireland) Order 1986 of 5 November 1986, Articles 21 to 23).(d) Attendance allowance (Social Security Act 1975 of 20 March 1975, Section 35, and Social Security (Northern Ireland) Act 1975 of 20 March 1975, Section 35).(e) Income support (Social Security Act 1986 of 25 July 1986, Section 20 to 22 and Section 23, Social Security (Northern Ireland) Order 1986 of 5 November 1986, Articles 21 to 24).(f) Disability living allowance (Disability Living Allowance and Disability Working Allowance Act 1991 of 27 June 1991, Section 1 and Disability Living Allowance and Disability Working Allowance (Northern Ireland) Order 1991 of 24 July 1991, Article 3).(g) Disability working allowance (Disability Living Allowance and Disability Working Allowance Act 1991 of 27 June 1991, Section 6, and Disability Living Allowance and Disability Working Allowance (Northern Ireland) Order 1991 of 24 July 1991, Article 8).(h) Income-based allowances for jobseekers (Jobseekers Act 1995, 28 June 1995, Sections I (2) (d) (ii) and 3, and Jobseekers (Northern Ireland) Order 1995, 18 October 1995, Articles 3 (2) (d) (ii) and 5).ANNEX III (A) (B) (6) (7) (12) (14) (15) PROVISIONS OF SOCIAL SECURITY CONVENTIONS REMAINING APPLICABLE NOTWITHSTANDING ARTICLE 6 OF THE REGULATION - PROVISIONS OF SOCIAL SECURITY CONVENTIONS WHICH DO NOT APPLY TO ALL PERSONS TO WHOM THE REGULATION APPLIES(Articles 7 (2) (c) and 3 (3) of the Regulation)General comments1. In so far as the provisions contained in this Annex provide for references to the provisions of other conventions, those references shall be replaced by references to the corresponding provisions of this Regulation, unless the provisions of the conventions in question are themselves contained in this Annex.2. The termination clause provided for in a social security convention, some of whose provisions are contained in this Annex, shall continue to apply as regards those provisions.A. Provisions of social security conventions remaining applicable notwithstanding Article 6 of the Regulation. (Article 7 (2) (c) of the Regulation) 1. BELGIUM-DENMARKNo convention.2. BELGIUM-GERMANY(a) Articles 3 and 43 of the Final Protocol of 7 December 1957 to the General Convention of that date, as in the Complementary Protocol of 10 November 1960.(b) Complementary Agreement No 3 of 7 December 1957 to the General Convention of the same date, as in the Complementary Protocol of 10 November 1960 (payment of pensions for the period preceding the entry into force of the General Convention).3. BELGIUM-SPAINNone.4. BELGIUM-FRANCE(a) Articles 13, 16 and 23 of the Complementary Agreement of 17 January 1948 to the General Convention of that date (workers in mines and similar undertakings).(b) The exchange of letters of 27 February 1953 (application of Article - (2) of the General Convention of 17 January 1948).(c) The exchange of letters of 29 July 1953 an allowances to elderly employed persons.5. BELGIUM-GREECEArticles 15 (2), 35 (2) and 37 of the General Convention of 1 April 1958.6. BELGIUM-IRELANDNo convention.7. BELGIUM-ITALYArticle 29 of the Convention of 30 April 1948.8. BELGIUM-LUXEMBOURGArticles 2 and 4 of the Agreement of 27 October 1971 (Overseas social insurance).9. BELGIUM-NETHERLANDSArticles 2 and 4 of the Agreement of 4 February 1969 (Overseas occupation).10. BELGIUM-AUSTRIA(a) Article 4 of the Convention on social security of 4 April 1977 as regards persons residing in a third State.(b) Point III of the Final Protocol to the said Convention as regards persons residing in a third State.11. BELGIUM-PORTUGALArticles 1 and 5 of the Convention of 13 January 1965 (Social insurance for employees in the Belgian Congo and Rwanda-Urundi), in the wording contained in the Agreement concluded by an exchange of letters dated 18 June 1982.12. BELGIUM-FINLANDNo convention.13. BELGIUM-SWEDENNo convention.14. BELGIUM-UNITED KINGDOMNone.15. DENMARK-GERMANY(a) Point 15 of the Final Protocol to the Convention on social insurances of 14 August 1953.(b) The Complementary Agreement of 14 August 1953 to the Convention mentioned above.16. DENMARK-SPAINNo convention.17. DENMARK-FRANCENone.18. DENMARK-GREECENo convention.19. DENMARK-IRELANDNo convention.20. DENMARK-ITALYNo convention.21. DENMARK-LUXEMBOURGNo convention.22. DENMARK-NETHERLANDSNo convention.23. DENMARK-AUSTRIA(a) Article 4 of the Convention on social security of 16 June 1987 as regards persons residing in a third State.(b) Point I of the Final Protocol to the said Convention as regards persons residing in a third State.24. DENMARK-PORTUGALNo convention.25. DENMARK-FINLANDArticle 10 of the Nordic Convention on social security of 15 June 1992.26. DENMARK-SWEDENArticle 10 of the Nordic Convention on social security of 15 June 1992.27. DENMARK-UNITED KINGDOMNone.28. GERMANY-SPAINArticles 4 (1) and 45 (2) of the Social Security Convention of 4 December 1973.29. GERMANY-FRANCE(a) Articles 11 (1), 16 (second paragraph) and 19 of the General Convention of 10 July 1950.(b) Article 9 of Complementary Agreement No 1 of 10 July 1950 to the General Convention of the same date (workers in mines and similar undertakings).(c) Complementary Agreement No 4 of 10 July 1950 to the General Convention of the same date, as in added Section No 2 of 18 June 1955.(d) Titles I and III of added Section No 2 of 18 June 1955.(e) Points 6, 7 and 8 of the General Protocol of 10 July 1950 to the General Convention of the same date.(f) Titles II, III and IV of the Agreement of 20 December 1963 (social security in the Saar).30. GERMANY-GREECE(a) Article 5 (2) of the General Convention of 25 April 1961.(b) Articles 8 (1), (2) (b) and (3), 9 to 11 and Chapters I and IV, in so far as they concern these Articles, of the Convention on unemployment insurance of 31 May 1961, together with the note in the minutes of 14 June 1980.(c) Protocol of 7 October 1991 in conjunction with the Agreement of 6 July 1984 between the Government of the German Democratic Republic and the Government of the Hellenic Republic on the settlement of problems relating to pensions.31. GERMANY-IRELANDNo convention.32. GERMANY-ITALY(a) Articles 3 (2), 23 (2), 26 and 36 (3) of the Convention of 5 May 1953 (social insurance).(b) The Complementary Agreement of 12 May 1953 to the Convention of 5 May 1953 (payment of pensions for the period preceding the entry into force of the Convention).33. GERMANY-LUXEMBOURGArticles 4, 5, 6 and 7 of the Treaty of 11 July 1959 (Ausgleichsvertrag) (settlement of the dispute between Germany and Luxembourg).34. GERMANY-NETHERLANDS(a) Article 3 (2) of the Convention of 29 March 1951.(b) Articles 2 and 3 of Complementary Agreement No 4 of 21 December 1956 to the Convention of 29 March 1951 (settlement of rights acquired under the German social insurance scheme by Dutch workers between 13 May 1940 and 1 September 1945).35. GERMANY-AUSTRIA(a) Article 41 of the Convention on social security of 22 December 1966 as amended by Complementary Conventions No 1 of 10 April 1969, No 2 of 20 March 1974 and No 3 of 29 August 1980.(b) Paragraphs 3 (c), 3 (d), 17, 20 (a) and 21 of the Final Protocol to the said Convention.(c) Article 3 of the said Convention as regards persons residing in a third State.(d) Paragraph 3 (g) of the Final Protocol to the said Convention as regards persons residing in a third State.(e) Article 4 (1) of the Convention as regards the German legislation, under which accidents (and occupational diseases) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give rise to payment of benefits or only give rise to payment of benefits, under certain conditions, when those entitled to them reside outside the territory of the Federal Republic of Germany, in cases in which:(i) the benefit has already been paid or is payable on 1 January 1994;(ii) the beneficiary has established his habitual residence in Austria before 1 January 1994 and the payment of pensions due under the pension and accident insurance begins prior to 31 December 1994;this shall also apply to periods during which another pension, including a survivor's pension was collected, replacing the initial one, where the periods of collection follow each other without interruption.(f) Paragraph 19 (b) of the Final Protocol to the said Convention. In applying Number 3 (c) of this provision the amount taken into account by the competent institution shall not exceed the amount, which is due in respect of the corresponding periods to be remunerated by this institution.(g) Article 2 of Complementary Convention No 1 of 10 April 1969 to the said Convention.(h) Articles 1 (5) and 8 of the Convention on unemployment insurance of 19 July 1978.(i) Paragraph 10 of the Final Protocol to the said Convention.36. GERMANY-PORTUGALArticle 5 (2) of the Convention of 6 November 1964.37. GERMANY-FINLAND(a) Article 4 of the Convention on social security of 23 April 1979.(b) Point 9 (a) of the Final Protocol to the said Convention.38. GERMANY-SWEDEN(a) Article 4 (2) of the Convention on social security of 27 February 1976.(b) Point 8 (a) of the Final Protocol to the said Convention.39. GERMANY-UNITED KINGDOM(a) Articles 3 (1) and (6) and 7 (2) to (6) of the Convention on social security of 20 April 1960.(b) Articles 2 to 7 of the Final Protocol to the Convention on social security of 20 April 1960.(c) Articles 2 (5) and 5 (2) to (6) of the Convention on unemployment insurance of 20 April 1960.40. SPAIN-FRANCENone.41. SPAIN-GREECENo convention.42. SPAIN-IRELANDNo convention.43. SPAIN-ITALYArticles 5, 18 (1) (c) and 23 of the Convention on social security of 30 October 1979.44. SPAIN-LUXEMBOURG(a) Article 5 (2) of the Convention of 8 May 1969.(b) Article 1 of the Administrative Arrangement of 27 June 1975 for the application of the Convention of 8 May 1969 to self-employed persons.45. SPAIN-NETHERLANDSArticle 23 (2) of the Convention on social security of 5 February 1974.46. SPAIN-AUSTRIA(a) Article 4 of the Convention on social security of 6 November 1981 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.47. SPAIN-PORTUGALArticles 4 (2), 16 (2) and 22 of the General Convention of 11 June 1969.48. SPAIN-FINLANDArticle 5 (2) of the Convention on social security of 19 December 1985.49. SPAIN-SWEDENArticles 5 (2) and 16 of the Convention on social security of 4 February 1983.50. SPAIN-UNITED KINGDOMNone.51. FRANCE-GREECEArticles 16 (fourth subparagraph) and 30 of the General Convention of 19 April 1958.52. FRANCE-IRELANDNo convention.53. FRANCE-ITALY(a) Articles 20 and 24 of the General Convention of 31 March 1948.(b) The exchange of letters of 3 March 1956 (sickness benefits for seasonal workers employed in agriculture).54. FRANCE-LUXEMBOURGArticles 11 and 14 of the Complementary Agreement of 12 November 1949 to the General Convention of the same date (workers in mines and similar undertakings).55. FRANCE-NETHERLANDSArticle 11 of the Complementary Agreement of 1 June 1954 to the General Convention of 7 January 1950 (workers in mines and similar undertakings).56. FRANCE-AUSTRIANone.57. FRANCE-PORTUGALNone.58. FRANCE-FINLANDNone.59. FRANCE-SWEDENNone.60. FRANCE-UNITED KINGDOMThe exchange of letters of 27 and 30 July 1970 concerning the position with regard to social security of United Kingdom teachers temporarily pursing their profession in France by virtue of the Cultural Convention of 2 March 1948.61. GREECE-IRELANDNo convention.62. GREECE-ITALYNo convention.63. GREECE-LUXEMBOURGNo convention.64. GREECE-NETHERLANDSArticle 4 (2) of the General Convention of 13 September 1966.65. GREECE-AUSTRIA(a) Article 4 of the Convention on social security of 14 December 1979 as amended by the Complementary Convention of 21 May 1986 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.66. GREECE-PORTUGALNo convention.67. GREECE-FINLANDArticles 5 (2) and 21 of the Convention on social security of 21 March 1988.68. GREECE-SWEDENArticles 5 (2) and 23 of the Convention on social security of 5 May 1978 as amended by the Complementary Convention of 14 September 1984.69. GREECE-UNITED KINGDOMNo convention.70. IRELAND-ITALYNo convention.71. IRELAND-LUXEMBOURGNo convention.72. IRELAND-NETHERLANDSNo convention.73. IRELAND-AUSTRIAArticle 4 of the Convention on social security of 30 September 1988 as regards persons residing in a third State.74. IRELAND-PORTUGALNo convention.75. IRELAND-FINLANDNo convention.76. IRELAND-SWEDENNo convention.77. IRELAND-UNITED KINGDOMArticle 8 of the Agreement of 14 September 1971 on social security.78. ITALY-LUXEMBOURGArticles 18 (2) and 24 of the General Convention of 29 May 1951.79. ITALY-NETHERLANDSArticle 21 (2) of the General Convention of 28 October 1952.80. ITALY-AUSTRIA(a) Articles 5 (3) and 9 (2) of the Convention on social security of 21 January 1981.(b) Article 4 of the said Convention and paragraph 2 of the Final Protocol to the said Convention as regards persons residing in a third State.81. ITALY-PORTUGALNo convention.82. ITALY-FINLANDNo convention.83. ITALY-SWEDENArticle 20 of the Convention onsocial security of 25 September 1979.84. ITALY-UNITED KINGDOMNone.85. LUXEMBOURG-NETHERLANDSNone.86. LUXEMBOURG-AUSTRIA(a) Article 5 (2) of the Convention on social security of 21 December 1971 as amended by Complementary Conventions No 1 of 16 May 1973 and No 2 of 9 October 1978.(b) Article 3 (2) of the said Convention as regards persons residing in a third State.(c) Point III of the Final Protocol to the said Convention as regards persons residing in a third State.87. LUXEMBOURG-PORTUGALArticle 3 (2) of the Convention of 12 February 1965.88. LUXEMBOURG-FINLANDArticle 5 (2) of the Convention on social security of 15 September 1988.89. LUXEMBOURG-SWEDEN(a) Articles 4 and 29 (1) of the Convention on social security of 21 February 1985 as regards persons residing in a third State.(b) Article 30 of the said Convention.90. LUXEMBOURG-UNITED KINGDOMNone.91. LUXEMBOURG-AUSTRIA(a) Article 3 of the Convention on social security of 7 March 1974 as amended by the Complementary Convention of 5 November 1980 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.92. NETHERLANDS-PORTUGALArticles 5 (2) and 31 of the Convention of 19 July 1979.93. NETHERLANDS-FINLANDNo convention.94. NETHERLANDS-SWEDENArticles 4 and 24 (3) of the Convention on social security of 2 July 1976 as regards persons residing in a third State.95. NETHERLANDS-UNITED KINGDOMNone.96. AUSTRIA-PORTUGALNone.97. AUSTRIA-FINLAND(a) Article 4 of the Convention on social security of 11 December 1985 as amended by the Complementary Convention of 9 March 1993 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.98. AUSTRIA-SWEDEN(a) Articles 4 and 24 (1) of the Convention on social security of 11 November 1975 as amended by the Complementary Convention of 21 October 1982 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.99. AUSTRIA-UNITED KINGDOM(a) Article 3 of the Convention on social security of 22 July 1980 as amended by Complementary Conventions No 1 of 9 December 1985 and No 2 of 13 October 1992 as regards persons residing in a third State.(b) Protocol concerning benefits in kind to the said Convention with the exception of Article 2 (3) as regards persons who cannot claim treatment under Chapter 1 of Title III of the Regulation.100. PORTUGAL-FINLANDNo convention.101. PORTUGAL-SWEDENArticle 6 of the Convention on social security of 25 October 1978.102. PORTUGAL-UNITED KINGDOM(a) Article 2 (1) of the Protocol on medical treatment of 15 November 1978.(b) As regards Portuguese employed persons, and for the period from 22 October 1987 to the end of the transitional period provided for in Article 220 (1) of the Act relating to the conditions of accession of Spain and Portugal: Article 26 of the Social Security Convention of 15 November 1978, as amended by the Exchange of Letters of 28 September 1987.103. FINLAND-SWEDENArticle 10 of the Nordic Convention on social security of 15 June 1992.104. FINLAND-UNITED KINGDOMNone.105. SWEDEN-UNITED KINGDOMArticle 4 (3) of the Convention on social security of 29 June 1987.B. Provisions of Conventions which do not apply to all persons to whom the Regulations applies (Article 3 (3) of the Regulation) 1. BELGIUM-DENMARKNo convention.2. . . . . .3. BELGIUM-SPAINNone.4. BELGIUM-FRANCE(a) The exchange of letters of 29 July 1953 on allowances to elderly employed persons.(b) The exchange of letters of 27 February 1953 (application of Article 4 (2) of the General Convention of 17 January 1948).5. BELGIUM-GREECENone.6. BELGIUM-IRELANDNone.7. BELGIUM-ITALYNone.8. BELGIUM-LUXEMBOURGArticles 2 and 4 of the Agreement of 27 October 1971 (overseas social security).9. BELGIUM-NETHERLANDSArticles 2 and 4 of the Agreement of 4 February 1969 (overseas occupation).10. BELGIUM-AUSTRIA(a) Article 4 of the Convention on social security of 4 April 1977 as regards persons residing in a third State.(b) Point III of the Final Protocol to the said Convention as regards persons residing in a third State.11. BELGIUM-PORTUGALArticles 1 and 5 of the Convention of 13 January 1965 (social security for employees of the Belgian Congo and Rwanda-Urundi) in the wording that appears in the Agreement concluded by exchange of letters dated 18 June 1982.12. BELGIUM-FINLANDNo convention.13. BELGIUM-SWEDENNo convention.14. BELGIUM-UNITED KINGDOMNone.15. DENMARK-GERMANY(a) Point 15 of the Final Protocol to the Convention on social insurances of 14 August 1953.(b) The Complementary Agreement of 14 August 1953 to the Convention mentioned above.16. DENMARK-SPAINNo convention.17. DENMARK-FRANCENone.18. DENMARK-GREECENo convention.19. DENMARK-IRELANDNo convention.20. DENMARK-ITALYNo convention.21. DENMARK-LUXEMBOURGNo convention.22. DENMARK-NETHERLANDSNo convention.23. DENMARK-AUSTRIA(a) Article 4 of the Convention on social security of 16 June 1987 as regards persons residing in a third State.(b) Point I of the Final Protocol to the said Convention as regards persons residing in a third State.24. DENMARK-PORTUGALNo convention.25. DENMARK-FINLANDNone.26. DENMARK-SWEDENNone.27. DENMARK-UNITED KINGDOMNone.28. GERMANY-SPAINArticle 4 (1) and 45 (2) of the Social Security Convention of 4 December 1973.29. GERMANY-FRANCE(a) Articles 16 (second paragraph) and 19 on the General Convention of 10 July 1950.(b) Complementary Agreement No 4 of 10 July 1950 to the General Convention of the same date, as in added Section No 2 of 18 June 1955.(c) Titles I and III of added Section No 2 of 18 June 1955.(d) Points 6, 7 and 8 of the General Protocol of 10 July 1950 to the General Convention of the same date.(e) Titles II, III and IV of the Agreement of 20 December 1963 (social security in the Saar).30. GERMANY-GREECEProtocol of 7 October 1991 in conjunction with the Agreement of 6 July 1984 between the Government of the German Democratic Republic and the Government of the Hellenic Republic on the settlement of problems relating to pensions.31. GERMANY-IRELANDNo convention.32. GERMANY-ITALY(a) Articles 3 (2) and 26 of the Convention of 5 May 1952 (social insurance).(b) The Complementary Agreement of 12 May 1953 to the Convention of 5 May 1953 (payment of pensions for the period prior to the entry into force of the Convention).33. GERMANY-LUXEMBOURGArticles 4, 5, 6 and 7 of the Treaty of 11 July 1959 (settlement of the dispute between Germany and Luxembourg).34. GERMANY-NETHERLANDS(a) Article 3 (2) of the Convention of 29 March 1951.(b) Articles 2 and 3 of Complementary Agreement No 4 of 21 December 1956 to the Convention of 29 March 1951 (settlement of rights acquired under the German social insurance scheme by Dutch workers between 13 May 1940 and 1 September 1945).35. GERMANY-AUSTRIA(a) Article 41 of the Convention on social security of 22 December 1966 as amended by Complementary Conventions No 1 of 10 April 1969, No 2 of 29 March 1974 and No 3 of 29 August 1980.(b) Paragraph 20 (a) of the Final Protocol to the said Convention.(c) Article 3 of the said Convention as regards persons residing in a third State.(d) Paragraph 3 (g) of the Final Protocol to the said Convention.(e) Article 4 (1) of the Convention as regards the German legislation, under which accidents (and occupational diseases) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give rise to payment of benefits or only give rise to payment of benefits under certain conditions, when those entitled to them reside outside the territory of the Federal Republic of Germany, in cases in which:(i) the benefit has already been paid or is payable on 1 January 1994;(ii) the beneficiary has established his habitual residence in Austria before 1 January 1994 and the payment of pensions due under the pension and accident insurance begins prior to 31 December 1994;this shall also apply to periods during which another pension, including a survivor's pension was collected, replacing the initial one, when the periods of collection follow each other without interruption.(f) Paragraph 19 (b) of the Final Protocol to the said Convention. In applying Number 3 (c) of this provision the amount taken into account by the competent institution shall not exceed the amount which is due in respect of the corresponding periods to be remunerated by this institution.36. GERMANY-PORTUGALArticle 5 (2) of the Convention of 6 November 1964.37. GERMANY-FINLANDArticle 4 of the Convention on social security of 23 April 1979.38. GERMANY-SWEDENArticle 4 (2) of the Convention on social security of 27 February 1976.39. GERMANY-UNITED KINGDOM(a) Articles 3 (1) and (6) and 7 (2) to (6) of the Convention on social security of 20 April 1960.(b) Articles 2 to 7 of the Final Protocol to the Convention on social security of 20 April 1960.(c) Articles 2 (5) and 5 (2) to (6) of the Convention on unemployment insurance of 20 April 1960.40. SPAIN-FRANCENone.41. SPAIN-GREECENo convention.42. SPAIN-IRELANDNo convention.43. SPAIN-ITALYArticles 5, 18 (1) (c) and 23 of the Convention on Social Security of 30 October 1979.44. SPAIN-LUXEMBOURG(a) Article 5 (2) of the Convention of 8 May 1969.(b) Article 1 of the Administrative Arrangement of 27 June 1975 for the application of the Convention of 8 May 1969 to self-employed persons.45. SPAIN-NETHERLANDSArticle 23 (2) of the Convention on Social Security of 5 February 1974.46. SPAIN-AUSTRIA(a) Article 4 of the Convention on social security of 6 November 1981 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.47. SPAIN-PORTUGALArticles 4 (2), 16 (2) and 22 of the General Convention of 11 June 1969.48. SPAIN-FINLANDArticles 5 (2) of the Convention on social security of 19 December 1985.49. SPAIN-SWEDENArticles 5 (2) and 16 of the Convention on social security of 4 February 1983.50. SPAIN-UNITED KINGDOMNone.51. FRANCE-GREECENone.52. FRANCE-IRELANDNo convention.53. FRANCE-ITALYArticles 20 and 24 of the General Convention of 31 March 1948.54. FRANCE-LUXEMBOURGNone.55. FRANCE-NETHERLANDSNone.56. FRANCE-AUSTRIANone.57. FRANCE-PORTUGALNone.58. FRANCE-FINLANDNo convention.59. FRANCE-SWEDENNone.60. FRANCE-UNITED KINGDOMThe exchange of letters of 27 and 30 July 1970 concerning the position with regard to social security of United Kingdom teachers temporarily pursuing their profession in France by virtue of the Cultural Convention of 2 March 1948.61. GREECE-IRELANDNo convention.62. GREECE-ITALYNo convention.63. GREECE-LUXEMBOURGNo convention.64. GREECE-NETHERLANDSNone.65. GREECE-AUSTRIA(a) Article 4 of the Convention on social security of 14 December 1979 as amended by the Complementary Convention of 21 May 1986 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.66. GREECE-PORTUGALNo convention.67. GREECE-FINLANDArticle 5 (2) of the Convention on social security of 11 March 1988.68. GREECE-SWEDENArticle 5 (2) of the Convention on social security of 5 May 1978 as amended by the Complementary Convention of 14 September 1984.69. GREECE-UNITED KINGDOMNo convention.70. IRELAND-ITALYNo convention.71. IRELAND-LUXEMBOURGNo convention.72. IRELAND-NETHERLANDSNo convention.73. IRELAND-AUSTRIAArticle 4 of the Convention on social security of 30 September 1988 as regards persons residing in a third State.74. IRELAND-PORTUGALNo convention.75. IRELAND-FINLANDNo convention.76. IRELAND-SWEDENNo convention.77. IRELAND-UNITED KINGDOMNone.78. ITALY-LUXEMBOURGNone.79. ITALY-NETHERLANDSNone.80. ITALY-AUSTRIA(a) Articles 5 (3) and 9 (2) of the Convention on social security of 21 January 1981.(b) Article 4 of the said Convention and paragraph 2 of the Final Protocol to the said Convention as regards persons residing in a third State.81. ITALY-PORTUGALNo convention.82. ITALY-FINLANDNo convention.83. ITALY-SWEDENArticle 20 of the Convention on social security of 25 September 1979.84. ITALY-UNITED KINGDOMNone.85. LUXEMBOURG-NETHERLANDSNone.86. LUXEMBOURG-AUSTRIA(a) Article 5 (2) of the Convention on social security of 21 December 1971 as amended by Complementary Conventions No 1 of 16 May 1973 and No 2 of 9 October 1978.(b) Article 3 (2) of the said Convention as regards persons residing in a third State.(c) Point III of the Final Protocol to the said Convention as regards persons residing in a third State.87. LUXEMBOURG-PORTUGALArticle 3 (2) of the Convention of 12 February 1965.88. LUXEMBOURG-FINLANDArticle 5 (2) of the Convention on social security of 15 September 1988.89. LUXEMBOURG-SWEDENArticles 4 and 29 (1) of the Convention on social security of 21 February 1985 as regards persons residing in a third State.90. LUXEMBOURG-UNITED KINGDOMNone.91. NETHERLANDS-AUSTRIA(a) Article 3 of the Convention on social security of 7 March 1974 as amended by the Complementary Convention of 5 November 1980 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.92. NETHERLANDS-PORTUGALArticle 5 (2) of the Convention of 19 July 1979.93. NETHERLANDS-FINLANDNo convention.94. NETHERLANDS-SWEDENArticles 4 and 24 (3) of the Convention on social security of 2 July 1976 as regards persons residing in a third State.95. NETHERLANDS-UNITED KINGDOMNone.96. AUSTRIA-PORTUGALNone.97. AUSTRIA-FINLAND(a) Article 4 of the Convention on social security of 11 December 1985 as amended by the Complementary Convention of 9 March 1993 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.98. AUSTRIA-SWEDEN(a) Articles 4 and 24 (1) of the Convention on social security of 7 November 1975 as amended by the Complementary Convention of 21 October 1982 as regards persons residing in a third State.(b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State.99. AUSTRIA-UNITED KINGDOM(a) Article 3 of the Convention on social security of 22 July 1980 as amended by Complementary Conventions No 1 of 9 December 1985 and No 2 of 13 October 1992 as regards persons residing in a third State.(b) Protocol concerning benefits in kind to the said Convention with the exception of Article 2 (3) as regards persons who cannot claim treatment under Chapter 1 of Title III of the Regulation.100. PORTUGAL-FINLANDNo convention.101. PORTUGAL-SWEDENArticle 6 of the Convention on social security of 25 October 1978.102. PORTUGAL-UNITED KINGDOMArticle 2 (1) of the Protocol on medical treatment of 15 November 1978.103. FINLAND-SWEDENNone.104. FINLAND-UNITED KINGDOMNone.105. SWEDEN-UNITED KINGDOMArticle 4 (3) of the Convention on social security of 29 June 1987.ANNEX IV (B) (11) (13) (15) (Articles 37 (2), 38 (3), 45 (3), 46 (1) (b) and 46 b (2) of the Regulation)A. Legislations referred to in Article 37 (1) of the Regulation under which the amount of invalidity benefits is independent of the length of periods of insurance A. BELGIUM(a) Legislation relating to the general invalidity scheme, the special invalidity scheme for miners and the special scheme for merchant navy mariners.(b) Legislation on insurance for self-employed persons against incapacity to work.(c) Legislation relating to invalidity in the overseas social insurance scheme and the invalidity scheme for former employees of the Belgian Congo and Rwanda-Urundi.B. DENMARKNone.C. GERMANYNone.D. SPAINLegislation relating to invalidity insurance under the general scheme and under the special schemes.E. FRANCE1. Employed personsAll legislations on invalidity insurance, except for the legislation concerning the invalidity insurance of the social security scheme for miners.2. Self-employed personsThe legislation on invalidity insurance for persons self-employed in agriculture.F. GREECELegislation relating to the agricultural insurance scheme.G. IRELANDChapter 10 of Part II of the Social Welfare (Consolidation) Act 1981.H. ITALYNone.I. LUXEMBOURGNone.J. THE NETHERLANDS(a) The law of 18 February 1966 on insurance against incapacity for work, as amended.(b) The law of 11 December 1975 on general insurance against incapacity for work, as amended.K. AUSTRIANone.L. PORTUGALNone.M. FINLANDNational pensions to persons who are born disabled or become disabled at an early age (the National Pensions Act (547/93)).N. SWEDENNone.O. UNITED KINGDOM(a) Great BritainSections 15 and 36 of the Social Security Act 1975.Sections 14, 15 and 16 of the Social Security Pensions Act 1975.(b) Northern IrelandSections 15 and 36 of the Social Security (Northern Ireland) Act 1975.Articles 16, 17 and 18 of the Social security Pensions (Northern Ireland) Order 1975.B. Special schemes for self-employed persons within the meaning of Articles 38 (3) and 45 (3) of Regulation No 1408/71 A. BELGIUMNone.B. DENMARKNone.C. GERMANYOld-age insurance for farmers (Alterssicherung fÃ ¼r Landwirte).D. SPAINScheme for lowering the retirement age of self-employed persons engaged in seafaring activities as described in Royal Decree No 2309 of 23 July 1970.E. FRANCENone.F. GREECENone.G. IRELANDNone.H. ITALYPension insurance schemes for (Assicurazione pensioni per):- medical practitioners (medici),- pharmacists (farmacisti),- veterinarians (veterinari),- midwives (ostetriche),- engineers and architects (ingegneri ed architetti),- surveyors (geometri),- solicitors and barristers (avvocati e procuratori),- economists (dottori commercialisti),- accountants and industrial experts (ragionieri e periti commerciali),- employment consultants (consulenti del lavoro),- notaries (notai),- customs agents (spedizionieri doganali).I. LUXEMBOURGNone.J. THE NETHERLANDSNone.K. AUSTRIANone.L. PORTUGALNone.M. FINLANDNone.N. SWEDENNone.O. UNITED KINGDOMNone.C. Cases referred to in Article 46 (1) (b) of the Regulation where the calculation of benefit in accordance with Article 46 (2) of the Regulation may be waived A. BELGIUMNone.B. DENMARKAll applications for pensions referred to in the law on social pensions, except for pensions mentioned in Annex IV part D.C. GERMANYNone.D. SPAINNone.E. FRANCENone.F. GREECENone.G. IRELANDAll applications for retirement pensions, contributory old-age pensions and widows' pensions.H. ITALYInvalidity, retirement and survivors pensions for employed persons and for the following categories of self-employed persons: farmers farming directly, share-croppers, farmers, craftsmen and persons engaged in commercial activities.I. LUXEMBOURGNone.J. THE NETHERLANDSAll applications for old-age pensions under the law of 31 May 1956 governing general old-age insurance, as amended.K. AUSTRIANone.L. PORTUGALInvalidity, old-age and widows' pensions.M. FINLANDNone.N. SWEDENAll applications for old-age basic and supplementary pensions except pensions mentioned in Annex IV D.O. UNITED KINGDOMAll applications for retirement and widow's pension determined pursuant to the provisions of Title III, Chapter 3 of the Regulation, with the exception of those for which:(a) during a tax year beginning on or after 6 April 1975:(i) the party concerned had completed periods of insurance, employment or residence under the legislation of the United Kingdom and of another Member State; and(ii) one (or more) of the tax years referred to in (i) was not considered a qualifying year within the meaning of the legislation of the United Kingdom;(b) the periods of insurance completed under the legislation in force in the United Kingdom for the periods prior to 5 July 1948 would be taken into account for the purposes of Article 46 (2) of the Regulation by application of the periods of insurance, employment or residence under the legislation of another Member State.D. Benefits and agreements referred to in Article 46b (2) of the Regulation 1. Benefits referred to in Article 46b (2) (a) of the Regulation, the amount of which is independent of the length of periods of insurance or residence completed:(a) The invalidity benefits provided for by the legislations referred to in part A of this Annex.(b) The full Danish national old-age pension acquired after 10 years' residence by persons who will have been awarded a pension by 1 October 1989 at the latest.(c) The Spanish death allowances and survivors' pensions granted under the general and special schemes.(d) The widows' allowance under the widowhood insurance of the French general social security system or the agricultural workers' system.(e) The widowers' or widows' invalidity pension under the French general social security system or the agricultural workers' system, when calculated on the basis of the invalidity pension of a deceased spouse, paid in accordance with Article 46 (1) (a) (i).(f) The Netherlands widows' pension under the law of 9 April 1959 governing the general insurance for widows and orphans, as amended.(g) Finnish national pensions determined according to the National Pensions Act of 8 June 1956 and awarded under the transitional rules of the National Pensions Act (547/93).(h) The full Swedish basic pension awarded under the basic pension legislation which applied before 1 January 1993 and the full basic pension awarded under the transitional rules to the legislation applying from that date.2. Benefits referred to in Article 46b (2) (b) of the Regulation, the amount of which is determined by reference to a credited period deemed to have been completed between the date on which the risk materialized and a later date:(a) Danish early-retirement pensions, the amount of which is determined in accordance with legislation in force before 1 October 1984.(b) German invalidity and survivors' pensions, for which account is taken of a supplementary period, and German old-age pensions, for which account is taken of a supplementary period already acquired.(c) Italian pensions for total incapacity for work (inabilitÃ ).(d) Luxembourg invalidity and survivors' pensions.(e) Finnish employment pensions for which account is taken of future periods according to the national legislation.(f) Swedish invalidity and survivors' pensions for which account is taken of a credited period of insurance and Swedish old-age pensions for which account is taken of credited periods already acquired.3. Agreements referred to in Article 46b (2) (b) (i) of the Regulation intended to prevent the same credited period being taken into account two or more times:Agreement of 20 July 1978 between the Government of the Grand Duchy of Luxembourg and the Government of the Federal Republic of Germany concerning various social security matters.Nordic Convention of 15 June 1992 on social security.ANNEX V (15) CONCORDANCE BETWEEN THE LEGISLATIONS OF MEMBER STATES ON CONDITIONS RELATING TO THE DEGREE OF INVALIDITY (Article 40 (4) of the Regulation) >TABLE>>TABLE>>TABLE>>TABLE>ANNEX VI (A) (B) (2) (7) (8) (9) (11) (12) (13) (14) (15) SPECIAL PROCEDURES FOR APPLYING THE LEGISLATIONS OF CERTAIN MEMBER STATES(Article 89 of the Regulation)A. BELGIUM1. Persons whose entitlement to sickness insurance benefits in kind derives from the provisions of the Belgian compulsory sickness and invalidity scheme applicable to self-employed persons shall be eligible under the provisions of Chapter 1 of Title III of the Regulation, including Article 35 (1), under the following conditions:(a) In the event that they are temporarily resident in the territory of a Member State other than Belgium, the persons concerned shall be entitled:(i) to the benefits in kind provided for under the legislation of the Member State of temporary residence in respect of hospitalization care;(ii) to reimbursement in respect of other benefits in kind provided for under the Belgian scheme by the relevant Belgian institution at the rate provided for under the legislation of the State of temporary residence.(b) In the event that they are permanently resident in the territory of a Member State other than Belgium, the persons concerned shall be entitled to the benefits in kind provided for under the legislation of the Member State of permanent residence provided that they pay the relevant Belgian institution the appropriate additional contribution provided for under Belgian regulations.2. For the application of the provisions of Chapters 7 and 8 of Title III of the Regulation by the competent Belgian institution, a child shall be considered to have been brought up in the Member State in whose territory he resides.3. For the purposes of Article 46 (2) of the Regulation, periods of old-age insurance completed under Belgian legislation before 1 January 1945 shall also be considered as periods of insurance completed under the Belgian legislation on the general invalidity scheme and the mariners' scheme.4. In applying Article 40 (3) (a) (ii), account shall only be taken of periods during which the employed or self-employed person was incapable of work within the meaning of Belgian legislation.5. For the purposes of Article 46 (2) of the Regulation, periods of old-age insurance completed by self-employed persons under Belgian legislation, prior to the entry into force of the legislation on the incapacity for work of self-employed persons, shall be considered as periods completed under the latter legislation.6. In order to establish whether the requirements imposed by Belgian legislation for entitlement to unemployment benefits are fulfilled, account shall be taken only of days of paid employment; however, account shall be taken of days accepted as equivalent within the meaning of the said legislation only in so far as the days worked which preceded them were days of paid employment.7. Pursuant to Articles 72 and 79 (1) (a) of the Regulation, account shall be taken of periods of employment and/or periods of insurance completed under the legislation of another Member State where entitlement to benefit under Belgian legislation is subject to the condition that, for a specified previous period, the qualifying conditions for family benefits in the framework of the scheme for employment persons have been met.8. For the purposes of applying Article 14a (2), (3) and (4), 14c (a) and 14d of Regulation (EEC) No 1408/71, business revenues in the reference year which serve as a basis for determining the contributions due by virtue of the social arrangements for self-employed persons shall be calculated using the mean annual rate for the year during which this income was received.The rate of conversion is the annual mean of the conversion rates published in the Official Journal of the European Communities pursuant to Article 107 (5) of Regulation (EEC) No 547/72.9. In the calculation of the theoretical amount of an invalidity pension, as referred to in Article 46 (2) of the Regulation, the competent Belgian institution shall take as its basis the income received in the profession last exercised by the person concerned.10. Any employed person or self-employed person who is no longer insured in Belgium under the sickness and invalidity insurance legislation - which also makes the grant of the right to benefits conditional upon the person concerned being insured when the risk materializes - shall be considered to be still insured when the risk materializes, for the purposes of implementation of Chapter 3 of Title III of the Regulation, if he is insured for the same risks under the legislation of another Member State.11. If the person concerned is entitled to a Belgian invalidity benefit under Article 45 of the Regulation, that benefit shall be awarded in accordance with the rules laid down by Article 46 (2) of the Regulation:(a) In accordance with the provisions laid down by the Law of 9 August 1963 on the establishment and organization of a compulsory sickness and invalidity insurance scheme if, at the time of occurrence of the incapacity for work, he was insured for the same risk under the legislation of another Member State as an employed person within the meaning of Article 1 (a) of the Regulation.(b) In accordance with the provisions laid down by the Royal Decree of 20 July 1971 on the establishment of an insurance scheme against incapacity for work for self-employed persons if, at the time of occurrence of the incapacity for work, he was a self-employed person within the meaning of Article 1 (a) of the Regulation.B. DENMARK1. Completed periods of insurance, employment or self-employment in a Member State other than Denmark shall be taken into account for admission to membership of an approved unemployment insurance fund in the same way as if they were periods of employment or self-employment completed in Denmark.2. Employed or self-employed persons, pension claimants and pensioners, and members of their families referred to in Articles 19, 22 (1) and (3), 25 (1) and (3), 26 (1), 28a, 29 and 31 of the Regulation, resident or staying in Denmark, shall be entitled to benefits in kind on the same terms as those laid down by Danish legislation for persons who, under the law on the public health service (lov om offentlig sygesikring), belong to class 1.3. (a) The provisions of Danish legislation on social pensions that stipulate that the right to pension is subject to the claimant being resident in Denmark are not applicable to employed or self-employed persons or their survivors who reside in the territory of a Member State other than Denmark.(b) For the purpose of calculating the pension, periods of employment or self-employment completed in Denmark by a frontier worker or a seasonal worker are regarded as periods of residence completed in Denmark by the surviving spouse in so far as the surviving spouse was during these periods, linked to the frontier worker or seasonal worker by marriage without separation from bed and board or de facto separation on grounds of incompatibility and provided that during these periods the spouse resided in the territory of another Member State.(c) For the purpose of calculating the pension, periods of employment or self-employment completed in Denmark before 1 January 1984 by an employed or self-employed person other than a frontier worker or seasonal worker shall be regarded as periods of residence completed in Denmark by the surviving spouse, in so far as the surviving spouse was during these periods, linked to the employed or self-employed person by marriage without separation from bed and board or de facto separation on grounds of incompatibility, and provided that during these periods the spouse resided in the territory of another Member State.(d) Periods to be taken into account under the terms of (b) and (c) shall not be taken into consideration if they coincide with the periods taken into account for the calculation of the pension due to the person concerned under the legislation on compulsory insurance of another Member State or with the periods during which the person concerned received a pension under such legislation.These periods shall, however, be taken into consideration if the annual amount of the said pension is less than half the basic amount of the social pension.4. The terms of the Regulation shall be without prejudice to the provisional rules under the Danish laws of 7 June 1972 on the pension rights of Danish nationals having their effective residence in Denmark for a specified period immediately preceding the date of the claim. However, a pension shall be granted under those conditions laid down for Danish nationals to nationals of other Member States having their effective residence in Denmark during the year immediately preceding the date of claim.5. (a) The periods during which a frontier worker residing within the territory of a Member State other than Denmark has pursued his professional or trade activity in Denmark are to be considered as periods of residence for the purposes of Danish legislation. The same shall apply to periods in which a frontier worker is posted to or provides services in a Member State other than Denmark.(b) The periods during which a seasonal worker residing within the territory of a Member State other than Denmark has pursued his occupation in Denmark are to be considered as periods of residence for the purposes of Danish legislation. The same applies to periods during which a seasonal worker is posted to the territory of a Member State other than Denmark.6. In order to determine whether or not conditions for entitlement to daily allowances in the case of sickness or maternity laid down by the law of 20 December 1989 on daily allowances in the case of sickness or maternity have been satisfied, where the person concerned is no longer subject to Danish legislation during the periods of reference fixed by the abovementioned law:(a) account shall be taken of the insurance periods and employment periods fulfilled under the legislation of a Member State other than Denmark during the abovementioned reference periods during which the person concerned was not covered by Danish legislation, as if they are periods completed under the latter legislation,and(b) during the periods taken into account, a self-employed person or an employed person (in cases where, for the latter, remuneration cannot serve as a basis for calculating the daily allowances) are regarded as having had an average remuneration or salary of an amount equal to that on the basis of which the cash allowances are calculated in respect of the periods completed under Danish legislation during the reference periods.7. Article 46a (3) (d) and Article 46c (1) and (3) of the Regulation and Article 7 (1) of the implementing Regulation shall not be applied to pensions awarded in the context of Danish legislation.8. For the purpose of applying Article 67 of the Regulation, unemployment benefits for self-employed persons insured in Denmark shall be calculated in accordance with Danish legislation.9. Where the beneficiary of a Danish retirement pension or early retirement pension is also entitled to a survivor's pension from another Member State, these pensions, for the implementation of Danish legislation shall be regarded as benefits of the same kind within the meaning of Article 46a (1) of the Regulation, subject to the condition, however, that the person whose periods of insurance or of residence serve as the basis for the calculation of the survivor's pension has also completed periods of residence in Denmark.C. GERMANY1. The provisions of Article 10 of the Regulation are without prejudice to the provisions under which accidents (and occupational diseases) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give grounds for benefits, or do so only subject to certain conditions, when the persons concerned are resident outside the territory of the Federal Republic of Germany.2. (a) The standard period for allocation (pauschale Anrechnungszeit) shall be determined exclusively with reference to German periods.(b) For the purpose of taking into account German pension periods for miners' pension insurance, only German legislation shall apply.(c) For the purpose of taking into account German substitute periods (Ersatzzeiten), only German legislation shall apply.3. If application of the Regulation or later regulations on social security places an exceptional burden on certain sickness insurance institutions, that shall be compensated for in full or in part. The Federal Association of Local General Funds, as liaison body (sickness insurance), shall take decisions regarding such compensation by common agreement with the other central federations of sickness funds. The resources necessary to implement the compensation shall be provided by taxes levied on all the sickness insurance institutions in proportion to the average number of members over the previous years, with the exception of retired members.4. Article 7 of Book VI of the Social Code shall apply to nationals of the other Member States and to stateless persons and refugees residing in the territory of other Member States, according to the following rules.If the general conditions are fulfilled, voluntary contributions may be paid to the German pension insurance scheme:(a) if the person concerned is domiciled or resident in the territory of the Federal Republic of Germany;(b) if the party concerned is domiciled or resident in the territory of another Member State and has at some point previously contributed, either compulsorily or voluntarily, to the German pension insurance scheme;(c) if the party concerned is a national of another Member State, is domiciled or resident in the territory of a third Member State, has contributed for at least 60 months to the German pension insurance scheme or was eligible for voluntary insurance pursuant to Article 232 of Book VI of the Social Code, and is not compulsorily or voluntarily insured under the legislation of another Member State.5. . . . . . .6. . . . . . .7. . . . . . .8. . . . . . .9. Where the costs of benefits in kind which are granted by German institutions of the place of residence to pensioners or members of their family who are insured with competent institutions of other Member States must be refunded on the basis of monthly lump sums, such costs shall, for the purpose of financial equalization among German institutions of sickness insurance for pensioners, be treated as expenditure on the German sickness insurance scheme for pensioners. The lump sums refunded to the German institutions of the place of residence by the competent institutions of other Member States shall be regarded as receipts which must be taken into account in the aforementioned financial equalization.10. In the case of self-employed persons, the award of unemployment assistance (Arbeitslosenhilfe) shall be conditional on the person concerned having, before reporting himself unemployed, worked for at least a year mainly as a self-employed person in the territory of the Federal Republic of Germany, and not having simply left that work temporarily.11. Periods of insurance completed under the legislation of another Member State, under a special old-age insurance scheme for farmers or, if no such scheme exists, as farmers under the general scheme, shall be taken into account to satisfy the conditions of minimum length of insurance required for the person to be subject to contribution within the meaning of Article 27 of the law on old-age insurance for farmers (Gesetz Ã ¼ber die Alterssicherung der Landwirte - GAL), always providing that:(a) the declaration on which the obligation to pay contributions is based shall have been lodged within the prescribed time,and(b) before lodging the declaration, the person concerned shall have been last subject to contribution under the old-age insurance scheme for farmers in the territory of the Federal Republic of Germany.12. Periods of compulsory insurance completed under the legislation of another Member State, either under a special scheme for craftsmen, or, if no such scheme exists, under a special scheme for self-employed persons or under the general scheme, shall be taken into account to justify the existence of the 18 years of compulsory contributions required for exemption from compulsory affiliation to pension insurance for self-employed craftsmen.13. For the purpose of applying German legislation on compulsory sickness insurance of pensioners as provided for in Article 5 (1) (ii) of Volume V of the Social Insurance Code (FÃ ¼nftes Sozialgesetzbuch - SGB V) and Article 56 of the Sickness Insurance Reform Law (Gesundheitsreformgesetz), periods of insurance of residence completed under the legislation of another Member State during which the person concerned was entitled to sickness benefits in kind are taken into account, in so far as is necessary, as periods of insurance completed under German legislation provided they do not overlap with periods of insurance completed under that legislation.14. For the grant of cash benefits pursuant to Article 47 (1) of Volume V of The German Social Insurance Code (SGB V) and Articles 200 (2) and 561 (1) of the German Law on Social Insurance (Reichsversicherungsordnung - RVO), the German institutions shall determine the net remuneration to be taken into account for the calculation of the benefits as though the insured persons resided in the Federal Republic of Germany.15. Greek teachers who have civil servant status and who, by the fact that they have taught in German schools, have contributed to the compulsory German pension insurance scheme as well as to the special Greek civil servant scheme and who ceased to be covered by compulsory German insurance after 31 December 1978 may, on request, have the compulsory contributions reimbursed in accordance with Article 210 of Book VI of the Social Code. Applications for reimbursement of contributions are to be introduced during the course of the year following the date of entry into force of this provision. The party concerned may also pursue his claim within the six calendar months following the date on which he ceased to be subject to compulsory insurance.Article 210 (6) of Book VI of the Social Code shall only apply with regard to the periods during which compulsory contributions to the pension insurance scheme were paid in addition to contributions to the special Greek civil servant scheme and with regard to the allocation periods immediately following the periods during which these compulsory contributions were paid.16. . . . . . .17. For the grant of benefits to persons requiring in-depth and constant care under Articles 53 et seq. of Volume V of the German Social Insurance Code (SGB V), the institution of the place of residence shall, for the provision of assistance in the form of benefits in kind, take account of periods of insurance, employment or residence completed under the legislation of another Member State as if they were periods completed under the legislation of another Member State as if they were periods completed under the legislation applicable to that institution.18. A person in receipt of a pension under German legislation and a pension under the legislation of another Member State shall be deemed, for the purposes of applying Article 27 of the Regulation, to be entitled to sickness and maternity benefits in kind if, under Article 8 (1), point 4, of Volume V of the German Social Insurance Code (SGB V), that person is exempted from compulsory sickness insurance (Krankenversicherung).19. A period of insurance for child-rearing under German legislation is valid even for a period during which the employed person concerned brought up the child in another Member State provided that person was unable to engage in occupational activity by virtue of Article 6 (1) of the Protection of Mothers Law (Mutterschutzgesetz) or took parental leave under Article 15 of the federal Child-rearing Allowance Law (Bundeserziehungsgeldgesetz) and did not engage in any minor (geringfÃ ¼gig) employment within the meaning of Article 8 of SGB IV.20. Where the provisions of German pension law in force on 31 December 1991 apply, the provisions of Annex VI shall also apply in the version thereof in force on 31 December 1991.D. SPAIN1. The condition either of carrying on the activity of an employed or of a self-employed person, or the condition of having previously been compulsorily insured against the same contingency under a scheme organized for the benefit of employed or self-employed persons of the same Member State, laid down in Article 1 (a) (iv) of the Regulation, may not be relied upon against persons who, in accordance with the provisions of Royal Decree No 2805/1979 of 7 December 1979, are affiliated voluntarily to the general social security scheme in their capacity as an official or employee serving an international intergovernmental organization.2. The provisions of Royal Decree No 2805/1979 of 7 December 1979 apply to nationals of the Member State and to refugees and stateless persons:(a) where they are resident in Spanish territory,or(b) where they are resident in the territory of another Member State and where they have been previously, at some time, compulsorily affiliated to the Spanish social security scheme, ofor(c) where they are resident in the territory of a third State and have paid contributions for at least 1800 days to the Spanish social security scheme and where they are not insured either compulsorily or voluntarily by virtue of the legislation of another Member State.3. Any employed person or self-employed person who is no longer insured under Spanish legislation shall be considered to be still insured, when the risk materializes, for the purposes of implementing the provisions of Chapter 3 of Title III of the Regulation, if he is insured, under the legislation of another Member State at the time of materialization of the risk or, failing that, in the case where a benefit is due for the same risk in pursuance of the legislation of another Member State. The latter condition shall be deemed to have been fulfilled, however, in the case referred to in Article 48 (1).4. (a) Under Article 47 of the Regulation, the calculation of the theoretical Spanish benefit shall be carried out on the basis of the actual contributions of the insured person during the years immediately preceding payment of the last contribution to the Spanish social security.(b) The amount of the pension obtained shall be increased by the amount of the increases and revalorizations calculated for each year after and up to the year preceding the materialization of the risk for pensions of the same kind.E. FRANCE1. (a) The allowance for elderly employed persons, together with the allowance for elderly self-employed persons, and the agricultural old-age allowance shall be granted, under the conditions laid down for French workers by French legislation to all employed or self-employed persons who are nationals of other Member States and who, at the time of making their claim, are resident in French territory.(b) The same shall apply to refugees and stateless persons.(c) The provisions of the Regulation shall not affect the provisions of French legislation under which only periods of work as employed persons or periods treated as such or, as appropriate, periods of work as self-employed persons in the territories of the European departments and the overseas departments (Guadeloupe, Guyana, Martinique and RÃ ©union) of the French Republic shall be taken into consideration for acquisition of the right to the allowance for elderly employed persons.2. The special allowance and cumulative indemnity provided for by the special legislation for social security in the mines shall be provided only for workers employed in French mines.3. Law No 65-555 of 10 July 1965 which grants to French nationals, who are pursuing, or who have pursued, a professional or trade activity abroad, the right to join the voluntary old-age insurance scheme, shall apply to nationals of other Member States under the following conditions:- the professional or trade activity giving rise to voluntary insurance under the French system should not be, or have been, pursued either on French territory or on the territory of the Member State of which the employed or self-employed person is a national,- the employed or self-employed person must produce evidence, when making his claim, either that he has resided in France for at least 10 years, consecutive or not, or that he has been continuously subject to French legislation on a compulsory or optional basis for the same length of time.4. A person who is subject to French legislation pursuant to Article 14 (1) or Article 14a (1) of the Regulation shall be entitled, in respect of the members of his family accompanying him in the territory of the Member State in which he is pursuing an occupation, to the following family benefits:(a) the allowance for young children provided until the age of three months;(b) the family benefits provided in accordance with Article 73 of the Regulation.5. For the calculation of the theoretical amount referred to in Article 46 (2) (a) of the Regulation, in schemes in which old-age pensions are calculated on the basis of retirement points, the competent institution shall take into account, in respect of each of the years of insurance completed under the legislation of any other Member State, the number of retirement points arrived at by dividing the number of retirement points acquired under the legislation it applies by the number of years corresponding to these points.6. (a) Frontier workers who pursue the activities of employed persons in the territory of a Member State other than France and who reside in the French departments of Haut-Rhin, Bas-Rhin and Moselle, shall be entitled in the territory of those departments to the benefits in kind provided for by the local Alsace-Lorraine scheme set up by Laws No 46-1428 of 12 June 1946 and No 67-814 of 25 September 1967, pursuant to Article 19 of the Regulation.(b) These provisions shall apply by analogy to those entitled under Articles 25 (2) and (3) and 28 and 29 of the Regulation.7. Notwithstanding Articles 73 and 74 of the Regulation, the housing allowances, the home child-care allowance and the parental child-rearing allowance shall be granted only to persons concerned and to members of their families standing residing in French territory.8. Any employed person who is no longer subject to French legislation governing widowhood insurance under the French general social security system or the agricultural workers' system shall be deemed to have the status of an insured person under such legislation when the risk materializes, for the purposes of the implementation of the provisions of Chapter 3 of Title III of the Regulation, if that person is insured as an employed person under the legislation of another Member State at the time of the materialization of the risk or, failing that, in the case where a survivor's benefit is due in pursuance of the legislation on employed persons of another Member State. This condition shall be deemed to have been fulfilled, however, in the case referred to in Article 48 (1).F. GREECE1. . . . . . .2. Law No 1469/84 concerning voluntary affiliation to the pension insurance scheme for Greek nationals and foreign nationals of Greek origin, is applicable to nationals of other Member States, stateless persons and refugees residing in the territory of a Member State in accordance with the second subparagraph.Subject to the other conditions of this law being met, contributions may be made:(a) where the person concerned is domiciled or resides in the territory of a Member State and has at some time in the past been compulsorily affiliated to the Greek pension insurance scheme,or(b) regardless of the place of domicile or residence, where the person concerned has either previously resided in Greece for 10 years, whether consecutive or not, or has previously been subject to Greek legislation whether compulsorily or voluntarily for a period of 1 500 days.3. Notwithstanding the relevant provisions applied by the OGA Regulations, the periods during which benefits payable in respect of an accident at work or of an occupational disease as defined in the legislation of Member States, which makes separate provision for such risks, provided that they coincide with periods of employment in the agricultural sector in Greece, shall be regarded as periods of insurance under the legislation applied by the OGA within the meaning of Article 1 (r) of the Regulation.4. In the context of Greek legislation, the application of Article 49 (2) of the Regulation is subject to the condition that the new calculation referred to in the aforementioned Article shall not adversely affect the interests of the person concerned.5. Where the rules of the Greek auxiliary pension funds ('Ã ¥Ã °Ã ©Ã ªÃ ¯Ã µÃ ±Ã ©Ã ªÃ  Ã ´Ã ¡Ã ¬Ã ¥Ã Ã ¡`) make provision for the recognition of compulsory old age pension insurance periods completed with statutory Greek insurance institutions ('Ã ªÃ ½Ã ±Ã ©Ã ¡Ã ² Ã ¡Ã ³Ã ¶Ã Ã «Ã ©Ã ³Ã §Ã ²`) these rules shall also apply to compulsory pension insurance periods in the pension branch completed under the legislation of any other Member State falling within the scope of the Regulation.6. Employed persons who were compulsorily affiliated until 31 December 1992 to a pension insurance scheme of a Member State other than Greece and who are subject to compulsory Greek social insurance (base statutory scheme) for the first time after 1 January 1993, shall be regarded as 'formerly insured persons` in accordance with the provisions of Law No 2084/92.G. IRELAND1. Employed or self-employed persons, unemployed persons, pension claimants and pensioners, together with members of their families, referred to in Articles 19 (1), 22 (1) and (3), 25 (1) and (3), 26 (1), 28a, 29 and 31 of the Regulation, who are residing or staying in Ireland, shall be entitled free of charge to all medical treatment provided for by Irish legislation where the cost of this treatment is payable by the institution of a Member State other than Ireland.2. The members of the family of an employed or self-employed person who is subject to the legislation of a Member State other than Ireland and who satisfies the conditions laid down by that legislation for entitlement to benefits, account being taken, where appropriate, of Article 18 of the Regulation, shall be entitled free of charge, if they are resident in Ireland, to all medical treatment provided for by Irish legislation.The cost of such benefits shall be payable by the institution with which the employed or self-employed person is insured.However, where the spouse of the employed or self-employed person or the person looking after the children pursues a professional or trade activity in Ireland, benefits for members of the family shall remain payable by the Irish institution to the extent that entitlement to such benefits is granted solely under the provisions of Irish legislation.3. If an employed person subject to Irish legislation has left the territory of a Member State to proceed, in the course of his employment, to the territory of another Member State and sustains an accident before arriving there, his entitlement to benefit in respect of the said accident shall be established:(a) as if this accident had occurred on the territory of Ireland,and(b) without taking into consideration his absence from the territory of Ireland, when determining whether, by virtue of his employment, he was insured under the said legislation.4. . . . . . .5. For the purpose of calculating the earnings for the granting of the pay-related benefit payable under Irish legislation with unemployment benefit, an amount equal to the average weekly wage in that year of male or female employed persons, as applicable, shall, notwithstanding Articles 23 (1) and 68 (1) of the Regulation be credited to the employed person in respect of each week of employment completed as an employed person under the legislation of another Member State during the relevant income tax year.6. In applying Article 40 (3) (a) (ii), account shall only be taken of periods during which the employed or self-employed person was incapable of work within the meaning of Irish legislation.7. For the purposes of Article 44 (2), an employed person shall be deemed to have expressly asked for postponement of the award of an old-age pension to which he would be entitled under the legislation of Ireland if, where retirement is a condition for receiving the old-age pension, he has not retired.8. . . . . . .9. An unemployed person returning to Ireland at the end of the period of three months for which he continued to receive benefits under the legislation of Ireland in application of Article 69 (1) of the Regulation shall be entitled to apply for unemployment benefits notwithstanding Article 69 (2) if he satisfies the conditions laid down in the aforementioned legislation.10. A period of subjection to Irish legislation in accordance with Article 13 (2) (f) of the Regulation may not:(i) be taken into account under that provision as a period of subjection to Irish legislation for the purposes of Title III of the Regulation,nor(ii) make Ireland the competent State for the provision of benefits provided for in Article 18, 38 or 39 (1) of the Regulation.H. ITALYNone.I. LUXEMBOURG1. Notwithstanding Article 94 (2) of the Regulation, periods of insurance or periods treated as such completed by employed persons or self-employed persons under Luxembourg legislation for invalidity, old-age or death pensions insurance either before 1 January 1946 or before an earlier date stipulated by a bilateral convention shall be taken into consideration for the purpose of applying this legislation only if the person concerned demonstrates that he has completed six months of insurance under the Luxembourg scheme after the date in question. Where several bilateral conventions apply, periods of insurance or periods treated as such shall be taken into consideration as from the earliest of these dates.2. For the purpose of granting the fixed part of Luxembourg pensions, periods of insurance completed under Luxembourg legislation by employed or self-employed persons not residing in Luxembourg territory shall, as from 1 October 1972, be treated as periods of residence.3. The second subparagraph of Article 22 (2) of the Regulation does not affect the provisions of Luxembourg legislation pursuant to which authorization by the Sickness Fund for treatment abroad cannot be refused where the required treatment cannot be provided in the Grand Duchy.4. For the purpose of taking the insurance period provided for in Article 171 (7) of the Social Insurance Code (Code des Assurances Sociales) into account, the Luxembourg institution shall recognize periods of insurance completed by the person concerned under the legislation of any other Member State as if they were periods completed under the legislation which it administers. Application of the foregoing provision shall be subject to the condition that the person concerned last completed insurance periods under Luxembourg legislation.J. NETHERLANDS1. Insurance for medical expenses(a) As regards entitlement to benefits in kind under Netherlands legislation, persons entitled to benefits in kind shall mean persons who are insured or co-insured under the insurance scheme covered by the Netherlands law on sickness insurance funds for the purpose of the implementation of Chapter 1 of Title III.(b) . . . . . .(c) For the purposes of Articles 27 to 34 of the Regulation, the following pensions shall be treated as pensions payable under the legal provisions mentioned in subparagraphs (b) (invalidity) and (c) (old age) of the declaration of the Kingdom of the Netherlands under Article 5 of the Regulation:- pensions awarded under the Law of 6 January 1966 (Staatsblad 6) on a new ruling in respect of civil servants and their survivors (Netherlands Civil Service Pensions Act) (Algemene burgerlijke pensioenwet),- pensions awarded under the Law of 6 October 1966 (Staatsblad 445) on a new ruling in respect of pensions for military personnel and their survivors (Military Pensions Act) (Algemene militaire pensioenwet),- pensions awarded under the Law of 15 February 1967 (Staatsblad 138) on a new ruling in respect of pensions for employees of the NV Nederlandse Spoorwegen (Netherlands Railway Company) and their survivors (Railway Pensions Act) (Spoorwegpensioenwet),- pensions awarded under the Regulation governing conditions of employment of the Netherlands Railway Company (Reglement Dienstvoorwaarden Nederlandse Spoorwegen) (RDV 1964 NS),or- benefits in respect of a pension before the age of 65 under a pension scheme designed to provide old-age assistance to workers and former workers, or benefits in respect of an early retirement pension from work under a scheme for early retirement set up by the State or by or under an industrial agreement, or a scheme to be designated by the Sickness Fund Council.(d) Members of the family as referred to in Article 19 (2) who reside in the Netherlands and employed or self-employed workers and the members of their families as referred to in Article 22 (1) (b) and (3) read in conjunction with Article 22 (1) (b), and Articles 25 and 26 who are entitled to benefits under the legislation of another Member State shall not be insured under the Algemene Wet Bijzondere Ziektekosten (Law on general insurance against special medical expenses) (AWBZ).2. Application of Netherlands legislation on general old-age insurance (Toepassing van de Nederlandse Algemene Ouderdomswet) (AOW)(a) The reduction referred to in Article 13 (1) of the AOW shall not be applied for calendar years or parts thereof before 1 January 1957 during which a recipient, not satisfying the conditions permitting him to have such years treated as periods of insurance, resided in the territory of the Netherlands between the ages of 15 years and 65 years, or during which, whilst residing in the territory of another Member State, he pursued an activity as an employed person in the Netherlands for an employer established in that country.By way of derogation from Article 7 of the AOW, persons who resided or worked in accordance with the abovementioned conditions only prior to 1 January 1957 shall also be regarded as being entitled to a pension.(b) The reduction referred to in Article 13 (1) of the AOW shall not apply to calendar years or parts thereof prior to 2 August 1989 during which, between his 15th and 65th birthdays the person who is or was married was not insured under the abovementioned legislation despite being resident in the territory of a Member State other than the Netherlands, if these calendar years or parts thereof coincide, on the one hand, with the periods of insurance completed by the person's spouse under that legislation provided that the couple's marriage subsisted during these periods, and, on the other, with the calendar years or parts thereof to be taken into account under subparagraph (a).By way of derogation from Article 7 of the AOW, this person shall be considered a pensioner.(c) The reduction referred to in Article 13 (2) of the AOW shall not apply to calendar years or parts thereof prior to 1 January 1957 during which the spouse of a pensioner who fails to satisfy the conditions for having these years treated as periods of insurance resided in the Netherlands between the spouse's 15th and 65th birthdays or during which, despite being resident in the territory of another Member State, the spouse pursued an activity as an employed person in the Netherlands for an employer established in the Netherlands.(d) The reduction referred to in Article 13 (2) of the AOW shall not apply to calendar years or parts thereof prior to 2 August 1989 during which, between his 15th and 65th birthdays, the pensioner's spouse was resident in a Member State other than the Netherlands and was not insured under the abovementioned legislation if these calendar years or parts thereof coincide, on the one hand, with the periods of insurance completed by the spouse under that legislation provided that the couple's marriage subsisted during these periods, and, on the other, with the calendar years or parts thereof to be taken into account under subparagraph (a).(e) The provisions referred to in (a), (b), (c) and (d) shall be applied only if the person concerned has resided for six years in the territory of one or more Member States after the age of 59 years and for as long as that person is residing in the territory of one of these Member States.(f) By way of derogation from the provisions of Article 45 (1) of the law on general old-age insurance (AOW), and Article 47 (1) of the law on general insurance for orphans and widows (AWW), the spouse of an employed person or of a self-employed person covered by a compulsory insurance scheme, residing in a Member State other than the Netherlands, shall be authorized to take out voluntary insurance under that legislation but only for the periods after 2 August 1989 during which the employed person or self-employed person is or was compulsorily insured under the abovementioned legislation. This authorization ceases on the date of termination of the compulsory insurance of the employed person or self-employed person.The aforementioned authorization shall not cease, however, where the compulsory insurance of the employed person or the self-employed person is terminated as a result of his death and where his widow receives only a pension under the Netherlands legislation on general insurance for widows and orphans (AWW).In any event, the authorization in respect of voluntary insurance ceases on the date on which the voluntarily insured person reaches the age of 65 years.The contribution which has to be paid for the aforementioned voluntary insurance shall be determined for the spouse of an employed person or of a self-employed person who is compulsorily insured under the Netherlands legislation on general old-age insurance (AOW) and the Netherlands legislation on general insurance for widows and orphans (AWW) in accordance with the provisions relating to the determination of the contribution of compulsory insurance, subject to the condition that his/her income shall be deemed to have been received in the Netherlands.For the spouse for an employed person or of a self-employed person who was compulsorily insured on or after 2 August 1989 the contribution shall be determined in accordance with the provisions relating to the determination of the contribution for voluntary insurance under the Netherlands legislation on general old-age insurance and the Netherlands legislation on general insurance for widows and orphans.(g) The authorization referred to in (f) shall be granted only if the spouse of an employed person or of a self-employed person has informed the Sociale Verzekeringsbank (Social Insurance Bank) not later than one year after commencement of his/her compulsory insurance period of the intention to take out voluntary insurance.For the spouse of an employed person or of a self-employed person who was compulsorily insured immediately prior to or on 2 August 1989, the period of one year shall commence on the date of 2 August 1989.The authorization referred to in point 4 of (f) may not be granted to a spouse not residing in the Netherlands of an employed or self-employed person to whom the provisions of Article 14 (1), Article 14a (1) or Article 17 of the Regulation apply if that spouse, in accordance with the provisions of Netherlands legislation alone, is or was authorized to take out voluntary insurance.(h) Points (a), (b), (c), (d) and (f) shall not apply either to those periods which coincide with periods which may be taken into account for calculating pension rights under the old-age insurance legislation of a Member State other than the Netherlands or to those periods during which the person concerned has drawn an old-age pension under such legislation.(i) For the purposes of Article 46 (2) of the Regulation, only periods of insurance completed after the age of 15 years under the Netherlands General Law on Old-Age Insurance (AOW) shall be taken into account as periods of insurance.3. (a) Any employed person or self-employed person who is no longer subject to Dutch legislation governing widowhood insurance shall be deemed to be insured under such legislation when the risk materializes, for the purposes of the implementation of the provisions of Chapter 3 of Title III of the Regulation, if that person is insured under the legislation of another Member State for the same risk or, failing that, in the case where a survivor's benefit is due in pursuance of the legislation of another Member State. The latter condition shall be deemed to have been fulfilled, however, in the case referred to in Article 48 (1).(b) Where, pursuant to subparagraph (a), a widow has the right to a widow's pension under Dutch legislation relating to general insurance for widows and for orphans, that pension shall be calculated in accordance with Article 46 (2) of the Regulation.For the application of these provisions, the periods of insurance completed before 1 October 1959 during which the employed person or self-employed person resided in the territory of the Netherlands before attaining the age of 15 years or during which, while still resident on the territory of another Member State, he carried out a gainful activity in the Netherlands for an employer established in that country, shall also be regarded as periods of insurance completed under the aforementioned Dutch legislation.(c) Account shall not be taken of the periods to be taken into consideration under subparagraph (b), which coincide with periods of insurance completed under the legislation of another Member State in respect of survivors' pensions.(d) For the purposes of Article 46 (2) of the Regulation, only periods of insurance completed after the age of 15 years under the General Law on Insurance for Widows and Orphans (AWW) shall be taken into account as periods of insurance.4. (a) Any employed person or self-employed person who is no longer insured under the Law of 18 February 1966 relating to insurance against incapacity for work (WAO) and/or under the Law of 11 December 1975 relating to incapacity for work (AAW) shall be considered to be still insured at the time of the materialization of the risk for the purposes of the implementation of the provisions of Chapter 3 of Title III of the Regulation, if he is insured for the same risk under the legislation of another Member State or, failing that, in the case where a benefit is due under the legislation of another Member State for the same risk. The latter condition shall be considered to be fulfilled, however, in the case referred to in Article 48 (1).(b) If, pursuant to subparagraph (a), the person concerned is entitled to a Dutch invalidity benefit, that benefit shall be awarded in accordance with rules laid down by Article 46 (2) of the Regulation:(i) in accordance with the provisions laid down by the abovementioned Law of 18 February 1966 (WAO), if, at the time of occurrence of the incapacity for work he was insured for the same risk under the legislation of another Member State as an employed person within the meaning of Article 1 (a) of the Regulation;(ii) in accordance with the provisions laid down by the abovementioned Law of 11 December 1975 (AAW) if, when the incapacity for work arose, he:- was insured for the risk under the legislation of another Member State but not in the capacity of employed person within the meaning of Article 1 (a) of the Regulation,or- was not insured for the risk under the legislation of another Member State but can assert a claim to benefits under the legislation of another Member State.If the amount of the benefit calculated pursuant to the provisions of (i) is less than that resulting from application of the provisions of (ii), the last-mentioned benefit shall be payable.(c) In the calculation of the benefits awarded in accordance with the abovementioned Law of 18 February 1966 (WAO) or in accordance with the abovementioned law of 11 December 1975 (AAW), the Dutch institutions shall take account of:- periods of paid employment and periods treated as such completed in the Netherlands before 1 July 1967,- periods of insurance completed under the abovementioned Law of 18 February 1966 (WAO),- periods of insurance completed by the person concerned after the age of 15 years under the abovementioned Law of 11 December 1975 (AAW) in so far as these do not coincide with the periods of insurance completed under the abovementioned law of 18 February 1966 (WAO).(d) In the calculation of the Netherlands invalidity benefit pursuant to Article 40 (1) of the Regulation, the Dutch institutions do not take account any supplements to be awarded under the provision of the Law on supplements. The right to that supplement and the amount thereof are calculated only on the basis of the Law on supplements.5. Application of Netherlands legislation on family allowances(a) An employed on self-employed person to whom Netherlands legislation on family benefits becomes applicable during a quarter and who was, on the first day of that quarter, subject to the corresponding legislation of another Member State, shall be considered as being insured as from that first day under Netherlands law.(b) The amount of the family benefits which may be claimed by an employed or self-employed person who is considered, pursuant to (a), as being insured under Netherlands legislation on family benefits shall be fixed in accordance with the detailed arrangements laid down in the implementing Regulation referred to in Article 98 of the Regulation.6. Application of certain transitional provisionsArticle 45 (1) shall not apply to the assessment of entitlement to benefits under the transitional provisions of the legislations on general old-age insurance (Article 46), on general insurance for widows and orphans and on general insurance against incapacity for work.K. AUSTRIA1. For the purpose of applying Chapter I of Title III of the Regulation, a person receiving a civil servant's pension shall be considered to be a pensioner.2. For the purpose of applying Article 46 (2) of the Regulation, increments for contributions for supplementary insurance and the miner's supplementary benefit under Austrian legislation shall be disregarded. In these cases the amount calculated according to Article 46 (2) of the Regulation shall be increased by increments for contributions for supplementary insurance and the miner's supplementary benefit.3. For the purpose of applying Article 46 (2) of the Regulation, in applying Austrian legislation the day relevant for a pension (Stichtag) shall be considered as the date when the risk materializes.4. The application of the provisions of the Regulation shall not have the effect of reducing any entitlement to benefits by virtue of Austrian legislation with regard to persons who have suffered in their social security situation for political or religious reasons or for reasons of their descent.L. PORTUGALServing or retired civil servants, and members of their families, covered by a special health care scheme, may receive sickness and maternity benefits in kind in the event of immediate need during a stay in the territory of another Member State or when travelling there to receive care appropriate to their state of health with the prior authorization of the competent Portuguese institution, in accordance with the procedures laid down in Article 22 (1) (a) and (c), the second sentence of paragraph 2 and paragraph 3 and in Article 31 (a) of Regulation (EEC) No 1408/71, under the same conditions as employed and self-employed persons covered by the general social security scheme.M. FINLAND1. In order to determine whether the period between the occurrence of the pension contingency and the pensionable age (future period) should be taken into account when calculating the amount of the Finnish employment pension, the periods of insurance or residence under the legislation of another Member State shall be taken into consideration for the condition relating to residence in Finland.2. Where employment or self-employment in Finland has terminated and the contingency occurs during employment or self-employment in another Member State and where the pension according to the Finnish employment pension legislation no longer includes the period between the contingency and the pensionable age (future period), periods of insurance under the legislation of another Member State shall be taken into consideration for the requirement of the future period as if they were periods of insurance in Finland.3. When, under the legislation of Finland, an increment is payable by an institution in Finland because of a delay in processing a claim for a benefit, a claim submitted to an institution of another Member State shall, for the purpose of applying the provisions of the Finnish legislation relating to such increment, be considered to have been presented on the date when that claim, along with all necessary enclosures, reaches the competent institution in Finland.N. SWEDEN1. When applying Article 18 (1) for the purpose of establishing a person's entitlement to a parental benefit period of insurance completed under the legislation of another Member State than Sweden shall be considered to be based on the same average earnings as the Swedish periods of insurance to which they are aggregated.2. The provisions of the Regulation on the aggregation of insurance or residence periods shall not apply to the transitional rules of the Swedish legislation on the right to a more favourable calculation of basic pensions for persons residing in Sweden for a specified period preceding the date of the claim.3. For the purpose of establishing the entitlement to an invalidity or survivor's pension partly based on future assumed insurance periods a person shall be considered to meet the insurance and income requirements of the Swedish legislation when covered as an employed or self-employed person by an insurance or residence scheme of another Member State.4. Years of care of small children shall, according to prescribed conditions of the Swedish legislation, be considered as insurance periods for supplementary pension purposes even when the child and the person concerned are residing in another Member State, provided that the person taking care of the child is on parental leave under the provisions of the Law on Right to Leave for Child Rearing.O. UNITED KINGDOM1. When a person who is normally resident in Gibraltar, or who has been required, since he last arrived in Gibraltar, to pay contributions under the legislation of Gibraltar as an employed person, applies, as a result of incapacity to work, maternity or unemployment, for exemption from the payment of contributions over a certain period, and asks for contributions for that period to be credited to him, any period during which that person has been working in the territory of a Member State other than the United Kingdom shall, for the purposes of his application, be regarded as a period during which he has been employed in Gibraltar and for which he has paid contributions as an employed person in accordance with the legislation of Gibraltar.2. Where, in accordance with United Kingdom legislation, a person may be entitled to a retirement pension if:(a) the contributions of a former spouse are taken into account as if they were that person's own contributions,or(b) the relevant contribution conditions are satisfied by that person's spouse or former spouse,then provided, in each case, that the spouse or former spouse is or was an employed or self-employed person who had been subject to the legislation of two or more Member States, the provisions of Chapter 3 of Title III of the Regulation shall apply in order to determine entitlement under United Kingdom legislation. In this case, references in the said Chapter 3 to 'periods of insurance` shall be construed as references to periods of insurance completed by:(i) a spouse or former spouse, where a claim is made by a married woman, a man who is widowed or a person whose marriage has terminated otherwise than by the death of the spouse,or(ii) a former spouse, where a claim is made by a widow, who was not in receipt of a survivor's benefit immediately before reaching pensionable age or who is only in receipt of an age-related widow's pension calculated pursuant to Article 46 (2) of the Regulation.3. (a) If unemployed benefit provided under United Kingdom legislation is paid to a person pursuant to Article 71 (1) (a) (ii) or (b) (ii) of the Regulation, then for the purpose of satisfying the conditions imposed by United Kingdom legislation in relation to child benefit concerning a period of presence within Great Britain or, as the case may be, Northern Ireland, periods of insurance, employment or self-employment completed by that person under the legislation of another Member State shall be regarded as periods of presence in Great Britain or, as the case may be, Northern Ireland.(b) If, pursuant to Title II of the Regulation, excluding Article 13 (2) (f), United Kingdom legislation is applicable in respect of an employment or self-employed person who does not satisfy the condition imposed by United Kingdom legislation in relation to child benefit concerning:(i) presence within Great Britain or, as the case may be, Northern Ireland, he shall be regarded, for the purpose of satisfying such condition, as being so present;(ii) a period of presence within Great Britain, or, as the case may be, Northern Ireland, periods of insurance, employment or self-employment completed by the said worker under the legislation of another Member State shall, for the purpose of satisfying such conditions, be regarded as periods of presence in Great Britain or, as the case may be, Northern Ireland.(c) In respect of claims to family allowances under the legislation of Gibraltar the foregoing provisions of subparagraphs (a) and (b) shall apply by analogy.4. The widow's payment provided under United Kingdom legislation shall be treated, for the purposes of Chapter 3 of the Regulation, as a survivor's pension.5. For the purposes of applying Article 10a (2) to the provisions governing entitlement to attendance allowance, invalid care allowance and disability living allowance, a period of employment, self-employment or residence completed in the territory of a Member State other than the United Kingdom shall be taken into account insofar as is necessary to satisfy conditions as to presence in the United Kingdom, prior to the day on which entitlement to the benefit in question first arises.6. In the event of an employed person subject to United Kingdom legislation being the victim of an accident after leaving the territory of one Member State while travelling, in the course of this employment, to the territory of another Member State, but before arriving there, his entitlement to benefits in respect of that accident shall be established:(a) as if the accident had occurred within the territory of the United Kingdom,and(b) for the purpose of determining whether he was an employed earner under the legislation of Great Britain or the legislation of Northern Ireland or an employed person under the legislation of Gibraltar, by disregarding his absence from those territories.7. The Regulation does not apply to those provisions of United Kingdom legislation which are intended to bring into force any social security agreement concluded between the United Kingdom and a third State.8. For the purposes of Chapter 3 of Title III of the Regulation no account shall be taken of graduated contributions paid by the insured person under United Kingdom legislation or of graduated retirement benefits payable under that legislation. The amount of the graduated benefits shall be added to the amount of the benefit due under the United Kingdom legislation as determined in accordance with the said chapter. The total of these two amounts shall constitute the benefit actually due to the person concerned.9. . . . . . .10. For the purpose of applying the Non-Contributory Social Insurance Benefit and Unemployment Insurance Ordinance (Gibraltar), any person to whom this Regulation is applicable shall be deemed to be ordinarily resident in Gibraltar if he resides in a Member State.11. For the purpose of Articles 10, 27, 28, 28a, 29, 30 and 31 of the Regulation, the attendance allowance granted to an employed or self-employed person under United Kingdom legislation shall be considered as an invalidity benefit.12. For the purpose of Article 10 (1) of the Regulation any beneficiary under United Kingdom legislation who is staying in the territory of another Member State shall, during that stay, be considered as if he resided in the territory of that other Member State.13.1 For the purpose of calculating an earnings factor with a view to determining the right to benefits under United Kingdom legislation, subject to point 15, each week during which an employed or self-employed person has been subject to the legislation of another Member State and which commenced during the relevant income tax year within the meaning of United Kingdom, legislation shall be taken into account in the following way:(a) Periods between 6 April 1975 and 5 April 1987:(i) for each week of insurance, employment or residence as an employed person, the person concerned shall be deemed to have paid contributions as an employed earner on the basis of earnings equivalent to two-thirds of that year's upper earnings limit;(ii) for each week of insurance, self-employment or residence as a self-employed person the person concerned shall be deemed to have paid class 2 contributions as a self-employed earner.(b) Periods from 6 April 1987 onwards:(i) for each week of insurance, employment or residence as an employed person, the person concerned shall be deemed to have received, and paid contributions as an employed earner, for, weekly earnings equivalent to two-thirds of that week's upper earnings limit;(ii) for each week of insurance, self-employment or residence as a self-employed person the person concerned shall be deemed to have paid class 2 contibutions as a self-employed earner.(c) For each full week during which he has completed a period treated as a period of insurance, employment, self-employment or residence, the person concerned shall be deemed to have had contributions or earnings credited to him as appropriate, but only to the extent required to bring his total earnings factor for that tax year to the level required to make that tax year a reckonable year within the meaning of the United Kingdom legislation governing the crediting of contributions or earnings.13.2. For the purposes of Article 46 (2) (b) of the Regulation, where:(a) if in any income tax year starting on or after 6 April 1975, an employed person has completed periods of insurance, employment or residence exclusively in a Member State other than the United Kingdom, and the application of paragraph 1 (a) (i) or paragraph 1 (b) (i) results in that year being counted as a qualifying year within the meaning of United Kingdom legislation for the purposes of Article 46 (2) (a) of the Regulation, he shall be deemed to have been insured for 52 weeks in that year in that other Member State:(b) any income tax year starting on or after 6 April 1975 does not count as a qualifying year within the meaning of United Kingdom legislation for the purposes of Article 46 (2) (a) of the Regulation, any periods of insurance, employment or residence completed in that year shall be disregarded.13.3. For the purpose of converting an earnings factor into periods of insurance the earnings factor achieved in the relevant income tax year within the meaning of United Kingdom legislation shall be divided by that year's lower earnings limit. The result shall be expressed as a whole number, any remaining fraction being ignored. The figure so calculated shall be treated as representing the number of weeks of insurance completed under United Kingdom legislation during that year provided that such figure shall not exceed the number of weeks during which in that year that person was subject to that legislation.14. In applying Article 40 (3) (a) (ii), account shall only be taken of periods during which the employed or self-employed person was incapable of work within the meaning of United Kingdom legislation.15.1. For the purpose of calculating, under Article 46 (2) (a) of the Regulation, the theoretical amount of that part of the pension which consists of an additional component under United Kingdom legislation:(a) the expression 'earnings, contributions or increases` in Article 47 (1) (b) of the Regulation shall be construed as meaning surpluses in earnings factors as defined in the Social Security Pensions Act 1975 or, as the case may be, the Social Security Pensions (Northern Ireland) Order 1975;(b) an average of the surpluses in earnings factor shall be calculated in accordance with Article 47 (1) (b) of the Regulation as construed in subparagraph (a) above by dividing the aggregated surpluses recorded under United Kingdom legislation by the number of income tax years within the meaning of United Kingdom legislation (including part income tax years) completed under that legislation since 6 April 1978 which occur within the relevant period of insurance.15.2. The expression 'periods of insurance or residence ` in Article 46 (2) of the Regulation shall be construed, for the purpose of assessing the amount of that part of the pension which consists of an additional component under United Kingdom legislation, as meaning periods of insurance or residence which have been completed since 6 April 1978.16. An unemployed person returning to the United Kingdom after the end of the period of three months during which he continued to receive benefits under the legislation of the United Kingdom pursuant to Article 69 (1) of the Regulation shall continue to be entitled to unemployment benefits by way of derogation from Article 69 (2) if he satisfies the conditions in the aforementioned legislation.17. For the purposes of entitlement to severe disablement allowance any employed or self-employed person who is, or has been, subject to United Kingdom legislation in accordance with Title II of the Regulation, excluding Article 13 (2) (f):(a) shall, for the entire period during which he was employed or self-employed and subject to United Kingdom legislation whilst present or resident in another Member State, be treated as having been present or resident in the United Kingdom;(b) shall be entitled to have periods of insurance as an employed or self-employed person completed in the territory and under the legislation of another Member State treated as periods of presence or residence in the United Kingdom.18. A period of subjection to United Kingdom legislation in accordance with Article 13 (2) (f) of the Regulation may not:(i) be taken into account under that provision as a period of subjection to United Kingdom legislation for the purposes of Title III of the Regulation,nor(ii) make the United Kingdom the competent State for the provision of the benefits provided for in Article 18, 38 or 39 (1) of the Regulation.19. Subject to any conventions concluded with individual Member States, for the purposes of Article 13 (2) (f) of the Regulation and Article 10b of the Implementing Regulation, United Kingdom legislation shall cease to apply at the end of the day on the latest of the following three days to any person previously subject to United Kingdom legislation as an employed or self-employed person:(a) the day on which residence is transferred to the other Member State referred to in Article 13 (2) (f);(b) the day of cessation of the employment or self-employment, whether permanent or temporary, during which that person was subject to United Kingdom legislation;(c) the last day of any period of receipt of United Kingdom sickness or maternity benefit (including benefits in kind for which the United Kingdom is the competent State) or unemployment benefit which(i) began before the date of transfer of residence to another Member State or, if later,(ii) immediately followed employment or self-employment in another Member State while that person was subject to United Kingdom legislation.20. The fact that a person has become subject to the legislation of another Member State in accordance with Article 13 (2) (f) of the Regulation, Article 10b of the Implementing Regulation and point 19 above, shall not prevent:(a) the application to him by the United Kingdom as the competent State of the provisions relating to employed or self-employed persons of Title III, Chapter 1 and Chapter 2, Section 1 or Article 40 (2) of the Regulation if he remains and employed or self-employed person for those purposes and was last so insured under the legislation of the United Kingdom;(b) his treatment as an employed or self-employed person for the purposes of Chapter 7 and 8 of Title III of the Regulation or Articles 10 or 10a of the Implementing Regulation, provided United Kingdom benefit under Chapter 1 of Title III is payable to him in accordance with paragraph (a).ANNEX VII (B) (2) (5) (6) (15) INSTANCES IN WHICH A PERSON SHALL BE SIMULTANEOUSLY SUBJECT TO THE LEGISLATION OF TWO MEMBER STATES(Article 14c (1) (b) of the Regulation)1. Where he is self-employed in Belgium and gainfully employed in any other Member State.2. Where a person resident in Denmark is self-employed in Denmark and gainfully employed in any other Member State.3. For the agricultural accident insurance scheme and the old-age insurance scheme for farmers: where he is self-employed in farming in Germany and gainfully employed in any other Member State.4. Where a person resident in Spain is self-employed in Spain and gainfully employed in any other Member State.5. Where he is self-employed in France and gainfully employed in any other Member State, except Luxembourg.6. Where he is self-employed in farming in France and gainfully employed in Luxembourg.7. For the pension insurance scheme for self-employed persons: where he is self-employed in Greece and gainfully employed in any other Member State.8. Where he is self-employed in Italy and gainfully employed in any other Member State.9. Where a person is self-employed in Austria and gainfully employed in any other Member State.10. Where he is self-employed in Portugal and gainfully employed in any other Member State.11. Where a person resident in Finland is self-employed in Finland and gainfully employed in any other Member State.12. Where a person resident in Sweden is self-employed in Sweden and gainfully employed in any other Member State.PART II Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self employed persons, to self-employed persons and to their families moving within the Community TABLE OF CONTENTS PageTITLE I: GENERAL PROVISIONS (Articles 1 to 4) . 104TITLE II: IMPLEMENTATION OF THE GENERAL PROVISIONS OF THE REGULATION (Articles 5 to 10a) 105TITLE III: IMPLEMENTATION OF THE PROVISIONS OF THE REGULATION FOR DETERMINING THE LEGISLATION APPLICABLE (Articles 10b to 14) . 107TITLE IV: IMPLEMENTATION OF THE SPECIAL PROVISIONS OF THE REGULATION RELATING TO THE VARIOUS CATEGORIES OF BENEFITSChapter 1: General rules for the aggregation of periods (Article 15) . 110Chapter 2: Sickness and maternity (Articles 16 to 34) . 112Chapter 3: Invalidity, old-age and death (pensions) (Articles 35 to 59) . 119Chapter 4: Accidents at work and occupational diseases (Articles 60 to 77) . 125Chapter 5: Death grants (Articles 78, 79) . 132Chapter 6: Unemployment benefits (Articles 80 to 84) . 132Chapter 7: Family benefits (Articles 85 to 88) . 134Chapter 8: Benefits for dependent children of pensioners and for orphans (Articles 90 to 92) . 135TITLE V: FINANCIAL PROVISOINS (Articles 93 to 107) . 136TITLE VI: MISCELLANEOUS PROVISIONS (Articles 108 to 117) . 140TITLE VII: TRANSITIONAL AND FINAL PROVISIONS (Articles 118 to 122) . 142ANNEXESAnnex 1: Competent authorities . 144Annex 2: Competent institutions . 146Annex 3: Institutions of the place of residence and institutions of the place of stay . 168Annex 4: Liaison bodies . 184Annex 5: Implementing provisions of bilateral conventions which remain in force . 191Annex 6: Procedure for the payment of benefits . 202Annex 7: Banks . 204Annex 8: Grant of family benefits . 205Annex 9: Calculation of the average annual cost of benefits in kind . 207Annex 10: Institutions and bodies designated by the competent authorities . 209Annex 11: Schemes referred to in Articles 35 (2) of the Regulation . 225Appendix: Article 95 . 227THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 51 and 235 thereof,Having regard to Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, and in particular Article 98 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Having regard to the opinion of the Economic and Social Committee,Whereas there is a need to lay down the procedure for implementing Regulation (EEC) No 1408/71 adapted to the basic rules and to the experience gained in applying these texts over the years;Whereas it is necessary, in particular, to specify the competent authorities and institutions in each Member State as well as the liaison bodies entitled to exchange information directly between themselves;Whereas it is necessary to specify the documents to be furnished and to be completed by the persons concerned in order to obtain benefits;Whereas it is necessary to specify in detail the procedure for implementing the provisions of Regulation (EEC) No 1408/71 concerning the determination of the legislation applicable as well as the provisions concerning the different categories of benefits;Whereas it is also necessary to specify the conditions for the refund of benefits provided by the institution of one Member State on behalf of the institution of another Member State, and the duties of the Audit Board;Whereas it is necessary to lay down the methods of application for the procedure to be followed for currency conversion within the framework of the European Monetary System;Whereas it is necessary, with a view to facilitating communication between the authorities and institutions of the Member State, to provide for the possibility of electronic data processing in connection with the application of Regulation (EEC) No 1408/71;Whereas it should be made possible for Annexes 1, 4, 5, 6, 7 and 8 to Regulation (EEC) No 574/72 to be amended by means of a regulation adopted by the Commission at the request of the Member State or Member States concerned or their competent authorities and after consultation of the Administrative Commission; whereas the sole aim of amending these Annexes is to incorporate into a Community instrument decisions adopted by the Member State concerned or by their competent authorities,HAS ADOPTED THIS REGULATION:TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Regulation:(a) 'Regulation` means Regulation (EEC) No 1408/71;(b) 'implementing Regulation` means this Regulation;(c) the definitions in Article 1 of this Regulation have the meaning assigned to them in the said Article.Article 2 Printed model forms - Information on legislations - Guides 1. Models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulation and of the implementing Regulation shall be drawn up by the Administrative Commission.Two Member States or their competent authorities may, by mutual agreement and having received the opinion of the Administrative Commission, adopt simplified forms for use between them.2. For the benefit of the competent authorities of each Member State, the Administrative Commission may assemble information on the provisions which come within the scope of this Regulation.3. The Administrative Commission shall prepare guides for the purpose of advising persons concerned of their rights and of the administrative formalities to be completed for the exercise of those rights.The Advisory Committee shall be consulted before such guides are drawn up.Article 3 (7) Liaison bodies - Communications between institutions and between beneficiaries and institutions 1. The competent authorities may designate liaison bodies which may communicate directly with each other.2. Any institution of a Member State, and any person residing or staying in the territory of a Member State, may make application to the institution of another Member State, either directly or through the liaison bodies.3. Decisions and other documents emanating from an institution of a Member State and intended for persons residing or staying in the territory of another Member State may be communicated directly by registered letter with acknowledgement of receipt.Article 4 (9) Annexes 1. The competent authority or authorities of each Member State are listed in Annex I.2. The competent institutions of each Member State are listed in Annex 2.3. The institutions of the place of residence and the institutions of the place of stay of each Member State are listed in Annex 3.4. The liaison bodies designated pursuant to Article 3 (1) of the implementing Regulation are listed in Annex 4.5. The provisions referred to in Articles 5, 53 (3), 104, 105 (2), 116 and 121 of the implementing Regulation are listed in Annex 5.6. The procedure for the payment of benefits chosen by the institutions responsible for payment in each Member State, in accordance with Article 53 (1) of the implementing Regulation, is listed in Annex 6.7. The names and registered offices or place of business of the banks referred to in Article 55 (1) of the implementing Regulation are listed in Annex 7.8. The Member States to which the provisions of Article 10a (1) (d) of the implementing Regulation apply in their dealings with each other are listed in Annex 8.9. The schemes to be taken into consideration when calculating the average annual cost of benefits in kind, in accordance with Articles 94 (3) (a) and 95 (3) (a) of the implementing Regulation, are listed in Annex 9.10. Annex 10 lists the institutions or bodies designated by the competent authorities pursuant, in particular, to the following provisions:(a) Regulation: Article 14c, Article 14d (3) and 17;(b) implementing Regulation: Article 6 (1), Article 8, Articles 10b, 11 (1), 11a (1), 12a, 13 (3) and (3), 14 (1), (2) and (3), 38 (1), 70 (1), 80 (2), 81, 82 (2), 85 (2), 86 (2), 89 (1), 91 (2), 102 (2), 109, 110, 113 (2).11. Annex 11 lists the scheme or schemes referred to in Article 35 (2) of the Regulation.TITLE II IMPLEMENTATION OF THE GENERAL PROVISIONS OF THE REGULATION Implementation of Articles 6 and 7 of the Regulation Article 5 Replacement by the implementing Regulation of arrangements for implementing conventions The provisions of the implementing Regulation shall replace those of the arrangements for implementing the conventions referred to in Article 6 of the Regulation; they shall also replace the provisions relating to the implementation of the provisions of the conventions referred to in Article 7 (2) (c) of the Regulation in so far as they are not listed in Annex 5.Implementation of Article 9 of the Regulation Article 6 Admission to voluntary or optional continued insurance 1. If, by virtue of Articles 9 and 15 (3) of the Regulation, a person satisfies the conditions for admission to a voluntary or optional continued insurance in respect of invalidity, old age and death (pensions) in several schemes under the legislation of one Member State, and if he has not been subject to compulsory insurance under one of those schemes by virtue of his last employment or self-employment he may, under the said Articles, join the voluntary or optional continued insurance scheme specified by the legislation of that Member State or, failing that, the scheme of his choice.2. In order to invoke the provisions of Article 9 (2) of the Regulation, a person shall submit to the institution of the Member State in question a certified statement relating to the insurance periods or periods of residence completed under the legislation of any other Member State. Such certified statement shall be issued, at the request of the person concerned, by the institution or institutions who administer the legislation under which he has completed those periods.Implementation of Article 12 of the Regulation Article 7 (11) General rules on the application of the provisions designed to prevent overlapping 1. Where the benefits due under the legislation of two or more Member States are conditional upon mutual reductions, suspensions or withdrawals, the amounts which would not be paid in strict application of the provisions concerning reduction, suspension or withdrawal provided for by the legislation of the Member States concerned shall be divided by the number of benefits subject to reduction, suspension or withdrawal.2. In order to implement Article 12 (2), (3) and (4), Article 46a, Article 46b and Article 46c of the Regulation, the competent institutions concerned shall provide each other, at their own request, with all appropriate information.Article 8 (5) Rules applicable in the case of overlapping of rights to sickness or maternity benefits under the legislation of several Member States 1. If an employed or self-employed person or a member of his family is entitled to claim maternity benefits under the legislations of two or more Member States, those benefits shall be granted exclusively under the legislation of the Member State in whose territory the confinement took place or, if the confinement did not take place in the territory of one of these Member States, exclusively under the legislation of the Member State to which the employed or self-employed person was last subject.2. If an employed or self-employed person is entitled to claim sickness benefits under the legislation of Ireland and the United Kingdom for the same period of incapacity for work, those benefits shall be granted exclusively under the legislation of the Member State to which the person concerned was last subject.3. In the cases referred to in Article 14c (b) of the Regulation, where the person in question or a member of his family is entitled to claim benefits in kind in respect of sickness or maternity under the two legislations in questions, the following rules shall be applicable:(a) Where at least one of those legislations stipulates that the benefits shall be awarded in the form of a reimbursement to the person entitled to benefit, this shall be the exclusive responsibility of the institution of the Member State in whose territory they have been awarded.(b) If the benefits have been awarded in the territory of a Member State other than the two Member States in question, they shall be the exclusive responsibility of the institution of the Member State to whose legislation the person in question is subject by virtue of his paid employment.Article 8a Rules applicable in the case of overlapping of rights to sickness benefits, benefits with respect to accidents at work or occupational disease under Greek legislation and the legislation of one or more other Member States If during the same period an employed or self-employed person or member of his family is entitled to claim sickness benefits, benefits with respect to accidents at work or occupational disease under Greek legislation and under the legislation of one or more Member States, these benefits shall be granted exclusively under the legislation to which the person concerned was last subject.Article 9 (5) Rules applicable in the case of overlapping of rights to death grants under the legislation of several Member States 1. Where the death occurs in the territory of a Member State, the right to a death grant acquired under the legislation of that Member State only shall be maintained, whilst the right acquired under the legislation of any other Member State shall lapse.2. Where the death occurs in the territory of one Member State when the right to a death grant has been acquired under the legislation of two or more other Member States, or where the death occurs outside the territory of the Member States and the said right has been acquired under the legislation of two or more Member States, only the right acquired under the legislation of the Member State to which the deceased person was last subject shall be maintained, whilst the right acquired under the legislation of any other Member State shall lapse.3. By way of derogation from paragraphs 1 and 2 in the instances referred to in Article 14c (b) of the Regulation, entitlement to death grants acquired under the legislation of each of the two Member States concerned referred to in Annex VII shall be retained.Article 9a Rules applicable in the case of overlapping of rights to unemployment benefits If an employed or self-employed person, entitled to unemployment benefits under the legislation of a Member State to which he was subject during his last employment or self-employment pursuant to Article 69 of the Regulation, goes to Greece where he is also entitled to unemployment benefits by virtue of a period of insurance, employment or self-employment previously completed under Greek legislation, the right to benefits under Greek legislation shall be suspended for the period laid down in Article 69 (1) (c) of the Regulation.Article 10 (12) (13) Rules applicable in the case of overlapping of rights to family benefits or family allowances for employed or self-employed persons 1. (a) Entitlement to benefits or family allowances due under the legislation of a Member State, according to which acquisition of the right to those benefits or allowances is not subject to conditions of insurance, employment or self-employment, shall be suspended when, during the same period and for the same member of the family, benefits are due only in pursuance of the national legislation of another Member State or in application of Articles 73, 74, 77 or 78 of the Regulation, up to the sum of those benefits.(b) However, where a professional or trade activity is carried out in the territory of the first member State:(i) in the case of benefits due either only under national legislation of another Member State or under Articles 73 or 74 of the Regulation to the person entitled to family benefits or to the person to whom they are to be paid, the right to family benefits due either only under national legislation of that other Member State or under theses Articles shall be suspended up to the sum of family benefits provided for by the legislation of the Member State in whose territory the member of the family is residing. The cost of the benefits paid by the Member State in whose territory the member of the family is residing shall be borne by that Member State;(ii) in the case of benefits due either only under national legislation of another Member State or under articles 77 or 78 of the Regulation, to the person entitled to these benefits or to the person to whom they are payable, the right to these family benefits or family allowances due either only under the national legislation of that other Member State or in application of those Articles shall be suspended; where this is the case, the person concerned shall be entitled to the family benefits or family allowances of the Member State in whose territory the children reside, the cost to be borne by that Member State, and, where appropriate, to benefits other than the family allowances referred to in Article 77 or Article 78 of the Regulation, the cost to be borne by the competent State as defined by those Articles.2. If an employed person subject to the legislation of a Member State is entitled to family allowances by virtue of periods of insurance or employment previously completed under Greek legislation, this right shall be suspended where, during the same period and for the same member of the family, family benefits or allowance are due under the legislation of the first Member State pursuant to Articles 73 and 74 of the Regulation, up to the sum of those benefits.3. Where family benefits are due, over the same period and for the same member of the family, from two Member States pursuant to Articles 73 and/or 74 of the Regulation, the competent institution of the Member State with legislation providing for the highest levels of benefit shall pay the full amount of such benefit and be reimbursed half this sum by the competent institution of the other Member State up to the limit of the amount provided for in the legislation of the latter Member State.Article 10a (8) Rules applicable where an employed or self-employed person is subject successively to the legislation of several Member States during the same period or part of a period Where an employed or self-employed person has been subject successively to the legislation of two Member States during the period separating two dates for the payment of family benefits as provided for by the legislation of one or both of the Member States concerned, the following rules shall apply:(a) The family benefits which the person concerned may claim by virtue of being subject to the legislation of each one of these States shall correspond to the number of daily benefits due under the relevant legislation. Where such legislation does not provide for daily benefits, the family benefits shall be granted in proportion to the length of time during which the person concerned has been subject to the legislation of each one of the Member States in relation to the period fixed by the legislation concerned.(b) Where the family benefits have been provided by an institution during a period when they should have been provided by another institution, there shall be an adjustment of accounts between the said institutions.(c) For the purposes of subparagraphs (a) and (b), where periods of employment or self-employment completed under the legislation of one Member State are expressed in units different from those which are used for the calculation of family benefits under the legislation of another Member State to which the person concerned has also been subject during the same period, the conversion shall be carried out in accordance with the provisions of Article 15 (3) of the implementing Regulation.(d) Notwithstanding the provisions of subparagraph (a) in respect of dealings between the Member States listed in Annex 8 to the implementing regulation, the institution bearing the costs of the family benefits by reason of the first employment or self-employment during the period concerned shall bear such costs throughout the entire current period.TITLE III IMPLEMENTATION OF THE PROVISIONS OF THE REGULATIONS FOR DETERMINING THE LEGISLATION APPLICABLE Implementation of Articles 13 to 17 of the Regulation Article 10b (9) Formalities pursuant to Article 13 (2) (f) of the Regulation The date and conditions on which the legislation of a Member State ceases to be applicable to a person referred to in Article 13 (2) (f) of the Regulation shall be determined in accordance with that legislation. The institution designated by the competent authority of the Member State whose legislation becomes applicable to the person shall apply to the institution designated by the competent authority of the former Member State with a request to specify this date.Article 11 Formalities in the case of the posting elsewhere of an employed person pursuant to Articles 14 (1) and 14b 81) of the Regulation and in the case of Agreements concluded under article 17 of the Regulation 1. The institutions designated by the competent authority of the Member State whose legislation is to remain applicable shall issue a certificate stating that an employed person shall remain subject to that legislation up to a specific date:(a) at the request of the employed person or his employer in cases referred to in Articles 14 (1) and 14b (1) of the Regulation;(b) in cases where article 17 of the Regulation applies.2. The consent provided for in cases referred to in Articles 14 (1) (b) and 14b (1) of the Regulation shall be requested by the employer.Article 11a Formalities pursuant to Articles 14a (1) and 14b (2) of the Regulation and in the case of Agreements concluded under Article 17 of the Regulation in the case of work carried out in the territory of a Member State other than that in which the person concerned is normally self-employed 1. The institution designated by the competent authority of the Member State whose legislation is to remain applicable shall issue a certificate stating that the self-employed person shall remain subject to that legislation up to a specified date:(a) at the request of the self-employed person in cases referred to in Articles 14a (1) and 14b (2) of the Regulation;(b) in cases where Article 17 of the Regulation applies.2. The consent provided for in cases referred to in Articles 14a (1) and 14b (2) of the Regulation shall be requested by the self-employed person.Article 12 Special provisions concerning insurance of employed persons under the German social security scheme Where, under the terms of Articles 13 (2) (a), 14 (1) and (2) or 14b (1) of the Regulation, or under an agreement concluded pursuant to Article 17 of the Regulation, German legislation applies to a person employed by an undertaking or employer whose registered office or place of business is not situated on German territory, and the person concerned has no fixed job on German territory, this legislation shall apply as if the person concerned were employed in his place of residence on German territory.If the employed person has no residence on German territory, German legislation shall apply as if he were employed in a place for which the Allgemeine Ortskrankenkasse Bonn (Local General Sickness Fund of Bonn), Bonn, is competent.Article 12 a (5) Rules applicable in respect of the persons referred to in Articles 14 (2) (b), 14 (3), 14a (2) to (4) and 14c of the Regulation who normally engage in employment and/or self-employment in the territory of two or more Member States For the purposes of Article 14 (2) (b), 14 (3), 14a (2) to (4) and 14c of the Regulation, the following rules shall apply:1. (a) A person who normally pursues his activity in the territory of two or more Member States or in an undertaking which has its registered office or place of business in the territory of one Member State and which straddles the common frontier of two Member States, or who is employed simultaneously in the territory of one Member State and self-employed in the territory of another Member State shall notify this situation to the institution designated by the competent authority of the Member State in the territory of which he resides.(b) Where the legislation of the Member State in the territory of which the person resides is not applicable to him, the institution designated by the competent authority of that Member State shall in turn notify the situation to the institution designated by the competent authority of the Member State whose legislation is applicable.2. (a) Where, in accordance with Article 14 (2) (b) (i) or the first sentence of paragraph 2 of Article 14a of the Regulation, a person who is normally employed or self-employed in the territory of two or more Member States and who pursues part of his activity in the Member State in whose territory he resides is subject to the legislation of that Member State, the institution designated by the competent authority of that Member State shall issue to the person concerned a certificate stating that he is subject to its legislation and shall send a copy thereof to the institution designated by the competent authority of any other Member State:(i) in the territory of which the person concerned pursues a part of his activity,and/or(ii) if he is an employed person, in the territory of which an undertaking or an employer by whom he is employed has its registered office or place of business.(b) The latter institution shall, where necessary, send to the institution designated by the competent authority of the Member State whose legislation is applicable the information necessary to assess the contributions for which the employer or employers and/or the person concerned are liable by virtue of that legislation.3. (a) Where, in accordance with Article 14 (3) or 14a (3) of the Regulation, a person who is employed in the territory of one Member State by an undertaking which has its registered office or place of business in the territory of another Member State and which straddles the common frontier of those States, or who is self-employed in such an undertaking, is subject to the legislation of the Member State in whose territory the undertaking has its registered office or place of business, the institution designated by the competent authority of the latter Member State shall issue to the person concerned a certificate stating that he is subject to its legislation and shall send a copy thereof to the institution designated by the competent authority of any other Member State:(i) in the territory of which the person concerned is employed or self-employed;(ii) in the territory of which the person concerned resides.(b) Paragraph 2 (b) above shall apply by analogy.4. (a) Where, in accordance with Article 14 (2) (b) (ii) of the Regulation, an employed person who does not reside in the territory of any of the member States in which he is pursuing his activity is subject to the legislation of the Member State in whose territory is situated the registered office or place of business of the undertaking or individual employing him, the institution designated by the competent authority of the latter Member State shall issue to the employed person a certificate stating that he is subject to its legislation and shall send a copy thereof to the institution designated by the competent authority of any other Member State:(i) in the territory of which the employed person pursues a part of his activity;(ii) in the territory of which the employed person resides.(b) Paragraph 2 (b) above shall apply by analogy.5. (a) Where, in accordance with the provisions of the second sentence of paragraph 2 of Article 14a of the Regulation, a person who is normally self-employed in the territory of two or more Member States, but who does not pursue any part of his activity in the territory of the Member State in which he resides, is subject to the legislation of the Member State in whose territory he pursues his principal activity, the institution designated by the competent authority of the Member State in the territory of which he resides shall forthwith inform the institution designated by the competent authorities of the other Member States concerned.(b) The competent authorities of the Member States concerned or the institutions designated by those competent authorities shall by common agreement determine the legislation applicable to the person concerned, account being taken of the provisions of subparagraph (d) and, where appropriate, of the provisions of Article 14a (4) of the Regulation, within a period of not more than six months counting from the day on which the situation of the person concerned was notified to one of the institutions concerned.(c) The institution administering the legislation that has been determined as being applicable to the person concerned shall issue a certificate to that person showing that he is subject to that legislation and shall send a copy thereof to the other institutions concerned.(d) For the purpose of determining, in pursuance of the third sentence of Article 14a (2) of the Regulation, the principal activity of the person concerned, account shall be taken first and foremost of the locality in which the fixed and permanent premises from which the person concerned pursues his activities is situated. Failing this, account shall be taken of criteria such as the usual nature or the duration of the activities pursued, the number of services rendered and the income arising from those activities.(e) The institution concerned shall exchange all information necessary to determine both the principal activity of the person concerned and the contributions payable under the legislation that has been determined as being applicable to him.6.(a) Without prejudice to paragraph 5, and in particular to subparagraph (b) thereof, if an institution designated by the competent authority of the Member State whose legislation would be applicable by virtue of Article 14a (2) or (3) of the Regulation establishes that the provisions of paragraph 4 of the said Article apply in the case of the person concerned, it shall notify the competent authorities of the other Member States concerned or the institutions designated by those authorities; where necessary, the legislation to be applicable to the person concerned shall be decided on by common agreement.(b) The information referred to in paragraph 2 (b) above shall be sent by the other institutions concerned to the institutions designated by the competent authority of the Member State whose legislation is determined to be applicable.7. (a) Where, in accordance with Article 14c (a) of the Regulation, a person who is employed simultaneously in the territory of one Member State, and is self-employed in the territory of another Member State, is subject to the legislation of the Member State in whose territory he is engaged in paid employment, the institution designated by the competent authority of the latter Member State shall issue to the employed person a certificate stating that he is subject to its legislation and shall send a copy thereof to the institution designated by the competent authority of any other Member State:(i) in the territory of which that person is self-employed;(ii) in the territory of which that person resides.(b) Paragraph 2 (b) above shall apply by analogy.8. Where, in accordance with the provisions of Article 14 14c (b) of the Regulation, a person who is simultaneously employed in the territory of one Member State and self-employed in the territory of another Member State is subject to the legislation of two Member States, the provisions of points 1, 2, 3 and 4 shall be applicable in respect of paid employment, and the provisions of points 1, 2, 3, 5 and 6 shall be applicable mutatis mutandis in respect of self-employment.The institution designated by the competent authorities of the two Member States, whose legislation is determined to be applicable, shall inform each other accordingly.Article 13 Exercise of the right of option by persons employed by diplomatic missions and consular posts 1. The right of option provided for in Article 16 (2) of the Regulation must be exercised in the first instance within the three months following the date on which the employed person was engaged by the diplomatic mission or consular post concerned, or on which he entered into the personal service of agents of such mission or post. The option shall take effect on the date of entry into employment.When the person concerned renews his right of option at the end of a calendar year, the option shall take effect on the first day of the following calendar year.2. The person concerned who exercises his right of option shall inform the institution designated by the competent authority of the Member State for whose legislation he has opted, at the same time notifying his employer thereof. The said institution shall, where necessary, forward such information to all other institutions of the same Member State, in accordance with directives issued by the competent authority of that Member State.3. The institution designated by the competent authority of the Member State for whose legislation the person concerned has opted shall issue to him a certificate testifying that he is subject to the legislation of that Member State while he is employed by the diplomatic mission or consular post in question or in the personal service of agents of such mission or post.4. Where the person concerned has opted for German legislation to be applied, the provisions of that legislation shall be applied as though he were employed in the place where the German Government has its seat. The competent authority shall designate the competent sickness insurance institution.Article 14 Exercise of right of option by auxiliary staff of the European Communities 1. The right of option provided for in Article 16 (3) of the Regulation must be exercised at the time when the contract of employment is concluded. The authority empowered to conclude such contract shall inform the institution designated by the competent authority of the Member State for whose legislation the auxiliary staff member has opted. The said institution shall, where necessary, forward such information to all other institutions of the same Member State.2. The institution designated by the competent authority of the Member State for whose legislation the auxiliary staff member has opted shall issue to him a certificate testifying that his is subject to the legislation of that Member State while he is employed by the European Communities as an auxiliary staff member.3. The competent authorities of the Member States shall, where necessary, designate the competent institutions in respect of members of the auxiliary staff of the European Communities.4. Where an auxiliary staff member, employed in the territory of a Member State other than Germany, has opted for German legislation to be applied, the provisions of that legislation shall be applied as though the auxiliary staff member were employed in the place where the German Government has its seat. The competent authority shall designate the competent sickness insurance institution.TITLE IV IMPLEMENTATION OF THE SPECIAL PROVISIONS OF THE REGULATION RELATING TO THE VARIOUS CATEGORIES OF BENEFITS CHAPTER 1 GENERAL RULES FOR THE AGGREGATION OF PERIODS Article 15 (A) (5) (11) 1. In the cases referred to in Articles 18 (1), 38, 45 (1) to (3), 64, and 67 (1) and (2) of the Regulation, aggregation of periods shall be effected in accordance with the following rules:(a) To periods of insurance or residence completed under the legislation of one Member State shall be added periods of insurance or residence completed under the legislation of any other Member State, to the extent that this is necessary to have recourse thereto in order to supplement periods of insurance or residence completed under the legislation of the first Member State for the purpose of acquiring, retaining, or recovering the rights to benefits, provided that such periods of insurance or residence do not overlap. Where benefits in respect of invalidity, old age or death (pensions) are to be awarded by the institutions of two or more Member States in accordance with the provisions of Article 46 (2) of the Regulation, each of the institutions concerned shall effect a separate aggregation, by taking into account the whole of the periods of insurance or residence completed by the employed or self-employed person under the legislations of all the Member States to which he has been subject, without prejudice, where appropriate, to the provisions of Article 45 (2) and (3) and Article 47 (1) (a) of the Regulation. Nevertheless, in the cases referred to in Article 14c (b) of the Regulation, the above mentioned institutions shall likewise take account, for the award of benefits, of the periods of insurance or of residence completed under an obligatory insurance scheme under the legislation of the two Member States in question which overlap each other.(b) When a period of insurance or residence completed under compulsory insurance under the legislation of one Member State coincides with a period of insurance completed under voluntary or optional continued insurance under the legislation of another Member State, only the period completed under compulsory insurance shall be taken into account.(c) When a period of insurance or residence, other than a period treated as such, completed under the legislation of one Member State coincides with a period treated as such under the legislation of another Member State, only the period other than a period treated as such shall be taken into account.(d) Any period treated as such under the legislations of two or more Member States shall be taken into account only by the institution of the Member State under whose legislation the insured person was last compulsorily insured prior to the said period; where the insured person has not been compulsorily insured under the legislation of a Member State before the said period, the latter shall be taken into account by the institution of the Member State under whose legislation he was compulsorily insured for the first time after the said period.(e) Where it is not possible to determine accurately the period of time in which certain periods of insurance or residence were completed under the legislation of one Member State, such periods shall be presumed not to overlap with periods of insurance or residence completed under the legislation of another Member State and shall, where advantageous, be taken into account.(f) Where under the legislation of one Member State certain periods of insurance or residence are taken into account only if they have been completed within a specified time limit, the institution which administers such legislation shall:(i) only take into account periods of insurance or residence completed under the legislation of another Member State if they were completed within the said time limit,(ii) extend such a time limit for the duration of periods of insurance or residence completed wholly or partly within the said time limit under the legislation of another Member State, where the periods of insurance or residence involved under the legislation of the second Member State give rise only to the suspension of the time limit within which the periods of insurance or residence must be completed.2. Periods of insurance or residence completed under the legislation of a Member State to which the Regulation does not apply, but which are taken into account under the legislation of that Member State to which the Regulation does apply, shall be considered as periods of insurance or residence to be taken into account for the purposes of aggregation.3. When periods of insurance completed under the legislation of one Member State are expressed in units different from those used by the legislation of another Member State, the conversion necessary for the purposes of aggregation shall be carried out according to the following rules:(a) Where the person concerned is an employed person who has been subject to a six-day week or if he is self-employed:(i) one day shall be equivalent to eight hours and vice versa;(ii) six days shall be equivalent to one week and vice versa;(iii) 26 days shall be equivalent to one month and vice versa;(iv) three months or 13 weeks or 78 days shall be equivalent to one quarter and vice versa;(v) for the conversion of weeks into months and vice versa the weeks and months shall be converted into days;(vi) the application of the preceding rules shall not have the effect of producing, for the sum total of the periods of insurance completed during one calendar year, a total exceeding 312 days or 52 weeks or 12 months or four quarters.(b) If the person concerned is an employed person who has been subject to a five-day week:(i) one day shall be equivalent to nine hours and vice versa;(ii) five days shall be equivalent to one week and vice versa;(iii) 22 days shall be equivalent to one month and vice versa;(iv) three months or 13 weeks or 66 days shall be equivalent to one quarter and vice versa;(v) for the conversion of weeks into months and vice versa, the weeks and the months shall be converted into days;(vi) the application of the preceding rules shall not have the effect of producing, for the sum total of the periods of insurance completed during one calendar year, a total exceeding 264 days or 52 weeks or 12 months for four quarters.(c) If the person concerned is an employed person who has been subject to a seven-day week:(i) one day shall be equivalent to six hours and vice versa;(ii) seven days shall be equivalent to one week and vice versa;(iii) thirty days shall be equivalent to one month and vice versa;(iv) three months or 13 weeks or 90 days shall be equivalent to one quarter and vice versa;(v) for the conversion of weeks into months and vice versa, the weeks and the months shall be converted into days;(vi) the application of the preceding rules shall not have the effect of producing, for the sum total of the periods of insurance completed during one calendar year, a total exceeding 360 days or 52 weeks or 12 months for four quarters.Where the periods of insurance completed under the laws of a Member State are expressed in months, the days which correspond to a fraction of a month, in accordance with the conversion rules set out in this paragraph, are considered as an entire month.CHAPTER 2 SICKNESS AND MATERNITY Implemention of Article 18 of the Regulation Article 16 Certification of periods of insurance 1. In order to invoke the provisions of Article 18 of the Regulation, an employed or self-employed person shall submit to the competent institution a certified statement specifying the periods of insurance completed under the legislation to which he was last subject.2. This certified statement shall be issued at the request of the employed or self-employed person by the institution or institutions of the Member State to whose legislation he was last subject. If he does not submit the said certified statement, the competent institution shall obtain it from the institution or institutions concerned.3. The provisions of paragraph 1 and 2 shall apply by analogy if it is necessary to take into account periods of insurance previously completed under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State.Implementation of Article 19 of the Regulation Article 17 (14) Benefits in kind in the case of residence in a Member State other than the competent State 1. In order to receive benefits in kind under Article 19 of the Regulation, an employed or self-employed person must register himself and the members of his family with the institution of his place or residence by submitting a certified statement testifying that he and the members of his family are entitled to the said benefits. This certified statement, based upon information supplied by the employer, where appropriate, shall be issued by the competent institution. If the employed or self-employed person or the members of his family do not submit the said certified statement the institution of the place of residence shall obtain it from the competent institutions.2. That certified statement shall remain valid until the institution of the place of residence receives notification of its cancellation. However, where the said certified statement has been issued by a German, French, Italian or Portuguese institution, it shall be valid only for a period of one year following the date on which it was issued and must be renewed every year.3. If the person concerned is a seasonal worker, the certified statement referred to in paragraph 1 shall be valid for the whole of the expected duration of the seasonal work, unless, in the meanwhile, the competent institution notifies the institution of the place of residence of its cancellation.4. The institution of the place of residence shall inform the competent institution of every registration effected in accordance with the provisions of paragraph 1.5. Upon each application for benefits in kind, the person concerned shall submit the supporting documents required for the granting of benefits in kind under the legislation of the Member State in whose territory he resides.6. In the event of hospitalization, the institution of the place of residence shall, within three days of becoming aware of the fact, notify the competent institution of the date of entry into hospital, the probable duration of hospitalization and the date of leaving hospital. Notification shall be unnecessary, however, when the costs of the benefits in kind are repaid in a lump sum to the institution of the place of residence.7. The institution of the place of residence shall notify the competent institution in advance of any decision relating to the granting of benefits in kind where the likely or actual cost exceeds a lump sum which is fixed and periodically reviewed by the Administrative Commission. The competent institution shall have 15 days from the day on which such information is sent within which to raise any objection and to state the reasons on which such objection is based; if, at the end of that period, no such objection has been raised, the institution of the place of residence shall grant the benefits in kind. Where such benefits have to be granted in a case of extreme urgency, the institution of the place of residence shall forthwith inform the competent insitution thereof. However, notification of its objection, stating the reasons on which such objection is based, shall be unnecessary when the costs of the benefits in kind are repaid in a lum sum to the institution of the place of residence.8. The employed or self-employed person or the members of his family shall inform the institution of the place of residence of any change in their situation which is likely to alter their entitlement to benefits in kind, in particular any cessation or change of the employment or self-employment of the person concerned or any transfer of residence or stay of the employed or self-employed person or of a member of his family. Likewise, should the employed or self-employed person cease to be insured or cease to be entitled to benefits in kind, the competent institution shall inform the institution of the place of residence accordingly. The institution of the place of residence may, at any time, request the competent institution to supply it with any information relating to the employed or self-employed person's insurance or to his entitlement to benefits in kind.9. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other implementing provisions..Article 18 Cash benefits in the case of residence in a Member State other than the competent State 1. In order to receive cash benefits under Article 19 (1) (b) of the Regulation an employed or self-employed person shall, within three days of commencement of the incapacity for work, apply to the institution of the place of residence by submitting a notification of having ceased work, or, if the legislation administered by the competent institution or by the institution of the place of residence so provides, a certificate of incapacity for work issued by the doctor providing treatment for the person concerned.2. Where the doctors providing treatment in the country of residence do not issue certificates of incapacity for work, the person concerned shall apply directly to the institution of the place of residence within the time limit fixed by the legislation which it administers.That institution shall immediately have the incapacity for work medically confirmed and the certificate referred to in paragraph 1 drawn up. Such certificate shall state the probable duration of the incapacity and shall be forwarded to the competent institution forthwith.3. In cases where paragraph 2 does not apply, the institution of the place of residence shall, as soon as possible and in any event within the three days following the date on which the person concerned applied to it, have him medically examined as if he were insured with that institution. The report of the examining doctor shall indicate, in particular, the probable duration of the incapacity for work, and shall be forwarded to the competent institution by the institution of the place of residence within the three days following the date of the examination.4. The institution of the place of residence shall subsequently carry out any necessary administrative checks or medical examination of the person concerned as if he were insured with that institution. As soon as it establishes that the person concerned is fit to resume work, it shall forthwith notify him and the competent institution accordingly, stating the date on which his incapacity for work ceased. Without prejudice to the provisions of paragraph 6, the notification to the person concerned shall be treated as a decision taken on behalf of the competent institution.5. In all cases the competent institution shall reserve the right to have the person concerned examined by a doctor of its own choice.6. If the competent institution decides to withhold the cash benefits because the person concerned has not completed the formalities laid down by the legislation of the country of residence, or if it establishes that the person concerned is fit to resume work, it shall notify the person concerned of its decision and shall simultaneously send a copy of such decision to the institution of the place of residence.7. When the person concerned resumes work, he shall notify the competent institution accordingly, if such notification is required by the legislation administered by that institution.8. The competent institution shall pay cash benefits by the appropriate method, in particular by international money order, and shall inform the institution of the place of residence and the person concerned accordingly. Where cash benefits are paid by the institution of the place of residence on behalf of the competent institution, the latter shall inform the person concerned of his rights and shall notify the institution of the place of residence of the amount of the cash benefits, the dates for payment, and the maximum period during which they should be granted, in accordance with the legislation of the competent State.9. Two or more Member States, or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other implementing provisions.Implementation of Article 20 of the Regulation Article 19 Special provisions for frontier workers and members of their families In the case of frontier workers or members of their families, medicinal products, bandages, spectacles and small appliances may be issued, and laboratory analyses and tests carried out, only in the territory of the Member State in which they were prescribed, in accordance with the provisions of the legislation of that Member State, except where the legislation administered by the competent institution or an agreement concluded between the Member States concerned or the competent authorities of those Member States is more favourable.Application of the second indent of Article 21 (2) of the Regulation Article 19a (15) Benefits in kind in the event of a stay in the competent State - Members of the family resident in the Member State other than that in which the employed or self-employed person resides 1. In order to receive benefits in kind under the terms of Article 21 of the Regulation, members of the family shall present to the institution at the place of stay a certificate stating that they are entitled to the said benefits. This certificate, which shall be provided by the institution of the place of residence of the members of the family, if possible prior to their leaving the territory of the Member State on which they reside, shall, in particular, indicate where appropriate the maximum period for granting benefits in kind, as laid down by the legislation of that Member State. If the members of the family do not present the said certificate, the institution at the place of stay shall contact the institution of the place of residence in order to obtain it.2. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy. In this cased the institution of the place of residence of the members of the family shall be considered the competent institution.Implementation of Article 22 of the Regulation Article 20 Benefits in kind in the case of a stay in a Member State other than the competent State - Special case of persons employed in international transport and members of their families 1. In order to receive benefits in kind for himself or for members of his family who accompany him, a person employed in international transport, covered by Article 14 (2) (a) of the Regulation, who in the course of him employment goes to the territory of a Member State other than the competent State, shall, as soon as possible, submit to the institution of the place of stay, a special certified statement issued by the employer or by his agent during the current calendar month or during the two calendar months preceding its submission. Such certified statement shall state in particular the date from which the person concerned has been employed by the said employer, and the name and address of the competent institution; if however, under the legislation of the competent State the employer is not required to know the competent institution, the person concerned shall provide in writing the name and address of that institution when submitting his application to the institution of the place of stay. A person who has submitted such certified statement shall be presumed to have satisfied the conditions for acquisition of the right to benefits in kind. If a person is unable to contact the institution of the place of stay before receiving medical treatment he shall nevertheless receive such treatment on presentation of the said certified statement as if he were insured with that institution.2. The institution of the place of stay shall within three days inquire of the competent institution whether the person concerned satisfies the conditions for acquisition of the right to benefits in kind. The institution of the place of stay shall provide the benefits in kind until it receives a reply from the competent institution, but for not more that 30 days.3. The competent institution shall send its reply to the institution of the place of stay within 10 days of the receipt of the request from that institution. If that reply is in the affirmative, the competent institution shall indicate, if necessary, the maximum period during which the benefits in kind may be granted, in accordance with the legislation which it administers, and the institution of the place of stay shall continue to provide the said benefits.4. In place of the certified statement provided for in paragraph 1, the employed person covered by that paragraph may submit to the institution of the place of stay a certified statement stating that the conditions for acquisition of the right to benefits in kind have been satisfied. This certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted in accordance with the legislation of the competent State. In such a case paragraphs 1, 2 and 3 shall not apply.5. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy.6. Benefits in kind provided by virtue of the presumption made in paragraph 1 shall be reimbursed as provided for in Article 36 (1) of the Regulation.Article 21 Benefits in kind in the case of a stay in a Member State other than the competent State - Employed persons other than those covered by Article 20 of the implementing Regulation or self-employed persons 1. In order to receive benefits in kind under Article 22 (1) (a) (i) of the Regulation, save in the case referred to in Article 20 of the implementing Regulation, an employed or self-employed person shall submit to the institution of the place of stay a certified statement stating that he is entitled to benefits in kind. Such certified statement, which shall be issued by the competent institution at the request of the person concerned, if possible before he leaves the territory of the Member State in which he resides, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted, in accordance with the legislation of the competent State. If the person concerned does not submit the said certified statement, the institution of the place of stay shall obtain it from the competent institution.2. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy.Article 22 Benefits in kind for employed or self-employed persons who transfer their residence or return to their country of residence, and for employed or self-employed persons authorized to go to another Member State for medical treatment 1. In order to receive benefits in kind under Article 22 (1) (b) (i) of the Regulation, an employed or self-employed person shall submit to the institution of the place of residence a certified statement testifying that he is entitled to continue receiving the said benefits. The certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which such benefits may continue to be provided, in accordance with the provisions of the legislation of the competent State. The certified statement may, at the request of the person concerned, be issued after his departure if, for reasons of force majeure, it cannot be drawn up beforehand.2. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy.3. Paragraphs 1 and 2 shall apply by analogy in respect of the provisions of benefits in kind in the case referred to in Article 22 (1) (c) (i) of the Regulation.Article 23 Benefits in kind for members of the family The provisions of Article 21 or 22 of the implementing Regulation, as appropriate, shall apply by analogy in respect of the granting of benefits in kind to members of the family as provided for in Article 22 (3) of the Regulation.However, in the cases referred to in the second subparagraph of Article 22 (3) of the Regulation, the institution of the place of residence and the legislation of the country of residence of the members of the family shall be considered, respectively, as the competent institution and as the legislation of the competent State for the purposes of Articles 17 (6), (7) and (9), 21 and 22 of the implementing Regulation.Article 24 Cash benefits for employed or self-employed persons in the case of a stay in a Member State other than the competent State The provisions of Article 18 of the implementing Regulation shall apply by analogy in respect of the receipt of cash benefits under Article 22 (1) (a) (ii) of the Regulation. However, without prejudice to the obligation to submit a certificate of incapacity for work, an employed or self-employed person who is staying in the territory of a Member State without pursing any employment or self-employment there, shall not be required to submit the notification of having ceased work referred to in Article 18 (1) of the implementing Regulation.Implementation of Article 23 (3) of the Regulation Article 25 Certified statement relating to the members of the family to be taken into account in the calculation of cash benefits 1. In order to receive benefits under the provisions of Article 23 (3) of the Regulation, an employed or self-employed person shall submit to the competent institution a certified statement relating to the members of his family who are resident in the territory of a Member State other than that wherein the said institution is situated.2. This certified statement shall be issued by the institution of the place of residence of the members of the family.It shall be valid for the 12 months following the date of its issue. It may be renewed; in such a case, it shall be valid from the date of its renewal.The person concerned shall immediately notify the competent institution of any occurrence necessitating an amendment to the said certified statement. Such amendment shall take effect from the date of such occurrence.3. In place of the certified statement provided for in paragraph 1, the competent institution may require the person concerned to produce recent civil status documents relating to the members of his family who are resident in the territory of a Member State other than that wherein the said institutions is situated.Implementation of Article 25 (1) of the Regulation Article 26 Benefits for unemployed persons who go to a Member State other than the competent State in order to seek employment there 1. In order to receive benefits in cash and in kind under Article 25 (1) of the Regulation for himself and for the members of his family, an unemployed person shall submit to the sickness insurance institution of the place where he has gone a certified statement for which, prior to his departure, he should have applied to the competent sickness insurance institution. If the unemployed person does not submit the said certified statement, the institution of the place to which he has gone shall obtain it from the competent institution.This certified statement must testify the existence of the right to the said benefits under the conditions set out in Article 69 (1) (a) of the Regulation; indicate the duration of such right, taking into account the provisions of Article 69 (1) (c) of the Regulation; and specify the amount of cash benefits to be provided, where appropriate, by way of sickness insurance during the above mentioned period, in the case of incapacity for work or hospitalization.2. The unemployment insurance institution of the place where the unemployed person has gone shall testify, on a copy of the certified statement referred to in Article 83 of the implementing Regulation which shall be sent to the sickness insurance institution of that same place, that the conditions laid down in Article 69 (1) (b) of the Regulation have been fulfilled and shall specify the date from which they were fulfilled, and the date from which the unemployed person shall receive unemployment insurance benefits at the expense of the competent institution.This certified statement shall be valid for the period laid down in Article 69 (1) (c) of the Regulation, for as long as the conditions are fulfilled. The unemployment insurance institution of the place where the unemployed person has gone shall, within three days, inform the said sickness insurance institution if the conditions are no longer satisfied.3. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy.4. In order to receive the cash benefits provided for by the legislation of the competent State, the unemployed person shall, within three days, send a certificate of incapacity for him, to the sickness insurance institution of the place to which he has gone. He shall also state the date up to which he has received sickness insurance benefits and his address in the country where he is.5. The sickness insurance institution of the place to which the unemployed person has gone shall, within three days, notify the competent sickness insurance institution, as well as the institution where the unemployed person is registered as seeking employment, of the date when the incapacity for work began and ended.6. In the cases defined in Article 25 (4) of the Regulation, the sickness insurance institution of the place to which the unemployed person has gone shall inform the competent sickness insurance institution and the competent unemployment insurance institution that it considers that the conditions justifying the extension of the period during which benefits in cash and in kind may be granted are satisfied, stating the grounds on which its opinion is based, and shall attach to the communication it sends to the competent sickness insurance institution a detailed report from the examining doctor on the condition of the patient, indicating the probable period during which the conditions for applying Article 25 (4) of the Regulation will exist. The competent sickness insurance institution shall then take the decision as to the extension of the period during which benefits may be granted to the sick unemployed person.7. The provisions of Article 18 (2), (3), (4), (5), (6), (8) and (9) of the implementing Regulation shall apply by analogy.Implementation of Article 25 (3) of the Regulation Article 27 Benefits in kind for members of the family of unemployed persons in the case of residence in a Member State other than the competent State The provisions of Article 17 of the implementing Regulation shall apply by analogy in respect of the granting of benefits in kind to the members of the family of unemployed persons when such members of the family are resident in the territory of a Member State other than the competent State. At the time of the registration of the members of the family of unemployed persons receiving benefits under the provisions of Article 69 (1) of the Regulation the certified statement referred to in Article 26 (1) of the implementing Regulation must be produced. This certified statement shall be valid for the period of time during which the benefits may be granted under Article 69 (1) of the Regulation.Implementation of Article 26 of the Regulation Article 28 Benefits in kind for pension claimants and for members of their families 1. In order to receive benefits in kind in the territory of the Member State in which he resides, under Article 26 (1) of the Regulation, a claimant and the members of his family shall register with the institution of the place of residence by submitting a certified statement testifying that he is entitled under the legislation of another Member State to the said benefits for himself and for the members of his family. This certified statement shall be issued by the institution of that other Member State which is responsible for benefits in kind.2. The institution of the place of residence shall inform the institution which has issued the certified statement of every registration effected in accordance with paragraph 1.Implementation of Articles 28 and 28a of the Regulation Article 29 Benefits in kind for pensioners and members of their families who are not resident in a Member State under whose legislation they receive a pension and are entitled to benefits 1. In order to receive benefits in kind in the territory of the Member State in which he resides, under Articles 28 (1) and 28a of the Regulation, a pensioner and the members of his family shall register with the institution of the place of residence by submitting a certified statement testifying that he is entitled to the said benefits for himself and for the members of his family, under the legislation or one of the legislations under which a pension is payable.2. This certified statement shall be issued, at the request of the pensioner, by the institution or one of the institutions responsible for payment of the pension or, where appropriate, by the institution empowered to determine entitlement to benefits in kind, as soon as the pensioner satisfies the conditions for acquisition of the right to such benefits. If the pensioner does not submit the certified statement, the institution of the place of residence shall obtain it from the institution or institutions responsible for payment of the pension, or, where appropriate, from the institution empowered to issue such certified statement. Whilst awaiting the receipt of this certified statement the institution of the place of residence may, in the light of the documentary evidence accepted by it, register the pensioner and the members of his family provisionally. This registration shall bind the institution responsible for the payment of benefits in kind only if this latter institution has issued the certified statement provided for in paragraph 1.3. The institution of the place of residence shall inform the institution which has issued the certified statement provided for in paragraph 2 of every registration effected in accordance with the provisions of the said paragraph.4. When an application is made for benefits in kind it must be proved to the institution of the place of residence, by means of the receipt or the counterfoil of the money order of the last payment made, that the pensioner is still entitled to a pension.5. The pensioner or the members of his family shall inform the institution of the place of residence of any entitlement to benefits in kind, in particular any suspension or withdrawal of the pension and any transfer of their residence. The institutions responsible for the pension shall also inform the institution of the pensioners place of residence of any such change.6. The Administrative Commission shall, to the extent necessary, fix the procedure for determining the institution which shall bear the cost of the payment of benefits in kind, in the case referred to in Article 28 (2) (b) of the Regulation.Implemention of Article 29 of the Regulation Article 30 (14) Benefits in kind for members of the family who are resident in a Member State other than the State in which the pensioner is resident 1. In order to receive benefits in kind, in the territory of the Member State in which they reside, under Article 29 (1) of the Regulation, the members of the family shall register with the institution of their place of residence by submitting the documentary evidence required by the legislation which that institution administers for the granting of such benefits to members of the family of a pensioner, together with a certified statement testifying that the pensioner is entitled to benefits in kind for himself and for the members of his family. This certified statement, which shall be issued by the institution of the place of residence of the pensioner, shall remain valid as long as the institution of the place of residence of the members of the family has not been notified of its cancellation. However, where the said certified statement has been issued by a German, French, Italian or Portuguese institution, it shall be valid only for a period of one year following the date on which it was issued and must be renewed every year.2. When making an application for benefits in kind the members of the family shall submit to the institution of their place of residence the certified statement referred to in paragraph 1, if the legislation which that institution administers provides that such an application must be accompanied by evidence of entitlement to a pension.3. The institution of the pensioner's place of residence shall inform the institution of the place of residence of the members of the family of the suspension or withdrawal of the pension, and of any transfer of residence of the pensioner. The institution of the place of residence of members of the family may, at any time, request the institution of the pensioner's place of residence to supply it with any information relating to entitlement to benefits in kind.4. The members of the family shall inform the institution of their place of residence of any change in their situation which is likely to alter their entitlement to benefits in kind, in particular any transfer of residence.Implementation of Article 31 of the Regulation Article 31 Benefits in kind for pensioners and members of their families staying in a Member State other than the one in which they are resident 1. In order to receive benefits in kind under Article 31 of the Regulation, a pensioner shall submit to the institution of the place of stay a certified statement testifying that he is entitled to the said benefits. This certified statement, which shall be issued by the institution of the pensioner's place of residence, if possible before he leaves the territory of the Member State where he resides, shall indicate in particular, where appropriate, the maximum period during which benefits in kind may be granted, in accordance with the legislation of that Member State. If the pensioner does not submit the said certified statement, the institution of the place of stay shall obtain it from the institution of the place of residence.2. The provisions of Article 17 (6), (7) and (9) of the implementing Regulation shall apply by analogy. In such a case, the institution of the pensioner's place of residence shall be considered to be the competent institution.3. The provisions of paragraphs 1 and 2 shall apply by analogy in respect of the granting of benefits in kind to the members of the family covered by Article 31 of the Regulation.Implementation of Article 35 (1) of the Regulation Article 32 Institution to which workers in mines and similar undertakings and members of their families may apply when staying or residing in a Member State other than the competent State 1. In the cases referred to in Article 35 (1) of the Regulation and where, in the country of stay or residence, the benefits provided under the insurance scheme for sickness or maternity covering manual workers in the steel industry are equivalent to those provided under the special scheme for workers in mines and similar undertakings, workers belonging to the latter category and members of their families may apply to the nearest institution in the territory of the Member State in which they are staying or residing, specified in Annex 3 to the implementing Regulation, even if the latter is an institution of the scheme applicable to manual workers in the steel industry, which institution shall then provide such benefits.2. Where the benefits provided under the special scheme for workers in mines and similar undertakings are more advantageous, such workers or the members of their families shall have the option of applying either to the institution responsible for the administration of that scheme, or to the nearest institution in the territory of the Member State in which they are staying or residing which administers the scheme for manual workers in the steel industry. In the latter case, the institution in question shall draw the attention of the person concerned to the fact that by applying to the institution responsible for the administration of the abovementioned special scheme, he will obtain more advantageous benefits; it must, furthermore, inform him of the name and address of such institution.Implementation of Article 35 (2) of the Regulation Article 32a Special schemes applying to certain self-employed persons Annex 11 lists the scheme or schemes referred to in Article 35 (2) of the Regulation.Implementation of Article 35 (4) of the Regulation Article 33 Taking account of the period during which benefits have already been provided by the institution of another Member State For the purposes of implementing the provisions of Article 35 (4) of the Regulation, the institution of a Member State called upon to provide benefits may request the institution of another Member State to supply it with information relating to the period during which the latter institution has already provided benefits for the same case of sickness or maternity.Refund by the competent institution of one Member State of expenses incurred during a stay in another Member State Article 34 (12) 1. If it is not possible during an employed or self-employed person's stay in a Member State other than the competent State to complete the formalities provided for in Articles 20 (1) and (4) and 21, 23 and 31 of the implementing Regulation, his expenses shall, upon his application, be refunded by the competent institution in accordance with the refund rates administered by the institution of the place of stay.2. The institution of the place of stay shall, at the request of the competent institution, supply it with the necessary information about such rates.If the institution of the place of stay and the competent institution are bound by an agreement providing either that no refund, or that a lump-sum refund of benefits provided, in pursuance of Articles 22 (1) (a) (i) and 31 of the Regulation, be made, the institution of the place of stay shall, in addition, be required to transfer to the competent institution the amount to be refunded to the person concerned in pursuance of the provisions of paragraph 1.3. Where major expenses are involved, the competent institution may pay an appropriate advance to the person concerned as soon as that person submits to the said institution the claim for refund.4. Notwithstanding paragraphs 1, 2 and 3, the competent institution may effect the reimbursement of expenses incurred in accordance with the rates it administers provided that it is possible to make a refund in accordance with these rates, that the expenses to be refunded do not exceed a level determined by the Administrative Commission and that the employed person or self-employed person or pensioner agrees to the application of this provision. In any case, the amount of reimbursement shall not exceed the amount of the expenses actually incurred.5. If the legislation of the State of residence does not provide for rates of reimbursement, the competent institution may effect the reimbursement under the conditions laid down in paragraph 4 without the agreement of the person concerned being necessary.CHAPTER 3 INVALIDITY, OLD-AGE AND DEATH (PENSIONS) Submission and investigation of claims for benefits Article 35 (11) Applications for invalidity benefits where an employed person or a self-employed person has been subject only to the legislations mentioned in part A of Annex IV to the Regulation and also in the case referred to in Article 40 (2) of the Regulation 1. In order to receive benefits under Articles 37, 38 and 39 of the Regulation, including the cases referred to in Articles 40 (2), 41 (1) and 42 (2) of the Regulation, an employed or self-employed person shall submit a claim either to the institution of the Member State to whose legislation he was subject at the time of occurrence of the incapacity for work followed by invalidity or the aggravation of such invalidity, or to the institution of the place of residence, which shall then forward the claim to the first institution, indicating the date on which it was submitted; this date shall be regarded as the date of the submission of the claim to the first institution. However, if sickness insurance cash benefits have been granted, the date on which such cash benefits ceased to be granted must, where appropriate, be regarded as the date of submission of the pension claim.2. In the case referred to in Article 41 (1) (b) of the Regulation, the institution with which the employed or self-employed person was last insured shall notify the amount and the operative date of the benefits due under the legislation which it administers to the institution initially responsible for payment of the benefits. With effect from that date, the benefits due prior to the aggravation of the invalidity shall be cancelled or reduced to an amount not exceeding the supplement referred to in Article 41 (1) of the Regulation.3. The provisions of paragraph 2 shall not apply in the case referred to in Article 41 (1) (d) of the Regulation. In this case, the institution with which the claimant was last insured shall apply to the Netherlands institution in order to ascertain the amount due from that institution.Article 36 Claims for old-age and survivors' benefits (excluding orphans' benefits) and invalidity benefits in cases not referred to in Article 35 of the implementing Regulation 1. In order to receive benefits under Articles 40 to 51 of the Regulation, except in the cases referred to in Article 35 of the implementing Regulation, the person concerned shall submit a claim to the institution of the place of residence in accordance with the procedure provided for by the legislation administered by that institution. If the employed or self-employed person has not been subject to that legislation, the institution of the place of residence shall forward the claim to the institution of the Member State to whose legislation he was last subject, indicating the date on which the claim was submitted. That date shall be regarded as the date on which the claim was submitted to the latter institution.2. Where a claimant resides in the territory of a Member State to whose legislation the employed or self-employed person has not been subject, he may submit his claim to the institution of the Member State to whose legislation the employed or self-employed person was last subject.3. Where a claimant resides in the territory of a State which is not a Member State, he shall submit his claim to the competent institution of that Member State to whose legislation the employed or self-employed person was last subject.Should the claimant submit his claim to the institution of the Member State of which he is a national, the latter shall forward such claim to the competent institution.4. A claim for benefits sent to the institution of one Member State shall automatically involve the concurrent award of benefits under the legislation of all the Member States in question whose conditions the claimant satisfies except where, under Article 44 (2) of the Regulation, the claimant asks for postponement of any old-age benefits to which he would be entitled under the legislation of one or more Member States.Article 37 Documents and information which should accompany claims to the benefits referred to in article 36 of the implementing Regulation The submission of the claims referred to in Article 36 of the implementing Regulation shall be subject to the following rules:(a) the claim must be accompanied by the required supporting documents and must be made on the form provided for by the legislation:(i) of the Member State on whose territory the claimant resides, in the case referred to in Article 36 (1);(ii) of the Member State to which the employed or self-employed person was last subject, in the cases referred to in Article 36 (2) and (3);(b) the accuracy of the information supplied by the claimant must be established by official documents attached to the claim form, or confirmed by the competent bodies of the Member State in whose territory the claimant resides;(c) the claimant must indicate, in so far as is possible, either the institution or institutions administering insurance in respect of invalidity, old-age or death (pensions) of any Member State with which the employed or self-employed person has been insured, or in the case of an employed person the employer or employers for whom he has worked in the territory of any Member State, by producing any employment certificates which he may have in his possession;(d) if, under Article 44 (2) of the Regulation, the claimant asks for the postponement of the award of any old-age benefits to which he would be entitled under the legislation of one or more member States he must specify the legislation under which he is claiming benefits.Article 38 Certified statements of the members of the family to be taken into account when establishing the amount of the benefit 1. In order to receive benefits under the provisions of Article 39 (4) or 47 (3) of the Regulation, the claimant shall submit a certified statement relating to the members of his family, his children excepted, who are residing in the territory of a Member State other than in which the institution responsible for the award of benefits is situated.This certified statement shall be issued by the sickness insurance institution of the place of residence of the members of the family, or by another institution designated by the competent authority of the Member State in whose territory they are resident. The provisions of the second and third subparagraphs of Article 25 (2) of the implementing Regulation shall apply by analogy.In place of the certified statement provided for in the first subparagraph, the institution responsible for the award of benefits may require the claimant to supply recent civil status documents relating to the members of his family, his children excepted, who are residing in the territory of a Member State other than the State in which the said institution is situated.2. In the case referred to in paragraph 1, if the legislation administered by the institution concerned requires that the members of the family should live under the same roof as the pensioner, the fact that the said members of the family who do not satisfy that condition are nevertheless mainly dependent on the claimant must be established by documents proving the regular transmission of part of the claimant's earnings.Article 39 (11) Investigation of applications for invalidity benefits where an employed person or a self-employed person has been subject only to the legislations mentioned in part A of Annex IV to the Regulation 1. If an employed or self-employed person has submitted a claim for invalidity benefits, and the institution establishes that the provisions of Article 37 (1) of the Regulation apply, that institution shall, where necessary, obtain from the institution with which the person concerned was last insured a certified statement of the periods of insurance completed by him under the legislation administered by the last institution.2. Where it is necessary to take into account periods of insurance previously completed under the legislation of any other Member State in order to satisfy the conditions of the legislation of the competent State, the provisions of paragraph 1 shall apply by analogy.3. In the case referred to in Article 39 (3) of the Regulation, the institution which has investigated the claimant's case shall forward his file to the institution with which the person concerned was last insured.4. Articles 41 to 50 of the implementing Regulation shall not apply to the investigation of claims referred to in paragraphs 1, 2 and 3.Article 40 Determination of the degree of invalidity In order to determine the degree of invalidity, the institution of the Member State shall take into consideration the documents and medical reports and the information of an administrative nature obtained by the institution of any other Member State. Each institution shall, however, retain the right to have the claimant examined by a doctor of its own choice except where the provisions of Article 40 (4) of the Regulation apply.Investigation of claims for benefits in respect of invalidity, old age and survivors in the cases referred to in Article 36 of the implementing Regulation Article 41 Determination of the investigating institutions 1. Claims for benefit shall be investigated by the institution to which they have been sent or forwarded in accordance with the provisions of Article 36 of the implementing Regulation. This institution is hereinafter referred to as the 'investigating institution`.2. The investigating institution shall forthwith notify claims for benefits to all the institutions concerned on a special form, so that the claims may be investigated simultaneously and without delay by all these institutions.Article 42 Forms to be used for the investigation of claims for benefits 1. When investigating claims for benefits the investigating institution shall use a form which will include, in particular, a statement and a summary of the periods of insurance or residence completed by the employed or self-employed person under the legislation of all the Member States concerned.2. These forms, when forwarded to the institution of any other Member State, shall take the place of supporting documents.Article 43 Procedure to be followed by the institution concerned in the investigation of a claim 1. The investigating institution shall enter on the form provided for in Article 42 (1) of the implementing Regulation the periods of insurance or residence completed under the legislation which it administers and it shall forward a copy of that form to the institution administering insurance in respect of invalidity, old-age or death (pensions) of any Member State with which the employed or self-employed person has been insured enclosing, where appropriate, any employment certificates produced by the claimant.2. Where only one other institution is involved, that institution shall complete the said form by indicating:(a) the periods of insurance or residence completed under the legislation which it administers;(b) the amount of benefit which the claimant could claim in respect of those periods of insurance or residence only;(c) the theoretical amount and the actual amount of benefits calculated in accordance with the provisions of Article 46 (2) of the Regulation.The form, thus completed, shall be returned to the investigating institution.If a right to benefits is acquired taking into account only the periods of insurance or residence completed under the legislation administered by the institution of the second Member State, and if the amount of benefit corresponding to those periods can be determined without delay, whereas the calculation procedure referred to in subparagraph (c) requires an appreciably longer period of time, the form shall be returned to the investigating institution with the information referred to in subparagraphs (a) and (b); the information referred to in subparagraph (c) shall be forwarded to the investigating institution as soon as possible.3. If two or more other institutions are involved, each one of those institutions shall complete the said form by indicating the periods of insurance or residence completed under the legislation which it administers, and shall return it to the investigating institution.If a right to benefits is acquired taking into account only the periods of insurance or residence completed under the legislation administered by one or more of those institutions, and if the amount of benefit corresponding to those periods can be determined without delay, the investigating institution shall be simultaneously notified of that amount and of the periods of insurance or residence; if the determination of the said amount involves some delay, the investigating institution shall be notified of that amount as soon as it has been determined.On receipt of all the forms giving information concerning periods of insurance or residence and, where appropriate, the amount or amounts due under the legislation of one or more of the Member States concerned, the investigating institution shall forward a copy of the forms thus completed to each of the institutions concerned which shall specify thereon the theoretical amount and the actual amount of the benefits, calculated in accordance with the provisions of Article 46 (2) of the Regulation, and shall return the form to the investigating institution.4. As soon as the investigating institution, upon receipt of the information referred to in paragraphs 2 or 3, establishes the fact that the provisions of Article 40 (2) or 48 (2) or (3) of the Regulation should be applied, it shall inform the other institutions concerned accordingly.5. In the case provided for in Article 37 (d) of the implementing Regulation, the institutions of the Member States to whose legislation the claimant has been subject but to which he has applied for postponement of the award of the benefits shall enter on the form provided for in Article 42 (1) of the implementing Regulation only the periods of insurance or residence completed by the claimant under the legislation which they administer.Article 44 Institution empowered to take a decision relating to the degree of invalidity 1. Subject to the provisions of paragraphs 2 and 3, only the investigating institution shall be empowered to take the decision referred to in Article 40 (4) of the Regulation concerning the degree of invalidity of the claimant. It shall take such a decision as soon as it is in a position to determine whether, taking account, where appropriate, of the provisions of Article 45 of the Regulation, the conditions for entitlement fixed by the legislation which it administers are fulfilled. It shall notify such decision forthwith to the other institutions concerned.2. If, taking account of the provisions of Article 45 of the Regulation, the conditions for entitlement, other than those relating to the degree of invalidity, laid down by the legislation administered by the investigating institution are not fulfilled, that institution shall immediately notify the competent institution in respect of invalidity of the other Member State to whose legislation the employed or self-employed person was last subject. This institution shall, if the conditions for entitlement laid down by the legislation which it administers are fulfilled, be empowered to take the decision relating to the degree of invalidity of the claimant; it shall forthwith notify that decision to the other institutions concerned.3. Where necessary, the matter may have to be referred back, under the same conditions, to the competent institution in respect of invalidity of the Member State to whose legislation the employed or self-employed person was first subject.Article 45 Provisional payment of benefits and advance payments of benefits 1. If the investigating institution establishes that the claimant is entitled to benefits under the legislation which it administers without having recourse to periods of insurance or residence completed under the legislation of other Member States, it shall pay such benefits immediately on a provisional basis.2. If the claimant is not entitled to benefits under paragraph 1 but, from information supplied to the investigating institution pursuant to Article 43 (2) or (3) of the implementing Regulation, it transpires that a right to benefits is acquired under the legislation of another Member State taking into account only the periods of insurance or residence completed under that legislation, the institution which administers the said legislation shall pay such benefits on a provisional basis as soon as the investigating institution has informed it of its obligation to do so.3. If, in the case referred to in paragraph 2, a right to benefits is acquired under the legislation of more than one Member State, taking into account only those periods of insurance or residence completed under each one of those legislations, the payment of benefits on a provisional basis shall be the responsibility of the institution which in the first place informed the investigating institution of the existence of such a right; it shall be the duty of the investigating institution to inform the other institutions concerned.4. The institution required to pay benefits under paragraph 1, 2 or 3 shall forthwith inform the claimant of the fact, drawing his attention explicitly to the provisional nature of the measure taken and to the fact that is not open to appeal.5. If no benefit is payable to the claimant on a provisional basis under paragraph 1, 2 or 3, but it transpires from information received that a right is acquired under Article 46 (2) of the Regulation, the investigating institution shall pay him an appropriate recoverable advance, the amount of which shall be as close as possible to the amount he will probably be awarded under Article 46 (2) of the Regulation.6. Two Member States or the competent authorities or those member States may agree to apply other methods of payment of benefits on a provisional basis in cases where only the institutions of those States are concerned. Any such agreements which are concluded on this subject shall be notified to the Administrative Commission.Article 46 (11) Amounts due for periods of voluntary insurance or optional continued insurance, which must not be taken into consideration under Article 15 (1) (b) of the implementing Regulation. For the calculation of the theoretical amount and of the actual amount of the benefit in accordance with Article 46 (2) (a) and (b) of the Regulation, the rules laid down in Article 15 (1), (b), (c) and (d) of the implementing Regulation shall be applicable.The amount actually due, calculated in accordance with Article 46 (2) of the Regulation, shall be increased by the amount which corresponds to the periods of voluntary or optional continued insurance, which have not been taken into account under Article 15 (1) (b) of the implementing Regulation. This increase shall be calculated in accordance with the provisions of the Member State's legislation under which the periods of voluntary insurance or of optional continued insurance have been completed.The comparison referred to in Article 46 (3) of the Regulation must be made bearing the aforesaid increase in mind.Article 47 (11) Calculation of the amounts due corresponding to the periods of voluntary or optional continued insurance In accordance with the legislation it applies, the institution of each Member State shall calculate the amount corresponding to the periods of voluntary or optional continued insurance which, under Article 46a (3) (c) of the Regulation, is not subject to the provisions for withdrawal, reduction or suspension of another Member State.Article 48 (11) Notification to the claimant of the decisions of the institutions 1. The final decision taken by each of the institutions concerned shall be notified to the investigating institution. Each of these decisions must specify the grounds and time-limits for appeal provided for by the legislation in question. When all these decisions have been received, the investigating institution shall communicate them to the claimant in his own language by means of a summarized statement to which the aforesaid decisions shall be appended. Periods allowed for appeals shall commence only on the date of receipt of the summarized statement by the claimant.2. On dispatch to the claimant of the summarized statement provided for in paragraph 1, the investigating institution shall simultaneously forward a copy to each one of the institutions concerned, enclosing with it a copy of the decisions of the other institutions.Article 49 (11) Recalculation of benefits 1. For the purpose of implementing Article 43 (3) and (4), Article 49 (2) and (3) and Article 51 (2) of the Regulation, the provisions of Article 45 of the implementing Regulation shall apply mutatis mutandis.2. In the event of recalculation, withdrawal or suspension of a benefit, the institution which has taken such a decision shall immediately notify the person concerned and each of the institutions on which the person concerned has a claim, if necessary through the good offices of the investigating institution. The decision must specify the grounds and time-limits for appeal provided for by the legislation in question. Periods allowed for appeals shall commence only on the date of receipt of the decision by the person concerned.Article 50 Measures designed to accelerate the award of benefits 1. (a) (i) Where an employed or self-employed person who is a national of one Member State becomes subject to the legislation of another Member State, the competent institution in respect of pensions of the latter Member State shall, using all the means at its disposal and at the time of registration of the person concerned, forward to the body designated by the competent authority of that same Member State, all information relating to the identification of the person concerned and the name of the said competent institution and the insurance number allotted by the latter.(ii) Moreover, the competent institution referred to in subparagraph (i) shall also, as far as possible, forward to the body designated under the provisions of subparagraph (i) any other information which may facilitate and accelerate the award of the pensions.(iii) Such information shall be forwarded, under conditions fixed by the Administrative Commission, to the body designated by the competent authority of the Member State concerned.(iv) For the implementation of the provisions of subparagraphs (i), (ii) and (iii), stateless persons and refugees shall be deemed to be nationals of the member State to whose legislation they were first subject.(b) The institutions concerned shall, at the request of the person concerned or of the institution with which he is currently insured, draw up his insurance history starting not later than one year before the date on which he will reach pensionable age.2. The Administrative Commission shall fix the methods for implementing the provisions of paragraph 1.Administrative checks and medical examinations Article 51 1. When a person in receipt of benefits, in particular:(a) invalidity benefits;(b) old-age benefits awarded in the event of unfitness for work;(c) old-age benefits awarded to elderly unemployed persons;(d) old-age benefits awarded in the event of cessation of a professional or trade activity;(e) survivors' benefits awarded in the event of invalidity or unfitness for work;f) benefits awarded on condition that the means of the recipient do not exceed a prescribed limit,is staying or residing in the territory of a Member State other than the State in which the institution responsible for payment is situated, administrative checks and medical examinations shall be carried out, at the request of that institution, by the institution of the place of stay or residence of the recipient in accordance with the procedures laid down by the legislation administered by the latter institution. The institution responsible for payment shall, however, reserve the right to have the recipient examined by a doctor of its own choice.2. If it is established that the recipient referred to in paragraph 1 is employed or self-employed or has means in excess of the prescribed limit while receiving benefits, the institution of the place of stay or residence shall send a report to the institution responsible for payment which has requested the check or examination. This report shall indicate in particular the nature of the employment or self-employment pursued by the person concerned, the amount of earnings or means which he has had during the last complete quarter, the normal earnings obtained in the same area by an employed person or a self-employed person at the same level as the person concerned in the occupation which he followed before becoming an invalid over a reference period to be determined by the institution responsible for payment and, where appropriate, the opinion of a medical expert on the state of health of the person concerned.Article 52 When, after suspension of the benefits which he was receiving, the person concerned recovers his right to benefits whilst residing in the territory of a Member State other than the competent State, the institutions concerned shall exchange all relevant information with a view to the resumption of the provision of the said benefits.Payment of benefits Article 53 Method of payment of benefits 1. If the institution responsible for payment in a Member State does not pay directly to persons entitled to benefits who are residing in the territory of another Member State the benefits due to them, such benefits shall be paid, at the request of the institution responsible for payment, by the liaison body of the latter Member State or by the institution of the place of residence of the said persons entitled to benefits in accordance with the procedure, provided for in Articles 54 to 58 of the implementing Regulation; if the institution responsible for payment pays the benefits directly to the persons entitled thereto, it shall notify the institution of the place of residence of this fact. The payment procedure to be applied by the institution of the Member-States is listed in Annex 6.2. Two or more Member States or the competent authorities of those States may agree on other procedures for the payment of benefits in cases where the competent institutions of those Member States are the only ones concerned. Any agreements concluded on this subject shall be notified to the Administrative Commission.3. The provisions of agreements relating to the payment of benefits which apply on the day preceding the entry into force of the Regulation shall continue to apply provided that they are listed in Annex 5.Article 54 Notification to the paying body of the detailed schedule of payments to be made The institution responsible for payment of benefits shall send to the liaison body of the Member State in whose territory the person entitled to benefits is residing, or to the institution of the place of residence (both hereinafter called 'the paying body`), in duplicate, a detailed schedule of payments to be made which should reach the paying body not later than 20 days before the date on which those benefits become due.Article 55 Payment of amounts due into the account of the paying body 1. Ten days before the date on which the benefits fall due, the institution responsible for payment shall pay, in the currency of the member State in whose territory it is situated, the sum necessary for the payments specified in the schedule provided for in Article 54 of the implementing Regulation. Payment shall be made through the National Bank or through another bank of the Member State in whose territory the institution responsible for payment is situated, into an account opened in the name of the national Bank or of another bank of the member State in whose territory the paying body is situated, in favour of that body. Such payment shall discharge all liability. The institution responsible for payment shall, at the same time, send notification of payment to the paying body.2. The bank into whose account payment has been made shall credit the paying body with the exchange value of the payment in the currency of the Member State in whose territory that body is situated.3. The names and registered offices or places of business of the banks referred to in paragraph 1 are listed in Annex 7.Article 56 Payment of amounts due by the paying body to persons entitled to benefits 1. The payments specified in the schedule provided for in Article 54 of the implementing Regulation shall be paid to the person entitled to benefits by the paying body on behalf of the institution responsible for payment. Such payments shall be made according to the procedure laid down by the legislation administered by the paying body.2. As soon as the paying body or any other body designated by it learns of any circumstance justifying the suspension or withdrawal of benefits, it shall discontinue all payment. Such shall also be the case when the person entitled to benefits transfers his residence to the territory of another State.3. The paying body shall advise the institution responsible for payment of benefits of the reason for any non-payment. In the event of the death of the person entitled to benefits or of his spouse, or in the case of the re-marriage of a widow or widower, the paying body shall notify the said institution of the date thereof.Article 57 Settlement of accounts in respect of the payment referred to in Article 56 of the implementing Regulation 1. The accounts in respect of the payments referred to in Article 56 of the implementing Regulation shall be settled at the end of each payment period in order to determine amounts actually paid to persons entitled to benefits or to their legal or authorized representatives as well as amounts unpaid.2. The total amount, expressed in figures and in words in the currency of the Member State in whose territory the institution responsible for payment is situated, shall be certified as being in accordance with the payments made by the paying body and endorsed with the signature of that body's representative.3. The paying body shall guarantee that the payments so determined have been properly made.4. The difference between the sums paid by the institution responsible for payment, expressed in the currency of the Member State in whose territory that institution is situated, and the value, expressed in the same currency, of the payments accounted for by the paying body shall be entered against the sums to be paid subsequently under the same heading by the institution responsible for payment.Article 58 Recovery of expenses incurred in the payment of benefits The expenses incurred in the payment of benefits, particularly postal and bank charges, may be recovered from the recipients by the paying body under the conditions provided for by the legislation administered by that body.Article 59 Notification of transfer of residence of the person entitled to benefits When a person entitled to benefits due under the legislation of one or more Member States transfers his residence from the territory of one State to that of another State, he shall notify this fact to the institution or institutions responsible for the payment of such benefits and to the paying body.CHAPTER 4 ACCIDENTS AT WORK AND OCCUPATIONAL DISEASES Implementation of Articles 52 and 53 of the Regulation Article 60 Benefits in kind in the case of residence in a Member State other than the competent State 1. In order to receive benefits in kind under Article 52 (a) of the Regulation, an employed or self-employed person shall submit to the institution of the place of residence a certified statement testifying that he is entitled to such benefits in kind. This certified statement, based upon information supplied by the employer, where appropriate, shall be issued by the competent institution. Moreover, if the legislation of the competent State so provides, the employed or self-employed person shall submit to the institution of the place of residence a receipt from the competent institution of notification of an accident at work or of an occupational disease. If the person concerned does not submit such documents, the institution of the place of residence shall obtain them from the competent institution and, pending their arrival, it shall grant him the benefits in kind under sickness insurance, provided that he satisfies the conditions for entitlement thereto.2. That certified statement shall remain valid until the institution of the place of residence receives notification of its cancellation. However, when the said certified statement has been issued by a French institution, it shall be valid only for a year following the date of its issue, and must be renewed every year.3. If the person concerned is a seasonal worker, the certified statement referred to in paragraph 1 shall be valid for the whole of the expected duration of the seasonal work unless, in the meanwhile, the competent institution notifies the institution of the place of residence of its cancellation.4. Upon each application for benefits in kind, the person concerned shall submit the supporting documents for the granting of benefits in kind under the legislation of the Member State in whose territory he resides.5. In the event of hospitalization the institution of the place of residence shall, within three days of becoming aware of the fact, notify the competent institution of the date of entry into hospital, the probable duration of hospitalization and the date of leaving hospital.6. The institution of the place of residence shall notify the competent institution in advance of any decision relating to the granting of benefits in kind where the likely or actual cost exceeds a lump sum which is fixed and periodically reviewed by the Administrative Commission.The competent institution shall have 15 days from the day on which such information is sent within which to raise any objection and to state the reasons on which such objection is based; if, at the end of that period, no such objection has been raised, the institution of the place of residence shall grant the benefits in kind. Where such benefits in kind have to be granted in a case of extreme urgency, the institution of the place of residence shall forthwith inform the competent institution thereof.7. The person concerned shall inform the institution of the place of residence of any change in his situation which is likely to alter his entitlement to benefits in kind, in particular any cessation or change of employment or self-employment or any transfer of residence or stay. Likewise, should the person concerned cease to be insured or cease to be entitled to benefits in kind, the competent institution shall inform the institution of the place of residence accordingly. The institution of the place of residence may, at any time, request the competent institution to supply it with any information relating to the insurance of the person concerned or to his entitlement to benefits in kind.8. In the case of frontier workers, medicinal products, bandages, spectacles and small appliances may be issued, and laboratory analyses and tests carried out, only in the territory of the Member State in which they were prescribed in accordance with the provisions of the legislation of that Member State.9. Two or more Member State or the competent authorities of these Member States may, having received the opinion of the Administrative Commission, agree on other implementing provisions.Article 61 Cash benefits other than pensions in the case of residence in a Member State other than the competent State 1. In order to receiver cash benefits other than pensions under Article 52 (b) of the Regulation, an employed or self-employed person shall, within three days of commencement of the incapacity for work, apply to the institution of the place of residence by submitting a notification of having ceased work or, if the legislation administered by the competent institution or by the institution of the place of residence so provides, a certificate of incapacity for work issued by the doctor providing treatment for the person concerned.2. If the doctors providing treatment in the country of residence do not issue certificates of incapacity for work, the person concerned shall apply directly to the institution of the place of residence within the time limit fixed by the legislation which it administers.The institution shall immediately have the incapacity for work medically confirmed and the certificate referred to in paragraph 1 drawn up. Such certificate shall state the probable duration of the incapacity and shall be forwarded to the competent institution forthwith.3. In case where paragraph 2 does not apply, the institution of the place of residence shall, as soon as possible and in any event within the three days following the date on which the person concerned applied to it, have him medically examined as if he were insured with that institution. The report of the examining doctor shall indicate, in particular, the probable duration of the incapacity for work, and shall be forwarded to the competent institution of the place of residence within the three days following the date of the examination.4. The institution of the place of residence shall subsequently carry out any necessary administrative checks or medical examinations of the person concerned as if he were insured with that institution. As soon as it establishes that he is fit to resume work it shall forthwith notify the person concerned and the competent institution accordingly stating the date on which the incapacity for work ceased. Without prejudice to the provisions of paragraph 6, the notification to the person concerned shall be treated as a decision taken on behalf of the competent institution.5. In all cases, the competent institution shall reserve the right to have the person concerned examined by a doctor of its own choice.6. If the competent institution decides to withhold the cash benefits because the person concerned has not completed the formalities laid down by the legislation of the country of residence, or if it establishes that the person concerned is fit to resume work, it shall notify the person concerned of its decision and shall simultaneously send a copy of such decision to the institution of the place of residence.7. When the person concerned resumes work, he shall notify the competent institution accordingly if such notification is required by the legislation administered by that institution.8. The competent institution shall pay cash benefits by the appropriate method, in particular by international money order, and shall inform the institution of the place of residence and the person concerned accordingly. Where cash benefits are paid by the institution of the place of residence on behalf of the competent institution, the latter shall inform the person concerned of his rights and shall notify the institution of the place of residence of the amount of the cash benefits, the dates for payment and the maximum period during which they should be granted, in accordance with the legislation of the competent State.9. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other implementing provisions.Implementation of Article 55 of the Regulation Article 62 Benefits in kind in the case of a stay in a Member State other than the competent State 1. In order to receive benefits in kind, a person employed in international transport covered by Article 14 (2) (a) of the Regulation who, in the course of his employment, goes to the territory of a Member State other than the competent State, shall, as soon as possible, submit to the institution of the place of stay a special certified statement issued by the employer or by his agent during the current calendar month or during the two calendar months preceding its submission. Such certified statement shall state in particular the date from which the person concerned has been employed by the said employer and the name and address of the competent institution. If the person concerned has submitted such certified statement, he shall be presumed to have satisfied the conditions for acquisition of the right to benefits in kind. If the person concerned is unable to contact the institution of the place of stay before receiving medical treatment he shall nevertheless receive such treatment on presentation of the said certified statement as if he were insured with that institution.2. The institution of the place of stay shall within three days inquire of the competent institution whether the person concerned satisfied the conditions for acquisition of the right to benefits in kind. The institution of the place of stay shall provide the benefits in kind until it receives a reply from the competent institution, but for not more than 30 days.3. The competent institution shall send its reply to the institution of the place of stay within 10 days of the receipt of the request from that institution. If that reply is in the affirmative, the competent institution shall indicate, if necessary, the maximum period during which the benefits in kind may be granted, in accordance with the legislation which it administers, and the institution of the place of stay shall continue to provide the said benefits.4. Benefits in kind provided by virtue of the presumption made in paragraph 1 shall be reimbursed as provided for in Article 36 (1) of the Regulation.5. In place of the certified statement provided for in paragraph 1 the employed person referred to in that paragraph may submit to the institution of the place of stay a certified statement as provided for in paragraph 6.6. In order to receive benefits in kind under Article 55 (1) (a) (i) of the Regulation, except in cases where a presumption is made under paragraph 1, the employed or self-employed person shall submit to the institution of the place of stay a certified statement stating that he is entitled to benefits in kind. Such certified statement, which shall be issued by the competent institution, if possible before the person concerned leaves the territory of the Member State in which he resides, shall specify in particular, where necessary, the maximum period during which benefits in kind may be granted, in accordance with the legislation of the competent State. If the person concerned does not submit the said certified statement, the institution of the place of stay shall obtain it from the competent institution.7. The provisions of Article 60 (5), (6) and (9) of the implementing Regulation shall apply by analogy.Article 63 Benefits in kind for employed or self-employed persons who transfer their residence or return to their country of residence, and for employed or self-employed persons authorized to go to another Member State for medical treatment 1. In order to receive benefits in kind under Article 55 (1) (b) (i) of the Regulation, an employed or self-employed person shall submit to the institution of the place of residence a certified statement testifying that he is entitled to continue receiving the said benefits. This certified statement, which shall be issued by the competent institution, shall specify in particular, where necessary, the maximum period during which such benefits may continue to be provided, in accordance with the provisions of the legislation of the competent State. The certified statement may, at the request of the person concerned, be issued after his departure if, for reasons of force majeure, it cannot be draw up beforehand.2. The provisions of Article 60 (5), (6) and (9) of the implementing Regulation shall apply by analogy.3. Paragraphs 1 and 2 shall apply by analogy in respect of the provision of benefits in kind in the case referred to in Article 55 (1) (c) (i) of the Regulation.Article 64 Cash benefits other than pensions in the case of a stay in a Member State other than the competent State The provisions of Article 61 of the implementing Regulation shall apply by analogy in respect of the receipt of cash benefits, other than pensions, under Article 55 (1) (a) (ii) of the Regulation. However, without prejudice to the obligation to submit a certificate of incapacity for work, an employed or self-employed person who is staying in the territory of a Member State without pursuing any professional or trade activity there shall not be required to submit the notification of having ceased work referred to in Article 61 (1) of the implementing Regulation.Implementation of Articles 52 to 56 of the Regulation Article 65 Declarations, investigations and exchange of information between institutions to an accident at work sustained in, or an occupational disease contracted in, a Member State other than the competent State 1. When an accident at work is sustained in, or an occupational disease is diagnosed for the first time in, the territory of a Member State other than the competent State, a declaration of the accident at work or occupational disease must be made in accordance with the provisions of the legislation of the competent State without prejudice to any legal provisions in force in the territory of the Member State in which the accident at work was sustained or in which the occupational disease was first diagnosed, and which shall in such a case remain applicable. This declaration shall be sent to the competent institution and a copy shall be sent to the institution of the place of residence or to the institution of the place of stay.2. The institution of the Member State in whose territory the accident at work was sustained or in which the occupational disease was first diagnosed, shall forward to the competent institution, in duplicate, the medical certificate drawn up in that territory and any relevant information which the latter institution may request.3. If, in the case of an accident sustained while travelling in the territory of a Member State other than the competent State, there are grounds for holding an enquiry in the territory of the first Member State, an investigator may be appointed for that purpose by the competent institution, which shall so inform the authorities of that Member State. Those authorities shall assist the said investigator, in particular by appointing a person to assist him in the consultation of official reports and any other documents relating to the accident.4. At the end of the treatment, a detailed report shall be forwarded to the competent institution together with medical certificates concerning the permanent consequences of the accident or disease, and in particular the present condition of the person concerned, and the recovery from the injuries or their consolidation. The relevant fees shall be paid by the institution of the place of residence or the institution of the place of stay, as the case may be, in accordance with the rate applied by the institution, but shall be chargeable to the competent institution.5. The competent institution shall, on request, notify the institution of the place of residence or the institution of the place of stay, as the case may be, of the decision determining the date of recovery from the injuries or their consolidation and, where appropriate, the decision relating to the granting of a pension.Article 66 Disputes concerning the occupational nature of the accident or disease 1. When, in the cases referred to in Article 52 or 55 (1) of the Regulation, the competent institution disputes the application of the legislation relating to accidents at work or occupational diseases, it shall forthwith notify that fact to the institution of the place of residence or institution of the place of stay which provided the benefits in kind; those benefits shall then be considered as coming under sickness insurance and shall continue to be provided thereunder upon presentation of the certificates or certified statements referred to in Articles 20 and 21 of the implementing Regulation.2. When a final decision has been reached on this subject, the competent institution shall forthwith notify the fact to the institution of the place of residence or to the institution of the place of stay which provided the benefits in kind. Where the case is not one of an accident at work or an occupational disease that institution shall continue to provide the said benefits in kind under sickness insurance if the employed or self-employed person is entitled thereto. In other cases, the benefits in kind received by the person concerned under sickness insurance shall be considered as benefits for an accident at work or an occupational disease.Implementation of Article 57 of the Regulation Article 67 (7) Procedure in the case of exposure to the risk of an occupational disease in several Member States 1. In the case covered by Article 57 (1) of the Regulation, notification of the occupational disease shall be forwarded either to the competent institution in respect of occupational diseases of the Member State under whose legislation the person suffering from the disease last pursued an activity likely to cause the disease in question, or to the institution of the place of residence, which shall forward the notification to the said competent institution.2. If the competent institution referred to in paragraph 1 ascertains that an activity which might cause the occupational disease in question was last pursued under the legislation of another Member State, it shall forward the notification and the accompanying documents to the corresponding institution of that Member State.3. When the institution of the Member State under whose legislation the person suffering from the disease last pursued an activity which might cause the occupational disease in question ascertains that such person or his survivors do not satisfy the conditions of that legislation, taking into account the provisions of Article 57 (2), (3) and (4) of the Regulation, the said institution shall:(a) forward, without delay, to the institution of the Member State under whose legislation the person suffering from the disease previously pursued an activity which might cause the disease in question, the notification and all accompanying documents, including the findings and reports of the medical examinations arranged by the first institution, and a copy of the decision referred to under (b);(b) simultaneously notify the person concerned of its decision, indicating in particular the reasons for the refusal of benefits, the grounds and time limits for appeal, and the date on which the file was forwarded to the institution referred to under (a).4. Where necessary the case should be referred back, in accordance with the same procedure, to the corresponding institution of the Member State under whose legislation the person suffering from the desease first pursued the activity which might cause the occupational disease in question.Article 68 (7) Exchange of information between institutions in the event of an appeal against a decision to reject a claim - Payment of advances in the event of such an appeal 1. Where an appeal its lodged against a decision to reject a claim taken by the institution of one of the Member States under whose legislation the person suffering from the disease pursued an activity which might cause the occupational disease in question, that institution shall so inform the institution to which the notification has been forwarded in accordance with the procedure laid down in Article 67 (3) of the implementing Regulation, and shall subsequently notify it of the final decision reached.2. If the right to benefits was acquired under the legislation administered by the latter institution, taking into account the provisions of Article 57 (2), (3) and (4) of the Regulation, that institution shall pay advances up to an amount to be determined, where necessary, after consultation with the institution against whose decision the appeal was lodged. The latter institution shall reimburse the amount of the advance paid if, as a result of the appeal, it is required to provide the benefits. That amount shall then be deducted from the total amount of the benefits due to the person concerned.Article 69 (7) Apportionment of the cost of cash benefits in cases of sclerogenic pneumoconiosis The following rules shall apply for the implementation of Article 57 (5) of the Regulation:(a) the competent institution of the Member State under whose legislation cash benefits are granted pursuant to Article 57 (1) of the Regulation (hereinafter called 'the institution responsible for payment of cash benefits`) shall use a form containing, in particular, a statement and summary of all periods of insurance (old-age insurance) or periods of residence completed by the person suffering from the disease under the legislation of each one of the Member States concerned;(b) the institution responsible for payment of cash benefits shall forward that form to all old-age insurance institutions of those Member States with which the person suffering from the disease was insured; each one of the said institutions shall enter on the form the periods of insurance (old-age insurance) or periods of residence completed under the legislation which it administers and shall return the form to the institution responsible for payment of cash benefits;(c) the institution responsible for payment of cash benefits shall then apportion the costs between itself and the other competent institutions concerned; it shall notify the latter of such apportionment for their approval together with appropriate supporting evidence in particular as regards the total amount of cash benefits granted and the calculation of the percentages of the apportionment;(d) at the end of each calendar year, the institution responsible for payment of cash benefits shall forward to each of the other competent institutions concerned a statement of cash benefits paid during the financial year under consideration, showing the amount due from each of them according to the apportionment provided for under (c); each one of those institutions shall refund the amount due to the institution responsible for payment of cash benefits as soon as possible, and within three months at the latest.Implementation of Article 58 (3) of the Regulation Article 70 Certified statement relating to the members of the family to be taken into consideration when calculating cash benefits including pensions 1. In order to receive benefits under the provisions of Article 58 (3) of the Regulation the claimant shall submit a certified statement relating to the members of his family who are residing in the territory of a Member State other than that in which the institution responsible for the award of cash benefits is situated.This certified statement shall be issued by the sickness insurance institution of the place of residence of the member of the family or by another institution designated by the competent authority of the Member State in whose territory they are resident. The provisions of the second and third subparagraphs of Article 25 (2) of the implementing Regulation shall apply by analogy.In place of the certified statement provided for in the first subparagraph, the institution responsible for the award of cash benefits may require the claimant to produce recent civil status documents relating to member of his family who are residing in the territory of a Member State other than that in which the said institution is situated.2. In the case referred to in paragraph 1, if the legislation administered by the institution concerned requires that the members of the family should live under the same roof as the claimant, the fact that the said member of the family who do not satisfy that condition are nevertheless mainly dependent on the claimant must be established by documents proving the regular transmission of part of the claimant's earnings.Implementation of Article 60 of the Regulation Article 71 Aggravation of an occupational disease 1. In the cases covered by Article 60 (1) of the Regulation, the claimant shall supply the institution of the Member State from which he is claiming rights to benefits with all information relating to benefits previously granted in respect of the occupational disease in question. That institution may apply to any other institution which has previously been competent in order to obtain any information which it considers necessary.2. In the case covered by Article 60 (1) of the Regulation, the competent institution required to pay the cash benefits shall notify the other institution concerned, for its approval, of the amount of costs to be borne by the latter institution as a result of the aggravation, together with appropriate supporting evidance. At the end of each calendar year, the first institution shall send the second institution a statement of the cash benefits paid during the financial year in question, showing the amount due from the latter institution which shall make the refund to the first institution as soon as possible, and within three months at the latest.3. In the case referred to in the first sentence of Article 60 (2) (b) of the Regulation, the institution responsible for payment of cash benefits shall notify the competent institutions concerned, for their approval, of the changes made in the previous apportionment of costs together with the appropriate supporting evidence.4. In the case referred to in the second sentence of Article 60 (2) (b) of the Regulation, the provisions of paragraph 2 shall apply by analogy.Implementation of Article 61 (5) and (6) of the Regulation Article 72 Assessment of the degree of incapacity in the case of an accident at work sustained previously or subsequently or an occupational disease diagnosed previously or subsequently 1. In order to asses the degrees of incapacity, to establish a right to any benefit, or to determine the amount of such benefit in the cases referred to in Article 61 (5) and (6) of the Regulation, a claimant shall supply the competent institution of the Member State to whose legislation he was subject at the time when the accident at work was sustained or the occupational disease was first diagnosed, with all information on previous or subsequent accidents at work sustained or occupational diseases contracted by him when he was subject to the legislation of any other Member State, whatever the degree of incapacity caused by those previous or subsequent cases.2. In accordance with the legislation which it administers in respect of the acquisition of the right to benefit, and the determination of the amount of benefit, the competent institution shall take into account the degree of incapacity caused by those previous or subsequent cases.3. The competent institution may apply to any other institution which was previously or subsequently competent to obtain any information which it considers necessary.When a previous or a subsequent incapacity for work was caused by an accident sustained while the person concerned was subject to the legislation of a Member State which makes no distinction as to the origin of the incapacity for work, the competent institution in respect of a previous or subsequent incapacity for work or the body designated by the competent authority of the Member State concerned shall, at the request of the competent institution of another Member State, supply information on the degree of the previous or subsequent incapacity for work and, as far as possible, any information which would make it possible to determine whether the incapacity was the result of an accident at work within the meaning of the legislation administered by the institution of the second Member State. Where such is the case, the provisions of paragraph 2 shall apply by analogy.Implementation of Article 61 (1) of the Regulation Article 73 Institutions to which workers in mines and similar undertakings may apply when staying or residing in a Member State other than the competent State 1. In the cases referred to in Article 62 (1) of the Regulation and where, in the country of stay or residence, the benefits provided under the insurance scheme for accidents at work and occupational disease covering manual workers in the steel industry are equivalent to those provided under the special scheme for workers in mines and similar undertakings, workers belonging to the latter category may apply to the nearest institution in the territory of the Member State in which they are staying or residing specified in Annex 3 of the implementing Regulation, even if the latter is an institution of the scheme applicable to manual workers in the steel industry, which institution shall then provide such benefits.2. Where the benefits provided under the special scheme for workers in mines and similar undertakings are more advantageous, such workers shall have the option of applying either to the institution responsible for the administration of that scheme, or to the nearest institution in the territory of the Member State in which they are staying or residing, which administers the scheme for manual workers in the steel industry. In the latter case the institution in question shall draw the attention of the person concerned to the fact that by applying to the institution responsible for the administration of the abovementioned special scheme, he will obtain more advantageous benefits; it must, furthermore, inform him of the name and address of such institution.Implementation of Article 62 (2) of the Regulation Article 74 Taking account of the period during which benefits have already been provided by the institution of another Member State For the purpose of Article 61 (2) of the Regulation, the institution of a Member State called upon to provide benefits may request the institution of another Member State to supply it with information relating to the period during which the latter institution has already provided benefits for the same case of accident at work or occupational disease.Submission and investigation of pension claims, excluding pensions in respect of occupational diseases covered by Article 57 of the Regulation Article 75 1. In order to receive a pension or supplementary allowance under the legislation of a Member State, an employed or self-employed person or his survivors residing in the territory of another Member State shall make a claim either to the competent institution, or to the institution of the place of residence, which shall forward such claim to the competent institution. The submission of the claim shall be subject to the following rules:(a) the claim must be accompanied by the required supporting documents and made on the form provided for by the legislation administered by the competent institution;(b) the accuracy of the information supplied by the claimant must be established by official documents attached to the claim form, or confirmed by the competent bodies of the Member State in whose territory the claimant resides.2. The competent institution shall notify the claimant of its decisions directly or through the liaison body of the competent State; it shall send a copy of that decision to the liaison body of the Member State in whose territory the claimant resides.Administrative checks and medical examinations Article 76 1. Administrative checks and medical examinations, including medical examinations provided for in the event of pensions being reviewed, shall be carried out at the request of the competent institution by the institution of the Member State in whose territory the person entitled to benefits happens to be, in accordance with the procedures laid down by the legislation administered by the latter institution. The competent institution shall, however, reserve the right to have the person entitled to benefits examined by a doctor of its own choice.2. Any person drawing a pension for himself or for an orphan shall inform the institution responsible for payment of any change in his situation or in that of the orphan which is likely to modify the pension rights.Payment of pensions Article 77 Payment of pensions due from the institution of one Member State to pensioners resident in the territory of another Member State shall be made in accordance with the provisions of Articles 53 to 58 of the implementing Regulation.CHAPTER 5 DEATH GRANTS Implementation of Articles 64, 65 and 66 of the Regulation Article 78 Submission of a claim for a grant In order to receive a death grant under the legislation of a Member State other than the State in whose territory he resides, the claimant shall submit his claim either to the competent institution or to the institution of the place of residence.The claim must be accompanied by the supporting documents required by the legislation which the competent institution administers.The accuracy of the information supplied by the claimant must be established by official documents attached to the claim or confirmed by the competent bodies of the Member State in whose territory the claimant resides.Article 79 Certified statement of periods 1. In order to invoke the provisions of Article 64 of the Regulation, a claimant shall submit to the competent institution a certified statement specifying the periods of insurance or residence completed by the employed or self-employed person under the legislation to which he was last subject.2. This certified statement shall be issued, at the request of the claimant, by the sickness insurance or the old-age insurance institution, as the case may be, with which the employed or self-employed person was last insured. If the claimant does not submit the said certified statement, the competent institution shall obtain it from one or other of the aforementioned institutions.3. The provisions of paragraphs 1 and 2 shall apply by analogy if, in order to satisfy the conditions of the legislation of the competent State, it is necessary to take into account periods of insurance or residence previously completed under the legislation of any other Member State.CHAPTER 6 UNEMPLOYMENT BENEFITS Implementation of Article 67 of the Regulation Article 80 Certified statement of periods of insurance or employment 1. In order to invoke the provisions of Article 67 (1), (2) or (4) of the Regulation, the person concerned shall submit to the competent institution a certified statement specifying the periods of insurance or employment completed previously as an employed person under the legislation to which he was last subject, together with any further information required by the legislation administered by that institution.2. This certified statement shall be issued, at the request of the person concerned, either by the competent institution in respect of unemployment of the Member State to whose legislation he was last subject, or by another institution designated by the competent authority of the said Member State. If he does not submit the said certified statement, the competent institution shall obtain it from one or other of the aforementioned institutions.3. The provisions of paragraphs 1 and 2 shall apply by analogy if, in order to satisfy the conditions of the legislation of the competent State, it is necessary to take into account periods of insurance or employment completed previously as an employed person under the legislation of any other Member State.Implementation of Article 68 of the Regulation Article 81 Certified statement for the calculation of benefits Where the responsibility for the calculation of benefits rests upon an institution covered by Article 68 (1) of the Regulation, and where a person has not pursued his last employment for at least four weeks in the territory of the Member State in which that institution is situated, he shall submit to the said institution a certified statement indicating the nature of the last employment pursued for at least four weeks in the territory of another Member State, and the branch of the economy in which that employment was pursued. If the person concerned does not submit this certified statement, the said institution shall obtain it either from the competent institution in respect of unemployment of the latter Member Sate with which he was last insured, or from another institution designated by the competent authority of that Member State.Article 82 Certified statement relating to the members of the family to be taken into consideration for the calculation of benefits 1. In order to invoke the provisions of Article 68 (2) of the Regulation, the person concerned shall submit to the competent institution a certified statement relating to the members of his family who are resident in the territory of a Member State other than the one in which the said institution is situated.2. This certified statement shall be issued by the institution designated by the competent authority of the Member State in whose territory those members of the family reside. It must certify that the members of the family are not taken into consideration for the calculation of unemployment benefits due to another person under the legislation of the said Member State.The certified statement shall be valid for the 12 months following the date of its issue. It may be renewed; in such case, it shall be valid from the date of its renewal. The person concerned shall immediately notify the competent institution of any occurrence necessitating an amendment to the said certified statement. Such amendment shall take effect from the date of such occurrence.3. Where the institution issuing the certified statement referred to in paragraph 1 is not in a position to certify that the members of the family are not taken into consideration for the calculation of unemployment benefits due to another person under the legislation of the Member State in whose territory they reside, the person concerned shall, when submitting the certified statement to the competent institution, supplement the said certified statement by a declaration to that effect.The provisions of the second subparagraph of paragraph 2 shall apply by analogy to that declaration.Implementation of Article 69 of the Regulation Article 83 Conditions and limits for the retention of the right to benefits when an unemployed person goes to another Member State 1. In order to retain the right to benefits, an unemployed person covered by Article 69 (1) of the Regulation shall submit to the institution of the place to which he has gone a certified statement in which the competent institution shall certify that he is still entitled to benefits under the conditions laid down in paragraph 1 (b) of the said Article. The competent institution shall specify in particular in this certified statement:(a) the amount of benefit to be paid to the unemployed person under the legislation of the competent State;(b) the date on which the unemployed person ceased to be available to the employment services of the competent State;(c) the time limit under Article 69 (1) (b) of the Regulation for registration as a person seeking work in the Member State to which the unemployed person has gone;(d) the maximum period, in accordance with Article 69 (1) (c) of the Regulation, during which the right to benefit may be retained;(e) facts which might alter entitlement to benefit.2. An unemployed person who intends to go to another Member State in order to seek employment there shall before his departure, apply for the certified statement referred to in paragraph 1. If the unemployed person does not submit the said certified statement, the institution of the place to which he has gone shall obtain it from the competent institution. The employment services of the competent State must ensure that the unemployed person has been informed of his obligations under Article 69 of the Regulation and under this Article.3. The institution of the place to which the unemployed person has gone shall notify the competent institution of the date on which the unemployed person registered and the date on which payment of benefits was commenced and shall pay out the benefits of the competent State in accordance with the procedure provided for by the legislation of the Member State to which the unemployed person has gone.The institution of the place to which the unemployed person has gone shall carry out a check or arrange for one to be carried out as if it were dealing with an unemployed person entitled to benefits under the legislation which it administers. It shall inform the competent institution of any occurrence coming within paragraph 1 (e) above as soon as the same comes to its knowledge and, in cases where the benefit has to be suspended or withdrawn, it shall immediately discontinue payment of the benefit. The competent institution shall forthwith inform it to what extent, and from what date, the unemployed person's entitlement to benefit is affected by that fact. Payment of benefits may only be resumed, where appropriate, after receipt of such information. Where the benefit has to be reduced, the institution of the place to which the unemployed person has gone shall continue to pay him a reduced amount of benefit, subject to adjustment, after receipt of the reply from the competent institution.4. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other implementing provisions.Implementation of Article 71 of the Regulation Article 84 Unemployed persons who were formerly employed and who, during their last employment, were residing in a Member State other than the competent State 1. In the cases referred to in Article 71 (1) (a) (ii) and in the first sentence of Article 71 (1) (b) (ii) of the Regulation, the institution of the place of residence shall be considered to be the competent institution, for the purposes of implementing the provisions of Article 80 of the implementing Regulation.2. In order to claim benefits under the provisions of Article 71 (1) (b) (ii) of the Regulation, an unemployed person who was formerly employed shall submit to the institution of his place of residence, in addition to the certified statement provided for in Article 80 of the implementing Regulation, a certified statement from the institution of the Member State to whose legislation he was last subject, indicating that he has no right to benefits under Article 69 of the Regulation.3. For the purposes of implementing the provisions of Article 71 (2) of the Regulation, the institution of the place of residence shall ask the competent institution for any information relating to the entitlements, from the latter institution, of the unemployed person who was formerly an employed person.CHAPTER 7 (8) FAMILY BENEFITS Implementation of Article 72 of the Regulation Article 85 (A) Certified statement of periods of employment or self-employment 1. In order to invoke the provisions of Article 72 of the Regulation, a person shall submit to the competent institution a certified statement specifying the period of insurance, employment or self-employment completed under the legislation to which he was last subject.2. That certified statement shall be issued, at the request of the person concerned, either by the competent institution in respect of family benefits of the Member State with which he was last insured, or by another institution designated by the competent authority of the said Member State. If he does not submit the said certified statement, the competent institution shall obtain it from one or other of the abovementioned institution unless the sickness insurance institution is able to forward him a copy of the certified statement provided for in Article 16 (1) of the implementing Regulation.3. The provisions of paragraphs 1 and 2 shall apply by analogy if, in order to satisfy the conditions of the legislation of the competent State, it is necessary to take into account periods of insurance, employment or self-employment completed previously under the legislation of any other Member State.Implementation of Articles 73 and 75 (1) and (2) of the Regulation (8) Article 86 (8) 1. In order to receive family benefits under Article 73 of the Regulation, an employed person shall submit a claim to the competent institution, where necessary through his employer.2. In support of his claim, the employed person shall submit a certificate relating to members of his family residing in the territory of a Member State other than that in which the competent institution is situated. Such certificate shall be issued, either by the authorities competent in civil status matters in the country of residence of those members of the family, or by the competent institution in respect of sickness insurance in the place of residence of those members of the family, or by another institution designated by the competent authority of the Member State in whose territory those members of the family reside. Such a certificate must be renewed every year.3. Where the legislation of the competent State provides that the family benefits may or must be paid to a person other than the employed person, the latter shall also submit in support of his claim, information identifying the individual to whom the family benefits are to be paid in the country of residence (name, forename, full address).4. The competent authorities of two or more Member States may agree on special procedures for the payment of family benefits, in particular with a view to facilitating the implementation of Article 75 (1) and (2) of the Regulation. Such agreements shall be communicated to the Administrative Commission.5. An employed person shall inform the competent institution where necessary through his employer:- of any change in the situation of the members of his family which might alter entitlement to family benefits,- of any change in the number of members of his family for whom family benefits are due,- of any transfer of residence or stay of such members of the family,- of any pursuit of a professional or trade activity by virtue of which family benefits are also due under the legislation of the Member State in whose territory the members of the family are resident.Article 87 (8) . . . . . .Implementation of Article 74 of the Regulation Article 88 (8) The provisions of Article 86 of the implementing Regulation shall apply by analogy to unemployed persons who where formerly employed or self-employed and who are covered by Article 74 of the Regulation.Article 89 (8) . . . . . .CHAPTER 8 BENEFITS FOR DEPENDENT CHILDREN OF PENSIONERS AND FOR ORPHANS Implementation of Articles 77, 78 and 79 of the Regulation Article 90 1. In order to receive benefits under Article 77 or 78 of the Regulation, a claimant shall submit a claim to the institution of his place of residence, in accordance with the procedures laid down by the legislation administered by that institution.2. If, however, the claimant does not reside in the territory of the Member State in which the competent institution is situated, he may submit his claim either to the competent institution or to the institution of his place of residence, which shall then forward the claim to the competent institution, indicating the date on which it was submitted. The date shall be considered as the date of submission of the claim to the competent institution.3. If the competent institution referred to in paragraph 2 finds that there is no entitlement under the legislation which it administers, it shall forward the claim forthwith, together with all necessary documents and information, to the institution of the Member State to whose legislation the employed or self-employed person was subject for the longest period of time.Where necessary the matter may have to be referred back, under the same conditions, to the institution of the Member State under whose legislation the person concerned completed the shortest of his periods of insurance or residence.4. The Administrative Commission shall, where necessary, lay down any supplementary procedures required for the submission of claims for benefits.Article 91 1. Payment of benefits due under Article 77 or 78 of the Regulation shall be made in accordance with the provisions of Articles 53 to 58 of the implementing Regulation.2. The competent authorities of the Member States shall, where necessary, designate the competent institution for paying benefits due under Article 77 or 78 of the Regulation.Article 92 Any person to whom benefits are paid under Article 77 or 78 of the Regulation for a pensioner's children or for orphans, shall inform the institution responsible for the payment of such benefits:- of any change in the situation of the children or orphans that is likely to alter the entitlement to benefits,- of any modification in the number of children or orphans in respect of whom benefits are due,- of any transfer of residence of the children or orphans,- of any pursuit of a professional or trade activity giving entitlement to family benefits or family allowances for such children or orphans.TITLE V FINANCIAL PROVISIONS Article 93 Refund of sickness and maternity insurance benefits other than those provided for in Articles 94 and 95 of the implementing Regulation 1. The actual amount of benefits in kind provided under Article 19 (1) and (2) of the Regulation to employed and self-employed persons and to members of their families residing in the territory of the same Member State, and benefits in kind provided under Article 21 (2), 22, 25 (1), (3) and (4), 26, 29 (1) or 31 of the Regulation, shall be refunded by the competent institution to the institution which provided the said benefits as shown in the accounts of that institution.2. In the cases referred to in the second subparagraph of Article 21 (2), the second subparagraph of Article 22 (3) and in Articles 29 (1) and 31 of the Regulation, and for the purposes of implementing paragraph 1, the institution of the place of residence of the members of the family or of the pensioner, as the case may be, shall be considered as the competent institution.3. If the actual amount of the benefits referred to in paragraph 1 is not shown in the accounts of the institution which has provided them, and no agreement has been concluded under paragraph 6, the amount to be refunded shall be determined on the basis of a lump-sum payment calculated from all the appropriate references obtained from the data available. The Administrative Commission shall assess the bases to be used for the calculation of the lump-sum payments and shall decide the amount thereof.4. For the purposes of the refund, rates higher than those applicable to the benefits in kind provided to employed or self-employed persons who are subject to the legislation administered by the institution which provided the benefits referred to in paragraph 1 may not be taken into account.5. The provision of paragraphs 1 and 2 shall apply by analogy to the refund of cash benefits paid in accordance with the provisions of the second sentence of Article 18 (8) of the implementing Regulation.6. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree to other methods of assessing the amounts to be refunded, in particular on the basis of lump sums.Article 94 Refund of benefits in kind provided under sickness and maternity insurance to the members of the family of an employed or self-employed person not residing in the same Member State as the latter 1. The amount of benefits in kind provided under Article 19 (2) of the Regulation to the members of the family of an employed or self-employed person who are not residing in the territory of the same Member State as the person concerned shall be refunded by the competent institutions to the institutions which provided the said benefits on the basis of a lump sum in respect of each calendar year which is as close as possible to the actual expenditure incurred.2. The lump-sum payment shall be determined by multiplying the average annual cost per family by the average annual number of families to be taken into account and by reducing the resultant amount by 20 %.3. The factors necessary for the calculation of the said lump sum shall be determined as follows:(a) the average annual cost per family shall be obtained, for each Member State, by dividing the annual expenditure on all the benefits in kind provided by the institutions of that Member State to all the members of the families of employed or self-employed persons who are subject to the legislation of the said Member State, under the social security schemes to be taken into consideration, by the average annual number of such employed or self-employed persons with members of the family; the social security schemes to be taken into consideration for that purpose are specified in Annex 9 to the implementing Regulation;(b) in dealings between the institutions of two Member States, the average annual number of families to be taken into account shall be equal to the average annual number of employed or self-employed persons who are subject to the legislation of one of those Member States and the members of whose families are entitled to benefits in kind to be provided by an institution of the other Member States.4. The number of families to be taken into account in accordance with the provisions of paragraph 3 (b) shall be determined by means of a list kept for that purpose by the institution of the place of residence, based upon documentary evidence by the competent institution of the rights of the persons concerned. In the event of any dispute, the observations of the institutions involved shall be submitted to the Audit Board provided for in Article 101 (3) of the implementing Regulation.5. The Administrative Commission shall lay down the methods and procedures for determining the calculation factors referred to in paragraphs 3 and 4.6. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other methods of assessing the amounts to be refunded.Article 95 (3) Refund on benefits in kind provided under sickness and maternity insurance to pensioners and to members of their families who do not reside in a Member State under whose legislation they receive a pension and are entitled to benefits 1. The amount of the benefits in kind provided under Articles 28 (1) and 28a of the Regulation shall be refunded by the competent institutions to the institutions which provided the said benefits, on the basis of a lump sum which is a close as possible to the actual expenditure incurred.2. The lump-sum payment shall be determined by multiplying the average annual cost per pensioner by the average annual number of pensioners to be taken into account, and by reducing the resultant amount by 20 %.3. The factors necessary for the calculation of the said lump sum shall be determined according to the following rules:(a) the average annual cost per pensioner shall be obtained, for each Member State, by dividing the annual expenditure on all the benefits in kind provided by the institutions of that Member State to all pensioners whose pensions are payable under the legislation of that Member State, under the social security schemes to be taken into consideration, and to members of their families, by the average annual number of pensioners; the social security schemes to be taken into consideration for that purpose are specified in Annex 9;(b) in dealings between the institutions of two Member States, the average annual number of pensioners to be taken into account shall be equal to the average annual number of pensioners referred to in Article 28 (2) of the Regulation who, whilst residing in the territory of one of the Member States, are entitled to benefits in kind chargeable to the institution of the other Member State.4. The number of pensioners to be taken into account in accordance with the provisions of paragraph 3 (b) shall be determined by means of a list kept for that purpose by the institution of the place of residence, based upon documentary evidence supplied by the competent institution of the rights of the persons concerned. In the event of any dispute, the observations of the institutions involved shall be submitted to the Audit Board provided for in Article 101 (3) of the implementing Regulation.5. The Administrative Commission shall lay down the methods and procedures for determining the calculation factors referred to in paragraphs 3 and 4.6. Two or more Member States or the competent authorities of those Member States may, having received the opinion of the Administrative Commission, agree on other methods of assessing the amounts to be refunded.Implementation of Article 63 (2) of the Regulation Article 96 Refund of benefits in kind provided under insurance schemes for accidents at work and occupational diseases by the institution of one Member State on behalf of the institution of another Member State For the purposes of implementing the provisions of Article 63 (2) of the Regulation, the provisions of Article 93 of the implementing Regulation shall apply by analogy.Implementation of Article 70 (2) of the Regulation Article 97 Refund of unemployment benefits paid to unemployed persons going to another State to seek employment there 1. The amount of benefits paid under Article 69 of the Regulation shall be refunded by the competent institution to the institution which has paid the said benefits, as shown in the accounts of the latter institution.2. Two or more Member States or the competent authorities of those States may:- having received the opinion of the Administrative Commission, agree on other methods of determining the amounts to be refunded, in particular lump sums, or other methods of payment,or- waive all refunds between institutions.Article 98 (8) . . . . . .Common provisions on refunds Article 99 Administration costs Two or more Member States or the competent authorities of those Member States may, in accordance with the provisions of the third sentence of Article 84 (2) of the Regulation, agree to increase the amount of the benefits referred to in Articles 93 to 98 of the implementing Regulation by a specific percentage in order to take into account administration costs. That percentage may vary in accordance with the benefits concerned.Article 100 Late claims 1. In the settlement of accounts between institutions of the Member States, claims for refunds relating to benefits provided during a calendar year three years or more previous to the date of submission of such claims, whether they are submitted to a liaison body or to the institution responsible for payment of the competent State, may be disregarded by the institution responsible for payment.2. For claims relating to lump-sum refunds, the three-year period shall run from the date of publication in the Official Journal of the European Communities of the average annual cost of benefits in kind determined in accordance with Articles 94 and 95 of the implementing Regulation.Article 101 (8) Statement of claims 1. Pursuant to Articles 36, 63 and 70 of the Regulation, the Administrative Commission shall draw up a statement of claims in respect of each calendar year.2. The Administrative Commission may arrange for any checks appropriate to the investigation of the statistical and accounting data needed in the drawing up of the statement of claims provided for in paragraph 1, in particular to ensure their compliance with the rules laid down under this Title.3. The Administrative Commission shall take the decision referred to in this Article on the report of the Audit Board which shall furnish it with an opinion, stating the reasons on which such opinion is based. The Administrative Commission shall determine the methods of operation and the composition of the Audit Board.Article 102 (8) Functions of the Audit Board - Refund procedure 1. The Audit Board shall:(a) collect the necessary data and arrange for the calculations required for the implementation of the present Title;(b) give the Administrative Commission periodic accounts of the results of the implementation of the Regulations, in particular as regards the financial aspect;(c) make any useful suggestions it may have to the Administrative Commission in connection with the provisions of subparagraphs (a) and (b);(d) submit to the Administrative Commission proposals on the observations forwarded to it in accordance with Articles 94 (4) and 95 (4) of the implementing Regulation;(e) lay before the Administrative Commission proposals relating to the implementation of Article 101 of the implementing Regulation;(f) carry out all work, studies or assignments on matters referred to it by the Administrative Commission.2. The reimbursements provided for in Articles 36, 63 and 70 of the Regulation shall be made for all the competent institutions of a Member State to the creditor institutions of another Member State through the agency of the bodies designated by the competent authorities of the Member States. The bodies through which reimbursements have been made shall advise the Administrative Commission of the amounts reimbursed within the time limits and according to the procedures laid down by the said Commission.3. When the refunds are determined on the basis of the actual amount of benefits provided, as shown in the accounts of the institutions, they shall be made, for each calendar half-year, during the following calendar half-year.4. When the refunds are determined on a lump-sum basis, they shall be made for each calendar year; in such case, the competent institutions shall pay advances to the creditor institutions on the first day of each calendar half-year, in accordance with the procedure laid down by the Administrative Commission.5. The competent authorities of two or more Member states may agree on other time limits for refunds or other procedures for the payment of advances.Article 103 Compilation of statistical and accounting data The competent authorities of the Member States shall take all the necessary measures for the implementation of the present Title, in particular those necessitating the compilation of statistical or accounting data.Article 104 (8) Entry in Annex 5 of agreements on refunds between Member States or the competent authorities of the Member States 1. Provisions which are similar to those of Articles 36 (3), 63 (3), and 70 (3) of the Regulation, and of Articles 93 (6), 94 (6), and 95 (6) of the implementing Regulation and which are in force on the day preceding the entry into force of the Regulation, shall continue to apply provided they are included in Annex 5 to the implementing Regulation.2. Provisions which are similar to those referred to in paragraph 1 and which, for the purposes of dealings between two or more Member States, will apply following the entry into force of the Regulation shall be entered in Annex 5 to the implementing Regulation. The same shall apply to provisions agreed under Article 97 (2) of the implementing Regulation.Costs of administrative checks and medical examinations Article 105 1. The costs entailed in administrative checks and in medical examinations, observations, doctor's visits and checks of all kinds necessary for the award, provision or review of benefits, shall be refunded by the institution on whose behalf they were made to the institution which has been responsible therefore, on the basis of the charges applied by the latter institution.2. However, two or more Member States or the competent authorities of such Member States may agree on other methods of refund, in particular on a lump-sum basis, or they may waive all refunds between institutions.Such agreements shall be entered in Annex 5 to the implementing Regulation. Agreements in force on the day preceding the entry into force of the Regulation shall continue to apply provided that they are included in the said Annex.Common provisions for the payment of cash benefits Article 106 The competent authorities of every Member State shall notify the Administrative Commission, within the time limits allowed and in accordance with the procedures laid down by that Commission, of the amount of cash benefits paid by the institutions falling within their jurisdiction to recipients residing or staying in the territory of any other Member State.Article 107 (9) (11) (12) (14) Currency conversion 1. For the purposes of the following provisions:(a) Regulation: Article 12 (2), (3) and (4), Article 14d (1), Article 19 (1) (b), last sentence, Article 22 (1) (ii), last sentence, Article 25 (1) (b) penultimate sentence, Article 41 (1) (c) and (d), Article 46 (4), Article 46a (3), Article 50, Article 52 (b) last sentence, Article 55 (1) (ii), last sentence, Article 70 (1), first subparagraph, Article 71 (1) (a) (ii) and (b) (ii), penultimate sentence;(b) implementing Regulation: Article 34 (1), (4) and (5);the rate for the conversion into a national currency of amounts denominated in another national currency shall be the rate calculated by the Commission and based on the monthly average, during the reference period specified in paragraph 2, of rates of exchange of such currencies which are communicated to it for the application of the European Monetary System.2. The reference period shall be:- January for rates of conversion applicable from 1 April following,- April for rates of conversion applicable from 1 July following,- July for rates of conversion applicable from 1 October following,- October for rates of conversion applicable from 1 January following.3. The exchange rates to be used for the purposes of paragraph 1 shall be the rates notified to the Commission at the same time by the central bank for the calculation of the ecu within the framework of the European Monetary System.4. The date to be taken into account for determining the rates of conversion to be applied in the cases referred to in paragraph 1 shall be fixed by the Administrative Commission on a proposal from the Audit Board.5. The rates of conversion to be applied in the cases referred to in paragraph 1 shall be published in the Official Journal of the European Communities in the course of the last month but one preceding the month from the first day of which they are to apply.6. In cases not covered by paragraph 1, the conversion shall be made at the official rate of exchange on the day of payment both for the payment and refund of benefits.TITLE VI MISCELLANEOUS PROVISIONS Article 108 Proof of status of seasonal worker In order to prove that he is a seasonal worker, the employed person covered by Article 1 (c) of the Regulation shall be required to submit his contract of employment stamped by the employment services of the Member State in whose territory he has gone to work or has worked. If no seasonal employment contract is concluded in that Member State, the institution of the country of employment shall, where appropriate, issue, in the case of a claim for benefits, a certificate attesting that, on the basis of information supplied by the person concerned, the work which he is doing or has done is of a seasonal nature.Article 109 Arrangement for payment of contributions The employer who has no place of business in the Member State in whose territory the employed person is employed may agree with the latter that he shall assume the obligations of the employer with regard to the payment of contributions.The employer shall notify the competent institution or, where necessary, the institution designated by the competent authority of the said Member State of any such arrangement.Article 110 Mutual administrative aid relating to the recovery of benefits which were not due If the institution of a Member State which provided benefits intends to take action against a person who has received benefits which were not due to him, the institution of the place of residence of such person, or the institution designated by the competent authority of the Member State in whose territory that person resides, shall lend its good offices to the first institution.Article 111 Recovery by social security institutions of payments not due, and claims by assistance bodies 1. If, when awarding or reviewing benefits in respect of invalidity, old-age or death (pensions) pursuant to Chapter 3 of Title III of the Regulation, the institution of a Member State has paid to a recipient of benefits a sum in excess of that to which he is entitled, that institution may request the institution of any other Member State responsible for the payment of corresponding benefits to that recipient to deduct the amount overpaid from the arrears which it pays to the said recipient. The latter institution shall transfer the amount deducted to the creditor institution. Where the amount overpaid cannot be deducted from the arrears, the provisions of paragraph 2 shall apply.2. When the institution of a Member State has paid to a recipient of benefits a sum in excess of that to which he is entitled that institution may, within the conditions and limits laid down by the legislation which it administers, request the institution of any other Member State responsible for the payment of benefits to that recipient to deduct the amount overpaid from the amounts which it pays to the said recipient. The latter institution shall make the deduction under the conditions and within the limits provided for such setting-off by the legislation which it administers, as if the sums had been overpaid by itself, and shall transfer the amount deducted to the creditor institution.3. When a person to whom the Regulation applies has received assistance in the territory of a Member State during a period in which he was entitled to benefits under the legislation of another Member State, the body which gave the assistance may, if it is legally entitled to reclaim the benefits due to the said person, request the institution of any other Member State responsible for the payment of benefits in favour of that person to deduct the amount of the assistance paid from the amounts which the latter pays to the said person.When a member of the family of a person to whom the Regulation applies has received assistance in the territory of a Member State during a period in which the said person was entitled to benefits under the legislation of another Member State in respect of the member of the family concerned, the body which gave the assistance may, if it is legally entitled to reclaim the benefits due to the said person in respect of the member of the family concerned, request the institution of any other Member State responsible for the payment of such benefits in favour of that person to deduct the amount of assistance paid from the amounts which the latter pays to the said person in respect of the member of the family concerned.The institution responsible for payment shall make the deduction under the conditions and within the limits provided for such setting-off by the legislation which it administers, and shall transfer the amount deducted to the creditor body.Article 112 When an institution has made payments which are not due, either directly or through another institution, and when their recovery has become impossible, the amounts in question shall remain finally chargeable to the first institution, save where the payment which was not due is the result of fraud.Article 113 Recovery of benefits in kind provided but not due to persons employed in international transport 1. If the right to benefits in kind is not recognized by the competent institution, the benefits in kind which have been provided to a person employed in international transport by the institution of the place of stay by virtue of the presumption referred to in Article 20 (1) or 62 (1) of the implementing Regulation, shall be refunded by the competent institution.2. Expenses incurred by the institution of the place of stay in respect of any person employed in international transport who has not previously applied to the institution of the place of stay and is not entitled to benefits in kind but has nevertheless received benefits in kind upon presentation of the certified statement referred to in Article 20 (1) or 62 (1) of the implementing Regulation, shall be refunded by the institution shown as competent in the said certified statement or by any other institution designated for that purpose by the competent authority of the Member State concerned.3. The competent institution or, in the case referred to in paragraph 2, the institution shown as competent or the institution designated for that purpose shall debit the recipient of benefits with the value of the benefits in kind which were provided but were not due to him. The said institution shall notify these debits to the Audit Board referred to in Article 101 (3) of the implementing Regulation which shall draw up a statement thereof.Article 114 Provisional payments of benefits in cases of dispute over the legislation to be applied or the institution which should provide benefits In the case of a dispute between the institutions or competent authorities of two or more Member States, either as to which legislation should apply under Title II of the Regulation, or as to which institution should provide the benefits, the person concerned who could claim benefits if there were no dispute shall provisionally receive the benefits provided for by the legislation administered by the institution of the place of residence or, if the person concerned does not reside in the territory of one of the Member States concerned, the benefits provided for by the legislation administered by the institution to which his claim was submitted in the first instance.Article 115 Procedures for medical examinations carried out in a Member State other than the competent State The institution of the place of stay or residence which is required under Article 87 of the Regulation to carry out a medical examination, shall act in accordance with the procedures laid down by the legislation which it administers.In the absence of such procedures, it shall apply to the competent institution for information on the procedures to be applied.Article 116 Agreements relating to the recovery of contributions 1. Agreements concluded pursuant to Article 92 (2) of the Regulation shall be entered in Annex 5 to the implementing Regulation.2. Agreements concluded for the implementation of Article 51 of the Regulation shall continue to apply provided they are included in Annex 5 to the implementing Regulation.Article 117 Data processing 1. One or more Member States or their competent authorities may, having received the opinion of the Administrative Commission, adapt for data processing the models of certificates, certified statements, declarations, claims and other documents together with the operations and methods of transmission of the data provided for the implementation of the Regulation and of the implementing Regulation.2. The Administrative Commission shall, when the development of data processing in the Member States makes it possible, undertake the studies required to standardize and bring into general use the methods of adjustment resulting from the provisions of paragraph 1.TITLE VII TRANSITIONAL AND FINAL PROVISIONS Article 118 (6) (12) Transitional provisions relating to pensions for employed persons 1. Where the contingency arises before 1 October 1972 or before the date of implementation of the implementing Regulation in the territory of the Member State concerned and the claim for pension has not been awarded before that date, such claim shall give rise to a double award, in as much as benefits must be granted, pursuant to such contingency, for a period prior to that date:(a) for the period prior to 1 October 1972 or to the date of implementation of the implementing Regulation in the territory of the Member State concerned, in accordance with the Regulation or agreements in force between the Member States concerned.(b) for the period commencing on 1 October 1972 or on the date of implementation of the implementing Regulation in the territory of the Member State concerned, in accordance with the Regulation.However, if the amount calculated pursuant to the provisions referred to under (a) is greater than that calculated pursuant to the provisions referred to under (b), the person concerned shall continue to be entitled to the amount calculated pursuant to the provisions referred to under (a).2. A claim for invalidity, old age or survivors' benefits submitted to an institution of a Member State from 1 October 1972 or from the date of implementation of the implementing Regulation in the territory of the Member State concerned, or in a part of the territory of that State, shall automatically necessitate the reassessment of the benefits which have been awarded for the same contingency prior to that date by the institution or institutions of one or more of the other Member States, in accordance with the Regulation; such reassessment may not give rise to any reduction in the amount of the benfit awarded.Article 119 (6) (12) Transitional provisions relating to pensions for self-employed persons 1. Where the contingency arises before 1 July 1982 or before the date of implementation of the implementing Regulation in the territory of the Member State concerned and the claim for pension has not been awarded before that date, such claim shall give rise to a double award, in as much as benefits must be granted, pursuant to such contingency, for a period prior to that date:TEXT CONTINUED UNDER DOC.NUM: 397R0118.6(a) for the period prior to 1 July 1982 or to the date of implementation of the implementing Regulation in the territory of the Member State concerned, in accordance with the Regulation or agreements in force between the Member States concerned before that date;(b) for the period commencing on 1 July 1982 or on the date of implementation of the implementing Regulation in the territory of the Member State concerned, in accordance with the Regulation.However, if the amount calculated pursuant to the provisions referred to under (a) is greater than that calculated pursuant to the provisions referred to under (b), the person concerned shall continue to be entitled to the amount calculated pursuant to the provisions referred to under (a).2. A claim for invalidity, old age or survivors' benefits submitted to the institution of a Member State from 1 July 1982 or from the date of implementation of the implementing Regulation in the territory of the Member State concerned, or in a part of the territory of that State, shall automatically necessitate the reassessment of the benefits that have already been awarded for the same contingency prior to that date by the institution or institutions of one or more of the other Member States, in accordance with the Regulation; such reassessment may not give rise to any reduction in the amount of benefit awarded.Article 119a (5) Transitional provisions relating to pensions for the purpose of applying the last part of Article 15 (1) (a) of the implementing Regulation 1. Where the date on which the contingency arises precedes 1 January 1987 and where the claim for a pension has not yet resulted in an award before that date, such claim shall, in as much as benefits must be granted, pursuant to such contingency, for a period prior to the last-mentioned date, give rise to a double award:(a) for the period prior to 1 January 1987, in accordance with the provisions of the Regulation or of agreements in force between the Member States concerned;(b) for the period commencing on 1 January 1987, in accordance with the provisions of the Regulation.If, however, the amount calculated in pursuance of the provisions referred to under (a) is greater than that calculated in pursuance of the provisions referred to under (b), the person concerned shall continue to be entitled to the amount calculated in pursuance of the provisions referred to under (a).2. A claim for invalidity, old-age or survivors' benefits submitted to an institution of a Member State from 1 January 1987 shall automatically necessitate the reassessment, in accordance with the provisions of the Regulation, of the benefits which have been awarded for the same contingency prior to that date by the institution or institutions of one or more of the other Member States, without prejudice to the provisions of Article 3.3. The rights of the persons concerned who obtained the award of pensions prior to 1 January 1987 in the territory of the Member State in question may be revised at their request in the light of the provisions of Council Regulation (EEC) No 3811/86 (4).4. If the request referred to in paragraph 3 is submitted within one year following 1 January 1987, entitlement to rights under Regulation (EEC) No 3811/86 shall be acquired from 1 January 1987 or from the date of the entitlement to a pension where the last-mentioned date is subsequent to 1 January 1987; in such case the provisions of the legislation of any Member State with regard to the withdrawal or limitation of rights may not be relied upon as against the persons concerned.5. If the request referred to in paragraph 3 is submitted after expiry of the period of one year following 1 January 1987, entitlement to rights acquired under Regulation (EEC) No 3811/86 which have not been withdrawn or in respect of which the period of limitation has not been exceeded shall be acquired from the date on which the request is submitted, unless more favourable provisions of the legislation of any of the Member States are applicable.Article 120 (8) . . . . . .Article 121 Supplementary implementing agreements 1. Two or more Member States or the competent authorities of those Member States may, where necessary, conclude agreements designed to supplement the administrative procedure for implementing the Regulation. Such agreements are listed in Annex 5 to the implementing Regulation.2. Agreements similar to those referred to in paragraph 1, which are in force on the day preceding 1 October 1972, shall continue to apply provided they are included in Annex 5 to the implementing Regulation.Article 122 Special provisions concerning the amendment of certain Annexes Annexes 1, 4, 5, 6, 7 and 8 to the implementing Regulation may be amended by a Commission Regulation at the request of the Member State or Member States concerned or their competent authorities, after the opinion of the Administrative Commissions has been obtained.ANNEX 1 (A) (B) (3) (4) (9) (13) (15) COMPETENT AUTHORITIES(Article 1 (1) of the Regulation, and Articles 4 (1) and 122 of the implementing Regulation)>TABLE>ANNEX 2 (A) (B) (2) (3) (7) (8) (9) (13) (14) (15) COMPETENT INSTITUTIONS (Article 1 (o) of the Regulation and Article 4 (2) of the implementing Regulation) >TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX 3 (A) (B) (2) (3) (7) (9) (12) (13) (14) (15) INSTITUTIONS OF THE PLACE OF RESIDENCE AND INSTITUTIONS OF THE PLACE OF STAY (Article 1 (p) of the Regulation and Article 4 (3) of the implementing Regulation) >TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX 4 (A) (B) (2) (3) (7) (9) (12) (13) (14) (15) LIAISON BODIES (Articles 3 (1), 4 (4) and 122 of the implementing Regulation) >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX 5 (A) (B) (4) (7) (9) (12) (13) (14) (15) IMPLEMENTING PROVISIONS OF BILATERAL CONVENTIONS WHICH REMAIN IN FORCE(Articles 4 (5), 5, 53 (3), 104, 105 (2), 116, 121 and 122 of the implementing Regulation)General observationsI. Whenever the provisions set out in this Annex refer to the provisions of Conventions or of Regulations No 3, No 4 or No 36/63/EEC, those references shall be replaced by references to the corresponding provisions of the Regulation or of the implementing Regulation, unless the provisions of those Conventions remain in force by virtue of their inclusion in Annex II to the Regulation.II. The denunciation clause contained in a Convention, certain provisions of which are included in this Annex, shall remain in force in respect of the said provisions.1. BELGIUM-DENMARKThe Arrangement of 23 November 1978 on the reciprocal waiving of reimbursement pursuant to Article 36 (3) (sickness and maternity benefits in kind) of the Regulation and Article 105 (2) (costs of administrative checks and medical examinations) of the implementing Regulation.2. BELGIUM-GERMANY(a) Administrative Arrangement No 2 of 20 July 1965 on the implementation of the Complementary Agreement No 3 to the General Convention of 7 December 1957 (payment of pensions for the period prior to the entry into force of the Convention).(b) Article 9(1) of the Agreement of 20 July 1965 concerning the implementation of Regulations No 3 and No 4 of the Council of the European Economic Community, concerning social security for migrant workers.(c) The Agreement of 6 October 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3) of Regulation No 36/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community.(d) The Agreement of 29 January 1969 on the recovery of social contributions.(e) The Agreement of 4 December 1975 on the waiving of reimbursement of the amount of benefits provided to unemployed persons.3. BELGIUM-SPAINNone.4. BELGIUM-FRANCE(a) The Arrangement of 22 December 1951 on the implementation of Article 23 of the Complementary Agreement of 17 January 1948 (workers in mines and similar undertakings).(b) The Administrative Arrangement of 21 December 1959 supplementing the Administrative Arrangement of 22 December 1951 made pursuant to Article 23 of the Complementary Agreement of 17 January 1948 (workers in mines and similar undertakings).(c) The Agreement of 8 July 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3) of Regulation No 36/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community.(d) The Agreement of 4 July 1984 relating to medical examinations of frontier workers resident in one country and working in the other.(e) The Agreement of 14 May 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2) of the implementing Regulation.(f) The Agreements of 3 October 1977 implementing Article 92 of Regulation (EEC) No 1408/71 (recovery of social security contributions).(g) The Agreement of 29 June 1979 concerning the reciprocal waiving of reimbursement provided for in Article 70 (3) of the Regulation (costs of unemployment benefit).(h) The Administrative Arrangement of 6 March 1979 on the procedures for the implementation of the Additional Convention of 12 October 1978 on social security between Belgium and France in respect of its provisions relating to self-employed persons.(i) The Exchange of letters of 21 November 1994 and 8 February 1995 concerning the procedures for the settlement of reciprocal claims pursuant to Articles 93, 94, 95 and 96 of the implementing Regulation.5. BELGIUM-GREECENone.6. BELGIUM-IRELANDThe exchange of letters of 19 May and 28 July 1981 concerning Articles 36 (3) and 70 (3) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind and of unemployment benefits under the provisions of Chapters 1 and 6 of Title III of the Regulation) and Article 105 (2) of the implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative checks and medical examinations).7. BELGIUM-ITALY(a) Articles 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 19, the second and third paragraphs of Article 24 and Article 28 (4) of the Administrative Arrangement of 20 October 1950, as amended by Corrigendum 1 of 10 April 1952, Corrigendum 2 of 9 December 1957 and Corrigendum 3 of 21 February 1963.(b) Articles 6, 7, 8 and 9 of the Agreement of 21 February 1963 in so far as they concern the implementation of Regulations No 3 and No 4 of the Council of the European Economic Community on social security for migrant workers.(c) The Agreement of 12 January 1974 for the implementation of Article 105 (2) of the implementing Regulation.(d) The Agreement of 31 October 1979 for the purposes of Article 18 (9) of the implementing Regulation.(e) The exchange of letters of 10 December 1991 and 10 February 1992 concerning the reimbursement of reciprocal claims under Article 93 of the implementing Regulation.8. BELGIUM-LUXEMBOURG(a) ...(b) ...(c) The Agreement of 28 January 1961 on the recovery of social security contributions.(d) The Agreement of 1 August 1975 on the waiver of reimbursement provided for in Article 36 (3) of Council Regulation (EEC) No 1408/71 of 14 June 1971 in the case of expenditure on benefits in kind granted under sickness and maternity insurance to members of the Family of a worker who do not reside in the same country as the worker.(e) The Agreement of 16 April 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2) of the implementing Regulation.(f) ...9. BELGIUM-NETHERLANDS(a) Articles 9 to 15 and 17 (4) of the Agreement of 7 February 1964 on family and childbirth allowances.(b) The Agreement of 21 March 1968 on the collection and recovery of social security contributions, and the Administrative Agreement of 25 November 1970 made pursuant to the said Agreement.(c) Agreement of 24 December 1980 on sickness insurance (health care), as amended.(d) The Agreement of 12 August 1982 on insurance for sickness, maternity and invalidity.10. BELGIUM-AUSTRIANone.11. BELGIUM-PORTUGALNone.12. BELGIUM-FINLANDDoes not apply.13. BELGIUM-SWEDENDoes not apply.14. BELGIUM-UNITED KINGDOM(a) The exchange of letters of 4 May and 14 June 1976 regarding Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations).(b) The exchange of letters of 18 January and 14 March 1977 regarding Article 36 (3) of the Regulation (arrangement for reimbursement or waiving of reimbursement of the costs of benefits in kind provided under the terms of Chapter 1 of Title III of the Regulation) as amended by the exchange of letters of 4 May and 23 July 1982 (agreement for reimbursement of costs incurred under Article 22 (1) (a) of the Regulation).15. DENMARK-GERMANY(a) Articles 8 to 14 of the Arrangement of 4 June 1954 on the implementation of the Convention of 14 August 1953.(b) The Agreement of 27 April 1979 concerning:(i) the partial reciprocal waiving of costs of reimbursement provided for in Articles 36 (3) and 63 (3) of the Regulation and the reciprocal waiving of reimbursement provided for in Article 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation (partial waiving of costs of reimbursement in respect of benefits in kind for sickness, maternity, accidents at work and occupational diseases and waiving of costs of reimbursement in respect of unemployment benefit and administrative checks and medical examinations);(ii) Article 93 (6) of the implementing Regulation (method of assessing the amount to be refunded in respect of benefits in kind for sickness and maternity).16. DENMARK-SPAINAgreement of 1 July 1980 on the partial reciprocal waiving of reimbursement provided for in Articles 36 (3) and 63 (3) of the Regulation and the reciprocal waiving of reimbursement provided for in Article 105 (2) of the implementing Regulation. (Partial waiving of reimbursement in respect of benefits in kind for sickness, maternity, accidents at work and occupational diseases and waiving of reimbursement in respect of administrative checks and medical examinations).17. DENMARK-FRANCEThe Agreement of 29 June 1979 waiving the reimbursement of benefits in kind in respect of sickness, maternity and accidents at work, with the exception of benefits pursuant to Articles 28, 28a, 29 (1) and 31 of the Regulation, the Agreement of 29 June 1979 waiving the reimbursement of unemployment benefits and the Agreement of 29 June 1979 waiving the reimbursement of the costs of administrative checks and medical examinations.18. DENMARK-GREECEAgreement of 8 May 1986 on the partial reciprocal waiving of reimbursement provided for in Articles 36 (3) and 63 (3) of the Regulation and the reciprocal waiving of reimbursement provided for in Article 105 (2) of the implementing Regulation. (Partial waiving of reimbursement in respect of benefits in kind for sickness, maternity, accidents at work and occupational diseases and waiving of reimbursement in respect of administrative checks and medical examinations).19. DENMARK-IRELANDThe exchange of letters of 22 December 1980 and 11 February 1981 on the reciprocal waiving of reimbursement of the costs of benefits in kind granted under insurance for sickness, maternity, accidents at work and occupational diseases, and of unemployment benefits and of the costs of administrative checks and medical examinations (Articles 36 (3), 63 (3), and 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation).20. DENMARK-ITALYThe exchange of letters of 12 November 1982 and 12 January 1983 concerning Article 36 (3) of the Regulation (reciprocal waiving of reimbursement of costs of benefits in kind for sickness and maternity provided under the terms of Chapter 1 of Title III of the Regulation with the exception of Article 22 (1) (c) of the Regulation).21. DENMARK-LUXEMBOURGThe Agreement of 19 June 1978 concerning the reciprocal waiving of reimbursement provided for in Article 36 (3), 63 (3) and 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation (costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases, costs of unemployment benefit and costs of administrative checks and medical examinations).22. DENMARK-NETHERLANDS(a) The exchange of letters of 30 March and 25 April 1979 regarding Article 36 (3) and 63 (3) of the Regulation (partial reciprocal waiving of reimbursement of costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases).(b) The exchange of letters of 30 March and 25 April 1979 regarding Article 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation (waiver of reimbursement of costs of benefits paid pursuant to Article 69 of the Regulation and of costs of administrative checks and medical examinations).23. DENMARK-AUSTRIAAgreement of 13 February 1995 concerning the reimbursement of expenditure in the field of social security.24. DENMARK-PORTUGALDoes not apply.25. DENMARK-FINLANDArticle 23 of the Nordic Convention on social security of 15 June 1992: agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations).26. DENMARK-SWEDENArticle 23 of the Nordic Convention on social security of 15 June 1992: agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations).27. DENMARK-UNITED KINGDOM1. The exchange of letters of 30 March and 19 April 1977 as modified by an exchange of letters of 8 November 1989 and of 10 January 1990 shall be added in point 1 after 19 April 1977 regarding Articles 36 (3), 63 (3) and 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of:(a)benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation;(b) ...(c) administrative checks and medical examinations referred to in Article 105 of the implementing Regulation).2. The exchange of letters of 5 March and 10 September 1984 relating to the non-application to self-employed persons of agreements regarding the waiver of reimbursement of unemployment benefits paid pursuant to Article 69 of the Regulation, in dealings with Gibraltar.28. GERMANY-SPAINAgreement of 25 June 1990 relating to the reimbursement of costs for benefits in kind in the case of sickness.29. GERMANY-FRANCE(a) Artricles 2 to 4 and 22 to 28 of Administrative Arrangement No 2 of 31 January 1952 on the implementation of the General Convention of 10 July 1950.(b) Article 1 of the Agreement of 27 June 1963 on the implementation of Article 74 (5) of Regulation No 4 (refund of benefits in kind provided to the members of the families of insured persons).(c) The Agreement of 14 October 1977 concerning the waiving of reimbursement provided for in Article 70 (3) of the Regulation (costs of unemployment benefit).(d) The Agreement of 26 May 1981 concerning Article 36 (3) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind in case of sickness, provided under Article 32 of the Regulation to pensioners who were formerly frontier workers, to members of their families or to their survivors).(e) The Agreement of 26 May 1981 implementing Article 92 of the Regulation (collection and recovery of social security contributions).(f) The Agreement of 26 May 1981 concerning the implementing of Article 105 (2) of the implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative and medical controls).30. GERMANY-GREECE(a) Articles 1 and 3 to 6 of the Administrative Arrangement of 19 October 1962 and the Second Administrative Arrangement of 23 October 1972 concerning the convention on unemployment insurance of 31 May 1961.(b) The Agreement of 11 May 1981 concerning the reimbursement of family allowances.(c) The Agreement of 11 March 1982 on the reimbursement of the costs of benefits in kind for sickness.31. GERMANY-IRELANDThe Agreement of 20 March 1981 concerning Articles 36 (3), 63 (3) and 70 (3) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, and of unemployment benefits) and Article 105 (2) of the implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative and medical controls).32. GERMANY-ITALY(a) Article 14, Article 17 (1), Articles 18 and 42, Article 45 (1) and Article 46 of the Administrative Arrangement of 6 December 1953 on the implementation of the Convention of 5 May 1953 (payment of pensions).(b) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Article 73 (4) and 74 (5) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons).(c) The Agreement of 5 November 1968 on the refund, by the German competent institutions, of expenditure incurred in the provision of benefits in kind in Italy by Italian sickness insurance institutions to the member of the families of Italian workers insured in the Federal Republic of Germany.33. GERMANY-LUXEMBOURG(a) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Articles 73 (4) and 74 (5) of Regulation No 4 (refund of benefits in kind provided to member of the families of insured persons).(b) The Agreements of 9 December 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provisions of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the members of his family.(c) The Agreements of 14 October 1975 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2) of the implementing Regulation.(d) The Agreement of 14 October 1975 on the collection and recovery of social security contributions.(e) The Agreement of 25 January 1990 relating to the application of Articles 20 and 22 (1) (b) and (c) of the Regulation.34. GERMANY-NETHERLANDS(a) Articles 9, 10 (2) to (5), 17, 18, 19 and 21 of Administrative Arrangements No 1 of 18 June 1954 on the Convention of 29 March 1951 (sickness insurance and payment of pensions).(b) The Agreement of 27 May 1964 on the waiver of the refund of expenditure incurred in medical examinations and administrative checks regarding insurance for invalidity, old-age and survivors (pension insurance).(c) The Agreement of 21 January 1969 on the recovery of social insurance contributions.(d) The Agreement of 3 September 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provision of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the member of his family.(e) The Agreement of 22 July 1976 on the waiving of reimbursement of unemployment benefits.(f) The Agreement of 11 October 1979 implementing Article 92 of the Regulation (minimum amounts stipulated for the recovery of social security contributions).(g) The Agreement of 1 October 1981 regarding the reimbursements of the cost of benefits in kind referred to in Articles 93, 94 and 95 of the implementing Regulation.(h) The Agreement of 15 February 1982 on the implementation of Article 20 of the Regulation in respect of members of the families of frontier workers.35. GERMANY-AUSTRIASection II, Number 1, and Section III of the Agreement of 2 August 1979 on the implementation of the Convention on unemployment insurance of 19 July 1978.36. GERMANY-PORTUGALNone.37. GERMANY-FINLANDNone.38. GERMANY-SWEDENNone.39. GERMANY-UNITED KINGDOM(a) Articles 8, 9, 25 to 27 and 29 to 32 of the Arrangement of 10 December 1964 on the implementation of the Agreement of 20 April 1960.(b) The Agreement of 29 April 1977 concerning the waiving of the reimbursement of costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases, costs of unemployment benefit and costs of administrative checks and medical examinations.(c) The exchange of letters of 18 July and 28 September 1983 relating to the non-application to self-employed persons of agreements concerning the waiver of reimbursement of unemployment benefits paid pursuant to Article 69 of the Regulation, in dealings with Gibraltar.40. SPAIN-FRANCENone.41. SPAIN-GREECEDoes not apply.42. SPAIN-IRELANDDoes not apply.43. SPAIN-ITALYNone.44. SPAIN-LUXEMBOURGNone.45. SPAIN-NETHERLANDSNone.46. SPAIN-AUSTRIANone.47. SPAIN-PORTUGALArticles 42, 43 and 44 of the Administrative Arragement of 22 May 1970.48. SPAIN-FINLANDNone.49. SPAIN-SWEDENNone.50. SPAIN-UNITED KINGDOMNone.51. FRANCE-GREECENo convention.52. FRANCE-IRELANDThe exchange of letters of 30 July and 26 Sepember 1980 concerning reciprocal waiver of the reimbursement of unemployment benefits (Article 70 (3) of the Regulation).53. FRANCE-ITALY(a) Articles 2 to 4 of the Administrative Arrangement of 12 April 1950 on the implementation of the General Convention of 31 March 1948 (increase of French pensions for accidents at work).(b) The exchange of letters of 14 May and 2 August 1991 concerning the terms for settling reciprocal claims under Article 93 of the implementing Regulation.(c) The supplementary exchange of letters of 22 March and 15 April 1994 concerning the procedures for the settlement of reciprocal debts under the terms of Articles 93, 94, 95 and 96 of the implementing Regulation.54. FRANCE-LUXEMBOURG(a) The Agreement of 24 February 1962 concluded pursuant to Article 51 of Regulation No 3, and the Administrative Arrangement of the same date made pursuant to the said Agreement.(b) The Agreement of 2 July 1976 on the waiving of reimbursement, provided for in Article 36 (3) of Council Regulation (EEC) No 1408/71 of 14 June 1971, of the costs of sickness or maternity insurance benefits in kind provided to members of a worker's family who do not reside in the same country as the worker.(c) The Agreement of 2 July 1976 on the waiving of reimbursement, provided for in Article 36 (3) of Council Regulation (EEC) No 1408/71 of 14 June 1971, of the costs of sickness or maternity insurance benefits in kind provided to former frontier workers, the members of their families or their survivors.(d) The Agreement of 2 July 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations provided for in Article 105 (2) of Council Regulation (EEC) No 574/72 of 21 March 1972.55. FRANCE-NETHERLANDS(a) . . . .(b) The Agreement of 28 April 1977 on the waiving of reimbursement of expenses for medical treatment provided to applicants for a pension and members of their families and to members of the families of pensioners within the framework of the Regulations.(c) The Agreement of 28 April 1977 on the waiving of reimbursement of the costs of administrative checks and medical examinations pursuant to Article 105 of the implementing Regulation.56. FRANCE-AUSTRIANone.57. FRANCE-PORTUGALNone.58. FRANCE-UNITED KINGDOM(a) The exchange of letters of 25 March and 28 April 1977 regarding Articles 36 (3) and 63 (3) of the Regulation (arrangement for reimbursement of waiving of reimbursement of the costs of benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation).(b) . . . .(c) The exchange of letters of 25 March and 28 April 1977 regarding Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations).59. GREECE-IRELANDNo convention.60. GREECE-ITALYNo convention.61. GREECE-LUXEMBOURGNo convention.62. GREECE-NETHERLANDSThe exchange of letters of 8 September 1992 and 30 June 1993 concerning the methods of reimbursement between institutions.63. GREECE-AUSTRIANone.64. GREECE-PORTUGALDoes not apply.65. GREECE-FINLANDNone.66. GREECE-SWEDENNone.67. GREECE-UNITED KINGDOMNo convention.68. IRELAND-ITALYNo convention.69. IRELAND-LUXEMBOURGThe exchange of letters of 26 September 1975 and 5 August 1976 concerning Articles 36 (3) and 63 (3) of the Regulation and Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of benefits in kind provided pursuant to Chapter 1 or 4 of Title III of the Regulation, and of the costs of administrative checks and medical examinations referred to in Article 105 of the implementing Regulation).70. IRELAND-NETHELRANDS(a) The exchange of letters of 28 July and 10 October 1978 regarding Articles 36 (3) and 63 (3) of the Regulation (partial reciprocal waiving of reimbursement of costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases).(b) The Exchange of Letters of 22 April and 27 July 1987 concerning Article 70 (3) of the Regulation (waiving of costs of reimbursement in respect of benefits awarded in application of Article 69 of the Regulation) and Article 105 (2) of the implementing Regulation (waiving of the reimbursement of the costs of administrative checks and medical examinations referred to in Article 105 of the implementing Regulation).71. IRELAND-AUSTRIANone.72. IRELAND-PORTUGALDoes not apply.73. IRELAND-FINLANDDoes not apply.74. IRELAND-SWEDENDoes not apply.75. IRELAND-UNITED KINGDOMThe exchange of letters of 9 July 1975 regarding Articles 36 (3) and 63 (3) of the Regulation (arrangement for reimbursement or waiving of reimbursement of the costs of benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation) and Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations).76. ITALY-LUXEMBOURGArticle 4 (5) and (6) of the Administrative Arrangement of 19 January 1955 on the implementing provisions of the General Convention on Social Security (sickness insurance for agricultural workers).77. ITALY-NETHERLANDS>(a) The third paragraph of Article 9 and the third paragraph of Article 11 of the Administrative Arrangement of 11 February 1955 on the implementation of the General Convention of 28 October 1952 (sickness insurance).(b) The Agreement of 27 June 1963 on the implementation of Article 75 (3) of Regulation No 4 (refund of benefits in kind awarded to pensioners and to members of their families).78. ITALY-AUSTRIANone.79. ITALY-PORTUGALDoes not apply.80. ITALY-FINLANDDoes not apply.81. ITALY-SWEDENNone.82. ITALY-UNITED KINGDOMThe exchange of letters of 1 and 16 February 1995 concerning Articles 36 (3) and 63 (3) of the Regulation (reimbursement of waiving of reimbursement of expenditure for benefits in kind) and Article 105 (2) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations).83. LUXEMBOURG-NETHERLANDS(a) The Agreement of 1 November 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations adopted pursuant to Article 105 (2) of the implementing Regulation.(b) The Agreement of 3 February 1977 on the waiving of reimbursement of the costs of sickness or maternity insurance benefits in kind provided pursuant to Articles 19 (2), 26, 28 and 29 (1) of Council Regulation (EEC) No 1408/71 of 14 June 1971.(c) The Agreement of 20 December 1978 relating to the perception and the recovery of social insurance contributions.84. LUXEMBOURG-AUSTRIAAgreement of 22 June 1995 on the reimbursement of expenditure in the field of social security.85. LUXEMBOURG-PORTUGALNone.86. LUXEMBOURG-FINLANDReimbursement - arrangement of 24 February 1994 under Articles 36 (3) and 63 (3) of the Regulation.87. LUXEMBOURG-SWEDENNone.88. LUXEMBOURG-UNITED KINGDOM(a) The exchange of letters of 28 November and 18 December 1975 regarding Article 70 (3) of the Regulation (waiving of reimbursement of benefits paid pursuant to Article 69 of the Regulation).(b) The exchange of letters of 18 December 1975 and 20 January 1976 regarding Articles 36 (3) and 63 (3) of the Regulation and Article 105 (2) of the implementing Regulation (waiving of reimbursement of costs of benefits in kind provided under the terms of Chapter 1 or 4 or Title III of the Regulation, and also of the costs entailed in administrative checks and medical examinations referred to in Article 105 of the implementing Regulation).(c) The exchange of letters of 18 July and 27 October 1983 relating to the non-application of the agreement detailed at (a) to self-employed persons moving between Luxembourg and Gibraltar.89. NETHERLANDS-AUSTRIAAgreement of 17 November 1993 on the refund of social security costs.90. NETHERLANDS-PORTUGAL(a) Articles 33 and 34 of the Administrative Arrangement of 9 May 1980.(b) The agreement of 11 December 1987 concerning the reimbursement of benefits in kind in the case of sickness and maternity.91. NETHERLANDS-FINLANDReimbursement - arrangement of 26 January 1994 under Articles 36 (3) and 63 (3) of the Regulation.92. NETHERLANDS-SWEDENNone.93. NETHERLANDS-UNITED KINGDOM(a) The second sentence of Article 3 of the Administrative Arrangement of 12 June 1956 on the implementation of the Convention of 11 August 1954.(b) The exchange of letters of 8 and 28 January 1976 regarding Article 70 (3) of the Regulation (waiving of reimbursement of benefits provided pursuant to Article 69 of the Regulation).(c) The exchange of letters of 18 July and 18 October 1983 relating to the non-application of the agreement detailed at (b) to self-employed persons moving between the Netherlands and Gibraltar.(d) The exchange of letters of 25 April and 26 May 1986 concerning Article 36 (3) of the Regulation (reimbursement or waiver of reimbursement of expenditure for benefits in kind), as amended.94. AUSTRIA-PORTUGALNone.95. AUSTRIA-FINLANDAgreement of 23 June 1994 on the reimbursement of expenditure in the field of social security.96. AUSTRIA-SWEDENArrangement of 22 December 1993 on the reimbursement of costs in the field of social security.97. AUSTRIA-UNITED KINGDOM(a) Article 18 (1) and (2) of the Arrangement of 10 November 1980 for the implementation of the Convention on social security of 22 July 1980 as amended by Supplementary Arrangements No 1 of 26 March 1986 and No 2 of 4 June 1993 with regard to persons who cannot claim treatment under Chapter 1 of Title III of the Regulation.(b) Article 18 (1) of the said Arrangement with regard to persons who can claim treatment under Chapter 1 of Title III of the Regulation on the understanding that for Austrian nationals resident in the territory of Austria and for nationals of the United Kingdom resident in the territory of the United Kingdom (with the exception of Gibraltar) the relevant passport shall replace the form E 111 for all benefits covered by that form.(c) Agreement of 30 November 1994 concerning the reimbursement of expenditure for social security benefits.98. PORTUGAL-FINLANDDoes not apply.99. PORTUGAL-SWEDENNone.100. PORTUGAL-UNITED KINGDOMArticles 3 and 4 of the Annex to the Administrative Arrangement of 31 December 1981 for the application of the Protocol on medical treatment of 15 November 1978.101. FINLAND-SWEDENArticle 23 of the Nordic Convention on social security of 15 June 1992: agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations).102. FINLAND-UNITED KINGDOMNone.103. SWEDEN-UNITED KINGDOMNone.ANNEX 6 (A) (B) (4) (7) (9) (13) PROCEDURE FOR THE PAYMENT OF BENEFITS(Articles 4 (6), 53 (1) and 122 of the Implementing Regulation)General observationPayments of arrears and other single payments shall in principle be made through the liaison bodies. Current and sundry payments shall be made in accordance with the procedure set out in this Annex.A. BELGIUMDirect payment.B. DENMARKDirect payment.C. GERMANY1. Pension insurance for manual workers (invalidity, old-age, death):(a) Dealings with Belgium, Denmark, Greece, Spain, France, Ireland, Italy, Luxembourg, Portugal and the United Kingdom: direct payment;(b) dealings with the Netherlands: payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5).2. Pension insurance for clerical staff and miners (invalidity, old-age, death):(a) dealings with Belgium, Denmark, Spain, France, Greece, Ireland, Italy, Luxembourg, Portugal and the United Kingdom: direct payment;(b) dealings with the Netherlands: payment through the liaison bodies (joint implementing of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5).3. Old-age insurance for farmers: direct payment.4. Accident insurance:(a) dealings with Spain, Greece, Italy, the Netherlands and Portugal: payment through the liaison bodies /joint implementation of Articles 53 to 58 of the implementing Regulation and of the provisions set out in Annex 5);(b) dealings with Belgium, Denmark, France, Ireland, Luxembourg and the United Kingdom: direct payment, unless otherwise provided for in particular cases.D. SPAINDirect payment.E. FRANCE1. All schemes with the exception of the mariners' scheme: direct payment.2. Mariners' scheme: payment by the paying authority of the Member States wherein the person entitled to benefits resides.F. GREECEDirect payment.G. IRELANDDirect payment.H. ITALY(a) Employed persons:1. Pensions for invalidity, old-age and survivors:(a) dealings, with Belgium, Denmark, Spain, France (excluding the French Miners' Funds), Greece, Ireland, Luxembourg, the Netherlands, Portugal and the United Kingdom: direct payment;(b) dealings with the Federal Republic of Germany and the French Miners' Funds: payment through liaison bodies;2. Pensions for accidents at work and occupational diseases: direct payment;(b) Self-employed persons: direct payment.I. LUXEMBOURGDirect payment.J. NETHERLANDS1. Dealings with Belgium, Denmark, Spain, France, Greece, Ireland, Italy, Luxembourg, Portugal and the United Kingdom: direct payment.2. Dealings with the Federal Republic of Germany: payment through liaison bodies (implementation of the provisions set out in Annex 5).K. AUSTRIADirect payment.L. PORTUGALDirect payment.M. FINLANDDirect payment.N. SWEDENDirect payment.O. UNITED KINGDOMDirect payment.ANNEX 7 (A)(B) BANKS(Articles 4 (7), 55 (3) and 122 of the implementing Regulation)>TABLE>ANNEX 8 (B) (12) (13) GRANT OF FAMILY BENEFITS(Articles 4 (8), 10a (d) and 122 of the implementing Regulation)Article 10a (d) of the implementing Regulation is applicable to:A. Employed persons and self-employed persons(a) with a reference period of one calendar month in dealings between:- Belgium and Germany,- Belgium and Spain,- Belgium and France,- Belgium and Greece,- Belgium and Ireland,- Belgium and Luxembourg,- Belgium and Austria,- Belgium and Portugal,- Belgium and Finland,- Belgium and Sweden,- Belgium and the United Kingdom,- Germany and Spain,- Germany and France,- Germany and Greece,- Germany and Ireland,- Germany and Luxembourg,- Germany and Austria,- Germany and Portugal,- Germany and Finland,- Germany and Sweden,- Germany and the United Kingdom,- Spain and Austria,- Spain and Finland,- Spain and Sweden,- France and Luxembourg,- France and Austria,- France and Finland,- France and Sweden,- Ireland and Austria,- Ireland and Sweden,- Luxembourg and Austria,- Luxembourg and Finland,- Luxembourg and Sweden,- the Netherlands and Austria,- the Netherlands and Finland,- the Netherlands and Sweden,- Austria and Portugal,- Austria and Finland,- Austria and Sweden,- Austria and the United Kingdom,- Portugal and France,- Portugal and Ireland,- Portugal and Luxembourg,- Portugal and Finland,- Portugal and Sweden,- Portugal and the United Kingdom,- Finland and Sweden,- Finland and the United Kingdom,- Sweden and the United Kingdom.(b) with a reference period of a quarter of a calendar year in dealings between:- Denmark and Germany,- the Netherlands and Germany, Denmark, France, Luxembourg, Portugal.B. Self-employed personsWith a reference period of a quarter of a calendar year in dealings between:- Belgium and the Netherlands.C. Employed personsWith a reference period of one calendar month in dealing between:- Belgium and the Netherlands.ANNEX 9 (A) (B) (2) (12) (14) CALCULATION OF THE AVERAGE ANNUAL COST OF BENEFITS IN KIND(Articles 4 (9), 94 (3) (a) and 95 (3) (a) of the implementing Regulation)A. BELGIUMThe general social security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind.However, for the purposes of applying Articles 94 and 95 of the implementing Regulation to cases in which Article 35 (2) of the Regulation applies, the scheme for compulsory health care insurance for self-employed persons shall be taken into consideration when calculating the average annual cost of benefits in kind.B. DENMARKThe average annual costs of benefits in kind shall be calculated by taking into account the schemes set up by the law on the public health service, the law on hospital and, in respect of the cost of rehabilitation, the law on social assistance.C. GERMANYThe following institutions shall be taken into consideration when calculating the average annual cost of benefits in kind.1. For the purposes of applying Article 94 (3) (a) of the implementing Regulation:(a) Ortskrankenkassen (Local Sickness Funds)(b) Betriebskrankenkassen (Sickness Funds of Undertakings)(c) Innungskrankenkassen (Sickness Funds for Trade Guilds)(d) Bundesknappschaft (Federal Insurance Fund for Miners)(e) Seekasse (Mariners' Insurance Fund)(f) Ersatzkassen fÃ ¼r Arbeiter (Compensatory Funds for Manual Workers)(g) Ersatzkassen fÃ ¼r Angestellte (Compensatory Funds for Clerical Staff)(h) Landwirtschaftliche Krankenkassen (Agricultural Sickness Funds)depending on the fund which provided the benefits.2. For the purpose of applying Article 95 (3) (a) of the implementing Regulation:(a) Ortskrankenkassen (Local Sickness Funds)(b) Bundesknappschaft (Federal Insurance Fund for Miners)depending on the fund which provided the benefits.D. SPAINThe annual average cost of benefits in kind is calculated by taking into consideration the benefits granted by the National Health Service of Spain.E. FRANCEThe general social Security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind.F. GREECEThe general social security scheme administered by the ºÃ ¤Ã ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³Ã ¶Ã ¡Ã «Ã Ã ³Ã ¥Ã ¹Ã ­ (IKA) (Social Insurance Institute) shall be taken into consideration when calculating the average annual cost of benefits in kind.G. IRELANDThe average annual cost of benefits in kind shall be calculated by taking into consideration the benefits in kind (health services) provided by the Health Boards mentioned in Annex 2, in accordance with the provisions of the Health Acts 1947 to 1970.H. ITALYThe average annual cost of benefits in kind shall be calculated by taking into account the benefits granted by the national health service in Italy.I. LUXEMBOURGAll sickness funds and the sickness funds' association shall be taken into consideration when calculating the annual average cost of benefits in kind.J. NETHERLANDSThe general social security scheme shall be taken into consideration when calculating the average annual cost of benefits in kind.A reduction shall, however, be made to allow for the effects of:1. invalidity insurance (arbeidsongeschiktheidsverzekering, WAO);2. insurance against special sickness costs (verzekering tegen bijzondere ziektekosten, AWBZ).K. AUSTRIAThe average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided by the Gebietskrankenkassen (Regional Funds for Sickness Insurance).L. PORTUGALThe annual average cost of benefits in kind is calculated by taking into consideration the benefits provided by the official Health Services.M. FINLANDThe average annual cost of benefits in kind shall be calculated by taking account the schemes of public health and hospital services and the refunds under the sickness insurance and rehabilitation services provided by KansanelÃ ¤kelaitos/Folkpensionsanstalten (Social Insurance Institution), Helsinki.N. SWEDENThe annual average cost of benefits in kind is calculated by taking into consideration the benefits provided under the national social insurance scheme.O. UNITED KINGDOMThe average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided by the National Health Service of the United Kingdom.ANNEX 10 (A) (B) (2) (3) (7) (8) (9) (12) (13) (14) (15) INSTITUTIONS AND BODIES DESIGNATED BY THE COMPETENT AUTHORITIES (Article 4 (10) of the implementing Regulation) >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX 11 (A) (B) (7) SCHEMES REFERRED TO IN ARTICLE 35 (2) OF THE REGULATION(Article 4 (11) of the implementing Regulation)A. BELGIUMScheme extending insurance of medical treatment (benefits in kind) to self-employed persons.B. DENMARKNone.C. GERMANYNone.D. SPAINNone.E. FRANCENone.F. GREECE1. Insurance Fund for Craftsmen and Small Traders (TEBE).2. Traders' Insurance Fund.3. Sickness Insurance Fund for Lawyers:(a) Provident Fund of Athens;(b) Provident Fund of Piraeus;(c) Provident Fund of Salonika;(d) Health Fund for Provincial Lawyers (TYAE).4. Medical Personnel's Insurance and Pension Fund.G. IRELANDNone.H. ITALYNone.I. LUXEMBOURGNone.J. NETHERLANDSNone.K. AUSTRIANone.L. PORTUGALNone.M. FINLANDNone.N. SWEDENNone.O. UNITED KINGDOMNone.Appendix (5) Article 95 (14) Refund of benefits in kind provided under sickness and maternity insurance to pensioners and to members of their families who are not resident in a Member State under whose legislation they receive a pension and are entitled to benefits1. The amount of the benefits in kind provided pursuant to Articles 28 (1) and 28a of the Regulation shall be refunded by the competent institutions to the institutions which provided the said benefits, on the basis of a lump sum which is as close as possible to the actual expenditure incurred.2. The lump sum shall be determined by multiplying the annual average per capita cost by the average annual number of pensioners and members of their families to be taken into account and by reducing the resultant amount by 20 %.3. The factors necessary for the calculation of the said lump sum shall be determined according to the following rules:(a) the average annual per capita cost shall be obtained for each Member State, by dividing the annual costs of the total benefits in kind provided by the institutions of that Member State to all pensioners whose pensions are payable under the legislation of that Member State, under the social security schemes to be taken into consideration and to members of their families, by the average annual number of pensioners and members of their families; the social security schemes to be taken into consideration for that purpose are specified in Annex 9;(b) in dealings between the institutions of two Member States, the average annual number of pensioners and members of their families to be taken into account shall be equal to the average annual number of pensioners and members of their families referred to in Article 28 (2) of the Regulation who, whilst residing in the territory of one of the Member States, are entitled to benefits in kind chargeable to the institution of the other Member State.4. The number of pensioners and members of their families to be taken into account in accordance with paragraph 3 (b) shall be determined by means of a list kept for that purpose by the institution of the place of residence, based upon documentary evidence supplied by the competent institution of the rights of the persons concerned. In the event of any dispute, the observations of the institutions involved shall be submitted to the Audit Board provided for in Article 101 (3) of the implementing Regulation.5. The Administrative Commission shall lay down the methods and procedures for determining the calculation factors referred to in paragraphs 3 and 4.6. Two or more Member States or the competent authorities of those Member States may, after receiving the opinion of the Administrative Commission, agree to introduce other methods of assessing the amounts to be refunded.(1) OJ No L 136, 19. 5. 1992, p. 7.(2) OJ No L 136, 19. 5. 1992, p. 1.(3) This Article shall continue to apply until 1 January 1998. However, in relations with the French Republic, it shall continue to apply until 1 January 2002. See Appendix.(4) OJ No L 355, 16. 12. 1986, p. 5.(5) This Article shall apply from 1 January 1998. However, in relations with the French Republic, it shall apply from 1 January 2002.ANNEX B LISTS OF ACTS AMENDING REGULATIONS (EEC) No 1408/71 AND (EEC) No 574/72 A. Act of Accession of Spain and Portugal (OJ No L 302, 15. 11. 1985, P.23)B. Act of Accession of Austria, Finland and Sweden (OJ No C 241, 29. 8. 1994, p. 9) as adjusted by Council Decision 95/1/EC (OJ No L 1, 1. 1. 1995, p. 1)1. Made up to date by Council Regulation (EEC) No 2001/83 of 2 June 1983 (OJ No L 230, 22. 8. 1983, p. 6)2. Council Regulation (EEC) No 1660/85 of 13 June 1985 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 160, 20. 6. 1985, p. 1; Spanish text: DO EdicÃ ­on especial, 1985 (05.V4), p. 142; Portuguese text; OJ DO EdiÃ §Ã £o Especial, 1985 (05. F4), p. 142; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 61; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p.61)3. Council Regulation (EEC) No 1661/85 of 13 June 1985 laying down the technical adaptations to the Community rules on social security for migrant workers with regard to Greenland (OJ No L 160, 20. 6. 1985, p. 7; Spanish text: DO EdicÃ ­on especial, 1985 (05.04), p. 148; Portuguese text: OJ EdiÃ §Ã £o Especial, 1985 (05.04), p. 148; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 67; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 67)4. Commission Regulation (EEC) No 513/86 of 26 February 1986 amending Annexes 1, 4, 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (OJ No L 51, 28. 2. 1986, p. 44; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 73; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 73)5. Council Regulation (EEC) No 3811/86 of 11 December 1986 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 355, 16. 12. 1986, p. 5; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 86; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 86)6. Council Regulation (EEC) No 1305/89 of 11 May 1989 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 131, 13. 5. 1985, p. 1; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 143; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 143)7. Council Regulation (EEC) No 2332/89 of 18 July 1989 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 224, 2. 8. 1989, p. 1; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 154; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 154)8. Council Regulation (EEC) No 3427/89 of 30 October 1989 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 331, 16. 11. 1989, p. 1; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (04), p. 165; Finnish text: EYVL:n erityispainos 1994, alue 05 (04), p. 165)9. Council Regulation (EEC) No 2195/91 of 25 June 1991 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 206, 29. 7. 1991, p. 2; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (05), p. 46; Finnish text: EYVL:n erityispainos 1994, alue 05 (05), p. 46)10. Council Regulation (EEC) No 1247/92 of 30 April 1992 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 136, 19. 5. 1992, p. 1; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (05), p. 124; Finnish text: EYVL:n erityispainos 1994, alue 05 (05), p. 124)11. Council Regulation (EEC) No 1248/92 of 30 April 1992 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 136, 19. 5. 1992, p. 7; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (05), p. 130; Finnish text: EYVL:n erityispainos 1994, alue 05 (05), p. 130)12. Council Regulation (EEC) No 1249/92 of 30 April 1992 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 136, 19. 5. 1992, p. 28; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (05), p. 151; Finnish text: EYVL:n erityispainos 1994, alue 05 (05), p. 151)13. Council Regulation (EEC) No 1945/93 of 30 June 1993 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 and Regulation (EEC) No 1247/92 amending Regulation (EEC) No 1408/71 (OJ No L 181, 23. 7. 1993, p. 1; Swedish text: EGT, SpecialutgÃ ¥va 1994, omrÃ ¥de 05 (06), p. 63; Finnish text: EYVL:n erityispainos 1994, alue 05 (06), p. 63)14. Council Regulation (EC) No 3095/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71, Regulation (EEC) No 1247/92 amending Regulation (EEC) No 1408/71 and Regulation (EEC) No 1945/93 amending Regulation (EEC) No 1247/92 (OJ No L 335, 30. 12. 1995, p. 1)15. Council Regulation (EC) No 3096/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (OJ No L 335, 30. 12. 1995, p. 10)